Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 1 of 288




             PAGES AR-3 THROUGH AR-26




Commerce Decision Memo (unredacted)


INTENTIONALLY WITHHELD FROM
PUBLIC ADMINISTRATIVE RECORD
           Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 2 of 288

                                     FOR OFFICIAL USE ONLY


                                                            UNITED STATES DEPARTMENT OF COMMERCE
                                                            Office of Intelligence and Security
                                                            Deputy Assistant Secretary for Intelligence and
                                                            Security
                                                            Washington, D.C. 20230


                                                            September 17, 2020

MEMORANDUM FOR THE SECRETARY

THROUGH:              Rob Blair
                      Director
                      Office of Policy and Strategic Planning


FROM:                 John K. Costello
                      Deputy Assistant Secretary for Intelligence and Security
                      Office of Intelligence and Security

SUBJECT:              Proposed Prohibited Transactions Related to TikTok Pursuant to Executive Order
                      13942


I.   INTRODUCTION

        On August 6, 2020, President Trump signed Executive Order (“EO”) 13942, “Addressing the
Threat Posed by TikTok, and Taking Additional Steps to Address the National Emergency With Respect
to the Information and Communications Technology and Services Supply Chain” declaring that TikTok,
a short video sharing application owned by the Chinese company ByteDance Ltd. (“ByteDance” or the
“Company”), poses a threat to the national security, foreign policy, and economy of the United States.
EO 13942 serves as an update to EO 13873, “Securing the Information and Communications
Technology and Services Supply Chain.” EO 13942 directs you to identify and prohibit transactions
within 45 days. This memorandum serves to recommend a set of business-to-business transactions
related to TikTok’s operation in the United States that should be prohibited to address the national
security threat posed by TikTok and to satisfy your obligation under the EO. The Department has
carefully considered EO 13942 and other available information regarding TikTok’s structure and
operations. This includes consideration of publicly available reporting, classified or otherwise protected
information, and information from parent company ByteDance.

        The President concluded that TikTok, a messaging and social media application owned by
ByteDance, a Chinese company, poses a threat to the national security, foreign policy, and economy of
the United States. This memorandum contains an additional, unclassified threat analysis sufficient to
demonstrate the national security risk that ByteDance and TikTok present to the United States.
Assessments by the U.S. Intelligence Community (“USIC”) and the Department of Homeland Security
have reached concurrent and similar conclusions. Their assessments are included in Appendix A and B,
respectively, and they contain classified, privileged, or otherwise protected information.
        .

                                                    2

                                                                                              AR-27
            Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 3 of 288

                                           FOR OFFICIAL USE ONLY



II. BACKGROUND

    A. Background on ByteDance

      ByteDance, headquartered in Beijing, was founded in 2012 by former Microsoft engineer and
entrepreneur Zhang Yiming.1 Specializing in artificial intelligence (AI) and machine-learning enabled
content platforms, the Company’s operations surpassed more than one billion users across its apps in
June 2019, with many of those users residing outside of China. 2,3

      The Company’s domestic products include Toutiao, a personalized news aggregator, and Douyin,
a short video service, both of which are hugely popular inside China. ByteDance’s international
products include TikTok, the global version of Douyin, Helo, a social media platform focused on the
Indian market, and BaBe (Baca Berita), Indonesia's leading news and content app.4

      ByteDance successes have been attributed to its algorithm, which tailors content for users.5,6 The
Company has kept its algorithm mostly shrouded; however, Yiming has explained that it is powered
through AI and machine learning. 7,8 This recommendation system has long been considered the
Company’s core asset and driving force behind the growing user base and advertiser revenue.9

      The Company has made strategic investments in the AI and technology, media, and telecom
(“TMT”) sectors.10,11,12,13 In relation to its Toutiao application, the Company’s investments have been
interpreted as wide sweeping ambitions of a company possessing the world’s leading destination for
online content.14

      As of November 2019, ByteDance had over 60,000 employees and 15 research and development
centers around the globe, potentially including ByteDance’s Mountain View Location in California.1516
In April 2018, ByteDance announced that it would collaborate with the Berkeley Artificial Intelligence
Research Lab at the University of California, Berkeley. The two parties stated that they were exploring


1
  https://www.aspi.org.au/report/mapping-more-chinas-tech-giants
2
  https://www.aspi.org.au/report/mapping-more-chinas-tech-giants
3
  https://www.cnn.com/2019/06/20/tech/tiktok-bytedance-users/index html
4
  https://chinatechmap.aspi.org.au/#/company/bytedance
5
  https://www.forbes.com/sites/bernardmarr/2018/12/05/ai-in-china-how-buzzfeed-rival-bytedance-uses-machine-learning-to-
revolutionize-the-news/#37f1752840db
6
  https://www.ft.com/content/d7d1eff2-c307-11e8-95b1-d36dfef1b89a
7
  https://technode.com/2019/09/29/bytedance-testing-recommendation-algorithm-enterprise-service/
8
  https://digital.hbs.edu/platform-rctom/submission/bytedance-ai-application-secrete-sauce-behind-the-worlds-most-valuable-
private-startup/
9
  https://technode.com/2018/01/12/toutiao-algorithm/
10
   https://www.fastcompany.com/company/bytedance
11
   https://cn.linkedin.com/in/fenghai
12
   https://www.spglobal.com/marketintelligence/en/news-insights/trending/-UcopxsTH0viBoRZyrj2KQ2
13
   https://pandaily.com/bytedance-invests-182-million-in-sports-community-platform/
14
   https://alltechasia.com/toutiaos-3-acquisitions-show-global-ambitions/
15
   https://www.reuters.com/article/us-bytedance-tiktok-exclusive/exclusive-tiktok-owner-bytedance-moves-to-shift-power-
out-of-china-sources-idUSKBN2341VJ
16
   https://www.bytedance.com/en/

                                                            3

                                                                                                             AR-28
             Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 4 of 288

                                           FOR OFFICIAL USE ONLY


joint research projects and academic exchanges.17 ByteDance has grown its portfolio of applications
across 150 markets and 75 languages.18 “In late 2018, a US$3 billion round of investment led by
Japanese tech conglomerate Softbank Group valued the company at US$78 billion. Other major
investors include the Chinese affiliate of U.S. venture capital firm Sequoia Capital, U.S. private equity
investor KKR, Chinese investment firm Hillhouse Capital and corporate venture unit SIG Asia.” 19 In
May 2020, ByteDance was valued at around $100 billion.20

     B. Background on the TikTok mobile application

       TikTok, a short-form video app, is ByteDance’s most successful international product. 21,22
TikTok users watch, create, and share 15-second videos shot on cellphones. The application generates
revenue through in-app purchases and advertisements.23 The app has a global audience that has grown
to more than 700 million users in just a few years.24,25 ByteDance achieved that meteoric growth, in
part, by investing US$1 billion into ads on the social platforms of its Western rivals Facebook,
Facebook-owned Instagram, and Snapchat. 26

       The TikTok app was launched in the United States in May 2017. In November 2017, ByteDance
acquired Musical.ly, an American lip-syncing application, for $850 million and merged it with its
TikTok app.27 The company then formally merged and integrated Musical.ly and TikTok, rebranding
Musical.ly as TikTok and discontinuing Musical.ly as a standalone app in 2018.28 In the first quarter of
2018, TikTok was the most downloaded iPhone app worldwide, topping Facebook, YouTube and
Instagram. According to mobile intelligence firm Sensor Tower in November 2019, TikTok passed 1.5
billion downloads worldwide on the App Store and Google Play.29 TikTok’s popularity is
predominately amongst a younger audience. According to October 2019 reporting surrounding a leaked
company document used to solicit advertisers, “the majority of TikTok users (69%) are from Generation
Z (ages 16 to 24), while 25% are age 25 and older. Most users are also female (60%). In the U.S.,
TikTok has more than 30 million monthly active users who spend, on average, 46 minutes on the app
per user per day. Globally, the number of monthly active users is 800 million.”30

III. THE NATIONAL SECURITY, FOREIGN POLICY, AND ECONOMIC RISK TIKTOK
     POSES TO THE UNITED STATES



17
   https://www.prnewswire.com/news-releases/bytedance-partners-with-berkeley-artificial-intelligence-research-lab-to-foster-
future-ai-innovators-and-entrepreneurs-300623346 html
18
   https://www.linkedin.com/company/bytedance
19
   https://www.aspi.org.au/report/mapping-more-chinas-tech-giants
20
   https://fortune.com/2020/08/05/microsoft-tiktok-sale-valuation-price-cost-worth-bytedance-deal/
21
   https://www.aspi.org.au/report/mapping-more-chinas-tech-giants
22
   https://digiday.com/media/everything-you-need-to-know-about-bytedance-the-company-behind-tiktok/
23
   https://www.investopedia.com/what-is-tiktok-4588933
24
   https://www.aspi.org.au/report/mapping-more-chinas-tech-giants
25
   https://digiday.com/media/everything-you-need-to-know-about-bytedance-the-company-behind-tiktok/
26
   https://www.aspistrategist.org.au/the-clocks-ticking-for-regulators-on-tiktok/
27
   https://www.ft.com/content/d7d1eff2-c307-11e8-95b1-d36dfef1b89a
28
   https://www.vox.com/culture/2018/12/10/18129126/tiktok-app-musically-meme-cringe
29
   https://www.cnet.com/news/tiktok-hits-1-5-billion-downloads-report-says/
30
   https://digiday.com/media/everything-you-need-to-know-about-bytedance-the-company-behind-tiktok/

                                                             4

                                                                                                              AR-29
            Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 5 of 288

                                         FOR OFFICIAL USE ONLY


      For the reasons that follow, we believe that TikTok presents the following risk to the national
security, foreign policy, and economy of the United States consistent with the President's determination
in EO 13942.

     A. Threat

        1. The People’s Republic of China (“PRC”) presents a national security, foreign policy, and
        economic threat to the United States given its long-term effort to conduct espionage against the
        U.S. Government, corporations, and persons.

       The threats flowing to the United States from PRC espionage activities are well-recognized. For
example, according to the U.S. Intelligence Community’s 2019 Worldwide Threat Assessment, the PRC
presents a persistent cyber espionage threat and a growing threat to our core military and critical
infrastructure systems. Additionally, according to Federal Bureau of Investigation (“FBI”) Director
Christopher Wray, PRC intelligence and economic espionage presents the greatest long-term threat to
U.S. national security and economic security.31 The PRC remains the most active strategic competitor
responsible for cyber espionage against the U.S. Government (“USG”) and U.S. corporations, allies, and
persons. The USIC has assessed that Beijing will continue to authorize cyber espionage against key
U.S. technology sectors when doing so addresses a significant national security or economic goal not
achievable through other means. Additionally, the USIC remains concerned about the potential for PRC
intelligence and security services (“PRCISS”) to use Chinese information technology firms as routine
and systemic espionage platforms against the United States and its allies.32 The PRC’s continued use of
traditional espionage, 33,34,35 intellectual property theft of U.S. corporations, and theft of personally
identifiable information (“PII”) illustrate the PRC’s intention to use bulk data collection for economic
and national security activities that are hostile to the economic and national security interests of the
United States.36

       The FBI notes that it is the PRC’s and the Chinese Communist Party’s (“CCP”) goal to introduce,
understand, assimilate, and re-innovate foreign technology and knowledge to gain a technological edge.
The PRC has demonstrated that it will achieve this goal by any means necessary, most notably through
theft of foreign intellectual property.37 The PRC Government has engaged in data collection on a
massive scale across multiple domains as a means of generating information to enhance state security—
and the political security of the CCP.38 A report from Australian Think Tank Australian Strategic Policy
Institute (“ASPI”) describes the PRC Government’s intent to use bulk data collection to support its
efforts to shape, manage and control its global operating environment, and to generate cooperative and



31
   https://www.fbi.gov/news/speeches/the-threat-posed-by-the-chinese-government-and-the-chinese-communist-party-to-the-
economic-and-national-security-of-the-united-states
32
   https://www.dni.gov/files/ODNI/documents/2019-ATA-SFR---SSCI.pdf, page 5
33
   https://www.justice.gov/opa/pr/former-cia-officer-arrested-and-charged-espionage
34
   https://www.justice.gov/opa/pr/northern-california-resident-charged-acting-illegal-agent
35
   https://www.justice.gov/opa/pr/former-intelligence-officer-convicted-attempted-espionage-sentenced-10-years-federal-
prison
36
   See Appendix C for a list of Department of Justice cases that involve Chinese espionage.
37
   https://www.fbi.gov/file-repository/china-exec-summary-risk-to-corporate-america-2019.pdf/view
38
   https://www.aspi.org.au/report/engineering-global-consent-chinese-communist-partys-data-driven-power-expansion

                                                           5

                                                                                                          AR-30
            Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 6 of 288

                                         FOR OFFICIAL USE ONLY


coercive tools of domestic control.39 The data collected and used by the PRC to these ends comes in
many forms, including text, images, video, and audio. Large data sets can reveal patterns and trends in
human behavior, providing a “pattern of life” that can be used to facilitate intelligence and surveillance
targeting, particularly when aggregated with other data sets. Bulk data, like images and voice data, can
also be used to train algorithms for facial and voice recognition. 40

       According to U.S. officials and analysts, the PRC is building massive databases of Americans’
personal information. Evidence suggests that the PRC’s pattern of targeting large-scale databases is a
tactic used by the Chinese government to further its intelligence-gathering and to understand more about
who to target for espionage, whether electronically or via human recruitment.”41 Once harvested, the
data can be used to glean details about key government personnel and potential spy recruits, or to gain
information useful for intelligence targeting and surveillance.42,43

        Since 2012, more than 80% of the economic espionage cases brought by the Department of
Justice’s (“DOJ”) National Security Division have implicated China and the frequency of cases
continues to rise.44,45 As reflected by recent DOJ indictments, the PRC continues demonstrated an intent
and capability to collect vast quantities of sensitive data including corporate trade secrets related to U.S.
military technology,46 research related to COVID-19 vaccines, 47 and PII.48,49,50 For example, in May of
2019, DOJ charged two Chinese nationals with conspiracy and intentional damage to a protected
computer related to the hacking of Anthem, Inc. and stealing the sensitive personal data of
approximately 78.8 million Americans in 2015.51 January of 2020, DOJ charged four members of the
People’s Liberation Army, the armed forces of the PRC, with conspiracy, fraud and espionage related to
the hacking into protected computers of Equifax Inc. and stealing the sensitive personal information of
145 million Americans in 2017.52 In August of 2017, DOJ charged a Chinese national with conspiracy
related to the Office of Personnel Management data breach, announced in 2015, where sensitive
personal data of millions of current and former USG employees was stolen.53 These are just a few of the
numerous examples of the PRC’s efforts to collect U.S. PII and sensitive personal data.

39
   https://s3-ap-southeast-2.amazonaws.com/ad-aspi/2019-
10/Engineering%20global%20consent%20V2.pdf?eIvKpmwu2iVwZx4o1n8B5MAnncB75qbT
40

http://webcache.googleusercontent.com/search?q=cache:HRPDTs985OIJ:https://www.technologyreview.com/2020/08/19/10
06455/gtcom-samantha-hoffman-tiktok/&hl=en&gl=us&strip=1&vwsrc=0
41
   Rich Barger, Chief Intelligence Officer of ThreaetConnect, a Northern Virginia Cybersecurity Firm.
42
   https://www.washingtonpost.com/world/national-security/in-a-series-of-hacks-china-appears-to-building-a-database-on-
americans/2015/06/05/d2af51fa-0ba3-11e5-95fd-d580f1c5d44e_story html
43
   See Appendix D for notable examples of Chinese government or government-affiliated groups targeting U.S. personally
identifiable information.
44
   https://www.cnbc.com/2019/09/23/chinese-theft-of-trade-secrets-is-on-the-rise-us-doj-warns.html
45
   https://www.justice.gov/opa/information-about-department-justice-s-china-initiative-and-compilation-china-related
46
   https://www.justice.gov/opa/pr/two-chinese-hackers-working-ministry-state-security-charged-global-computer-intrusion
47
   https://www.justice.gov/opa/pr/two-chinese-hackers-working-ministry-state-security-charged-global-computer-intrusion
48
   https://www.justice.gov/opa/pr/member-sophisticated-china-based-hacking-group-indicted-series-computer-intrusions-
including
49
   https://www.justice.gov/opa/pr/chinese-military-personnel-charged-computer-fraud-economic-espionage-and-wire-fraud-
hacking
50
   https://www.cnn.com/2017/08/24/politics/fbi-arrests-chinese-national-in-opm-data-breach/index.html
51
   https://www.politico.com/story/2019/05/09/chinese-hackers-anthem-data-breach-1421341           
52
   https://www.nytimes.com/2020/02/10/us/politics/equifax-hack-china html       
53
  https://federalnewsnetwork.com/workforce/2017/08/fbi-arrest-may-be-first-linked-to-opm-hack/ 

                                                           6

                                                                                                          AR-31
               Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 7 of 288

                                            FOR OFFICIAL USE ONLY



         2. The CCP exerts influence over private Chinese companies such as ByteDance and its
            employees through direct ties to personnel and corporate ‘Party Committees.’

        Corporate CCP Committees (e.g. Party Committees) are a mechanism through which Beijing
expands its authority and supervision over nominally private or non-governmental organizations,
creating different nuances of corporate governance with Chinese characteristics. 54 As of 2017, Party
Committees existed in around 70 percent of 1.86 million private owned companies in China. 55,56,57
Party Committee is formed by a group of senior CCP members who are given a leadership position
inside public and private companies operating in China. The 2012 Constitution of the Communist Party
of China provides the legal framework for this activity. Within private enterprises, the Party Committee
implements CCP’s policies and operates through the Trade Union and the Communist Youth League
Organization.

         According to press reporting, Party Committees have explicit roles even within foreign
companies operating in the PRC, which has raised debates especially among the community of investors
involved in joint ventures (JVs) with state-owned enterprises. Even if Chinese PRC Law regulates the
establishment of Party Committees in foreign invested enterprises (both JVs and fully owned) without
requiring governance roles for their members, recent trends in officials’ attitudes — which are oriented
toward the demand for more power — indicate accelerating interference by the CCP in corporate
activities in the PRC. That suggests that these positions are not merely symbolic, but rather an eventual
source of political pressure around the boardroom. 58

        ByteDance has significant and close ties to the CCP which could potentially be leveraged to
further their agenda and exact pressure on ByteDance. In October of 2018, the All-China Federation of
Industry and Commerce and the United Front Work Department of the Central Committee of the
Communist Party of China published listed Mr. Zhang, as one of their “top 100 outstanding private
entrepreneurs at the 40th anniversary of reform and opening up”. According to press reporting in
August 2020, the CCP has more than 130 committee members embedded at ByteDance’s Beijing office
in managerial positions.59 This was a partial listing obtained by the press, and it remains unclear exactly
how many of ByteDance’s 60,000 employees across 230 global offices are Party or Committee
members. It is also reported that TikTok has close CCP ties through its parent company, ByteDance,
which employs over 130 CCP members as a part of an embedded CCP committee and many of whom




54
     https://www.chinabusinessreview.com/fact-sheet-communist-party-groups-in-foreign-companies-in-china/
55
     https://thediplomat.com/2019/12/politics-in-the-boardroom-the-role-of-chinese-communist-party-committees/
56

https://www.google.com/url?sa=t&rct=j&q=&esrc=s&source=web&cd=&ved=2ahUKEwir3cKxo9DrAhUponIEHenaAIAQ
FjAAegQIAxAB&url=https%3A%2F%2Fwww.acga-
asia.org%2Ffiles.php%3Faid%3D158%26id%3D1212&usg=AOvVaw0H3c8Zr4es4RXAJN2dMdA_, pg 42
57
   https://www.scmp.com/economy/china-economy/article/2174811/chinese-communist-party-needs-curtail-its-presence-
private
58
   https://thediplomat.com/2019/12/politics-in-the-boardroom-the-role-of-chinese-communist-party-committees/
59
   https://www.theepochtimes.com/tiktoks-parent-company-employs-ccp-members-in-its-highest-
ranks_3451561 html?ref=brief_News&utm_source=morningbrief&utm_medium=email&utm_campaign=mb&__sta=vhg.uos
vpxsbnsmql.sjsqobf%7CJJT&__stm_medium=email&__stm_source=smartech

                                                              7

                                                                                                             AR-32
                Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 8 of 288

                                                  FOR OFFICIAL USE ONLY


hold management positions.6061 There are bounty of examples of CCP activities within ByteDance that
combined illustrate the part is deeply ingrained in the company. A few illustrative examples:

       x    According to September 2020 Chinese reporting, ByteDance established a party branch in in
            October 2014.62 In April 2017, the Company then established a party committee consisting of
            party branches in the public affairs, technical support, and compliance operation department
            groups.63,64,65 According to Chinese press reporting, Bytedance has more party members and
            party organizations and is more "red," insiders pointed out, as compared with other Internet
            companies.66

       x    In June 2018, the Bytedance Party Committee and the Party School of the Central Committee of
            the Communist Party of China jointly organized a theme party day event. Bytedance party
            member employees “faced the party flag, raised their right hand, clenched their fists, and
            reiterated their guarantee as a party member and vowed to never betray the party.”67,68,69

       x    In March 2020, the Minister of Propaganda Department of the Fujian Provincial Party
            Committee visited the Bytedance factory in Fujian. During the visit, the minister told ByteDance
            that he hoped that the company would use its advantages in new media and new technologies to
            further spread and interpret "Xi Jinping Thought."70,71,72,73

        In 2018, ByteDance drew the attention of PRC authorities which publicly shamed and
reprimanded the company for its platforms’ deviation from Party and State agendas. This resulted in a
public atonement by the founder and CEO, Zhang Yiming, and an organizational restructuring. CCP
infrastructure has been successfully built throughout ByteDance and its subsidiaries, where it can now
leverage the access and power of the company’s assets to further Party and State goals and
objectives.74,75,76,77,78

      According to Chinese press reporting in July 2020, a CCP event was held inside the corporate
headquarters of ByteDance in Beijing’s Haidian District, showing employees and CCP members holding

60
  https://www.thetimes.co.uk/article/video-app-linked-to-china-s-ruling-party-8c7j3ljlj
61
   https://www.theepochtimes.com/tiktoks-parent-company-employs-ccp-members-in-its-highest-ranks_3451561.html
62
   https://c.epochtimes.today/37385
63
   https://c.epochtimes.today/37385
64
   http://politics.people.com.cn/n1/2018/0615/c1001-30062480.html
65
   http://www.ce.cn/xwzx/gnsz/gdxw/201806/15/t20180615_29446989.shtml
66
   https://chinadigitaltimes net/chinese/2020/08/cdt⯣妯⅁享亮-୰ᅜ஫倻伸⅓⏟䙫㟮愴
67
   https://c.epochtimes.today/37385
68
   http://politics.people.com.cn/n1/2018/0615/c1001-30062480.html
69
   http://www.ce.cn/xwzx/gnsz/gdxw/201806/15/t20180615_29446989.shtml
70
   https://c.epochtimes.today/37385
71
   http://politics.people.com.cn/n1/2018/0615/c1001-30062480.html
72
   http://www.ce.cn/xwzx/gnsz/gdxw/201806/15/t20180615_29446989.shtml
73
   https://archive.fo/fBKTa#selection-305.3-387.54
74
   https://chinamediaproject.org/2018/04/06/china-to-purge-online-video-services/
75
   http://www.sapprft.gov.cn/sapprft/contents/6582/363639.shtml
76
     https://foreignpolicy.com/2019/01/16/ByteDance-cant-outrun-beijings-shadow/
77
     https://www.wsj.com/articles/tiktok-looking-at-ways-to-shake-off-its-ties-to-china-11574073001
78
     https://edition.cnn.com/2018/11/02/tech/china-tech-communist-party/index html

                                                                     8

                                                                                                       AR-33
             Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 9 of 288

                                           FOR OFFICIAL USE ONLY


a communist banner – making the close ties between the corporation and the CCP clear.79 The event
was held by the CCP branch of the Information and Communication Department and the Haidian
District Overseas Chinese Federation and was titled, “Never forget the original intention, remember the
mission, and promote the new era of Overseas Chinese Federation information communication work.”80
        There are a host of examples demonstrating the CCP’s efforts to pressure on ByteDance. In
April 2018, ByteDance received significant scrutiny and criticism by Chinese state-run media for
alleged content violations on its Neihan Duanzi application. Neihan Duanzi was a popular parody and
meme application hosted on Toutiao, or Jinri Toutiao, its news and information platform. This led to the
PRC’s top media regulator, the State Administration of Press, Publication, Radio, Film, and Television
(SAPPRFT), to issue “rectification measures” against the company.81 SAPPRFT deemed ByteDance to
be in violation of public opinion, having violated “social morality,” and demanded the permanent shut
down of the Neihan Duanzi application, which circulated jokes, humorous videos, and memes, for
having spread “vulgar” content.82 SAPPRFT also compelled the company to draw inferences from this
action for its other products.83

       ByteDance founder and CEO Zhang Yiming issued a public apology letter in April 2018, in which
he signaled his intent to correct his products to comply with State and Party directives, including the
promotion of Party-controlled media.84 He wrote that, “our product took the wrong path, and content
appeared that was incommensurate with socialist core values.” Yiming promised to “further deepen
cooperation with authoritative [official party] media, elevating distribution of authoritative media
content, ensuring that authoritative [official party] media voices are broadcast to strength.”85 Like all
Chinese technology companies, ByteDance is reliant on government issued licenses to operate.86 This
letter provides deep insight into Yiming’s personal intent to align with the PRC and CCP, the
reciprocating effect for his company and products, as well as the inevitable rite of passage Chinese
companies must make in order to exist within China’s socialist market economy.87 ByteDance complied
by shutting Neihan Duanzi and announced the hiring of 2,000 moderators tasked with reviewing content
with a preference on hiring candidates with a, “strong political sensitivity.”88

       3. PRC Law requires that companies subject to PRC Jurisdiction, such as ByteDance, assist
          with PRCISS intelligence and surveillance efforts.

      Over the last several years, the PRC government has actively worked to increase its influence over
all Chinese companies, and citizens, through new laws and regulations.89 Of these laws, the 2017

79
  https://c m.163.com/news/a/EL1772BO05322C4C.html?fbclid=IwAR0tOOxaB0BYBVFOwxfQQ5Q6Vv8O5MvRFTdGLi
IItnagv8KyQTZuz8cPmgA
80
   https://www.taiwannews.com.tw/en/news/3982027
81
   https://chinamediaproject.org/2018/04/06/china-to-purge-online-video-services/
82
   http://www.sapprft.gov.cn/sapprft/contents/6582/363639.shtml
83
   http://www.sapprft.gov.cn/sapprft/contents/6582/365922.shtml
84
   https://chinamediaproject.org/2018/04/11/tech-shame-in-the-new-era/
85
   https://foreignpolicy.com/2019/01/16/ByteDance-cant-outrun-beijings-shadow/
86
   https://www.wsj.com/articles/tiktok-looking-at-ways-to-shake-off-its-ties-to-china-11574073001
87
   https://chinamediaproject.org/2018/04/11/tech-shame-in-the-new-era/
88
   https://edition.cnn.com/2018/11/02/tech/china-tech-communist-party/index html
89
   See Appendix E for a description of 2015’s National Security Law and 2017’s Cybersecurity Law, which similarly compel
companies and citizens to comply with government directives in furtherance of national security and intelligence objectives.
It also contains a broader description of 2017’s National Intelligence Law.

                                                             9

                                                                                                              AR-34
            Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 10 of 288

                                           FOR OFFICIAL USE ONLY


National Intelligence Law is the most explicit in its requirements for PRC companies and citizens in
complying with and assisting in intelligence and national security objectives. The Intelligence Law
obliges individuals, organizations, and institutions to assist Public Security and State Security officials
in carrying out a wide array of intelligence work. Specifically, Article 7 of the 2017 National
Intelligence Law provides that “[a]n organization or citizen shall support, assist in and cooperate in
national intelligence work in accordance with the law and keep confidential the national intelligence
work that it or he knows.” Article 14 permits Chinese intelligence institutions to request citizens and
organizations to provide necessary support, assistance, and cooperation. Furthermore, Article 17 allows
Chinese intelligence agencies to take control of an organization’s facilities, which includes
communications equipment.

       Though less explicit in their requirements, China has maintains other laws under which
ByteDance also would be required to assist PRC state security and intelligence services. The PRC’s
National Cybersecurity Law, passed in 2017, requires network operators to store select data within
China and allows Chinese authorities to conduct spot-checks on a company’s network operations.
Article 28 of China’s Cybersecurity Law states, “Network operators shall provide technical support and
assistance to public security organs and national security organs that are safeguarding national security
and investigating criminal activities in accordance with the law.” 90 The PRC’s National Security Law,
passed in 2015, states, “All citizens of the People’s Republic of China....shall have the responsibility and
obligation to maintain national security.”91 According to press reporting, “[the law] includes elements
that define criticism of the government as a form of subversion. It is very vague in defining what kind
of specific actions would constitute a citizen endangering state security.” 92

      As the recently passed Hong Kong Security Law demonstrates, the PRC now seeks to apply its
security laws beyond the borders of mainland China. Article 38 of the Hong Kong Security Law
specifically states the law is applicable to every individual including those outside of or not from Hong
Kong. Arguably, this would apply the Hong Kong Security Law to every person or company on earth
regardless of whether or not they’re in mainland China. Finally, Chinese companies that oppose
requests from PRC intelligence or security services do not have adequate legal recourse to challenge
such requests, given the PRC judiciary’s lack of independence from the CCP. Though PRC law
purportedly requires that courts exercise judicial power independently without outside interference,
judges regularly received political guidance on pending cases, including instructions on how to rule,
from both the government and the CCP, particularly in politically sensitive cases. 93

       4. ByteDance has complied with and assisted the PRC with its domestic surveillance,
          censorship, and propaganda efforts.

       ByteDance’s submission and compliance with Chinese law has rendered it a reliable, useful, and
far reaching ear and mouthpiece for the Party and State. Since Zhang Yiming’s public apology in April
2018, ByteDance’s commitment to CCP directives has come to fruition in signed strategic agreements,




93
  See Dr. Christopher Ashely Ford, Assistant Sec’y of State for the U.S. Dep’t of State Bureau of Int’l Security and
Nonproliferation, Remarks at the Multilateral Action on Sensitive Techs. Conference (Sept. 11, 2019),
https://www.state.gov/huawei-and-its-siblings-the-chinese-tech-giants-national-security-and-foreign-policy-implications/.

                                                             10

                                                                                                               AR-35
               Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 11 of 288

                                                 FOR OFFICIAL USE ONLY


systemic censorship of content across its platforms, and the harvesting of user data. These events paved
the way for the CCP to maintain regular access to and leverage ByteDance platforms. Through Douyin,
ByteDance has actively assisted and complied with CCP domestic directives in surveillance, censorship,
and propaganda efforts

      As highlighted by news reporting after these events, there was a noticeable uptick in Chinese
authorities’ adoption of Douyin in their attempts to connect with a younger generation and ensure the
communication of “core socialist values.”94 According to 2018 press reporting, there were more than
500 government agencies, Communist Party organizations, and official media Douyin accounts.
According to the app, these government videos had been seen over 1.6 billion times as of June 2018.95

      According to press reporting in May 2018, Douyin purged Peppa Pig, an animated children’s
series, from its platform after state-run media branded the imagery as a subversive symbol for the online
counterculture after it became popular to use in memes and jokes.96 State-run media wrote about those
participating in the fad of making Peppa-related jokes, who “run counter to the mainstream value and
are usually poorly education with no stable job. They are unruly slackers roaming around and the
antithesis of the young generation the [Communist] party tries to cultivate.”97

      According to news reporting in 2019, most of ByteDance’s activities in Xinjiang involve
cooperation with Xinjiang authorities in Hotan, a part of Xinjiang that has been the target of some of the
most severe repression. The city has seen an aggressive campaign of cemetery, mosque, and traditional
housing demolition since November 2018, which continues today. In November 2019, the Beijing
Radio and Television Bureau announced its “Xinjiang Aid” measures in Hotan to “propagate and
showcase Hotan’s new image”—after more than two years of mass detention and close surveillance of
ethnic minorities there. These measures included guiding and helping local Xinjiang authorities and
media outlets to use ByteDance’s Toutiao and Douyin to broadcast a positive messaging campaign
online.98 A Tianjin Daily article reported in April 2020 that after listening to talks by representatives
from ByteDance’s Jinri Toutiao division, Hotan Propaganda Bureau official Zhou Nengwen said he was
excited to use the Douyin platform to promote Hotan’s products and image.99

      On April 25, 2019, ByteDance signed a strategic cooperation agreement with the Ministry of
Public Security's Press and Publicity Bureau in Beijing “aiming to give full play to the professional
technology and platform advantages of Toutiao and Tiktok in big data analysis,” strengthen the creation
and production of “public security new media works,” boost “network influence and online discourse
power,” and enhance “public security propaganda, guidance, influence, and credibility,” among other
aspects.100



94
   https://www.scmp.com/tech/china-tech/article/2150837/government-agencies-jump-short-video-bandwagon-ensure-
chinese-youth
95
   https://www.scmp.com/tech/china-tech/article/2150837/government-agencies-jump-short-video-bandwagon-ensure-
chinese-youth
96
     https://www.nytimes.com/interactive/2019/05/02/opinion/willͲchinaͲexportͲitsͲilliberalͲinnovation.html
97
   https://www.theguardian.com/world/2018/may/01/peppa-pig-banned-from-chinese-video-site
98
   https://web.archive.org/web/20191128000905/http://www nrta.gov.cn/art/2019/11/4/art_114_48597.html
99
   https://chinatechmap.aspi.org.au/#/company/ByteDance
100
    https://www.taiwannews.com.tw/en/news/3982027

                                                                    11

                                                                                                               AR-36
           Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 12 of 288

                                         FOR OFFICIAL USE ONLY


      5. ByteDance has censored or restricted TikTok content globally that is critical of or relevant
         to issues the CCP deems controversial.

       A series of leaked company documents and interviews by former employees has revealed TikTok
to be exercising a CCP-aligned censorship campaign while harvesting a range of user data overseas. As
expressed in 2020 press reporting, “TikTok’s zealous data collection, use of Chinese infrastructure, and
its parent company’s close ties to the Chinese Communist Party make it a perfect tool for massive
surveillance and data collection by the Chinese government.”101 The Washington Post reports TikTok
claims that the U.S. application doesn’t censor political content, or “take instructions from its parent
company,” and that no content moderators for U.S. TikTok are based in China. However, the same
story notes that former employees disagree, stating that “moderators based in Beijing had the final call
on whether flagged videos were approved.”102

      In September 2019, the Guardian published leaked documents detailing TikTok’s guidelines for
moderation, revealing systemic censorship and alleging the app is advancing China’s foreign policy
goals abroad.103 The report identified that the guidelines divide banned material into two categories:
violations and visible to self. Content marked as a “violation” results in a deletion from the site and can
lead to the user being banned from the platform. Lesser infringements are marked as “visible to self,”
which leaves the content up on the site, but excludes its distribution through TikTok’s algorithm.104

       The report outlines how bans are designed to appear general purpose instead of specific
exceptions. Banning criticism of China’s socialist system falls under the company’s general ban of
“criticism/attack towards policies, social rules of any country, such as constitutional monarchy,
monarchy, parliamentary system, separation of powers, socialism system, etc.”105 Another ban covers,
“demonization or distortion of local or other countries’ history such as May 1998 riots of Indonesia,
Cambodian genocide, Tiananmen Square incidents.”106

      In response to the Guardian’s 2019 reporting, TikTok stated that this guidance was no longer valid
and responded: “In TikTok’s early days we took a blunt approach to minimizing conflict on the
platform, and our moderation guidelines allowed penalties to be given for things like content that
promoted conflict, such as between religious sects or ethnic groups, spanning a number of regions
around the world. As TikTok began to take off globally last year, we recognized that this was not the
correct approach, and began working to empower local teams that have a nuanced understanding of each
market. As we’ve grown, we’ve implemented this localized approach across everything from product, to
team, to policy development.” 107

      According to 2019 press reporting, during the Hong Kong protests, a search for “#hongkong” on
Twitter revealed a vast visual patchwork of the city’s unavoidable protests, including pro-China

101
    https://protonmail.com/blog/tiktok-privacy/?utm_campaign=ww-en-2a-generic-coms_soc-
social_organic&utm_content=&utm_medium=soc&utm_source=twitter&utm_term=1595520917
102
    https://www.washingtonpost.com/technology/2019/11/05/inside-tiktok-culture-clash-where-us-views-about-censorship-
often-were-overridden-by-chinese-bosses/
103
    https://www.theguardian.com/technology/2019/sep/25/revealed-how-tiktok-censors-videos-that-do-not-please-beijing
104
    https://www.theguardian.com/technology/2019/sep/25/revealed-how-tiktok-censors-videos-that-do-not-please-beijing
105
    https://www.theguardian.com/technology/2019/sep/25/revealed-how-tiktok-censors-videos-that-do-not-please-beijing
106
    https://www.theguardian.com/technology/2019/sep/25/revealed-how-tiktok-censors-videos-that-do-not-please-beijing
107
    https://www.theguardian.com/technology/2019/sep/25/revealed-how-tiktok-censors-videos-that-do-not-please-beijing

                                                          12

                                                                                                          AR-37
Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 13 of 288




                                                                AR-38
            Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 14 of 288

                                            FOR OFFICIAL USE ONLY


data, the TikTok application generates a large amount of technical and transactional data about its users
including data such as tracking videos watched, and even how much of a video an individual watched
and how many times.114 TikTok videos are shared across other social media applications and the web
via the TikTok website, and through third-party websites via direct embedding. This allows video to be
served from TikTok systems, and for metadata on views and any linked user behavior to be captured and
stored by the application. This behavior is similar to other major social media platforms, and some of
the data – such as automatic scanning of clipboards – may relate to the application’s attempt to detect
automated bot and spam behavior.115

      The privacy policy for U.S. TikTok users acknowledges that data can be shared with “parent,
subsidiary, or other affiliate of our corporate group.”116 There is thus widespread concern that U.S.-
based users’ data could end up in China. TikTok has made public statements emphasizing that this is
not a common practice, stating that its “goal is to minimize data access across regions so that, for
example, employees in the Asia-Pacific (APAC)[sic] region, including China, would have very minimal
access to user data from the European Union and United States.”117 Minimization does not, however,
necessarily mean that there is no access. TikTok has issued stronger blanket denials, stating: “[w]e have
never given any TikTok user data to the Chinese government, nor would we do so if asked.”118 TikTok
also paid for an outside analysis, in which a team interviewed employees and examined the computer
code to validate that the technical and organizational barriers between the U.S.-based TikTok operation
and China were being maintained.119

        Nevertheless, TikTok also states that it “may disclose your information to respond to subpoenas,
court orders, legal process, law enforcement requests, legal claims, or government inquiries.”120 TikTok
states that data is retained for as long as is needed to provide the service, or so long as there is a
legitimate business interest, or in some circumstances for five years in accordance with legal
obligations.121 The company has published transparency reports highlighting the number of requests for
personal information from governments around the world. China, however, is notably absent from this
list.122

      According to credible allegations, TikTok collected far more data in the past, including taking
advantage of a loophole in the Android permission system to collect a device’s MAC address, a
permanent identifier of that device.123 Independent security researchers have documented TikTok
access to clipboard data, despite a past commitment to end this practice.124 An Australian think tank has
documented the evolving privacy practices of TikTok. They note TikTok’s data collection has evolved


114
    https://www.washingtonpost.com/technology/2020/07/13/tiktok-privacy/
115
    A French researcher notes that “such practice is pretty standard,” available at: https://medium.com/@fs0c131y/tiktok-logs-
logs-logs-e93e8162647a; See also: https://medium.com/@fs0c131y/tiktok-what-is-an-app-log-da70193f875 and
https://www.blackhillsinfosec.com/lets-talk-about-tiktok/
116
    https://www.tiktok.com/legal/privacy-policy?lang=en
117
    https://newsroom.tiktok.com/en-au/our-approach-to-security
118
    https://techcrunch.com/2020/08/12/tiktok-found-to-have-tracked-android-users-mac-addresses-until-late-last-year/
119
    https://www nytimes.com/2019/11/01/technology/tiktok-national-security-review.html
120
    https://www.tiktok.com/safety/resources/transparency-report?lang=en
121
    https://www.tiktok.com/legal/privacy-policy?lang=en
122
    https://www.tiktok.com/safety/resources/transparency-report?lang=en
123
    https://www.wsj.com/articles/tiktok-tracked-user-data-using-tactic-banned-by-google-11597176738
124
    https://arstechnica.com/gadgets/2020/06/tiktok-and-53-other-ios-apps-still-snoop-your-sensitive-clipboard-data/

                                                             14

                                                                                                                AR-39
            Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 15 of 288

                                           FOR OFFICIAL USE ONLY


as the platform matures, including collecting less location information.125 The authors of the study
acknowledge that what “TikTok is doing isn’t fundamentally different” from similarly situated social
media platforms,126 yet the sheer amount of behavioral user data that is generated and collected allows a
very detailed picture of an individual user to be created and potentially tracked across other digital
contexts.

       Finally, the infrastructure that underlies the TikTok application is not wholly separate from the
Chinese application and the systems of ByteDance. Functionality including storage, internal
management, and algorithms is still “partially shared across other ByteDance products.”127 Although
similar to engineering projects in other global organizations, access can be granted based on need and
efficiency requirements. One news report describes access granted to Chinese engineers to tackle
problems in a U.S.-based system when their expertise was needed.128 This implies that the data
described above could well be accessible.

      2. While ByteDance primarily stores U.S. TikTok user data in the United States and maintains a
         backup of U.S. user data in Singapore through Alibaba Cloud, some user data was previously
         stored in China and there is evidence that some data is currently being transmitted to China.

      ByteDance’s response to a Commerce subpoena indicates that they store U.S. user data from the
TikTok app within data centers located within the United States. ByteDance leases data storage and
hosting from a number of companies, including Aligned Energy, CyrusOne, Digital Loudon, China
Unicom, and Vantage via leased server space in multi-tenant data center sites. ByteDance owns the
hardware with the data centers and contracts with owners or resellers for rack space, power, and network
connections. In addition, ByteDance has service agreements with Google Cloud, Amazon Web
Services, and Microsoft Azure for cloud storage services in the United States. ByteDance used Google
Cloud as a back for data stored in U.S. data centers, Amazon Web Services for analytics and cloud
storage, and Microsoft Azure for video transcoding.129

      At the present time, ByteDance does not own or operate any data centers outside of the United
States that store or manage TikTok user data from users in the United States. According to subpoena
response, “ByteDance contracts with Alibaba cloud in Singapore for public cloud services to provide a
backup of the U.S. user data primarily stored in the servers in the United States.” ByteDance claims that
they are currently discussing the possibility of taking over the leases from Alibaba and contracting
directly with the data site owners themselves.130 U.S. user data being stored outside of the United States
presents significant risks in this case. Alibaba is a Chinese company and, like ByteDance, is similarly
beholden to PRC laws that require assistance in surveillance and intelligence operations. Additionally,
any Chinese citizens with direct access to the data could be similarly compelled to assist PRCISS.



125
    https://s3-ap-southeast-2.amazonaws.com/ad-aspi/2020-09/PB37-TikTok%20and%20WeChat%20-
%20Curating%20and%20controlling%20global%20information%20flows.pdf
126
    https://www.worldpoliticsreview.com/trend-lines/28974/how-much-of-a-threat-is-tiktok
127
    https://www reuters.com/article/us-usa-tiktok-cybersecurity-exclusive/exclusive-microsoft-faces-complex-technical-
challenges-in-tiktok-carveout-idUSKCN256100
128
    https://www.theinformation.com/articles/breaking-off-tiktok-will-be-hard-to-do cited in ASPI report
129
    Subpoena, p. 1-2
130
    Subpoena, p. 8

                                                            15

                                                                                                              AR-40
           Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 16 of 288

                                        FOR OFFICIAL USE ONLY


      TikTok previously stored and processed U.S. user data within China before February 2019,
making it subject to Chinese national security laws. According to 2019 press reporting, a ByteDance
spokesperson explained that, “data from TikTok users who joined the service before February 2019 may
have been processed in China. ByteDance has since reorganized its structure and operations to prevent
user data from flowing into China.”131 Despite this claim, there are indications that some data from the
TikTok app may be directly transmitted to China, bypassing ByteDance’s leased or owned servers
altogether in 2020, Cybersecurity firm Penetrum found that 37.70% of the IP addresses the TikTok
Android package kit (APK) source code connects to are based in China. An APK installs and configures
an application on a phone. The majority of these IP addresses are hosted by Alibaba.132,133


      3. ByteDance stores some U.S. TikTok user data in U.S.-based servers leased by China Unicom
         (Americas) Operations Ltd. (“CUA”), a state-owned entity (SOE) of the People’s Republic of
         China.

      According to ByteDance’s response to Commerce subpoena, ByteDance currently leases servers
in two U.S. locations from China Unicom (Americas) Operations Ltd. (“CUA”) for the purposes of
storing TikTok user data for users in the United States. ByteDance notes that these properties “are
ultimately owned by CyrusOne, Inc., but China Unicom (Americas) Operations Ltd. (“CUA”) is an
intermediary reseller of the CyrusOne data center space at these locations.” Additionally, ByteDance
notes that these leases were inherited from ByteDance’s 2019 acquisition of Alibaba’s U.S. data center
assets supporting TikTok’s operations. TikTok reached an agreement with CUA in July 2020 to
terminate the contract and contract with CyrusOne directly.134

        Nevertheless, storing U.S. user data on servers owned and operated by CUA introduces
significant risks. CUA is wholly owned and controlled by a single Chinese entity that is directly owned
by the PRC Government. According to its website, CUA “is a wholly owned subsidiary of China
Unicom Global, headquartered in Herndon, Virginia with regional sales offices in 5 locations including
Silicon Valley, Los Angeles, New York, Chicago and São Paulo (Brazil).”135 China Unicom Global is a
Hong Kong registered entity (the “Parent Entity”), wholly owned by another Hong Kong entity, China
Unicom (HK) Limited (“the Publically-Traded Company”).136 The Publicly-Traded Company is listed
on both the New York and Hong Kong stock exchanges.137 China United Network Communication
Group Limited (“China Unicom Group” or “the SOE”), a Chinese state-owned enterprise, indirectly
controls an aggregate of approximately 79.9% of the Publicly-Traded Company.138 The Publicly-Traded




131
    https://qz.com/1613020/tiktokͲmightͲbeͲaͲchineseͲcambridgeͲanalyticaͲscaleͲprivacyͲthreat/
132
    https://protonmail.com/blog/tiktok-privacy/
133
    https://penetrum.com/tiktok/Penetrum_TikTok_Security_Analysis_whitepaper.pdf, pg 2
134
    Subpoena, p. 6
135
    China Unicom Americas Company Profile, China Unicom Global, https://www.chinaunicomglobal.com/us/company (last
accessed June 29, 2020).
136
    2020 Publicly-Traded Company SEC Annual Report at F-91.
137
    China Unicom (Hong Kong) Limited Company Profile, China Unicom (Hong Kong) Limited,
https://www.chinaunicom.com.hk/en/about/profile.php (last accessed June 29, 2020).
138
    2020 Publicly-Traded Company SEC Annual Report at 13 (“Unicom Group indirectly controlled an aggregate of
approximately 79.9% of our issued share capital as of April 15, 2020.”).

                                                        16

                                                                                                      AR-41
            Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 17 of 288

                                          FOR OFFICIAL USE ONLY


Company, through its controlling shareholder, China Unicom Group (“the SOE”),139 is majority-owned
and controlled by the PRC Government.140

        The Chinese Communist Party’s influence in the SOE and the Publicly-Traded company, which
indirectly own and control CUA, make CUA vulnerable to exploitation by the Chinese Government. In
the Federal Communications Commission’s (“FCC”) 2019 decision in In Re: China Mobile, the
Commission was concerned about PRC laws141 and certain practices that the PRC government could use
to exploit, influence and control a state-owned enterprise.142 Some of the concerns raised by the FCC in
In Re: China Mobile about the Chinese government’s ability to influence state-owned enterprises, and
consequently their indirect subsidiaries, have already been realized when it comes to the SOE and the
Publically-Traded Company.

        For example, in In Re: China Mobile, the FCC noted an Office of the U.S. Trade Representative
(“USTR”) report, which stated that state-owned enterprises “are being pressured to amend their articles
of association to ensure Communist Party representation on their boards of directors . . .and to ensure
that they make important company decisions in consultation with internal Communist Party
committees.”143 According to the Chinese government, the constitutional amendments were made to
“define the status and role of Party organizations in State-owned enterprises.”144 State-owned
enterprises would be required to form CCP organizations inside the enterprise to “focus their work on
the operations of their enterprise,” to “guarantee and oversee the implementation of the principles and
policies of the Party and the state within their own enterprise” and “participate in making decisions on
major issues in the enterprise.” 145 According to the South China Morning Post, Xiao Yaqing, the
director of SASAC, wrote: “Communist Party members at state enterprises form the ‘most solid and


139
    2020 Publicly-Traded Company SEC Annual Report at 13 (“Unicom Group indirectly controlled an aggregate of
approximately 79.9% of our issued share capital as of April 15, 2020.”).
140
    2020 Publicly-Traded Company SEC Annual Report at 22 (“Our ultimate controlling shareholder is Unicom Group, a
company incorporated under the laws of the PRC and majority-owned by the PRC Government.”).
141
    China Mobile Order at ¶ 17 (“Chinese law requires citizens and organizations, including state-owned enterprises, to
cooperate, assist, and support Chinese intelligence efforts wherever they are in the world.”); see also, National People’s
Congress of the People’s Republic of China, National Intelligence Law, http://www.npc.gov.cn/npc/xinwen/2017-
06/27/content_2024529 htm (June 27, 2017). For an unofficial English-language translation, see, e.g., China Law Translate,
National Intelligence Law of the P.R.C. (2017), https://www.chinalawtranslate.com/en/tag/national-intelligence-law/
(accessed May 29, 2019); see also, Murray Tanner, Beijing’s New National Intelligence Law: From Defense to Offense,
Lawfare (July, 20, 2017), https://www.lawfareblog.com/beijings-new-national-intelligence-law-defense-offense (citing laws
on National Intelligence, Counterespionage, National Security, Counterterrorism, Cybersecurity, and Foreign NGO
Management, amendments to PRC Criminal Law, Management Methods for Lawyers and Law Firms, and then-pending draft
Encryption Law and draft Standardization Law); see also, Office of the Sec’y of Def. Ann. Rep. to Cong., Military and
Security Developments Involving the People’s Republic of China 2019, at 101 (“The 2017 National Intelligence Law requires
Chinese companies, such as Huawei and ZTE, to support, provide assistance, and cooperate in China’s national intelligence
work, wherever they operate.”).
142
    China Mobile Order at ¶ 18 (citing World Bank and USTR reports on Chinese state-owned enterprises demonstrating
Chinese government exploitation, influence and control); see also, USTR, 2018 Report to Congress on China’s WTO
Compliance, at 13 (Feb. 2019).
143
    China Mobile Order at ¶ 18, n.60 (citing USTR 2018 Report to Congress on China’s WTO Compliance); see also Ex.
[116] at EB-2568, USTR, 2018 Report to Congress on China’s WTO Compliance, at 13 (Feb. 2019).
144
    Full text of resolution on amendment to CPC Constitution, State Council of the People’s Republic of China,
http://english.gov.cn/news/top_news/2017/10/24/content_281475919837140.htm (Oct. 24, 2017).
145
    Constitution of the Communist Party of China, Revised and adopted at the 19th National Congress, Article 33,
http://www.xinhuanet.com//english/download/Constitution_ of_ the_ Communist_Party _of_ China.pdf (Oct. 24, 2017).

                                                           17

                                                                                                            AR-42
            Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 18 of 288

                                            FOR OFFICIAL USE ONLY


reliable class foundation’ for the Communist Party to rule the country.”146 This SOE, and through it, the
Publically-Traded Company, Parent Entity, and CUA, are all controlled by the CCP. Therefore any data
contained or managed by servers owned or controlled by CUA, including user data from U.S. TikTok
users, may be directly accessible or within reach of the PRC government.

      4. TikTok has been implicated in a number of information security and privacy incidents that
         raises significant concerns on the security and privacy of U.S. user data.

      TikTok has previously faced charges that it illegally collected personal information from children.
On February 27, 2019, the Federal Trade Commission (FTC) announced that TikTok agreed to pay $5.7
million to settle the violation of the Children’s Online Privacy Protection Act (COPPA). “The operators
of Musical.ly—now known as TikTok—knew many children were using the app but they still failed to
seek parental consent before collecting names, email addresses, and other personal information from
users under the age of 13.”147

      According to press reporting, in 2019, “a California college student accused popular video-sharing
app TikTok in a class-action lawsuit of transferring private user data to servers in China, despite the
company’s assurances that it does not store personal data there. The lawsuit, filed in the U.S. District
Court for the Northern District of California, alleges TikTok has surreptitiously “vacuumed up and
transferred to servers in China vast quantities of private and personally-identifiable user data.” The
documents identify the plaintiff as Misty Hong, a college student and resident of Palo Alto, California,
who downloaded the TikTok app in March or April 2019 but never created an account. Months later,
Hong alleges to have discovered that TikTok had created an account for her without her knowledge and
produced a dossier of private information about her, including biometric information gleaned from
videos she created but never posted.

       According to the filing, TikTok transferred user data to two servers in China - bugly.qq.com and
umeng.com - as recently as April 2019, including information about the user’s device and any websites
the user had visited. Bugly is owned by Tencent, China’s largest mobile software company, which also
owns social network WeChat, while Umeng is part of Chinese e-commerce giant Alibaba Group. The
lawsuit also claims that source code from Chinese tech giant Baidu is embedded within the TikTok app,
as is code from Igexin, a Chinese advertising service, which security researchers discovered in 2017 was
enabling developers to install spyware on a user’s phone.”148

      TikTok has also been accused of evading privacy safeguards. A Wall Street Journal analysis from
July 2020 uncovered that “TikTok skirted a privacy safeguard in Google’s Android operating system to
collect unique identifiers from millions of mobile devices, data that allows the app to track users online
without allowing them to opt out.”149 The tactic, which experts in mobile-phone security said was
concealed through an unusual added layer of encryption, appears to have violated Google policies


146
    Wendy Wu, How the Communist Party controls China’s state-owned industrial titans, South China Morning Post, (June
17, 2017 9:01 AM) https://www.scmp.com/news/china/economy/article/2098755/how-communist-party-controls-chinas-
state-owned-industrial-titans (last accessed June 29, 2020).
147
    https://www ftc.gov/news-events/press-releases/2019/02/video-social-networking-app-musically-agrees-settle-ftc
148
    https://www reuters.com/article/us-usa-tiktok-lawsuit/tiktok-accused-in-california-lawsuit-of-sending-user-data-to-china-
idUSKBN1Y708Q
149
    https://search.proquest.com/docview/2432730526?rfr_id=info%3Axri%2Fsid%3Aprimo

                                                             18

                                                                                                                AR-43
            Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 19 of 288

                                          FOR OFFICIAL USE ONLY


limiting how apps track people and was not disclosed to TikTok users. TikTok ended the practice in
November 2019, the Journal's testing showed.150 This activity is not limited to Android users.

        According to March 2020 press reporting, TikTok was identified as an app that can access any
data a user copies to its clipboard on iPhones and iPads. Researchers explained that risk comes from the
fact that iPhone or iPad app “can eavesdrop on a Mac.” TikTok’s logs clearly indicate that it is reading
the content of the clipboard whenever it is opened, although researchers could not verify what TikTok is
doing with the data it has read. “We can’t say for sure what TikTok is doing with the data it has
read.”151 ByteDance claimed that this problem was related to the use of an outdated Google advertising
software development kit that was being replaced.152

      Finally, according to July 2020 press reporting, engineers identified that on the beta version of
Apple’s iOS 14, which fixed the previous clipboard access issues, the TikTok app was caught again
secretly accessing users’ clipboards.153 According to TikTok, the issue is “triggered by a feature
designed to identify repetitive, spammy behavior,” and it has “already submitted an updated version of
the app to the App Store removing the anti-spam feature to eliminate any potential confusion.”154

  C. Consequence

      1. Exploitation of TikTok user data imperils the privacy of U.S. citizens, the security of U.S.
         government personnel, and, at scale, directly threatens the economic security and national
         security of the United States.

      One of the foremost national security risks presented by the TikTok mobile application in the
United States is the possibility that the PRC government could, through lawful authority, extralegal
influence (Communist Party) influence, or PRCISS, compel TikTok to provide systemic access to U.S.
user’s sensitive personal information. A number of press reports clearly indicate the PRC Government
has already compelled TikTok to assist them for domestic surveillance, censorship, and propaganda
action within China, and their compliance is indicative of how they are likely to respond to intelligence
requests on U.S. users. Given the bounty of information TikTok could offer on foreign users, as well as
the aforementioned cyber tactics employed by the PRC, the Department of Commerce assesses the PRC
and PRCISS would not limit their use of TikTok to domestic concerns and would instead use it for
foreign intelligence and surveillance.

      ByteDance, as a company, and its subsidiaries are subject to PRC national security laws that
require or compel the assistance of any Chinese citizen or entity in surveillance and intelligence
operations. As ByteDance is subject to PRC jurisdiction, PRC laws can compel cooperation from
ByteDance, regardless of whether ByteDance’s subsidiaries are located outside the territory of the PRC.

150
    https://www.wsj.com/articles/tiktok-tracked-user-data-using-tactic-banned-by-google-
11597176738?mod=searchresults&page=1&pos=3
151
    <https://www.forbes.com/sites/zakdoffman/2020/03/12/simple-apple-security-hack-if-you-have-tiktok-on-your-iphone-
look-away-now/#7f1173741d61>
152
    https://www forbes.com/sites/zakdoffman/2020/06/26/warning-apple-suddenly-catches-tiktok-secretly-spying-on-
millions-of-iphone-users/#3dce51f834ef
153
    https://www forbes.com/sites/zakdoffman/2020/07/01/anonymous-targets-tiktok-delete-this-chinese-spyware-now/
154
    https://www forbes.com/sites/zakdoffman/2020/06/26/warning-apple-suddenly-catches-tiktok-secretly-spying-on-
millions-of-iphone-users/#642da5db34ef

                                                          19

                                                                                                          AR-44
              Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 20 of 288

                                            FOR OFFICIAL USE ONLY


Additionally, it is in ByteDance’s best interest to maintain positive relations with the CCP as any
perception that the company is ‘disloyal’ or not conducting its business with the best interest of the party
could jeopardize its standing and business interests in China. This dynamic presents significant extra-
legal pressure on ByteDance to comply with and actively assist in PRCISS intelligence collection and
surveillance efforts.

      Furthermore, ByteDance cannot account for surveillance that may be conducted on its operations
without its explicit knowledge or awareness at a corporate level. Chinese intelligence services could
compromise the Singapore-based servers themselves or intercept internet traffic coming to the server.
Alternatively, PRCISS could compel the assistance of TikTok’s engineering team or other personnel
located in the PRC and involved in software development and engineering to directly compromise the
app through routine app updates. PRCISS could also compel the assistance of any third-party
companies with whom ByteDance contracts to service the TikTok application – including data
management, software development, analytics, etc. These intelligence operations could ostensibly occur
without ByteDance’s express knowledge or awareness at a corporate level.

       Given ByteDance’s history of cooperation with PRC officials, the extensive amount of sensitive
personal data collected by their apps both inside and outside of China, and their strong ties to the CCP
and supporting its agenda, the TikTok app could expand the PRC’s ability to conduct espionage on
millions of U.S. persons. The PRC has stolen various types of sensitive data on millions of Americans
to include health, financial, and other PII. Applications such as TikTok also collect other types of
information, to include location data. The PRC could use combine these various types of data they
possess and continue to collect in order to build dossier’s on millions U.S. persons. Funneling all of
these various types of information into their AI apparatus, could potentially create a platform to enhance
the PRC’s ability to identify espionage targets for counterintelligence purposes.

       2. Exploitation of TikTok for censorship or propaganda for U.S.-based users directly threatens
          U.S. national security by surreptitiously influencing U.S. public opinion to those that align
          with Chinese government objectives.

        A critical, but secondary concern presented by TikTok is that the PRC government and the CCP
can exert influence on ByteDance and, through the TikTok app, censor and shape content available to
U.S. users in ways that can influence their opinions and views of China. The evidence included above
raises significant concerns that the PRC government has significant leverage to exert pressure, actively
or passively, on ByteDance to promote content that ensures a more positive view of China globally.
Chinese companies, such as ByteDance, must comply with the China Internet Security Law as well as
the CCP agenda since the party controls both the legal system and whether a company may function.155
Reporting indicates that ByteDance employs more than 130 CCP members, to include senior positions
within the company while reports claim that content moderators located in Beijing have censored anti-
China content deemed to be critical of the PRC.156 Even more contentious is the question around what
TikTok promotes, recommends, and allows users to see. Users often take advantage of hash tags to help
share content and create emerging communities. There are a number of examples of hash tags being
blocked. In what TikTok described as a “glitch,” a recently popular protest hash tag in the U.S.


155
      https://www.wsj.com/articles/chinas-tech-giants-have-a-second-job-helping-the-government-see-everything-1512056284 
156
      https://www reuters.com/article/usa-tiktok-indonesia-idINL4N2FF468

                                                            20

                                                                                                            AR-45
Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 21 of 288




                                                                AR-46
          Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 22 of 288

                                      FOR OFFICIAL USE ONLY


        Barring a complete divestiture of ByteDance from the TikTok application, TikTok presents an
immitigable risk to the national security, foreign policy, and economy of the United States.
Appropriately addressing national security concerns through mitigation requires a baseline level of trust
in the entity subject to the mitigation terms. Given that TikTok remains under ByteDance ownership,
and that ByteDance remains under the control and influence of the PRC, there is no way to create such a
baseline of trust that would allow for effective mitigation without a complete divestiture from
ByteDance ownership.

        The below prohibitions on certain business-to-business transactions deny access to and reduce
the functionality of the TikTok mobile app within the land or maritime borders of the United States with
the objective of preventing collection, transmission, and aggregation of U.S. user data by the TikTok
app, ByteDance Ltd., and PRCISS. Note that these transactions do not directly prohibit the
downloading or use of the TikTok app and are not directly targeted at users of the TikTok app. While
these prohibitions may ultimately make the application less effective and may be challenging for U.S.-
based TikTok users, they are necessary for the protection of U.S. national security.

        We understand that there are on-going negotiations between ByteDance and the Committee on
Foreign Investment in the United States (“CFIUS”) regarding a potential divestiture of TikTok or a
restructuring of its governance to attempt to mitigate national security risks presented by the ByteDance
acquisition of Musical.ly. Further, we understand that under the EO signed on August 19, 2020, the
President has established a deadline of November 12, 2020, for any deal or agreement to be reached.

        In consideration of these negotiations, we recommend that the transactions identified herein be
prohibited in a phased manner, with the prohibition for transaction one to become effective on
September 20, 2020, and the prohibition for all other transactions become effective on November 12,
2020. Transaction 1 should be prohibited immediately as it directly limits the availability of the app to
new users for download and thus limits the growth of U.S. user data at risk. Of the transactions listed
below, this transaction would have the biggest impact in mitigating national security risks and is the
most foundational to the functionality of the TikTok app in the United States. This should mitigate
some national security risk immediately while allowing the USG the latitude to further evaluate the
viability of national security mitigations in the context of CFIUS negotiations. To the extent the dates
for the CFIUS process are extended, the dates for the secondary phase may also be extended.

        In recommending a phased approach, we also considered the ability of all relevant parties, to
include TikTok, to comply with the following prohibitions within a short timeframe. TikTok maintains
substantial infrastructure in the United States, including a number of data centers, and maintains a
number of business-to-business contractual agreements with other U.S. companies to which the
following prohibitions would apply. Of course, feasibility of compliance should be balanced against
national security need. Of the following transactions, transaction one allows for the greatest mitigation
to national security while affecting the least number of parties and, in our estimation, being the easiest to
implement.

      Ultimately, a phased approach outlined above serves a number of purposes. It allows the U.S.
government additional time to evaluate the effectiveness of and negotiate mitigations in the context of
CFIUS, and reduces national security risk substantially – all the while allowing TikTok and other



                                                     22

                                                                                                AR-47
             Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 23 of 288

                                            FOR OFFICIAL USE ONLY


relevant parties necessary time to prepare for compliance when the order comes into effect.

      1.   Any provision of services to distribute and maintain the TikTok mobile application, constituent
           code, or mobile application updates through an online mobile application store, or any online
           marketplace where mobile users may download or update applications for use on their mobile
           devices, accessible in the land or maritime borders of the United States and its territories;

       This prohibition would remove the TikTok app from U.S.-based mobile app stores, preventing
mobile users from being able to download the app to their devices or receive updates. As scoped, this
prohibition would only apply to app stores accessible in the United States, thus users would still be able
to download the app while outside the United States. Additionally, the prohibition would not require the
removal of the app from user devices, thus the app would remain on any device where the app has been
downloaded prior to the order. However, these apps would no longer have the ability to be updated
rendering them less effective and functional. This prohibit would limit availability of the app, but it
alone would not prevent user data from being transmitted from user devices to TikTok data centers.
Additional prohibitions below are necessary to minimize and reduce its use in the United States.

      2.   Any provision of internet hosting services enabling the functioning or optimization of the
           TikTok mobile application, within the land and maritime borders of the United States and its
           territories;

        Prohibition would prevent any ByteDance leased, owned, or operated server from being used to
serve content or data to the TikTok app. User data could still be served by data centers, such as that in
Singapore, operating outside of the United States. This would significantly reduce the functionality and
usability of the app in the United States and prevent user data from being sent by way of routine use of
the app.

      3.   Any provision of content delivery services enabling the functioning or optimization of the
           TikTok mobile application, within the land and maritime borders of the United States and its
           territories;

        ByteDance contracts with content delivery network (“CDN”) providers163 for the purposes of
speeding delivery and optimizing service for users based in the United States. This prohibition would
terminate those agreements and will likely further reduce functionality and usability of the app for users
within the United States.

      4.   Any provision of directly contracted or arranged internet transit or peering services enabling
           the functioning or optimization of the TikTok application, within the land and maritime
           borders of the United States and its territories;




163
   Content delivery services are service that copy, save, and deliver content, for a fee, from geographically dispersed servers
to end-users for the purposes of enabling faster delivery of content.

                                                              23

                                                                                                                 AR-48
             Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 24 of 288

                                           FOR OFFICIAL USE ONLY


        Though ByteDance maintains no peering agreements164 with companies for the purposes of
speeding delivery and optimizing service for users based in the United States, this prohibition would
ensure these services could not be retained in the future to enable to TikTok app or its functioning.

      5.   Any utilization of the TikTok mobile application’s constituent code, functions, or services in
           the functioning of software or services developed and/or accessible within the land and
           maritime borders of the United States and its territories.

       This prohibition serves to prevent any potential circumvention of the aforementioned
prohibitions, as it would prohibit any method by which TikTok code, functions, or services could be
serviced in a separately named and sold mobile app to which the aforementioned provisions would not
apply. Additionally, it prevents interoperability with third-party apps that utilize TikTok functions and
services, thus reducing any U.S. user data that could be collected incidentally and made accessible to
ByteDance.

        We recommend that, consistent with your obligation under EO 13942, you prohibit these
transactions effective September 20, 2020, though defer transactions 2 through 5 until November 12,
2020.



EXECUTIVE SECRETARIAT CLEARANCE:



__________________________                  ______________________
Executive Secretariat                                Date




164
   Peering means a relationship between Internet service providers (ISP) where the parties directly interconnect to exchange
Internet traffic, most often on a no-cost basis.

                                                             24

                                                                                                               AR-49
Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 25 of 288




                                                                AR-50
Mapping more of China's tech giants: AI and surveillance | Australian Strategic Policy I… Page 1 of 28
        Case 1:20-cv-02658-CJN             Document
                    TikTok Footnote 1, 2 - ASPI 48-2
                                                            - MappingFiled
                                                                      More of11/01/20       Page 26 of 288
                                                                              China's Tech Giants




Mapping more of China's tech giants: AI and
surveillance

Executive summary
ASPI’s International Cyber Policy Centre has updated the public database that maps the
global expansion of key Chinese technology companies. This update adds a further 11
companies and organisations: iFlytek, Megvii, ByteDance (which owns TikTok),
SenseTime, YITU, CloudWalk, DJI, Meiya Pico, Dahua, Uniview and BeiDou.

Our public database now maps 23 companies and organisations and is visualised through
our interactive website, Mapping China’s Technology Giants. The website seeks to give
policymakers, academics, journalists, government oȲcials and other interested readers a
more holistic picture of the increasingly global reach of China’s tech giants. The response
to phase 1 of this project—it quickly became one of ASPI’s most read products—suggests
that the current lack of transparency about some of these companies’ operations and
governance arrangements has created a gap this database is helping to ȱll.

This update adds companies working mainly in the artiȱcial intelligence (AI) and sur-
veillance tech sectors. SenseTime, for example, is one of the world’s most valuable AI
start-ups. iFlytek is a partially state-owned speech recognition company. Meiya Pico is a
digital forensics and security company that created media headlines in 2019 because of
its monitoring mobile app MFSocket.1 In addition, we’ve added DJI, which specialises in
drone technologies, and BeiDou, which isn’t a company but the Chinese Government’s
satellite navigation system.

We also added ByteDance—an internet technology company perhaps best known interna-
tionally for its video app, TikTok, which is popular with teenagers around the world. Tik-
Tok is also attracting public and media scrutiny in the US over national security implica-
tions, the use of US citizens’ data and allegations of censorship, including shadow ban-



                                                                                              AR-51
https://www.aspi.org.au/report/mapping-more-chinas-tech-giants                                 9/21/2020
Mapping more of China's tech giants: AI and surveillance | Australian Strategic Policy I… Page 2 of 28
        Case 1:20-cv-02658-CJN
                          TikTok Footnote 1,Document       48-2
                                             2 - ASPI - Mapping MoreFiled   11/01/20
                                                                     of China's Tech Giants Page 27 of 288




ning (the down-ranking of particular topics via the app’s algorithm so users don’t see
certain topics in their feed).

Company overviews now include a summary of their activities in Xinjiang.2 For some
companies, including ByteDance and Huawei, we are including evidence of their work in
Xinjiang that has not being reported publicly before. For most of these companies, the
surveillance technologies and techniques being rolled out abroad—often funded by loans
from the Export–Import Bank of China (China Eximbank)3—have long been used on Chi-
nese citizens, and especially on the Uyghur and other minority populations in Xinjiang,
where an estimated 1.5 million people are being arbitrarily held in detention centres.4
Some of these companies have actively and repeatedly obscured their work in Xinjiang,
including in hearings with foreign parliamentary committees. This project now includes
evidence and analysis of those activities in order to foster greater transparency about
their engagement in human rights abuses or ethically questionable activities in the same
way Western ȱrms are held to account by Western media and civil society actors, as they
should be.

In this report, we include a number of case studies in which we delve deeper into parts
of the dataset. This includes case studies on TikTok as a vector for censorship and sur-
veillance, BeiDou’s satellite and space race and CloudWalk’s various AI, biometric data
and facial recognition partnerships with the Zimbabwean Government. We also include a
case study on Meiya Pico’s work with China’s Public Security Ministry on Belt and Road
Initiative (BRI) aid projects in Southeast Asia and Central Asia.

Those projects include the construction of digital forensics labs and cyber capacity train-
ing, including for police forces across Asia.

We have also investigated the role that foreign investment plays in the global expansion
of some of these companies, particularly in China’s surveillance and public security sec-
tor.




                                                                                              AR-52
https://www.aspi.org.au/report/mapping-more-chinas-tech-giants                                 9/21/2020
Mapping more of China's tech giants: AI and surveillance | Australian Strategic Policy I… Page 3 of 28
        Case 1:20-cv-02658-CJN
                          TikTok Footnote 1,Document       48-2
                                             2 - ASPI - Mapping MoreFiled   11/01/20
                                                                     of China's Tech Giants Page 28 of 288




The updated database
Our public database now maps out 23 companies and organisations. On the Mapping Chi-
na’s Technology Giants website you’ll ȱnd a dataset that geo-codes and analyses major
points of overseas presence, including 5G relationships; ‘smart cities’ and ‘public secu-
rity’ solutions; surveillance relationships; research and university partnerships; subma-
rine cables; terrestrial cables; signiȱcant telecommunications and ICT projects; and for-
eign investment. The website does not map out products and services, such as equipment
sales.

Previously, in April 2019, we mapped companies working across the internet, telecom-
munications and biotech sectors, including Huawei, Tencent, Alibaba, Baidu, Hikvision,
China Electronics Technology Group (CETC), ZTE, China Mobile, China Telecom, China
Unicom, Wuxi AppTec Group and BGI. This dataset has also been updated, and new data
points have been added for those companies, including on 5G relationships, smart cities,
R&D labs and data centres.

At the time of release this updated research project now maps and tracks:

    • 26,000+ data points that have helped to geo-locate 2,500+ points of overseas
      presence for the 23 companies
    • 447 university and research partnerships, including 195+ Huawei Seeds for the
      Future university partnerships
    • 115 smart city or public security solution projects, most of which are in Europe,
      South America and Africa
    • 88 5G relationships in 45 countries
    • 295 surveillance relationships in 96 countries
    • 145 R&D labs, the greatest concentration of which is in Europe
    • 63 undersea cables, 20 leased cables and 49 terrestrial cables
    • 208 data centres and 342 telecommunications and ICT projects spread across
      the world.

Other updates have also been made to the website, often in response to valuable feed-
back from policymakers, researchers and journalists. Updates have been made to the fol-
lowing:




                                                                                              AR-53
https://www.aspi.org.au/report/mapping-more-chinas-tech-giants                                 9/21/2020
Mapping more of China's tech giants: AI and surveillance | Australian Strategic Policy I… Page 4 of 28
        Case 1:20-cv-02658-CJN
                          TikTok Footnote 1,Document       48-2
                                             2 - ASPI - Mapping MoreFiled   11/01/20
                                                                     of China's Tech Giants Page 29 of 288




    • The landing ‘splash page’5
    • How to use this tool6
    • Glossary.7

Terrestrial cables have now been added and can be searched through the ȱlter bar (via
‘Overseas presence’)

The original report that accompanied the launch of the project was translated into Man-
darin in August 2019.

In addition to this dataset, each company has its own web page, which includes an over-
view of the company and a summary of its activities with the Chinese party-state. The
overviews now include a summary of each company’s activities in Xinjiang. This research
was added for a number of reasons.

First, we needed to compile the information in one place for journalists, civil society
groups and governments. Second, these companies aren’t held to account by China’s
media and civil society groups, and it’s clear that many have obscured their activities in
Xinjiang. Some have even provided incorrect information in response to direct questions
from foreign governments. For example, a Huawei executive told the UK House of Com-
mons Science and Technology Committee on 10 June 2019 that Huawei’s activities in Xin-
jiang occurred only via ‘third parties:’8

Chair Sir Norman Lamb: But do you have products and services in Xinjiang Province in
terms of some sort of contractual relationship with the provincial government?

Huawei Executive: Our contracts are with the third parties. It is not something we do
directly.

That’s not correct. Huawei works directly with the Chinese Government’s Public Security
Bureau in Xinjiang on a range of projects. Evidence for this—and similar—work can now
be found via each company’s dedicated Mapping China’s Technology Giants web page and
is also analysed below.




                                                                                              AR-54
https://www.aspi.org.au/report/mapping-more-chinas-tech-giants                                 9/21/2020
Mapping more of China's tech giants: AI and surveillance | Australian Strategic Policy I… Page 5 of 28
        Case 1:20-cv-02658-CJN
                          TikTok Footnote 1,Document       48-2
                                             2 - ASPI - Mapping MoreFiled   11/01/20
                                                                     of China's Tech Giants Page 30 of 288




Methodology
ASPI’s International Cyber Policy Centre began this research project due to a lack of pub-
licly available quantitative and qualitative data, especially in English, on the overseas
activities of these key technology companies. Some of the companies disclose little in the
way of policies that aȮect data, security, privacy, freedom of expression and censorship.
What information is available is spread across a wide range of sources and hasn’t been
compiled in one location. In-depth analysis of the available sources also requires Chi-
nese-language capabilities and an understanding of other issues, such as the relation-
ships the companies have with the state and how Chinese state ȱnancing structures
work.

For example, some of the companies, especially Huawei, conduct a lot of their work in
developing countries through China Eximbank loans. Importantly, the use of internet and
other archiving services is vital, as Chinese web pages are often moved, altered or
deleted.

This research relied on open-source data collection that took place primarily in English
and Chinese. Data sources included company websites, corporate information, tenders,
media reporting, databases and other public sources.

The following companies—which work across the telecommunications, technology, inter-
net, surveillance, AI and biotech sectors—are now present on the Mapping China’s Tech-
nology Giants website (new additions are bold):

    • Alibaba
    • Baidu
    •   BeiDou
    • BGI
    •   ByteDance
    • China Electronics Technology Group (CETC)
    • China Mobile
    • China Telecom
    • China Unicom
    • CloudWalk
    • Dahua


                                                                                              AR-55
https://www.aspi.org.au/report/mapping-more-chinas-tech-giants                                 9/21/2020
Mapping more of China's tech giants: AI and surveillance | Australian Strategic Policy I… Page 6 of 28
        Case 1:20-cv-02658-CJN
                          TikTok Footnote 1,Document       48-2
                                             2 - ASPI - Mapping MoreFiled   11/01/20
                                                                     of China's Tech Giants Page 31 of 288




    •   DJI
    • Hikvision (a subsidiary of CETC)
    • Huawei
    • iFlytek
    • Megvii
    • Meiya Pico
    • SenseTime
    • Tencent
    •   Uniview
    • WuXi AppTec Group
    •   YITU
    • ZTE.

The size and complexity of these companies, and the speed at which they’re expanding,
mean that this dataset will inevitably be incomplete. For that reason, we encourage
researchers, journalists, experts and members of the public to continue to contribute and
submit data via the online platform in order to help make the dataset more complete
over time.

For tips on how to get the most out of the map, navigate to ‘How to use this tool’ on the
website. When you’re ȱrst presented with the map, all data points are displayed. Click
the coloured icons and cables for more information. To navigate to the list of companies,
click ‘View companies’ in the left blue panel.

There’s a ȱlter bar at the bottom of the screen. Click the items to select. To reset your
search selection, click ‘Reset’ in the ȱlter bar.

The yellow triangle icons on the map are data points of particular interest in which we
invested additional research resources.




                                                                                              AR-56
https://www.aspi.org.au/report/mapping-more-chinas-tech-giants                                 9/21/2020
Mapping more of China's tech giants: AI and surveillance | Australian Strategic Policy I… Page 7 of 28
        Case 1:20-cv-02658-CJN
                          TikTok Footnote 1,Document       48-2
                                             2 - ASPI - Mapping MoreFiled   11/01/20
                                                                     of China's Tech Giants Page 32 of 288




These companies diȮer in their size, scope and
global presence
They may not be household names in the West, but the market size of many of the Chi-
nese companies outlined in this report is larger than many of their more well-known
counterparts outside China. iFlytek, a voice recognition tech company established in
1999, isn’t yet a household name outside China but has 70% of the Chinese voice recog-
nition market and a market capitalisation of ៑63 billion (US$9.2 billion). Newcomer
ByteDance, an internet technology company with a focus on machine-learning-enabled
content platforms, was established only in 2012 but is already valued at around US$78
billion, making it the world’s most valuable start-up.

Many of the companies outlined in this report have skyrocketed in value by capitalising
on China’s surge in security spending in Xinjiang and elsewhere as a large, sprawling
surveillance apparatus is constructed. Some have been, in eȮect, conscripted into spear-
heading the development of AI in the country—a goal of particular strategic importance
to the party-state.

Other companies we examine in this report, such as Dahua Technology, Megvii and Uni-
view, aren’t well known but have signiȱcant global footprints. Dahua, for example, is one
of the world’s largest security camera manufacturers. Between them Hikvision9 and
Dahua supply around one-third of the global market for security cameras and related
goods, such as digital video recorders.10

All Chinese tech companies have deep ties to the Chinese state security apparatus, but,
perhaps more than the others, the companies in this report occupy a space in which the
lines between the commercial imperatives of private companies (and some state-backed
companies) and the strategic imperatives of the party-state are blurred.

Several of the companies we examine—including iFlytek, SenseTime, Megvii and Yitu—
have been designated as oȲcial ‘AI Champions’ by the party-state, alongside Huawei,
Hikvision and the ‘BATs’ (Baidu,11 Alibaba12 and Tencent;13) which were featured in our
previous report. These ‘champions’, having been identiȱed as possessing “core technolo-




                                                                                              AR-57
https://www.aspi.org.au/report/mapping-more-chinas-tech-giants                                 9/21/2020
Mapping more of China's tech giants: AI and surveillance | Australian Strategic Policy I… Page 8 of 28
        Case 1:20-cv-02658-CJN
                          TikTok Footnote 1,Document       48-2
                                             2 - ASPI - Mapping MoreFiled   11/01/20
                                                                     of China's Tech Giants Page 33 of 288




gies”, have been selected to spearhead AI development in the country, with the aim of
overtaking the US in AI by 2030.14

Gregory C Allen, writing for the Center for a New American Security, cited SenseTime
executives as saying the title:

… gave the companies privileged positions for national technical standards-setting and
also was intended to give the companies conȱdence that they would not be threatened with
competition from state-owned enterprises.15

Speaking in December 2018, SenseTime co-founder Xu Bing alluded to the uniqueness of
this privileged position:

We are very lucky to be a private company working at a technology that will be critical for
the next two decades. Historically, governments would dominate nuclear, rocket, and com-
parable technologies and not trust private companies.16

Historically, the party-state drew on the power of a few state-owned enterprises to help
it achieve its strategic goals. But in order to become a world leader in AI by 2025—an
express aim of the Chinese Communist Party (CCP)— the People’s Republic of China
(PRC) has demonstrated its ability to move away from those cumbersome organisations
in favour of smaller, more agile companies not wholly owned by the state. This has
proven to be a highly successful—and mutually beneȱcial—model.

Chinese AI and surveillance companies beneȱt from a highly favourable regulatory envi-
ronment in which concerns over the potential use of invasive systems of surveillance to
erode civil liberties are largely and substantively ignored by design, although they’re
sometimes discussed in the Chinese media.17

Companies that we examine in this report, such as YITU, CloudWalk, iFlytek and
SenseTime, have access to enormous customer databases that are generating huge
amounts of proprietary data—the essential ingredient for improving AI and machine-
learning algorithms.

AI giant SenseTime has access to a database of more than 2 billion images, at least some
of which, SenseTime CEO Xu Li told Quartz,18 come from various government agencies,
giving the company a distinct advantage over its foreign competitors.



                                                                                              AR-58
https://www.aspi.org.au/report/mapping-more-chinas-tech-giants                                 9/21/2020
Mapping more of China's tech giants: AI and surveillance | Australian Strategic Policy I… Page 9 of 28
        Case 1:20-cv-02658-CJN
                          TikTok Footnote 1,Document       48-2
                                             2 - ASPI - Mapping MoreFiled   11/01/20
                                                                     of China's Tech Giants Page 34 of 288




The global expansion of these companies—from research partnerships with foreign uni-
versities through to the development of operational ‘smart city’ or ‘public security’ pro-
jects—raises important questions about the geostrategic, political and human rights
implications of their work.

Users of the website will now ȱnd more than 26,000 datapoints that have helped to geo-
locate 2,500+ points of overseas presence for the 23 companies and organisations. But
it’s important to note that the presence of the companies’ products in overseas markets
is far larger than the map can indicate.

Many of the companies’ relationships are business to business, and their products are
integrated as part of other companies’ solutions. For example, iFlytek’s speech recogni-
tion software is used in the voice assistant in Huawei smartphones, and YITU provides
its facial recognition and traȲc monitoring software to Huawei’s smart cities solutions.
So, while Huawei’s smart city solutions are mapped, the companies that provide certain
technologies and component parts for smart cities can’t always be captured.

This illustrates a complex problem associated with data and privacy protection in ‘inter-
net of things’ devices that is tackled in Dr Samantha HoȮman’s ASPI report Engineering
global consent: the Chinese Communist Party’s data-driven power expansion.19 Compa-
nies can claim that they don’t misuse the data that their products collect, but those
claims don’t always take into account how component-part manufacturers whose tech-
nologies are integrated into smart cities and public security services, for example, collect
and use citizens’ data.




TikTok as a vector for censorship and
surveillance
Unlike China’s ȱrst generation of social media tech giants, which stumbled in their inter-
national expansion,20 second-generation start-ups such as ByteDance are proving to be
much more sure-footed. TikTok, a short-video app, is the company’s most successful for-
eign export, having grown a global audience of more than 700 million in just a few
years.21 ByteDance achieved that meteoric growth, ironically enough, by ploughing US$1



                                                                                              AR-59
https://www.aspi.org.au/report/mapping-more-chinas-tech-giants                                 9/21/2020
Mapping more of China's tech giants: AI and surveillance | Australian Strategic Policy … Page 10 of 28
        Case 1:20-cv-02658-CJN
                          TikTok Footnote 1,Document       48-2
                                             2 - ASPI - Mapping MoreFiled   11/01/20
                                                                     of China's Tech Giants Page 35 of 288




billion into ads on the social platforms of its Western rivals Facebook, Facebook-owned
Instagram and Snapchat.22

The app has managed to maintain its ‘stickiness’ for users—mostly teens—by virtue of the
AI-powered advanced algorithm undergirding it. The remarkable success of the app ena-
bled ByteDance to become the world’s most valuable start-up in October 2018 after it
secured a US$3 billion investment round that gave it a jaw-dropping valuation of US$75
billion.23

TikTok has already attracted the ire of regulators around the world, including in Indone-
sia, India, the UK and the US, where the company made a $US5.7 million settlement with
the Federal Trade Commission for violating the Children’s Online Privacy Protection Act.

But beyond the expected regulatory missteps of a fast-growing social media platform,
ByteDance is uniquely susceptible to other problems that come with its closeness to the
censorship and surveillance apparatus of the CCP-led state. Beijing has demonstrated a
propensity for controlling and shaping overseas Chinese-language media. The meteoric
growth of TikTok now puts the CCP in a position where it can attempt to do the same on
a largely non-Chinese speaking platform—with the help of an advanced AI-powered algo-
rithm.

In September 2019, The Guardian revealed clear evidence of how ByteDance has been
advancing Chinese foreign policy aims abroad through the app via censorship. The news-
paper reported on leaked guidelines from TikTok laying out the company’s approach to
content moderation.

The documents showed that TikTok moderators were instructed to ‘censor videos that
mention Tiananmen Square, Tibetan independence, or the banned religious group Falun
Gong.’24

Unlike Western social media platforms, which have traditionally taken a conservative
approach to content moderation and tended to favour as much free speech as possible,
TikTok has been heavy-handed, projecting Beijing’s political neuroses onto the politics of
other countries. In the guidelines, as described by The Guardian, the app banned ‘criti-
cism/attack towards policies, social rules of any country, such as constitutional monar-
chy, monarchy, parliamentary system, separation of powers, socialism system, etc.’ Many
historical events in foreign countries were also swept up in the scope of the guidelines.



                                                                                              AR-60
https://www.aspi.org.au/report/mapping-more-chinas-tech-giants                                 9/21/2020
Mapping more of China's tech giants: AI and surveillance | Australian Strategic Policy … Page 11 of 28
        Case 1:20-cv-02658-CJN
                          TikTok Footnote 1,Document       48-2
                                             2 - ASPI - Mapping MoreFiled   11/01/20
                                                                     of China's Tech Giants Page 36 of 288




In addition to a ban on mentioning the Tiananmen Square massacre in 1989, the May
1998 riots in Indonesia and the genocide in Cambodia were also deemed verboten.

TikTok has even barred criticism of Turkish President Recep Tayyip Erdogan, as well as
depictions of ‘non-Islamic gods’ and images of alcohol consumption and same-sex rela-
tionships—neither of which is in fact illegal in Turkey. Also prohibited is criticism of a
list of ‘foreign leaders or sensitive ȱgures’, including the past and present leaders of
North Korea, US President Donald Trump, former South Korean President Park Geun-hye
and Russian President Vladimir Putin.

Despite this heavy-handed approach, a number of bad actors have been able to use the
app to promote their agendas. On 23 October 2019, the Wall Street Journal reported that
Islamic State has been using the app to share propaganda videos and has even uploaded
clips of beheadings of prisoners.25 Motherboard also uncovered violent white supremacy
and Nazism on the app in late 2018.26

ByteDance conȱrmed The Guardian’s report and the authenticity of the leaked content-
moderation guidelines but said the guidelines were outdated and that it had updated its
moderation policies.

Unconvinced, senior US lawmakers went on to request an investigation into TikTok on
national security grounds.

In late October 2019, US Senator Marco Rubio appealed to Treasury Secretary Steven
Mnuchin to launch an investigation by the Committee on Foreign Investment in the US
into TikTok’s acquisition of US video-sharing platform Musical.ly,27 citing reports of cen-
sorship on the app, including a 15 September Washington Post article that provided evi-
dence of TikTok’s censorship of reports on the Hong Kong protests.28

ByteDance said that the Chinese Government doesn’t order it to censor content on Tik-
Tok: ‘To be clear: we do not remove videos based on the presence of Hong Kong protest
content,’ said a ByteDance spokesman cited by the New York Times.29 But a former con-
tent moderator for TikTok also told the Times that ‘managers in the United States had
instructed moderators to hide videos that included any political messages or themes, not
just those related to China’.




                                                                                              AR-61
https://www.aspi.org.au/report/mapping-more-chinas-tech-giants                                 9/21/2020
Mapping more of China's tech giants: AI and surveillance | Australian Strategic Policy … Page 12 of 28
        Case 1:20-cv-02658-CJN
                          TikTok Footnote 1,Document       48-2
                                             2 - ASPI - Mapping MoreFiled   11/01/20
                                                                     of China's Tech Giants Page 37 of 288




Speaking on the condition of anonymity, the former content moderator said that the pol-
icy was to, in the newspaper’s words, ‘allow such political posts to remain on users’ pro-
ȱle pages but to prevent them from being shared more widely in TikTok’s main video
feed’—a practice known as ‘shadow banning’.

The concerns of other US Congress members extend from the app’s use of censorship to
curate and shape information ȷows and export CCP media narratives to data privacy and
the potential for the app to be used as a tool of surveillance in the service of the Chinese
party-state. On 24 October, senators Chuck Schumer and Tom Cotton penned a letter ask-
ing Acting Director of National Intelligence Joseph Maguire to determine whether Tik-
Tok’s data collection practices pose a national security risk.30

David Carroll, an associate professor of media design at Parsons School of Design, discov-
ered that TikTok’s privacy policy in late 2018 indicated that user data could be shared
‘with any member or aȲliate of [its] group’ in China. TikTok conȱrmed to him that ‘data
from TikTok users who joined the service before February 2019 may have been processed
in China.’31

In November, regulators took action. Reuters reported that the US Government had
launched a national security review of ByteDance’s US$1 billion acquisition of Musi-
cal.ly.32




Meiya Pico: from mobile data extraction to the
Belt and Road’s ‘safety’ and security corridor
Inside China and at its borders, people are being asked to hand over their phones for
police inspections. Within minutes, police can connect, extract and analyse phone and
personal user data on the phone. In online chatter on Chinese platforms about the mat-
ter, people mostly express their fears of police discovering applications for ‘jumping the
Great Firewall’, but police can extract more than just a list of installed applications. They
can extract and access call and message logs; contact lists and calendars; location infor-
mation; audio, video and documents; and application data.




                                                                                              AR-62
https://www.aspi.org.au/report/mapping-more-chinas-tech-giants                                 9/21/2020
Mapping more of China's tech giants: AI and surveillance | Australian Strategic Policy … Page 13 of 28
        Case 1:20-cv-02658-CJN
                          TikTok Footnote 1,Document       48-2
                                             2 - ASPI - Mapping MoreFiled   11/01/20
                                                                     of China's Tech Giants Page 38 of 288




In June 2019, Asia Society ChinaFile editor Muyi Xiao noticed multiple online reports on
Chinese social media sites of Beijing and Shanghai police spot-checking people’s phones
and installing a mobile app called ‘MFSocket’.33 She investigated further and found simi-
lar reports from Guangdong and Xinjiang from as early as 2016. One citizen reported
that their employer had asked them and other colleagues to report to a police station,
where, after they had their ID cards inspected and their photos and ȱngerprints taken,
MFSocket was installed on their phones. In this particular case, the citizen had Google’s
suite of apps installed (Google is available only outside China), and he was questioned
about that.34 It isn’t clear whether these users were under suspicion for criminal activ-
ity, but one aȮected individual was reportedly going to the police station to update their
ID, and another was riding their scooter and was stopped by police.35 Muyi Xiao’s inves-
tigations led her to the app’s developer—Meiya Pico, a prominent player in China’s digital
forensics sector.

The MFSocket phone app is the client application for Meiya Pico’s mobile phone forensics
suite.36

Once a person’s mobile phone is connected to the forensics terminal, the MFSocket app is
pushed to the phone. When it’s installed, the operator is able to extract phone and per-
sonal user data from the phone, including contacts, messages, calendar events, call rec-
ord data, location information, video, audio, a list of apps, system logs37 and almost 100
software applications.38

The functionality of MFSocket is neither unique nor suspicious; nor is it unusual for a
digital forensics company to sell such software. What is of concern is the seemingly arbi-
trary nature of its use by police in China. It’s also not the only mobile data extraction app
used in China. The Fengcai or BXAQ app,39 also known as ‘MobileHunter’,40 for example,
has been installed onto the phones of foreign journalists crossing from Kyrgyzstan into
Xinjiang. Similarly to MFSocket, it collects personal and phone data.41

Beyond China’s borders, Meiya Pico has provided training to Interpol42 and sells its
forensics and mobile hacking equipment to the Russian military.43 Through ȱnancial
support provided by China’s Ministry of Public Security, Meiya Pico also has a unique role
in BRI projects. A report on Chinese information controls by the Open Technology Fund




                                                                                              AR-63
https://www.aspi.org.au/report/mapping-more-chinas-tech-giants                                 9/21/2020
Mapping more of China's tech giants: AI and surveillance | Australian Strategic Policy … Page 14 of 28
        Case 1:20-cv-02658-CJN
                          TikTok Footnote 1,Document       48-2
                                             2 - ASPI - Mapping MoreFiled   11/01/20
                                                                     of China's Tech Giants Page 39 of 288




suggests that this could be part of a ‘safety corridor’ between China and Europe,44 link-
ing safety and security products and services with foreign aid projects.45

Since 2013, Meiya Pico has been working with the Ministry of Public Security on BRI-fo-
cused foreign aid projects,46 constructing digital forensics laboratories in Central Asia
and Southeast Asia,47 including in Vietnam48 and Sri Lanka.49 Meiya Pico claims to have
provided, under the instruction of the ministry,50 more than 50 training courses to police
forces in 30 countries51 as part of the BRI (Figure 1).52 For these projects, Meiya Pico
reportedly sends professional and technical personnel to each location to conduct in-
depth technical communication and exchanges.53 Chinese state media have reported that
these projects enhance a country’s ability to ȱght cybercrime through technical and
equipment assistance and support.54

Figure 1: Meiya Pico and BRI projects




Source: Meiya Pico, Belt and Road.




CloudWalk and data colonialism in Zimbabwe
The draconian techno-surveillance system that China is perfecting in Xinjiang and stead-
ily expanding to the rest of the country is increasingly seen as an alternative model by



                                                                                              AR-64
https://www.aspi.org.au/report/mapping-more-chinas-tech-giants                                 9/21/2020
Mapping more of China's tech giants: AI and surveillance | Australian Strategic Policy … Page 15 of 28
        Case 1:20-cv-02658-CJN
                          TikTok Footnote 1,Document       48-2
                                             2 - ASPI - Mapping MoreFiled   11/01/20
                                                                     of China's Tech Giants Page 40 of 288




non-democratic regimes around the world. In the ȱrst Mapping China’s tech giants
report, we examined how Chinese technology companies are closely entwined with the
CCP’s support for Zimbabwe’s authoritarian regime. From the country’s telco infrastruc-
ture through to social media and cybercrime laws, the PRC’s inȷuence is pervasive.

In March 2018, the Zimbabwean Government took this approach to a new level when it
signed an agreement with CloudWalk Technology to build a national facial recognition
database and monitoring system as part of China’s BRI program of international infra-
structure deals.55 The agreement was reached between a ‘special adviser to Zimbabwe’s
Presidential OȲce’, the Minister of Science and Technology in Nansha district of Guang-
zhou and CloudWalk executives, according to a Science Daily (ॠ‫ )ܕޙ܉‬report.56 Under
the deal, Zimbabwe will send biometric data on millions of its citizens to China to assist
in the development of facial recognition algorithms that work with diȮerent ethnicities
and will therefore expand the export market for China’s product—an arrangement that
had no input from ordinary Zimbabwean citizens. In exchange, Zimbabwe’s authoritarian
government will get access to CloudWalk’s technology and the opportunity to copy Chi-
na’s digitally enabled authoritarian system.

Former Zimbabwean Ambassador to China Christopher Mutsvangwa told The Herald, a
Zimbabwean newspaper, that CloudWalk had donated facial recognition terminals to the
country and that the terminals are already being installed at every border post and point
of entry around the southern African nation: ‘China has proved to be our all-weather
friend and this time around, we have approached them to spearhead our AI revolution in
Zimbabwe.’ 57

The arrangement is paradigmatic of a new form of colonialism called ‘data colonialism’,
in which raw information is harvested from developing countries for the commercial and
strategic beneȱt of richer, more powerful nations that hold AI supremacy.58 Writing in
the New York Times, Kai-Fu Lee, the former Google China head and doyen of China’s AI
industry, outlined how these kinds of colonial arrangements are set to ‘reshape today’s
geopolitical alliances’:59

[I]f most countries will not be able to tax ultra-proȱtable AI companies to subsidize their
workers, what options will they have? I foresee only one: Unless they wish to plunge
their people into poverty, they will be forced to negotiate with whichever country sup-
plies most of their AI software—China or the United States—to essentially become that


                                                                                              AR-65
https://www.aspi.org.au/report/mapping-more-chinas-tech-giants                                 9/21/2020
Mapping more of China's tech giants: AI and surveillance | Australian Strategic Policy … Page 16 of 28
        Case 1:20-cv-02658-CJN
                          TikTok Footnote 1,Document       48-2
                                             2 - ASPI - Mapping MoreFiled   11/01/20
                                                                     of China's Tech Giants Page 41 of 288




country’s economic dependent, taking in welfare subsidies in exchange for letting the
‘parent’ nation’s AI companies continue to proȱt from the dependent country’s users.
Such economic arrangements would reshape today’s geopolitical alliances.

The CloudWalk–Zimbabwe deal, Science Daily notes, is a ȱrst for the Chinese AI industry
in Africa and serves a clear geostrategic aim: ‘[It] will enable China’s artiȱcial intelli-
gence technology to serve the economic development of countries along the “belt and road
initiative” route.’

The arrangement will not only help bring the Zimbabwean regime’s authoritarian prac-
tices further into the digital age, but will also enable the PRC—through state-backed and
other nominally private companies—to export those means for other countries to use to
surveil, repress and manipulate their populations.

Facial recognition technology is notoriously bad at detecting people with dark skin, mak-
ing the data that the Zimbabwean Government is trading with CloudWalk highly
prized.60 By improving its facial recognition systems for people with dark skin, Cloud-
Walk is eȮectively opening up whole new markets around the world for its technology,
while Zimbabwe perceives CloudWalk as ‘donating’ its technology to the country.

In exchange for the private biometric details of the Zimbabwean citizenry, CloudWalk’s
technology will be deployed in the country’s ȱnancial industry, airports, bus stations,
railway stations and, as the Science Daily puts it, ‘any other locations requiring face
recognition to eȮectively maintain public security’.

According to The Herald, Zimbabwe signed another agreement with CloudWalk in April
2019, under which the Chinese ȱrm will provide facial recognition for smart ȱnancial
service networks, as well as intelligent security applications at airports and railway and
bus stations. The new deal, according to the paper, was reached during a visit to China
by Zimbabwean President Mnangagwa and forms part of China’s BRI in Africa.61

‘The Zimbabwean Government did not come to Guangzhou purely for AI or facial recogni-
tion technologies; rather it had a comprehensive package plan for such areas as infra-
structure, technology and biology,’ CloudWalk CEO Yao Zhiqiang said at the time, accord-
ing to the paper.




                                                                                              AR-66
https://www.aspi.org.au/report/mapping-more-chinas-tech-giants                                 9/21/2020
Mapping more of China's tech giants: AI and surveillance | Australian Strategic Policy … Page 17 of 28
        Case 1:20-cv-02658-CJN
                          TikTok Footnote 1,Document       48-2
                                             2 - ASPI - Mapping MoreFiled   11/01/20
                                                                     of China's Tech Giants Page 42 of 288




BeiDou: China’s satellite and space race
Unlike other entities featured in this report, the BeiDou Navigation Satellite System (Bei-
Dou) isn’t a company; rather, it’s a centrally controlled satellite constellation and associ-
ated service that provides positioning, navigation and timing information. It also pre-
sents itself as a completely functional and improved alternative to the US-controlled
Global Positioning System (GPS).

The development of BeiDou began after the Third Taiwan Strait Crisis of 1996, when mis-
sile tests by the Chinese military were ineȮective due to suspected US-directed disrup-
tion of the GPS. After that failure, the ‘Chinese military decided, no matter how much it
would cost, [that China] had to build its own independent satellite navigation system.’62

The ȱrst generation of the system consisted of three satellites that provided rudimentary
positioning services to users in China. However, in 2013, China reached its ȱrst agree-
ments to export the service to other countries. Since then, BeiDou has upped the tempo
of its global expansion and engagement.

For increased accuracy, positional satellites such as the BeiDou constellations need to
precisely determine their orbital position. At this ȱne scale, satellite orbits aren’t regular
across the globe, and modelling them within the millisecond relies on a global network of
reference stations and onboard atomic clocks. The reference stations share data contain-
ing information on how long signals take to reach the receiver from the satellite, and
then precise orbital determination can be more accurately modelled by trilaterating
(similar to triangulating – using distances rather than angles) those signals (Figure 2). A
wide geographical spread of reference stations allows the orbit to be precisely deter-
mined over a larger area.63 By having stations or receivers overseas, including in Aus-
tralia, for example, BeiDou is able to more precisely determine post-processing adjust-
ments over Australia, and thereby provide more precise positional data to an end user.

Figure 2: An infographic explaining how base stations can improve GNSS
positional accuracy




                                                                                              AR-67
https://www.aspi.org.au/report/mapping-more-chinas-tech-giants                                 9/21/2020
Mapping more of China's tech giants: AI and surveillance | Australian Strategic Policy … Page 18 of 28
        Case 1:20-cv-02658-CJN
                          TikTok Footnote 1,Document       48-2
                                             2 - ASPI - Mapping MoreFiled   11/01/20
                                                                     of China's Tech Giants Page 43 of 288




Source: An introduction to GNSS, Hexagon.

In 2013, BeiDou signed an agreement with Brunei to supply the country with the technol-
ogy for military and civilian use at a heavily subsidised price.64 Following Chinese Prem-
ier Li Keqiang’s 2013 visit to Islamabad, Pakistan became the ȱrst country in the world to
sign an oȲcial cooperation agreement with the BeiDou Navigation Satellite System in
both the military and civilian sectors.

Pakistan was granted access to the system’s post-processed data service, which provides
far more precise location services and accompanying encryption services.65 These addi-
tional features allow for more precise guidance for missiles, ships and aircraft.66 In
recent years agreements have also been reached with other countries including the
United States and Russia to establish interoperability between diȮerent GNSS satellite
constellations.

In the run-up to the 3rd generation of BeiDou’s satellite constellation, the service began
to more aggressively pursue internationalisation. Agreements with countries in South
and Southeast Asia were signed, providing access to BeiDou services and allowing Bei-
Dou to construct permanent reference stations across the region and increase its posi-


                                                                                              AR-68
https://www.aspi.org.au/report/mapping-more-chinas-tech-giants                                 9/21/2020
Mapping more of China's tech giants: AI and surveillance | Australian Strategic Policy … Page 19 of 28
        Case 1:20-cv-02658-CJN
                          TikTok Footnote 1,Document       48-2
                                             2 - ASPI - Mapping MoreFiled   11/01/20
                                                                     of China's Tech Giants Page 44 of 288




tional accuracy outside China’s borders. In 2014, it was announced that China was plan-
ning to construct 220 reference stations in Thailand and a network of 1,000 across
Southeast Asia.67 These newer stations improve the precise post-processing accuracy of
the satellite signals, which in turn increases the precision of signals received by end
users.68

In 2014, China Satellite Navigation System Management OȲce and Geoscience Australia
established a similar agreement, but on a smaller scale. They met in Beijing with repre-
sentatives of Wuhan University. The two sides reportedly agreed to establish a formal
cooperation mechanism.69

Wuhan University was to provide Geoscience Australia with three continuously operating
reference stations equipped with satellite signal receivers constructed by China Elec-
tronic Technology Group (CETC). CETC is one of China’s largest state-owned defence
companies and was covered in the original dataset of Mapping China’s Technology
Giants.70 By using CETC-constructed receivers, GA was provided access to additional sig-
nals that were unavailable to commercial oȮ-the-shelf receivers. GA manages the com-
munications of these sites, and also receives access to the global Wuhan University’s net-
work of overseas tracking data.71

BeiDou’s presence in Australia has previously attracted academic and media scrutiny.
Professor Anne-Marie Brady has been critical of Australia’s engagement with BeiDou
because of its role in guiding China’s military technologies:72

Australia is playing a small part in helping China to get a GPS system as eȮective as the
US system. China is aiming to have a better one than the US has by 2020, and so is Rus-
sia. They need ground stations to coordinate their satellites and they need them in the
Paciȱc. Their ȱrst ground station in the Paciȱc region was built in Perth.

The three BeiDou ground facilities in Australia are at Yarragadee Station (Western Aus-
tralia; the ȱrst one built), Mount Stromlo (Australian Capital Territory) and Katherine
(Northern Territory) and are operated by Geoscience Australia. They were built in 2016
and have been operating for over three years.73 No data is sent directly from these (or
any) receivers back to the BeiDou satellites, and detailed positional and signal data is
provided publicly. These data streams are widely used by industry and civilian end-users.




                                                                                              AR-69
https://www.aspi.org.au/report/mapping-more-chinas-tech-giants                                 9/21/2020
Mapping more of China's tech giants: AI and surveillance | Australian Strategic Policy … Page 20 of 28
        Case 1:20-cv-02658-CJN
                          TikTok Footnote 1,Document       48-2
                                             2 - ASPI - Mapping MoreFiled   11/01/20
                                                                     of China's Tech Giants Page 45 of 288




The stations are a small part of Australia’s GNSS network, which then publicly provides
precise positional and signal data. But it’s worth noting that Wuhan University has close
links to the People’s Liberation Army (PLA) and has been previously accused by the US
and Taiwanese Governments of carrying out cyberattacks.74




Foreign investment
The detention of an estimated 1.5 million members of ethnic minority groups,75 chieȷy
Uyghur, in so-called re-education camps in China’s far western region of Xinjiang is a
human rights violation on a massive scale.76 For Chinese security companies, however, it
is a win.

Many of the AI and surveillance companies added to our Mapping China’s Technology
Giants project have capitalised on China’s surge in security spending, particularly in Xin-
jiang, in recent years.

Spending on security-related construction in Xinjiang tripled in 2017, according to an
analysis of government expenditure by Adrian Zenz for the Jamestown Foundation.77

For Chinese security, AI and surveillance companies, Xinjiang has become, as Charles
Rollet put it in Foreign Policy, ‘both a lucrative market and a laboratory to test the latest
gadgetry’.78 The projects there, he notes, ‘include not only security cameras but also
video analytics hubs, intelligent monitoring systems, big data centres, police check-
points, and even drones.’

But China’s burgeoning surveillance state isn’t limited to Xinjiang. The Ministry of Public
Security has ploughed billions of dollars into two government plans, called Skynet pro-
ject (‫מ‬ৠٗ३)79 and Sharp Eyes project (நщٗ३),80 that aim to comprehensively sur-
veil China’s 1.4 billion people by 2020 through a video camera network using facial
recognition technology.

China will add 400 million security cameras through 2020, according to Morgan Stanley,
making investing in companies such as Hikvision and Dahua—which have received gov-
ernment contracts totalling more than US$1 billion81—extremely enticing for investors



                                                                                              AR-70
https://www.aspi.org.au/report/mapping-more-chinas-tech-giants                                 9/21/2020
Mapping more of China's tech giants: AI and surveillance | Australian Strategic Policy … Page 21 of 28
        Case 1:20-cv-02658-CJN
                          TikTok Footnote 1,Document       48-2
                                             2 - ASPI - Mapping MoreFiled   11/01/20
                                                                     of China's Tech Giants Page 46 of 288




seeking high returns. Crucially, the gold rush hasn’t been limited to Chinese ȱrms and
investors.

Foreign investors, either passively or actively, are also proȱting from China’s domestic
security and surveillance spending binge. Investment funds controlling around US$1.9
trillion that measure their performance against MSCI’s benchmark Emerging Markets
Index funnel capital into companies such as Hikvision82, Dahua83 and iFlytek,84 which
have proȱted from the development of Xinjiang detention camps.

The market valuation of SenseTime, one of a few companies handpicked by the party-
state to lead the way in China’s AI development, soared in 2018 on the back of increased
government funding for its national facial recognition surveillance system.

Those massive government contracts have helped SenseTime attract top venture capital
and private equity ȱrms as well as strategic investors around the world, including Japa-
nese tech conglomerate Softbank Group’s Saudi-backed Vision Fund. US venture fund IDG
Capital supplied ‘tens of millions of dollars’ in initial funding to the company in August
2014.85

Other major shareholders include e-commerce giant Alibaba Group Holding Ltd, London-
based Fidelity International (a subsidiary of Boston-based Fidelity Investments), Singa-
porean state investment ȱrm Temasek Holdings, US private equity ȱrms Silver Lake
Partners and Tiger Global Management, and the venture capital arm of US telco Qual-
comm.

More than 17 US universities and public pension plans have put money into vehicles run
by some of these venture capital funds, according to an Australian Financial Review
report citing historical PitchBook data.86

SenseTime rival, Megvii Technology, has also beneȱted from foreign investment, includ-
ing from a Macquarie Group fund that sunk $US30 million ($44 million) into the facial
recognition start-up.87

Macquarie declined to comment when questioned about the investment by the Australian
Financial Review. Other ȱrms such as Goldman Sachs Group Inc, have stated they’re
reviewing their involvement in Megvii’s planned initial public oȮering after the U.S. gov-




                                                                                              AR-71
https://www.aspi.org.au/report/mapping-more-chinas-tech-giants                                 9/21/2020
Mapping more of China's tech giants: AI and surveillance | Australian Strategic Policy … Page 22 of 28
        Case 1:20-cv-02658-CJN
                          TikTok Footnote 1,Document       48-2
                                             2 - ASPI - Mapping MoreFiled   11/01/20
                                                                     of China's Tech Giants Page 47 of 288




ernment placed it on the US Entity List for alleged complicity in Beijing’s human rights
abuses in China.88

Two of America’s biggest public pension funds—the California State Teachers’ Retirement
System and the New York State Teachers’ Retirement System—own stakes in Hikvision,
as the Financial Times reported in March 2019.89 Since at least 2018, Meiya Pico shares
have been included in the FTSE Russell Global Equity Index.90

Even if these companies aren’t listed on foreign bourses or are receiving money from for-
eign venture capital funds, they might still be getting investments from companies such
as the BATs—Baidu, Alibaba and Tencent—that are traded on US stock exchanges.91

But, more often than not, the investments are made directly and wittingly by active
funds that are seeking to maximise proȱts oȮ the back of the boom in surveillance tech-
nologies used across China. To put it plainly, Western capital markets have funded mass
detentions and an increasingly sophisticated repressive apparatus in China.

Some funds that have done their human rights and national security due diligence have
started to divest themselves of some of these companies. At least seven US equity funds
have divested from Hikvision, for instance.92 But many have not.

‘A lot of investors talk about ethical investing but when it comes to Hikvision and Xin-
jiang they are happy to ȱll their boots,’ one fund manager who sold out of Hikvision told
the Financial Times in March 2019. ‘It is pretty hypocritical.’93




All roads lead to Xinjiang
In November 2019, internal Communist Party documents—obtained by the International
Consortium of Investigative Journalists (ICIJ)—provided documentary evidence of how
authorities in Xinjiang are using data and artiȱcial intelligence to pioneer a new form of
social control.94 The documents showed how authorities are using a data management
system called the Integrated Joint Operation Platform (IJOP)—previously reported on by
Human Rights Watch—to predictively identify those suspected of harbouring extremist



                                                                                              AR-72
https://www.aspi.org.au/report/mapping-more-chinas-tech-giants                                 9/21/2020
Mapping more of China's tech giants: AI and surveillance | Australian Strategic Policy … Page 23 of 28
        Case 1:20-cv-02658-CJN
                          TikTok Footnote 1,Document       48-2
                                             2 - ASPI - Mapping MoreFiled   11/01/20
                                                                     of China's Tech Giants Page 48 of 288




views and criminal intent.95 Among the documents, a bulletin published on 25 June 2017,
reveals how the IJOP system detected about 24,412 “suspicious” people in southern Xin-
jiang during one particular week. Of those people, 15,683 were sent to “education and
training” — a euphemism for detention camps—and 706 were “criminally detained”.96

A month before this leak, in October 2019, the US Government added many of the AI and
surveillance companies in this dataset—including Dahua Technology, iFlytek, Megvii
Technology, SenseTime, Xiamen Meiya Pico Information Co. Ltd, Yitu Technologies and
Hikvision97—to the US Entity List because of their roles in human rights violations in
Xinjiang.98

However, Chinese tech companies’ activities in Xinjiang go beyond surveillance and
extend to areas like propaganda and other coercive measures.

For example, we have found that TikTok’s parent company ByteDance—which is not on
the US entity list for human rights violations in Xinjiang—collaborates with public secu-
rity bureaus across China, including in Xinjiang where it plays an active role in dissemi-
nating the party-state’s propaganda on Xinjiang.

Xinjiang Internet Police reportedly “arrived” on Douyin—a ByteDance and video-sharing
app—and built a “new public security and Internet social governance model” in 2018.99
In April 2019, the Ministry of Public Security’s Press and Publicity Bureau signed a stra-
tegic cooperation agreement with ByteDance to promote the “inȷuence and credibility”
of police departments nationwide.100 Under the agreement, all levels and divisions of
police units from the Ministry of Public Security to county-level traȲc police would have
their own Douyin account to disseminate propaganda. The agreement also reportedly
says ByteDance would increase its oȸine cooperation with the police department, how-
ever it is unclear what this oȸine cooperation is.

Tech companies have been piling into Xinjiang since the early 2010s. Huawei has been
working for the Karamay Police Department on cloud computing projects since 2011,101
despite its debunked claims to work only with third parties.102 ZTE held its ȱrst Smart
Cities Forum in Urumqi in 2013,103 and its ‘safe city’ solution has been largely used in
surveilance and policing.104 In 2010, iFlytek set up a subsidiary in Xinjiang and a labora-
tory to develop speech recognition technology,105 especially in minority languages—tech-



                                                                                              AR-73
https://www.aspi.org.au/report/mapping-more-chinas-tech-giants                                 9/21/2020
Mapping more of China's tech giants: AI and surveillance | Australian Strategic Policy … Page 24 of 28
        Case 1:20-cv-02658-CJN
                          TikTok Footnote 1,Document       48-2
                                             2 - ASPI - Mapping MoreFiled   11/01/20
                                                                     of China's Tech Giants Page 49 of 288




nologies that are now used by the Xinjiang Government to track and identify minority
populations.106

A surveillance industry boom was born out of the central government’s 2015 policy to
prioritise ‘stability’ in Xinjiang107 and the national implementation of the Sharp Eyes
surveillance project from 2015 to 2020.108 As of late 2017, 1,013 local security companies
were working in Xinjiang;109 that ȱgure excludes some of the largest companies operat-
ing in the region, such as Dahua and Hikvision, which had already won multimillion-dol-
lar bids to build systems to surveil streets and mosques.110

Also in 2017, even with the central government halting some of the popular ‘PPP’ pro-
jects (public– private partnerships that channel private money into public infrastructure
projects) that were debt hazards111 and tech companies becoming more cautious about
investing in those projects, Xinjiang was an exception for about a year. Tech companies
continued to hunt for opportunities in Xinjiang because funding for surveillance-related
PPP projects in Xinjiang comes directly from defence and counterterrorism expendi-
ture.112 However, in 2018, the debt crackdown eventually reached Xinjiang and a number
of PPP projects there were also suspended. 113

A signiȱcant policy that encourages technology companies to proȱt from the situation in
Xinjiang is the renewed ‘Xinjiang Aid’ scheme (‫ݙ‬ऍ‫ݺ‬ঌ). Dating from the 1980s, these
policies channel funds from other provincial governments to Xinjiang. Since the mass
detentions in 2017 this scheme has encouraged companies in other provinces to open
subsidiaries or factories in Xinjiang—factories that former detainees are forced to work
in.114

A company can contribute to the Xinjiang Aid program, and the broader situation in the
region, in many diȮerent ways. In 2014, for example, Alibaba began to provide cloud
computing technologies for the Xinjiang Government in areas of policing and counterter-
rorism.115 In 2018, as part of Zhejiang Province’s Xinjiang Aid eȮorts, Alibaba was set to
open large numbers of e-commerce service stations in Xinjiang, selling clothes and elec-
tronics.116 There’s no direct evidence that suggests Alibaba sells products sourced from
forced labour. But clothing companies that have recently opened up factories in Xinjiang,
because of favourable polices and an abundance of local labour—which can include forced




                                                                                              AR-74
https://www.aspi.org.au/report/mapping-more-chinas-tech-giants                                 9/21/2020
Mapping more of China's tech giants: AI and surveillance | Australian Strategic Policy … Page 25 of 28
        Case 1:20-cv-02658-CJN
                          TikTok Footnote 1,Document       48-2
                                             2 - ASPI - Mapping MoreFiled   11/01/20
                                                                     of China's Tech Giants Page 50 of 288




labour117—have relied on Alibaba’s platforms to sell clothes to China, North America,
Europe and the Middle East.118

Most of ByteDance’s activities in Xinjiang fall under the “Xinjiang Aid” initiative and the
company’s cooperation with Xinjiang authorities is focused on Hotan, a part of Xinjiang
that has been the target of some of the most severe repression. The area is referred to by
the party-state as the most “backward and resistant”.119 According to satellite imagery
analysis conducted by ASPI, there are approximately a dozen suspected detention facili-
ties in the outskirts of Hotan.120 The city has seen an aggressive campaign of cemetery,
mosque and traditional housing demolition since November 2018, which continues today.

In November 2019, Beijing Radio and Television Bureau announced its “Xinjiang Aid”
measures in Hotan, to “propagate and showcase Hotan’s new image”—after more than
two years of mass detention and close surveillance of ethnic minorities had taken place
there. These measures include guiding and helping local Xinjiang authorities and media
outlets to use ByteDance’s news aggregation app for Jinri Toutiao (Today’s Headlines)
and video-sharing app Douyin to gain traction online.121 A Tianjin Daily article reported
this April that after listening to talks by representatives from ByteDance’s Jinri Toutiao
division, Hotan Propaganda Bureau oȲcial Zhou Nengwen (յਈ‫ )ކ‬said he was excited
to use the Douyin platform to promote Hotan’s products and image.122

Technology companies actively support state projects, even when those projects have
nothing to do with tech. Also under the Xinjiang Aid umbrella, telecom companies such
as China Unicom send their ‘most politically reliable’ employees to Xinjiang123 and
deploy fanghuiju (ઘۙৼ) units to villages in Xinjiang. ‘Fanghuiju’ is a government initia-
tive that sends cadres from government agencies, state-owned enterprises and public
institutions to regularly visit and surveil people.124

The China Unicom fanghuiju units were reportedly tasked with changing the villages,
including villagers’ thoughts that are religious or go against CCP doctrines.125 Adding
some of China’s more well-known technology and surveillance companies to the US
Entity List was largely symbolic—after Huawei, Dahua and Hikvision were blacklisted in
the US, Uniview’s president told reporters that, at a time when ‘leading Chinese technol-
ogy companies are facing tough scrutiny overseas’, companies such as Uniview had the
opportunity to grow and pursue their overseas strategies.126



                                                                                              AR-75
https://www.aspi.org.au/report/mapping-more-chinas-tech-giants                                 9/21/2020
Mapping more of China's tech giants: AI and surveillance | Australian Strategic Policy … Page 26 of 28
        Case 1:20-cv-02658-CJN
                          TikTok Footnote 1,Document       48-2
                                             2 - ASPI - Mapping MoreFiled   11/01/20
                                                                     of China's Tech Giants Page 51 of 288




Unfortunately, it’s extremely diȲcult for international authorities to sanction the circa
1,000 homegrown local Xinjiang security companies. However, as companies such as
Huawei seek to expand overseas, foreign governments can play a more active role in
rejecting those that participate in the Chinese Government’s repressive Xinjiang policies.

For example, the timeline of Huawei’s Xinjiang activities should be taken into considera-
tion during debates about Huawei and 5G technologies. Huawei’s work in Xinjiang is
extensive and includes working directly with the Chinese Government’s public security
bureaus in the region. The announcement of one Huawei public security project in Xin-
jiang—made in 2018 through a government website in Urumqi127—quoted a Huawei
director as saying, ‘Together with the Public Security Bureau, Huawei will unlock a new
era of smart policing and help build a safer, smarter society.’128 In fact, some of Huawei’s
promoted ‘success cases’ are Public Security Bureau projects in Xinjiang, such as the
Modular Data Center for the Public Security Bureau of Aksu Prefecture in Xinjiang.129
Huawei also provides police in Xinjiang with technical support to help ‘meet the digitiza-
tion requirements of the public security industry’.130

In May 2019, Huawei signed a strategic agreement with the state-owned media group
Xinjiang Broadcasting and Television Network Co. Ltd at Huawei’s headquarters in Shen-
zhen. The agreement, which aims at maintaining social stability and creating positive
public opinion, covered areas including internet infrastructure, smart cities and 5G.131

In 2018, when the Xinjiang Public Security Department and Huawei signed the agree-
ment to establish an ‘intelligent security industry’ innovation lab in Urumqi. Fan Lixin, a
Public Security Department oȲcial, said at the signing ceremony that Huawei had been
supplying reliable technical support for the department.132 In 2016, Xinjiang’s provincial
government signed a partnership agreement with Huawei.133 The two sides agreed to
jointly develop cloud computing and big-data industries in Xinjiang. As mentioned above,
Huawei began to work in cloud computing in Karamay (a Huawei cloud-computing
‘model city’ in Xinjiang)134 as early as 2011 in several sectors, including public security
video surveillance.

In 2014, Huawei participated in an anti-terrorism BRI-themed conference in Urumqi as
‘an important participant of’ a program called ‘Safe Xinjiang’—code for a police surveil-
lance system. Huawei was said to have built the police surveillance systems in Karamay



                                                                                              AR-76
https://www.aspi.org.au/report/mapping-more-chinas-tech-giants                                 9/21/2020
Mapping more of China's tech giants: AI and surveillance | Australian Strategic Policy … Page 27 of 28
        Case 1:20-cv-02658-CJN
                          TikTok Footnote 1,Document       48-2
                                             2 - ASPI - Mapping MoreFiled   11/01/20
                                                                     of China's Tech Giants Page 52 of 288




and Kashgar prefectures and was praised by the head of Xinjiang provincial police
department for its contributions in the Safe Xinjiang program.

Huawei was reportedly able to process and analyse footage quickly and conduct precise
searches in the footage databases (for example, of the colour of cars or people and the
direction of their movements) to help solve criminal cases.135

Since mass detentions began in Xinjiang over two years ago, state-aȲliated technology
companies such as those covered in this report have greatly expanded their remit and
become a central part of the surveillance state in Xinjiang. Xinjiang’s crackdown on reli-
gious and ethnic minorities has been completed across the region. It has used and contin-
ues to use several diȮerent mechanisms of coercive control, such as arbitrary detention,
coerced labour practices136 and at-home forced political indoctrination. Technology com-
panies are intrinsically linked with many of those eȮorts, as the state’s crackdown oȮers
ample opportunities for incentivised expansion and proȱtability.137




Conclusion
The aim of this report is to promote a more informed debate about the growth of China’s
tech giants and to highlight areas where their expansion raises political, geostrategic,
ethical and human rights concerns.

The Chinese tech companies in this report enjoy a highly favourable regulatory environ-
ment and are unencumbered by privacy and human rights concerns. Many are engaged in
deeply unethical behaviour in Xinjiang, where their work directly supports and enables
mass human rights abuses.

The CCP’s own policies and oȲcial statements make it clear that it perceives the expan-
sion of Chinese technology companies as a crucial component of its wider project of ideo-
logical and geopolitical expansion, and that they are not purely commercial actors.138
The PRC’s suite of intelligence and security laws which can compel individuals and enti-
ties to participate in intelligence work139, and the CCP committees embedded within the




                                                                                              AR-77
https://www.aspi.org.au/report/mapping-more-chinas-tech-giants                                 9/21/2020
Mapping more of China's tech giants: AI and surveillance | Australian Strategic Policy … Page 28 of 28
        Case 1:20-cv-02658-CJN
                          TikTok Footnote 1,Document       48-2
                                             2 - ASPI - Mapping MoreFiled   11/01/20
                                                                     of China's Tech Giants Page 53 of 288




tech companies (Chinese media has reported Huawei has more than 300 for example140)
highlight the inextricable links between industry and the Chinese party-state.

These close ties make it diȲcult for them to be politically neutral actors. For western
governments and corporations, developing risk mitigation strategies is essential, particu-
larly when it comes to critical technology areas.

Some of these companies lead the world in cutting-edge technology development, partic-
ularly in the AI and surveillance sectors. But this technology development is focused on
servicing authoritarian needs, and as these companies go global (an expansion often
funded by PRC loans and aid) this technology is going global as well. This alone should
give Western policymakers pause.

Increasing technological competition has the potential to deliver many beneȱts across
the spectrum, but the beneȱts will not always accrue without good policy. If the West is
going to continue to support the global expansion of these companies, it should, at a min-
imum, better understand the spectrum of policy risks and hold these companies to the
same levels of accountability and transparency as it does its own corporations.




                                                                                              AR-78
https://www.aspi.org.au/report/mapping-more-chinas-tech-giants                                 9/21/2020
The Threat Posed by the Chinese Government and the Chinese Communist Party to the Economi... Page 1 of 12
             Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 54 of 288
                  TikTok Footnote 31 - The Threat Posed by the Chinese Government and the Chinese Communist Party




 Christopher Wray
 Director
 Federal Bureau of Investigation

 Hudson Institute, Video Event: China’s Attempt to Influence U.S. Institutions
 Washington, D.C.
 July 7, 2020


 The Threat Posed by the Chinese
 Government and the Chinese
 Communist Party to the Economic and
 National Security of the United States
 Remarks as delivered.

 Good morning. I realize it’s challenging, particularly under the current circumstances, to
 put on an event like this, so I’m grateful to the Hudson Institute for hosting us today.

 The greatest long-term threat to our nation’s information and intellectual property, and
 to our economic vitality, is the counterintelligence and economic espionage threat from
 China. It’s a threat to our economic security—and by extension, to our national security.

 As National Security Advisor O’Brien said in his recent remarks
 (https://www.whitehouse.gov/briefings-statements/chinese-communist-partys-ideology-
 global-ambitions/), we cannot close our eyes and ears to what China is doing—and
 today, in light of the importance of this threat, I will provide more detail on the Chinese
 threat than the FBI has ever presented in an open forum. This threat is so significant
 that the attorney general and secretary of state will also be addressing a lot of these
 issues in the next few weeks. But if you think these issues are just an intelligence issue,
 or a government problem, or a nuisance largely just for big corporations who can take
    Stay Connected
 care of themselves—you could not be more wrong.
 Get FBI email alerts

   Subscribe (https://delivery.fbi.gov/subscribe?utm_source=News%20Section&utm_medium=Sticky%20Footer&utm
 No Thanks                                                                                                                   ×
                                                                                                                    AR-204
https://www.fbi.gov/news/speeches/the-threat-posed-by-the-chinese-government-and-the-chinese-communist-...
The Threat Posed by the Chinese Government and the Chinese Communist Party to the Economi... Page 2 of 12
             Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 55 of 288
                    TikTok Footnote 31 - The Threat Posed by the Chinese Government and the Chinese Communist Party




    (https://www.fbi.gov/image-repository/wray-hudson-070720e.jpg)
    FBI Director Christopher Wray discusses the threat China poses to U.S. economic and national security during a July 7,
    2020 video event at the Hudson Institute in Washington, D.C.




 It’s the people of the United States who are the victims of what amounts to Chinese
 theft on a scale so massive that it represents one of the largest transfers of wealth in
 human history.

 If you are an American adult, it is more likely than not that China has stolen your
 personal data.

 In 2017, the Chinese military conspired to hack Equifax and made off with the sensitive
 personal information of 150 million Americans—we’re talking nearly half of the
 American population and most American adults—and as I’ll discuss in a few moments,
 this was hardly a standalone incident.

 Stay
 Our   Connected
     data isn’t the only thing at stake here—so are our health, our livelihoods, and our
 Get FBI email alerts
 security.
   Subscribe (https://delivery.fbi.gov/subscribe?utm_source=News%20Section&utm_medium=Sticky%20Footer&utm
 No Thanks                                                                                                                     ×
                                                                                                                      AR-205
https://www.fbi.gov/news/speeches/the-threat-posed-by-the-chinese-government-and-the-chinese-communist-...
The Threat Posed by the Chinese Government and the Chinese Communist Party to the Economi... Page 3 of 12
             Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 56 of 288
                 TikTok Footnote 31 - The Threat Posed by the Chinese Government and the Chinese Communist Party
 We’ve now reached the point where the FBI is opening a new China-related
 counterintelligence case about every 10 hours. Of the nearly 5,000 active FBI
 counterintelligence cases currently underway across the country, almost half are related
 to China. And at this very moment, China is working to compromise American health
 care organizations, pharmaceutical companies, and academic institutions conducting
 essential COVID-19 research.

 But before I go on, let me be clear: This is not about the Chinese people, and it’s
 certainly not about Chinese Americans. Every year, the United States welcomes more
 than 100,000 Chinese students and researchers into this country. For generations,
 people have journeyed from China to the United States to secure the blessings of
 liberty for themselves and their families—and our society is better for their contributions.
 So, when I speak of the threat from China, I mean the government of China and the
 Chinese Communist Party.

 The Chinese Regime and the Scope of Its
 Ambitions
 To understand this threat and how we must act to respond to it, the American people
 should remember three things.

 First: We need to be clear-eyed about the scope of the Chinese government’s ambition.
 China—the Chinese Communist Party—believes it is in a generational fight to surpass
 our country in economic and technological leadership.

 That is sobering enough. But it’s waging this fight not through legitimate innovation, not
 through fair and lawful competition, and not by giving their citizens the freedom of
 thought and speech and creativity that we treasure here in the United States. Instead,
 China is engaged in a whole-of-state effort to become the world’s only superpower by
 any means necessary.

 A Diverse and Multi-Layered Approach
 The second thing the American people need to understand is that China uses a diverse
 range   of sophisticated techniques—everything from cyber intrusions to corrupting
 Stay Connected
 trusted  insiders.
 Get FBI email alerts They’ve even engaged in outright physical theft. And they’ve pioneered
 an expansive approach to stealing innovation through a wide range of actors—including
   Subscribe (https://delivery.fbi.gov/subscribe?utm_source=News%20Section&utm_medium=Sticky%20Footer&utm
 No Thanks

                                                                                                                   AR-206
https://www.fbi.gov/news/speeches/the-threat-posed-by-the-chinese-government-and-the-chinese-communist-...
The Threat Posed by the Chinese Government and the Chinese Communist Party to the Economi... Page 4 of 12
             Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 57 of 288
                 TikTok Footnote 31 - The Threat Posed by the Chinese Government and the Chinese Communist Party
 not just Chinese intelligence services but state-owned enterprises, ostensibly private
 companies, certain kinds of graduate students and researchers, and a whole variety of
 other actors working on their behalf.

 Economic Espionage
 To achieve its goals and surpass America, China recognizes it needs to make leaps in
 cutting-edge technologies. But the sad fact is that instead of engaging in the hard slog
 of innovation, China often steals American intellectual property and then uses it to
 compete against the very American companies it victimized—in effect, cheating twice
 over. They’re targeting research on everything from military equipment to wind turbines
 to rice and corn seeds.

 Through its talent recruitment programs, like the so-called Thousand Talents Program,
 the Chinese government tries to entice scientists to secretly bring our knowledge and
 innovation back to China—even if that means stealing proprietary information or
 violating our export controls and conflict-of-interest rules.

 Take the case of scientist Hongjin Tan, for example, a Chinese national and American
 lawful permanent resident. He applied to China’s Thousand Talents Program and stole
 more than $1 billion—that’s with a “b”—worth of trade secrets from his former employer,
 an Oklahoma-based petroleum company, and got caught. A few months ago, he was
 convicted and sent to prison.

 Or there’s the case of Shan Shi, a Texas-based scientist, also sentenced to prison
 earlier this year. Shi stole trade secrets regarding syntactic foam, an important naval
 technology used in submarines. Shi, too, had applied to China’s Thousand Talents
 Program, and specifically pledged to “digest” and “absorb” the relevant technology in
 the United States. He did this on behalf of Chinese state-owned enterprises, which
 ultimately planned to put the American company out of business and take over the
 market.

 In one of the more galling and egregious aspects of the scheme, the conspirators
 actually patented in China the very manufacturing process they’d stolen, and then
 offered their victim American company a joint venture using its own stolen technology.
    Stay Connected
 We’re talking about an American company that spent years and millions of dollars
 Get FBI email alerts
 developing that technology, and China couldn’t replicate it—so, instead, it paid to have
 it Subscribe
    stolen. (https://delivery.fbi.gov/subscribe?utm_source=News%20Section&utm_medium=Sticky%20Footer&utm
 No Thanks                                                                                                                  ×
                                                                                                                   AR-207
https://www.fbi.gov/news/speeches/the-threat-posed-by-the-chinese-government-and-the-chinese-communist-...
The Threat Posed by the Chinese Government and the Chinese Communist Party to the Economi... Page 5 of 12
             Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 58 of 288
                  TikTok Footnote 31 - The Threat Posed by the Chinese Government and the Chinese Communist Party
 And just two weeks ago, Hao Zhang was convicted of economic espionage, theft of
 trade secrets, and conspiracy for stealing proprietary information about wireless devices
 from two U.S. companies. One of those companies had spent over 20 years developing
 the technology Zhang stole.

 These cases were among more than a thousand investigations the FBI has into China’s
 actual and attempted theft of American technology—which is to say nothing of over a
 thousand more ongoing counterintelligence investigations of other kinds related to
 China. We’re conducting these kinds of investigations in all 56 of our field offices. And
 over the past decade, we’ve seen economic espionage cases with a link to China
 increase by approximately 1,300 percent.

 The stakes could not be higher, and the potential economic harm to American
 businesses and the economy as a whole almost defies calculation.

 Clandestine Efforts
 As National Security Advisor O’Brien discussed in his June remarks, the Chinese
 government is also making liberal use of hacking to steal our corporate and personal
 data—and they’re using both military and non-state hackers to do it. The Equifax
 intrusion I mentioned just a few moments ago, which led to the indictment of Chinese
 military personnel, was hardly the only time China stole the sensitive personal
 information of huge numbers of the American public.

 For example, did any of you have health insurance through Anthem or one of its
 associated insurers? In 2015, China’s hackers stole the personal data of 80 million of
 that company’s current and former customers.

 Or maybe you’re a federal employee—or you used to be one, or you applied for a
 government job once, or a family member or roommate did. Well, in 2014, China’s
 hackers stole more than 21 million records from OPM, the federal government’s Office
 of Personnel Management.

 Why are they doing this? First, China has made becoming an artificial intelligence world
 leader a priority, and these kinds of thefts feed right into China’s development of
    Stay Connected
 artificial intelligence tools.
 Get FBI email alerts

   Subscribe (https://delivery.fbi.gov/subscribe?utm_source=News%20Section&utm_medium=Sticky%20Footer&utm
 No Thanks

                                                                                                                    AR-208
https://www.fbi.gov/news/speeches/the-threat-posed-by-the-chinese-government-and-the-chinese-communist-...
The Threat Posed by the Chinese Government and the Chinese Communist Party to the Economi... Page 6 of 12
             Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 59 of 288
                 TikTok Footnote 31 - The Threat Posed by the Chinese Government and the Chinese Communist Party
 Compounding the threat, the data China stole is of obvious value as they attempt to
 identify people for secret intelligence gathering. On that front, China is using social
 media platforms—the same ones Americans use to stay connected or find jobs—to
 identify people with access to our government’s sensitive information and then target
 those people to try to steal it.

 Just to pick one example, a Chinese intelligence officer posing as a headhunter on a
 popular social media platform recently offered an American citizen a sizeable sum of
 money in exchange for so-called “consulting” services. That sounds benign enough until
 you realize those “consulting” services were related to sensitive information the
 American target had access to as a U.S. military intelligence specialist.

 Now that particular tale has a happy ending: The American citizen did the right thing
 and reported the suspicious contact, and the FBI, working together with our armed
 forces, took it from there. I wish I could say that all such incidents ended that way.

 Threats to Academia
 It’s a troublingly similar story in academia.

 Through talent recruitment programs like the Thousand Talents Program I mentioned
 just a few moments ago, China pays scientists at American universities to secretly bring
 our knowledge and innovation back to China—including valuable, federally funded
 research. To put it bluntly, this means American taxpayers are effectively footing the bill
 for China’s own technological development. China then leverages its ill-gotten gains to
 undercut U.S. research institutions and companies, blunting our nation’s advancement
 and costing American jobs. And we are seeing more and more of these cases.

 In May alone, we arrested both Qing Wang, a former researcher with the Cleveland
 Clinic who worked on molecular medicine and the genetics of cardiovascular disease,
 and Simon Saw-Teong Ang, a University of Arkansas scientist doing research for
 NASA. Both of these guys were allegedly committing fraud by concealing their
 participation in Chinese talent recruitment programs while accepting millions of dollars
 in American federal grant funding.

 Stay
 That   Connected
      same  month, former Emory University professor Xiao-Jiang Li pled guilty to filing a
 Get FBI email alerts
 false tax return for failing to report the income he’d received through China’s Thousand
 Talents   Program.
   Subscribe             Our investigation found that while Li was researching Huntington’s
             (https://delivery.fbi.gov/subscribe?utm_source=News%20Section&utm_medium=Sticky%20Footer&utm
 disease
 No Thanksat Emory, he was also pocketing half a million unreported dollars from China. ×

                                                                                                                   AR-209
https://www.fbi.gov/news/speeches/the-threat-posed-by-the-chinese-government-and-the-chinese-communist-...
The Threat Posed by the Chinese Government and the Chinese Communist Party to the Economi... Page 7 of 12
             Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 60 of 288
                 TikTok Footnote 31 - The Threat Posed by the Chinese Government and the Chinese Communist Party
 In a similar vein, Charles Lieber, chair of Harvard’s Department of Chemistry and
 Chemical Biology, was indicted just last month for making false statements to federal
 authorities about his Thousand Talents participation. The United States has alleged that
 Lieber concealed from both Harvard and the NIH his position as a strategic scientist at
 a Chinese university—and the fact that the Chinese government was paying him,
 through the Wuhan Institute of Technology, a $50,000 monthly stipend, more than
 $150,000 in living expenses, and more than $1.5 million to establish a laboratory back
 in China.

 Malign Foreign Influence
 There’s more. Another tool China and the Chinese Communist Party use to manipulate
 Americans is what we call malign foreign influence.

 Now, traditional foreign influence is a normal, legal diplomatic activity typically
 conducted through diplomatic channels. But malign foreign influence efforts are
 subversive, undeclared, criminal, or coercive attempts to sway our government’s
 policies, distort our country’s public discourse, and undermine confidence in our
 democratic processes and values.

 China is engaged in a highly sophisticated malign foreign influence campaign, and its
 methods include bribery, blackmail, and covert deals. Chinese diplomats also use both
 open, naked economic pressure and seemingly independent middlemen to push
 China’s preferences on American officials.

 Just take one all-too-common illustration: Let’s say China gets wind that some
 American official is planning to travel to Taiwan—think a governor, a state senator, a
 member of Congress. China does not want that to happen, because that travel might
 appear to legitimize Taiwanese independence from China—and legitimizing Taiwan
 would, of course, be contrary to China’s “One China” policy.

 So what does China do? Well, China has leverage over the American official’s
 constituents—American companies, academics, and members of the media all have
 legitimate and understandable reasons to want access to Chinese partners and
 markets. And because of the authoritarian nature of the Chinese Communist Party,
   Stay Connected
 China has immense power over those same partners and markets. So, China will
 Get FBI email alerts
 sometimes start by trying to influence the American official overtly and directly. China
 might  openly
   Subscribe      warn that if the American official goes ahead and takes that trip to Taiwan,
             (https://delivery.fbi.gov/subscribe?utm_source=News%20Section&utm_medium=Sticky%20Footer&utm

 China   will take it out on a company from that official’s home state by withholding the ×
 No Thanks

                                                                                                                   AR-210
https://www.fbi.gov/news/speeches/the-threat-posed-by-the-chinese-government-and-the-chinese-communist-...
The Threat Posed by the Chinese Government and the Chinese Communist Party to the Economi... Page 8 of 12
             Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 61 of 288
                 TikTok Footnote 31 - The Threat Posed by the Chinese Government and the Chinese Communist Party
 company’s license to manufacture in China. That could be economically ruinous for the
 company, would directly pressure the American official to alter his travel plans, and the
 official would know that China was trying to influence him.

 That would be bad enough. But the Chinese Communist Party often doesn’t stop there;
 it can’t stop there if it wants to stay in power—so it uses its leverage even more
 perniciously. If China’s more direct, overt influence campaign doesn’t do the trick, they
 sometimes turn to indirect, covert, deceptive influence efforts.

 To continue with the illustration of the American official with travel plans that the
 Chinese Communist Party doesn’t like, China will work relentlessly to identify the
 people closest to that official—the people that official trusts most. China will then work
 to influence those people to act on China’s behalf as middlemen to influence the official.
 The co-opted middlemen may then whisper in the official’s ear and try to sway the
 official’s travel plans or public positions on Chinese policy. These intermediaries, of
 course, aren’t telling the American official that they’re Chinese Communist Party
 pawns—and worse still, some of these intermediaries may not even realize they’re
 being used as pawns, because they, too, have been deceived.

 Ultimately, China doesn’t hesitate to use smoke, mirrors, and misdirection to influence
 Americans.

 Similarly, China often pushes academics and journalists to self-censor if they want to
 travel into China. And we’ve seen the Chinese Communist Party pressure American
 media and sporting giants to ignore or suppress criticism of China’s ambitions regarding
 Hong Kong or Taiwan. This kind of thing is happening over and over, across the United
 States.

 And I will note that the pandemic has unfortunately not stopped any of this—in fact, we
 have heard from federal, state, and even local officials that Chinese diplomats are
 aggressively urging support for China’s handling of the COVID-19 crisis. Yes, this is
 happening at both the federal and state levels. Not that long ago, we had a state
 senator who was recently even asked to introduce a resolution supporting China’s
 response to the pandemic.
 Stay Connected
 The  punchline
 Get FBI email alertsis this: All of these seemingly inconsequential pressures add up to a
 policymaking environment in which Americans find themselves held over a barrel by the
  Subscribe (https://delivery.fbi.gov/subscribe?utm_source=News%20Section&utm_medium=Sticky%20Footer&utm
 Chinese Communist Party.
 No Thanks                                                                                                                  ×
                                                                                                                   AR-211
https://www.fbi.gov/news/speeches/the-threat-posed-by-the-chinese-government-and-the-chinese-communist-...
The Threat Posed by the Chinese Government and the Chinese Communist Party to the Economi... Page 9 of 12
             Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 62 of 288
                 TikTok Footnote 31 - The Threat Posed by the Chinese Government and the Chinese Communist Party
 Threats to the Rule of Law
 All the while, China’s government and Communist Party have brazenly violated well-
 settled norms and the rule of law.

 Since 2014, Chinese General Secretary Xi Jinping has spearheaded a program known
 as “Fox Hunt.” Now, China describes Fox Hunt as some kind of international anti-
 corruption campaign—it is not. Instead, Fox Hunt is a sweeping bid by General
 Secretary Xi to target Chinese nationals whom he sees as threats and who live outside
 China, across the world. We’re talking about political rivals, dissidents, and critics
 seeking to expose China’s extensive human rights violations.

 Hundreds of the Fox Hunt victims that they target live right here in the United States,
 and many are American citizens or green card holders. The Chinese government wants
 to force them to return to China, and China’s tactics to accomplish that are shocking.
 For example, when it couldn’t locate one Fox Hunt target, the Chinese government sent
 an emissary to visit the target’s family here in the United States. The message they said
 to pass on? The target had two options: return to China promptly, or commit suicide.
 And what happens when Fox Hunt targets refuse to return to China? In the past, their
 family members both here in the United States and in China have been threatened and
 coerced, and those back in China have even been arrested for leverage.

 I’ll take this opportunity to note that if you believe the Chinese government is targeting
 you—that you’re a potential Fox Hunt victim—please reach out to your local FBI field
 office.

 Exploiting Our Openness
 Understanding how a nation could engage in these tactics brings me to the third thing
 the American people need to remember: that China has a fundamentally different
 system than ours—and it’s doing all it can to exploit the openness of ours while taking
 advantage of its own closed system.

 Many of the distinctions that mean a lot here in the United States are blurry or almost
 nonexistent in China—I'm talking about distinctions between the government and the
 Stay Connected
 Chinese   Communist Party, between the civilian and military sectors, and between the
 Get FBIand
 state   emailthe
                alerts
                   “private” sector.
   Subscribe (https://delivery.fbi.gov/subscribe?utm_source=News%20Section&utm_medium=Sticky%20Footer&utm
 No Thanks

                                                                                                                   AR-212
https://www.fbi.gov/news/speeches/the-threat-posed-by-the-chinese-government-and-the-chinese-communist-...
The Threat Posed by the Chinese Government and the Chinese Communist Party to the Econo... Page 10 of 12
             Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 63 of 288
                 TikTok Footnote 31 - The Threat Posed by the Chinese Government and the Chinese Communist Party
 For one thing, an awful lot of large Chinese businesses are state-owned
 enterprises—literally owned by the government, and thus the Party. And even if they
 aren’t, China’s laws allow its government to compel any Chinese company to provide
 any information it requests—including American citizens’ data.

 On top of that, Chinese companies of any real size are legally required to have
 Communist Party “cells” inside them to keep them in line. Even more alarmingly,
 Communist Party cells have reportedly been established in some American companies
 operating in China as a cost of doing business there.

 These kinds of features should give U.S. companies pause when they consider working
 with Chinese corporations like Huawei—and should give all Americans pause, too,
 when relying on such a company’s devices and networks. As the world’s largest
 telecommunications equipment manufacturer, Huawei has broad access to much that
 American companies do in China. It’s also been charged in the United States with
 racketeering conspiracy and has, as alleged in the indictment, repeatedly stolen
 intellectual property from U.S. companies, obstructed justice, and lied to the U.S.
 government and its commercial partners, including banks.

 The allegations are clear: Huawei is a serial intellectual property thief, with a pattern
 and practice of disregarding both the rule of law and the rights of its victims. I have to
 tell you, it certainly caught my attention to read a recent article describing the words of
 Huawei’s founder, Ren Zhengfei, about the company’s mindset. At a Huawei research
 and development center, he reportedly told employees that to ensure the company’s
 survival, they need to—and I quote—“surge forward, killing as you go, to blaze us a trail
 of blood.” He’s also reportedly told employees that Huawei has entered, to quote, “a
 state of war.” I certainly hope he couldn’t have meant that literally, but it’s hardly an
 encouraging tone, given the company’s repeated criminal behavior.

 In our modern world, there is perhaps no more ominous prospect than a hostile foreign
 government’s ability to compromise our country’s infrastructure and devices. If Chinese
 companies like Huawei are given unfettered access to our telecommunications
 infrastructure, they could collect any of your information that traverses their devices or
 networks. Worse still: They’d have no choice but to hand it over to the Chinese
    Stay Connected
 government if asked—the privacy and due process protections that are sacrosanct in
 Get FBI email alerts
 the United States are simply non-existent in China.
   Subscribe (https://delivery.fbi.gov/subscribe?utm_source=News%20Section&utm_medium=Sticky%20Footer&utm
 No Thanks                                                                                                                  ×
                                                                                                                   AR-213
https://www.fbi.gov/news/speeches/the-threat-posed-by-the-chinese-government-and-the-chinese-communist-...
The Threat Posed by the Chinese Government and the Chinese Communist Party to the Econo... Page 11 of 12
             Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 64 of 288
                 TikTok Footnote 31 - The Threat Posed by the Chinese Government and the Chinese Communist Party

 Responding Effectively to the Threat
 The Chinese government is engaged in a broad, diverse campaign of theft and malign
 influence, and it can execute that campaign with authoritarian efficiency. They’re
 calculating. They’re persistent. They’re patient. And they’re not subject to the righteous
 constraints of an open, democratic society or the rule of law.

 China, as led by the Chinese Communist Party, is going to continue to try to
 misappropriate our ideas, influence our policymakers, manipulate our public opinion,
 and steal our data. They will use an all-tools and all-sectors approach—and that
 demands our own all-tools and all-sectors approach in response.

 Our folks at the FBI are working their tails off every day to protect our nation’s
 companies, our universities, our computer networks, and our ideas and innovation. To
 do that, we’re using a broad set of techniques—from our traditional law enforcement
 authorities to our intelligence capabilities.

 And I will briefly note that we’re having real success. With the help of our many foreign
 partners, we’ve arrested targets all over the globe. Our investigations and the resulting
 prosecutions have exposed the tradecraft and techniques the Chinese use, raising
 awareness of the threat and our industries’ defenses. They also show our resolve and
 our ability to attribute these crimes to those responsible. It’s one thing to make
 assertions—but in our justice system, when a person, or a corporation, is investigated
 and then charged with a crime, we have to prove the truth of the allegation beyond a
 reasonable doubt. The truth matters—and so, these criminal indictments matter. And
 we’ve seen how our criminal indictments have rallied other nations to our cause—which
 is crucial to persuading the Chinese government to change its behavior.

 We’re also working more closely than ever with partner agencies here in the U.S. and
 our partners abroad. We can’t do it on our own; we need a whole-of-society response.
 That’s why we in the intelligence and law enforcement communities are working harder
 than ever to give companies, universities, and the American people themselves the
 information they need to make their own informed decisions and protect their most
 valuable assets.
 Stay Connected
 Confronting    this threat effectively does not mean we shouldn’t do business with the
 Get FBI email alerts
 Chinese. It does not mean we shouldn’t host Chinese visitors. It does not mean we
  Subscribe (https://delivery.fbi.gov/subscribe?utm_source=News%20Section&utm_medium=Sticky%20Footer&utm
 shouldn’t welcome Chinese students or coexist with China on the world stage. But it
 No Thanks                                                                                                                  ×
                                                                                                                   AR-214
https://www.fbi.gov/news/speeches/the-threat-posed-by-the-chinese-government-and-the-chinese-communist-...
The Threat Posed by the Chinese Government and the Chinese Communist Party to the Econo... Page 12 of 12
             Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 65 of 288
                  TikTok Footnote 31 - The Threat Posed by the Chinese Government and the Chinese Communist Party
 does mean that when China violates our criminal laws and international norms, we are
 not going to tolerate it, much less enable it. The FBI and our partners throughout the
 U.S. government will hold China accountable and protect our nation’s innovation, ideas,
 and way of life—with the help and vigilance of the American people.

 Thank you for having me here today.

 Watch

   խ Hudson Institute Video Event | China's Attempt to Influence U.S. Institutions: A
     Conversation with FBI Director Christopher Wray
     (https://www.hudson.org/events/1836-video-event-china-s-attempt-to-influence-u-
     s-institutions-a-conversation-with-fbi-director-christopher-wray72020)




 Stay Connected
 Get FBI email alerts

   Subscribe (https://delivery.fbi.gov/subscribe?utm_source=News%20Section&utm_medium=Sticky%20Footer&utm
 No Thanks                                                                                                                   ×
                                                                                                                    AR-215
https://www.fbi.gov/news/speeches/the-threat-posed-by-the-chinese-government-and-the-chinese-communist-...
Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 66 of 288
        TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




                   Senate Select Committee on Intelligence

                                    29 JANUARY 2019




                                                                                            AR-216
        Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 67 of 288
                      TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




                                   STATEMENT FOR THE RECORD



                              WORLDWIDE THREAT ASSESSMENT
                                                           of the
                                 US INTELLIGENCE COMMUNITY


                                                       January 29, 2019




                                            INTRODUCTION

Chairman Burr, Vice Chairman Warner, Members of the Committee, thank you for the invitation to
offer the United States Intelligence Community’s 2019 assessment of threats to US national security.
My statement reflects the collective insights of the Intelligence Community’s extraordinary women
and men, whom I am privileged and honored to lead. We in the Intelligence Community are
committed every day to providing the nuanced, independent, and unvarnished intelligence that
policymakers, warfighters, and domestic law enforcement personnel need to protect American lives
and America’s interests anywhere in the world.

The order of the topics presented in this statement does not necessarily indicate the relative
importance or magnitude of the threat in the view of the Intelligence Community.

Information available as of 17 January 2019 was used in the preparation of this assessment.




ATTENTION: This product contains US persons information, which has been included consistent with applicable laws, directives, and
policies. Handle in accordance with recipient’s intelligence oversight and/or information handling procedures.




                                                                                                                      AR-217
      Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 68 of 288
                    TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




                                                   CONTENTS
INTRODUCTION ................................................................................................................... 2
CONTENTS ............................................................................................................................ 3
FOREWORD .......................................................................................................................... 4
GLOBAL THREATS ...............................................................................................................5
       CYBER............................................................................................................................ 5
       ONLINE INFLUENCE OPERATIONS AND ELECTION INTERFERENCE ................ 7
       WEAPONS OF MASS DESTRUCTION AND PROLIFERATION................................. 8
       TERRORISM ................................................................................................................ 10
       COUNTERINTELLIGENCE ........................................................................................ 13
       EMERGING AND DISRUPTIVE TECHNOLOGIES AND THREATS TO
       ECONOMICCOMPETITIVENESS ............................................................................... 15
       SPACE AND COUNTERSPACE .................................................................................. 16
       TRANSNATIONAL ORGANIZED CRIME ................................................................. 18
       ECONOMICS AND ENERGY ..................................................................................... 19
       HUMAN SECURITY .................................................................................................... 21
REGIONAL THREATS......................................................................................................... 24
       CHINA AND RUSSIA .................................................................................................. 24
       EAST ASIA ................................................................................................................... 24
       MIDDLE EAST AND NORTH AFRICA ...................................................................... 29
       SOUTH ASIA................................................................................................................ 35
       RUSSIA AND EURASIA .............................................................................................. 36
       EUROPE ....................................................................................................................... 38
       AFRICA ........................................................................................................................ 39
       THE WESTERN HEMISPHERE................................................................................... 40




                                                                                                                            AR-218
      Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 69 of 288
                  TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




                                           FOREWORD
Threats to US national security will expand and diversify in the coming year, driven in part by
China and Russia as they respectively compete more intensely with the United States and its
traditional allies and partners. This competition cuts across all domains, involves a race for
technological and military superiority, and is increasingly about values. Russia and China seek to
shape the international system and regional security dynamics and exert influence over the politics
and economies of states in all regions of the world and especially in their respective backyards.

  x China and Russia are more aligned than at any point since the mid-1950s, and the relationship
    is likely to strengthen in the coming year as some of their interests and threat perceptions
    converge, particularly regarding perceived US unilateralism and interventionism and Western
    promotion of democratic values and human rights.

  x As China and Russia seek to expand their global influence, they are eroding once well-
    established security norms and increasing the risk of regional conflicts, particularly in the
    Middle East and East Asia.

  x At the same time, some US allies and partners are seeking greater independence from
    Washington in response to their perceptions of changing US policies on security and trade and
    are becoming more open to new bilateral and multilateral partnerships.

The post-World War II international system is coming under increasing strain amid continuing
cyber and WMD proliferation threats, competition in space, and regional conflicts. Among the
disturbing trends are hostile states and actors’ intensifying online efforts to influence and interfere
with elections here and abroad and their use of chemical weapons. Terrorism too will continue to be
a top threat to US and partner interests worldwide, particularly in Sub-Saharan Africa, the Middle
East, South Asia, and Southeast Asia. The development and application of new technologies will
introduce both risks and opportunities, and the US economy will be challenged by slower global
economic growth and growing threats to US economic competitiveness.

  x Migration is likely to continue to fuel social and interstate tensions globally, while drugs and
    transnational organized crime take a toll on US public health and safety. Political turbulence is
    rising in many regions as governance erodes and states confront growing public health and
    environmental threats.

  x Issues as diverse as Iran’s adversarial behavior, deepening turbulence in Afghanistan, and the
    rise of nationalism in Europe all will stoke tensions.




                                                                                                      AR-2194
        Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 70 of 288
                   TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




                                    GLOBAL THREATS
CYBER
Our adversaries and strategic competitors will increasingly use cyber capabilities—including cyber
espionage, attack, and influence—to seek political, economic, and military advantage over the United
States and its allies and partners. China, Russia, Iran, and North Korea increasingly use cyber
operations to threaten both minds and machines in an expanding number of ways—to steal
information, to influence our citizens, or to disrupt critical infrastructure.

At present, China and Russia pose the greatest espionage and cyber attack threats, but we anticipate that
all our adversaries and strategic competitors will increasingly build and integrate cyber espionage, attack,
and influence capabilities into their efforts to influence US policies and advance their own national security
interests. In the last decade, our adversaries and strategic competitors have developed and
experimented with a growing capability to shape and alter the information and systems on which we
rely. For years, they have conducted cyber espionage to collect intelligence and targeted our critical
infrastructure to hold it at risk. They are now becoming more adept at using social media to alter
how we think, behave, and decide. As we connect and integrate billions of new digital devices into
our lives and business processes, adversaries and strategic competitors almost certainly will gain
greater insight into and access to our protected information.

China
China presents a persistent cyber espionage threat and a growing attack threat to our core military and
critical infrastructure systems. China remains the most active strategic competitor responsible for
cyber espionage against the US Government, corporations, and allies. It is improving its cyber
attack capabilities and altering information online, shaping Chinese views and potentially the views
of US citizens—an issue we discuss in greater detail in the Online Influence Operations and Election
Interference section of this report.

  x Beijing will authorize cyber espionage against key US technology sectors when doing so
    addresses a significant national security or economic goal not achievable through other means.
    We are also concerned about the potential for Chinese intelligence and security services to use
    Chinese information technology firms as routine and systemic espionage platforms against the
    United States and allies.

  x China has the ability to launch cyber attacks that cause localized, temporary disruptive effects
    on critical infrastructure—such as disruption of a natural gas pipeline for days to weeks—in the
    United States.

Russia
We assess that Russia poses a cyber espionage, influence, and attack threat to the United States and our
allies. Moscow continues to be a highly capable and effective adversary, integrating cyber espionage,
attack, and influence operations to achieve its political and military objectives. Moscow is now
staging cyber attack assets to allow it to disrupt or damage US civilian and military infrastructure
during a crisis and poses a significant cyber influence threat—an issue discussed in the Online
Influence Operations and Election Interference section of this report.



                                                                                                       AR-2205
       Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 71 of 288
                   TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




  x Russian intelligence and security services will continue targeting US information systems, as
    well as the networks of our NATO and Five Eyes partners, for technical information, military
    plans, and insight into our governments’ policies.

  x Russia has the ability to execute cyber attacks in the United States that generate localized,
    temporary disruptive effects on critical infrastructure—such as disrupting an electrical
    distribution network for at least a few hours—similar to those demonstrated in Ukraine in 2015
    and 2016. Moscow is mapping our critical infrastructure with the long-term goal of being able
    to cause substantial damage.

Iran
Iran continues to present a cyber espionage and attack threat. Iran uses increasingly sophisticated cyber
techniques to conduct espionage; it is also attempting to deploy cyber attack capabilities that would
enable attacks against critical infrastructure in the United States and allied countries. Tehran also
uses social media platforms to target US and allied audiences, an issue discussed in the Online
Influence Operations and Election Interference section of this report.

  x Iranian cyber actors are targeting US Government officials, government organizations, and
    companies to gain intelligence and position themselves for future cyber operations.

  x Iran has been preparing for cyber attacks against the United States and our allies. It is capable
    of causing localized, temporary disruptive effects—such as disrupting a large company’s
    corporate networks for days to weeks—similar to its data deletion attacks against dozens of
    Saudi governmental and private-sector networks in late 2016 and early 2017.

North Korea
North Korea poses a significant cyber threat to financial institutions, remains a cyber espionage threat, and
retains the ability to conduct disruptive cyber attacks. North Korea continues to use cyber capabilities
to steal from financial institutions to generate revenue. Pyongyang’s cybercrime operations include
attempts to steal more than $1.1 billion from financial institutions across the world—including a
successful cyber heist of an estimated $81 million from the New York Federal Reserve account of
Bangladesh’s central bank.

Nonstate and Unattributed Actors
Foreign cyber criminals will continue to conduct for-profit, cyber-enabled theft and extortion against US
networks. We anticipate that financially motivated cyber criminals very likely will expand their
targets in the United States in the next few years. Their actions could increasingly disrupt US
critical infrastructure in the health care, financial, government, and emergency service sectors, based
on the patterns of activities against these sectors in the last few years.

Terrorists could obtain and disclose compromising or personally identifiable information through cyber
operations, and they may use such disclosures to coerce, extort, or to inspire and enable physical attacks
against their victims. Terrorist groups could cause some disruptive effects—defacing websites or
executing denial-of-service attacks against poorly protected networks—with little to no warning.




                                                                                                       AR-2216
       Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 72 of 288
                  TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




The growing availability and use of publicly and commercially available cyber tools is increasing the
overall volume of unattributed cyber activity around the world. The use of these tools increases the risk
of misattributions and misdirected responses by both governments and the private sector.

ONLINE INFLUENCE OPERATIONS AND ELECTION
INTERFERENCE
Our adversaries and strategic competitors probably already are looking to the 2020 US elections as an
opportunity to advance their interests. More broadly, US adversaries and strategic competitors almost
certainly will use online influence operations to try to weaken democratic institutions, undermine US
alliances and partnerships, and shape policy outcomes in the United States and elsewhere. We expect our
adversaries and strategic competitors to refine their capabilities and add new tactics as they learn
from each other’s experiences, suggesting the threat landscape could look very different in 2020 and
future elections.

  x Russia’s social media efforts will continue to focus on aggravating social and racial tensions,
    undermining trust in authorities, and criticizing perceived anti-Russia politicians. Moscow may
    employ additional influence toolkits—such as spreading disinformation, conducting hack-and-
    leak operations, or manipulating data—in a more targeted fashion to influence US policy,
    actions, and elections.

  x Beijing already controls the information environment inside China, and it is expanding its
    ability to shape information and discourse relating to China abroad, especially on issues that
    Beijing views as core to party legitimacy, such as Taiwan, Tibet, and human rights. China will
    continue to use legal, political, and economic levers—such as the lure of Chinese markets —to
    shape the information environment. It is also capable of using cyber attacks against systems in
    the United States to censor or suppress viewpoints it deems politically sensitive.

  x Iran, which has used social media campaigns to target audiences in both the United States and
    allied nations with messages aligned with Iranian interests, will continue to use online influence
    operations to try to advance its interests.

  x Adversaries and strategic competitors probably will attempt to use deep fakes or similar
    machine-learning technologies to create convincing—but false—image, audio, and video files to
    augment influence campaigns directed against the United States and our allies and partners.

Adversaries and strategic competitors also may seek to use cyber means to directly manipulate or
disrupt election systems—such as by tampering with voter registration or disrupting the vote tallying
process—either to alter data or to call into question our voting process. Russia in 2016 and
unidentified actors as recently as 2018 have already conducted cyber activity that has targeted US
election infrastructure, but we do not have any intelligence reporting to indicate any compromise of
our nation’s election infrastructure that would have prevented voting, changed vote counts, or
disrupted the ability to tally votes.




                                                                                                      AR-2227
       Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 73 of 288
                  TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




WEAPONS OF MASS DESTRUCTION AND PROLIFERATION
We expect the overall threat from weapons of mass destruction (WMD) to continue to grow during 2019,
and we note in particular the threat posed by chemical warfare (CW) following the most significant and
sustained use of chemical weapons in decades. This trend erodes international norms against CW
programs and shifts the cost-benefit analysis such that more actors might consider developing or
using chemical weapons.




We assess that North Korea, Russia, Syria, and ISIS have used chemical weapons on the battlefield
or in assassination operations during the past two years. These attacks have included traditional
CW agents, toxic industrial chemicals, and the first known use of a Novichok nerve agent.

The threat from biological weapons has also become more diverse as BW agents can be employed in
a variety of ways and their development is made easier by dual-use technologies.

North Korea
Pyongyang has not conducted any nuclear-capable missile or nuclear tests in more than a year, has
declared its support for the denuclearization of the Korean Peninsula, and has reversibly dismantled
portions of its WMD infrastructure. However, North Korea retains its WMD capabilities, and the
IC continues to assess that it is unlikely to give up all of its WMD stockpiles, delivery systems, and
production capabilities. North Korean leaders view nuclear arms as critical to regime survival. For
more explanation of the North Korea-WMD issue, see the Regional Threats section of this report.




                                                                                                      AR-2238
        Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 74 of 288
                  TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




  x In his 2019 New Year’s address, Kim Jong
    Un pledged North Korea would “go
    toward” complete denuclearization and
    promised not to make, test, use, or
    proliferate nuclear weapons. However, he
    conditioned progress on US “practical
    actions.” The regime tied the idea of
    denuclearization in the past to changes in
    diplomatic ties, economic sanctions, and
    military activities.

  x We continue to observe activity
    inconsistent with full denuclearization. In
    addition, North Korea has for years
    underscored its commitment to nuclear
    arms, including through an order in 2018
    to mass-produce weapons and an earlier
    law—and constitutional change—affirming the country’s nuclear status.

Russia
We assess that Russia will remain the most capable WMD adversary through 2019 and beyond, developing
new strategic and nonstrategic weapons systems.

  x Russian President Vladimir Putin used his annual address in March 2018 to publicly
    acknowledge several of these weapons programs, including a new ICBM designed to penetrate
    US missile defense systems; an intercontinental-range, hypersonic glide vehicle; a
    maneuverable, air-launched missile to strike regional targets; a long-range, nuclear-powered
    cruise missile; and a nuclear-powered, transoceanic underwater vehicle.

  x Russia has also developed and fielded a ground-launched cruise missile (GLCM) that the
    United States has determined violates the Intermediate-Range Nuclear Forces (INF) Treaty.

  x Moscow probably believes that the new GLCM provides sufficient military advantages to make
    it worth the risk of political repercussions from a violation.

China
We assess that China will continue to expand and diversify its WMD capabilities.

  x China continues its multiyear effort to modernize its nuclear missile forces, including deploying
    sea-based weapons, improving its road-mobile and silo-based weapons, and testing hypersonic
    glide vehicles. These new capabilities are intended to ensure the viability of China’s strategic
    deterrent by providing a second-strike capability and a way to overcome missile defenses. The
    Chinese have also publicized their intent to form a nuclear triad by developing a nuclear-
    capable, next-generation bomber.




                                                                                                      AR-2249
       Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 75 of 288
                   TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




Iran
We continue to assess that Iran is not currently undertaking the key nuclear weapons-development
activities we judge necessary to produce a nuclear device. However, Iranian officials have publicly
threatened to reverse some of Iran’s Joint Comprehensive Plan of Action (JCPOA) commitments—and
resume nuclear activities that the JCPOA limits—if Iran does not gain the tangible trade and investment
benefits it expected from the deal.

  x In June 2018, Iranian officials started preparations, allowable under the JCPOA, to expand
    their capability to manufacture advanced centrifuges.

  x Also in June 2018, the Atomic Energy Organization of Iran (AEOI) announced its intent to
    resume producing natural uranium hexafluoride (UF6) and prepare the necessary infrastructure
    to expand its enrichment capacity within the limits of the JCPOA.

  x Iran continues to work with other JCPOA participants—China, the European Union, France,
    Germany, Russia, and the United Kingdom—to find ways to salvage economic benefits from it.
    Iran’s continued implementation of the JCPOA has extended the amount of time Iran would
    need to produce enough fissile material for a nuclear weapon from a few months to about one
    year.

Iran’s ballistic missile programs, which include the largest inventory of ballistic missiles in the region,
continue to pose a threat to countries across the Middle East. Iran’s work on a space launch vehicle
(SLV)—including on its Simorgh—shortens the timeline to an ICBM because SLVs and ICBMs use
similar technologies.

The United States determined in 2018 that Iran is in noncompliance with its obligations under the
Chemical Weapons Convention (CWC), and we remain concerned that Iran is developing agents
intended to incapacitate for offensive purposes and did not declare all of its traditional CW agent
capabilities when it ratified the CWC.

South Asia
The continued growth and development of Pakistan and India’s nuclear weapons programs increase the risk
of a nuclear security incident in South Asia, and the new types of nuclear weapons will introduce new risks
for escalation dynamics and security in the region. Pakistan continues to develop new types of nuclear
weapons, including short-range tactical weapons, sea-based cruise missiles, air-launched cruise
missiles, and longer range ballistic missiles. India this year conducted its first deployment of a
nuclear-powered submarine armed with nuclear missiles.

TERRORISM
Sunni Violent Extremists
Global jihadists in dozens of groups and countries threaten local and regional US interests, despite having
experienced some significant setbacks in recent years, and some of these groups will remain intent on
striking the US homeland. Prominent jihadist ideologues and media platforms continue to call for and
justify efforts to attack the US homeland.




                                                                                                       AR-225
                                                                                                           10
       Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 76 of 288
                   TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




  x Global jihadist groups in parts of Africa and Asia in the last year have expanded their abilities
    to strike local US interests, stoke insurgencies, and foster like-minded networks in neighboring
    countries.

  x The conflicts in Iraq and Syria have generated a large pool of battle-hardened fighters with the
    skills to conduct attacks and bolster terrorist groups’ capabilities.




ISIS
ISIS still commands thousands of fighters in Iraq and Syria, and it maintains eight branches, more than a
dozen networks, and thousands of dispersed supporters around the world, despite significant leadership and
territorial losses. The group will exploit any reduction in CT pressure to strengthen its clandestine presence
and accelerate rebuilding key capabilities, such as media production and external operations. ISIS very
likely will continue to pursue external attacks from Iraq and Syria against regional and Western
adversaries, including the United States.

  x ISIS is perpetrating attacks in Iraq and Syria to undermine stabilization efforts and retaliate
    against its enemies, exploiting sectarian tensions in both countries. ISIS probably realizes that
    controlling new territory is not sustainable in the near term. We assess that ISIS will seek to
    exploit Sunni grievances, societal instability, and stretched security forces to regain territory in
    Iraq and Syria in the long term.




                                                                                                       AR-226
                                                                                                           11
       Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 77 of 288
                   TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




Al-Qa‘ida
Al-Qa‘ida senior leaders are strengthening the network’s global command structure and continuing to
encourage attacks against the West, including the United States, although most al-Qa‘ida affiliates’ attacks
to date have been small scale and limited to their regional areas. We expect that al-Qa‘ida’s global
network will remain a CT challenge for the United States and its allies during the next year.

  x Al-Qa‘ida media continues to call for attacks against the United States, including in statements
    from regional al-Qa‘ida leaders, reflecting the network’s enduring efforts to pursue or inspire
    attacks in the West.

  x All al-Qa‘ida affiliates are involved in insurgencies and maintain safe havens, resources, and the
    intent to strike local and regional US interests in Africa, the Middle East, and South Asia.

  x Al-Qa‘ida affiliates in East and North Africa, the Sahel, and Yemen remain the largest and
    most capable terrorist groups in their regions. All have maintained a high pace of operations
    during the past year, despite setbacks in Yemen, and some have expanded their areas of
    influence. Al-Qa‘ida elements in Syria, meanwhile, continue to undermine efforts to resolve
    that conflict, while the network’s affiliate in South Asia provides support to the Taliban.

Homegrown Violent Extremists
Homegrown violent extremists (HVEs) are likely to present the most acute Sunni terrorist threat to the
United States, and HVE activity almost certainly will have societal effects disproportionate to the casualties
and damage it causes.

  x The United States’ well-integrated Muslim population, fragmented HVE population, and high
    level of vigilance will ensure the United States remains a generally inhospitable operating
    environment for HVEs compared to many other Western countries. The isolated nature of self-
    radicalizing individuals, however, poses a continual challenge to law enforcement to identify
    them before they engage in violence. The frequency of attacks most likely will be very low
    compared to most other forms of criminal violence in the US, as long as US CT and law
    enforcement efforts remain constant.

  x Despite territorial losses in Iraq and Syria, ISIS’s past actions and propaganda probably will
    inspire future HVE attacks, similar to the enduring influence of deceased al-Qa‘ida ideologues,
    especially if ISIS can retain its prominence among global jihadist movements and continue to
    promote its violent message via social and mainstream media.

Shia Actors

Iran
Iran almost certainly will continue to develop and maintain terrorist capabilities as an option to deter or
retaliate against its perceived adversaries.

  x In mid-2018, Belgium and Germany foiled a probable Iranian Ministry of Intelligence and
    Security (MOIS) plot to set off an explosive device at an Iranian opposition group gathering in
    Paris—an event that included prominent European and US attendees.




                                                                                                       AR-227
                                                                                                           12
       Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 78 of 288
                   TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




Lebanese Hizballah
During the next year, Hizballah most likely will continue to develop its terrorist capabilities, which the
group views as a valuable tool and one it can maintain with plausible deniability.

  x Hizballah most likely maintains the capability to execute a range of attack options against US
    interests worldwide.




Violent Ethno-supremacist and Ultranationalist Groups
Some violent ethno-supremacist and ultranationalist groups in Europe will employ violent tactics as they
seek ways to cooperate against immigration and the perceived Islamization of Europe, posing a potential
threat to US and allied interests.

  x In the past two years, individuals with ties to violent ethno-supremacist groups in France,
    Sweden, and the United Kingdom have either carried out attacks on minorities and politicians
    or had their plots disrupted by authorities.

COUNTERINTELLIGENCE
The United States faces a complex global foreign intelligence threat environment in 2019. Russia and
China will continue to be the leading state intelligence threats to US interests, based on their services’
capabilities, intent, and broad operational scopes. Other states also pose persistent threats, notably Iran
and Cuba. Geopolitical, societal, and technological changes will increase opportunities for foreign




                                                                                                       AR-228
                                                                                                           13
        Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 79 of 288
                   TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




intelligence services and other entities—such as terrorists, criminals, and cyber actors—to collect on US
activities and information to the detriment of US interests.

  x Penetrating the US national decisionmaking apparatus and the Intelligence Community will
    remain a key objective for numerous foreign intelligence services and other entities. In
    addition, targeting of national security information and proprietary technology from US
    companies and research institutions will remain a sophisticated and persistent threat.

Russia
We expect that Russia’s intelligence services will
target the United States, seeking to collect
intelligence, erode US democracy, undermine US
national policies and foreign relationships, and
increase Moscow’s global position and influence.

China
We assess that China’s intelligence services will
exploit the openness of American society,
especially academia and the scientific
community, using a variety of means.

Iran and Cuba
We assess that Iran and Cuba’s intelligence
services will continue to target the United States,
which they see as a primary threat. Iran
continues to unjustly detain US citizens and
has not been forthcoming about the case of
former FBI agent Robert Levinson (USPER).

Nonstate Actors
We assess that nonstate actors—including hacktivist groups, transnational criminals, and terrorist
groups—will attempt to gain access to classified information to support their objectives. They are likely to
improve their intelligence capabilities—to include recruiting sources and performing physical and
technical surveillance—and they will use human, technical, and cyber means to perform their illicit
activities and avoid detection and capture.




                                                                                                       AR-229
                                                                                                           14
       Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 80 of 288
                   TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




EMERGING AND DISRUPTIVE TECHNOLOGIES AND THREATS
TO ECONOMIC COMPETITIVENESS
Strategic Outlook
For 2019 and beyond, the innovations that drive military and economic competitiveness will increasingly
originate outside the United States, as the overall US lead in science and technology (S&T) shrinks; the
capability gap between commercial and military technologies evaporates; and foreign actors increase their
efforts to acquire top talent, companies, data, and intellectual property via licit and illicit means. Many
foreign leaders, including Chinese President Xi Jinping and Russian President Vladimir Putin, view
strong indigenous science and technology capabilities as key to their country’s sovereignty,
economic outlook, and national power.




Artificial Intelligence and Autonomy
The global race to develop artificial intelligence (AI)—systems that imitate aspects of human cognition—is
likely to accelerate the development of highly capable, application-specific AI systems with national security
implications. As academia, major companies, and large government programs continue to develop
and deploy AI capabilities, AI-enhanced systems are likely to be trusted with increasing levels of
autonomy and decisionmaking, presenting the world with a host of economic, military, ethical, and




                                                                                                       AR-230
                                                                                                           15
       Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 81 of 288
                   TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




privacy challenges. Furthermore, interactions between multiple advanced AI systems could lead to
unexpected outcomes that increase the risk of economic miscalculation or battlefield surprise.

Information and Communications
Foreign production and adoption of advanced communication technologies, such as fifth-generation (5G)
wireless networks, most likely will challenge US competitiveness and data security, while advances in
quantum computing foreshadow challenges to current methods of protecting data and transactions. US
data will increasingly flow across foreign-produced equipment and foreign-controlled networks,
raising the risk of foreign access and denial of service. Foreign deployment of a large-scale quantum
computer, even 10 or more years in the future, would put sensitive information encrypted with
today’s most widely used algorithms at greatly increased risk of decryption.

Biotechnology
Rapid advances in biotechnology, including gene editing, synthetic biology, and neuroscience, are likely to
present new economic, military, ethical, and regulatory challenges worldwide as governments struggle to
keep pace. These technologies hold great promise for advances in precision medicine, agriculture,
and manufacturing, but they also introduce risks, such as the potential for adversaries to develop
novel biological warfare agents, threaten food security, and enhance or degrade human
performance.

Materials and Manufacturing
A global resurgence in materials science and manufacturing technology is likely to enable advanced states
to create materials with novel properties and engineer structures not previously possible, while placing high-
end manufacturing capabilities within reach of small groups and individuals. These developments are
already supplementing or displacing traditional methods in most areas of manufacturing, from
complex rocket-engine components to plastic desktop-printed toys, and they are enabling the
development of a new generation of engineered materials that combine different materials in
complex geometries to alter the overall material properties.

SPACE AND COUNTERSPACE
We assess that commercial space services will continue to expand; countries—including US adversaries and
strategic competitors—will become more reliant on space services for civil and military needs, and China
and Russia will field new counterspace weapons intended to target US and allied space capabilities.

Evolving, Accessible Space Capabilities
We continue to assess that the expansion of the global space industry will further extend space-enabled
capabilities and space situational awareness to government, nonstate, and commercial actors in the next
several years. All actors will increasingly have access to space-derived information services, such as
imagery; weather; communications; and positioning, navigation, and timing (PNT).




                                                                                                       AR-231
                                                                                                           16
       Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 82 of 288
                  TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




  x Global access to space services has
    expanded for civil, commercial,
    intelligence, and military purposes, in part
    because of technological innovation,
    private-sector investment, international
    partnerships, and demand from emerging
    markets.

Adversary Use of Space
We expect foreign governments will continue efforts
to expand their use of space-based reconnaissance,
communications, and navigation systems—
including by increasing the number of satellites,
quality of capabilities, and applications for use.
China and Russia are seeking to expand the full
spectrum of their space capabilities, as
exemplified by China’s launch of its highest-
resolution imagery satellite, Gaofen-11, in July
2018.

Space Warfare and Counterspace Weapons
We assess that China and Russia are training and equipping their military space forces and fielding new
antisatellite (ASAT) weapons to hold US and allied space services at risk, even as they push for
international agreements on the nonweaponization of space.

  x Both countries recognize the world’s growing reliance on space and view the capability to
    attack space services as a part of their broader efforts to deter an adversary from or defeat one in
    combat.

  x The People’s Liberation Army (PLA) has an operational ground-based ASAT missile intended
    to target low-Earth-orbit satellites, and China probably intends to pursue additional ASAT
    weapons capable of destroying satellites up to geosynchronous Earth orbit.

  x Russia is developing a similar ground-launched ASAT missile system for targeting low-Earth
    orbit that is likely to be operational within the next several years. It has fielded a ground-based
    laser weapon, probably intended to blind or damage sensitive space-based optical sensors, such
    as those used for remote sensing.

  x China’s and Russia’s proposals for international agreements on the nonweaponization of space
    do not cover multiple issues connected to the ASAT weapons they are developing and
    deploying, which has allowed them to pursue space warfare capabilities while maintaining the
    position that space must remain weapons free.




                                                                                                      AR-232
                                                                                                          17
       Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 83 of 288
                   TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




TRANSNATIONAL ORGANIZED CRIME
Global transnational criminal organizations and networks will threaten US interests and allies by
trafficking drugs, exerting malign influence in weak states, threatening critical infrastructure, orchestrating
human trafficking, and undermining legitimate economic activity.

Drug Trafficking
The foreign drug threat will pose continued risks to
US public health and safety and will present a
range of threats to US national security interests in
the coming year. Violent Mexican traffickers,
such as members of the Sinaloa Cartel and New
Generation Jalisco Cartel, remain key to the
movement of illicit drugs to the United States,
including heroin, methamphetamine, fentanyl,
and cannabis from Mexico, as well as cocaine
from Colombia. Chinese synthetic drug
suppliers dominate US-bound movements of so-
called designer drugs, including synthetic
marijuana, and probably ship the majority of
US fentanyl, when adjusted for purity.

  x Approximately 70,000 Americans died
    from drug overdoses in 2017, a record high
    and a 10-percent increase from 2016,
    although the rate of growth probably
    slowed in early 2018, based on Centers for
    Disease Control (CDC) data.

  x Increased drug fatalities are largely a consequence of surging production of the synthetic opioid
    fentanyl; in 2017, more than 28,000 Americans died from synthetic opioids other than
    methadone, including illicitly manufactured fentanyl. The CDC reports synthetic opioid-
    related deaths rose 846 percent between 2010 and 2017, while DHS reports that US seizures of
    the drug increased 313 percent from 2016 to 2017.

Other Organized Crime Activities
Transnational criminal organizations and their affiliates are likely to expand their influence over some
weak states, collaborate with US adversaries, and possibly threaten critical infrastructure.

  x Mexican criminals use bribery, intimidation, and violence to protect their drug trafficking,
    kidnapping-for-ransom, fuel-theft, gunrunning, extortion, and alien-smuggling enterprises.

  x Gangs based in Central America, such as MS-13, continue to direct some criminal activities
    beyond the region, including in the United States.




                                                                                                       AR-233
                                                                                                           18
       Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 84 of 288
                  TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




Transnational organized crime almost certainly will continue to inflict human suffering, deplete natural
resources, degrade fragile ecosystems, drive migration, and drain income from the productive—and
taxable—economy.

  x Human trafficking generates an estimated $150 billion annually for illicit actors and
    governments that engage in forced labor, according to the UN’s International Labor
    Organization.

  x Wildlife poaching and trafficking; illegal, unregulated, unlicensed fishing; illicit mining; timber
    pilfering; and drug-crop cultivation harm biodiversity, as well as the security of the food supply,
    water quality and availability, and animal and human health.

  x One think tank study estimates that cybercrime, often facilitated by cryptocurrencies, and
    intellectual property theft resulted in $600 million in losses in 2017; such crimes threaten
    privacy, harm economic safety, and sap intellectual capital.

ECONOMICS AND ENERGY
Global growth—projected by the IMF to remain
steady in 2019—faces downside risks as global
trade tensions persist, many countries contend
with high debt levels, and geopolitical tensions
continue. Average real growth in advanced
economies, operating at close to full
capacity, is projected by the IMF to slow in
2019, while emerging markets, key US
trading partners, and China’s growth face
headwinds.

Emerging Markets
Uncertainty about global economic growth will
challenge emerging markets—such as
Argentina, Brazil, China, Mexico, South
Africa, and Turkey—and especially those with
weak fundamentals, heavy foreign financing, or
close trade linkages with advanced economies.
Commodity exporters will remain particularly
vulnerable to downward pressure on prices from
dampened demand.

  x Since early 2018, investors have pulled capital out of Brazil, India, Indonesia, and Turkey,
    among others, exacerbating large currency depreciations in those countries and making it more
    difficult for them to service their US-dollar-denominated debt during the next year.

  x Austerity measures imposed by countries to offset budget deficits could prove to be politically
    difficult to maintain, leading to risks of destabilizing protests, such as occurred in July 2018,
    when Haiti attempted to comply with an IMF program by reducing fuel subsidies and set off



                                                                                                      AR-234
                                                                                                          19
       Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 85 of 288
                  TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




     nationwide protests that forced the Prime Minister and his cabinet to resign. Argentina has
     agreed to IMF recommendations for austerity, reducing the risk to investors, and Turkey is
     pursuing its own austerity measures.

Key US Trading Partners
Among major US trading partners the outlook is mixed, with progress being made on US-Canada-Mexico
trade discussions but US-China trade frictions and Brexit posing risks to European growth and US-EU
trade.

  x Mexico and Canada, whose economic prospects are tied closely to the United States-Mexico-
    Canada Agreement (USMCA), remain concerned about steel and aluminum tariffs and may
    delay ratifying the USMCA until those concerns are addressed.

  x US-EU trade, valued at $1.2 trillion in 2017, would almost certainly suffer disruptions from a
    no-deal Brexit, which would further dampen UK—and to a lesser extent EU—economic
    growth. Uncertainty stemming from London’s pending exit from the EU is already hurting UK
    economic growth and the strength of the pound sterling.

  x Financial conditions and economic performance generally remain favorable in both Japan and
    South Korea. However, both countries' economies are dependent on exports, which puts them
    at continued risk of downward pressure from China's economic slowdown.

China’s Economy
China’s economic growth is likely to slow in 2019, and a worse-than-expected slowdown could exacerbate
trade and budget pressures in emerging-market countries and key commodity exporters, who rely on
Chinese demand.

  x Since 2017, Beijing has been largely focused on stemming risks in China’s financial system,
    reducing bank credit growth to the lowest rate in a decade, while trying to bolster growth by
    cutting taxes, calling on banks to lend to private firms, and requiring local governments to plan
    measures to sustain employment.

  x US-China trade tensions had not significantly affected China’s total exports as of late 2018, but
    firms in China have reported a slowdown in new export orders, suggesting China’s export
    sector will suffer in 2019. Some multinational companies are wary of bilateral tensions and
    have begun to move production to other countries, especially in Southeast Asia, for lower-
    value-added goods.

Energy and Commodities
Slower economic growth combined with a rising US dollar could lower demand for energy and other
commodities, hurting exporters. However, low global spare capacity or a supply disruption might still put
upward pressure on oil prices in the coming year, which would further slow overall global economic growth.

  x As of December 2018, the US Energy Information Administration forecast that 2019 oil prices
    would decline 17 percent and 15 percent for West Texas Intermediate and Brent, respectively.
    Prices for other key commodities declined in 2018. Food prices decreased 6.4 percent in 2018,




                                                                                                      AR-235
                                                                                                          20
       Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 86 of 288
                   TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




     and metals prices decreased 11.7 percent, according to the IMF’s primary commodities index,
     reflecting tariffs, sanctions on the Russian company Rusal, and increasing uncertainty about
     trade policy.

  x Production challenges in some oil-exporting countries—notably Libya, Nigeria, and
    Venezuela—as well as export losses from Iran, would the limit benefits of increased oil prices to
    those countries. Saudi Arabia, other Persian Gulf oil exporters, and Russia could enjoy
    increased revenues, but they might also backtrack on the economic reforms they began during
    periods of lower oil prices.

  x In the past year, strong demand for liquefied natural gas (LNG) in China and India, as well as
    higher oil prices, kept the spot price for LNG close to its highest level in three years, according
    to the IMF, despite new supplies from the United States and Australia.

HUMAN SECURITY
The United States will probably have to manage the impact of global human security challenges, such as
threats to public health, historic levels of human displacement, assaults on religious freedom, and the
negative effects of environmental degradation and climate change.

Global Health
We assess that the United States and the world will remain vulnerable to the next flu pandemic or large-
scale outbreak of a contagious disease that could lead to massive rates of death and disability, severely
affect the world economy, strain international resources, and increase calls on the United States for support.
Although the international community has made tenuous improvements to global health security,
these gains may be inadequate to address the challenge of what we anticipate will be more frequent
outbreaks of infectious diseases because of rapid unplanned urbanization, prolonged humanitarian
crises, human incursion into previously unsettled land, expansion of international travel and trade,
and regional climate change.

  x The ongoing crisis in Venezuela has reversed gains in controlling infectious diseases, such as
    diphtheria, malaria, measles, and tuberculosis, increasing the risk that these diseases could
    spread to neighboring countries, particularly Brazil, Colombia, and Trinidad and Tobago.
    Similarly, the ongoing Ebola outbreak in the Democratic Republic of the Congo—the country’s
    largest ever—underscores the risks posed by the nexus of infectious disease outbreaks, violent
    conflict, and high population density, including large numbers of internally displaced person
    (IDPs).

  x In the past two years, progress against malaria has halted after more than 15 years of steady
    reductions, in part because mosquitos and the pathogen have developed a resistance to
    insecticides and to antimalarial drugs, respectively, while global funding to combat the disease
    has plateaued.

  x The growing proximity of humans and animals has increased the risk of disease transmission.
    The number of outbreaks has increased in part because pathogens originally found in animals
    have spread to human populations.




                                                                                                       AR-236
                                                                                                           21
       Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 87 of 288
                  TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




Human Displacement
Global displacement almost certainly will remain near record highs, and host countries are unlikely to see
many refugees or internally displaced persons return home, increasing humanitarian needs and the risk of
political upheaval, health crises, and recruitment and radicalization by militant groups. The number of
people becoming displaced within their own national borders continues to increase, according to the
United Nations, placing fiscal and political strain on governments’ ability to care for their domestic
populations and mitigate local discontent.

Religious Freedom
Violations of religious freedom by governments and nonstate actors—particularly in the Middle East,
China, and North Korea—will fuel the growth of violent extremist groups and lead to societal tensions,
protests, or political turmoil.

  x According to the Pew Research Center’s global indexes, the average score for government
    restrictions on religion rose 39 percent from 2007 to 2016, and the number of states with high or
    very high government restrictions grew from 40 to 55.

  x Since 2017, Chinese authorities have detained hundreds of thousands and possibly millions of
    Turkic Muslim Uighurs in extrajudicial detainment centers. Beijing has also reached beyond its
    borders to pursue this campaign, including by pressuring ethnic Uighurs overseas, some of
    whom are American citizens, to return to China so it can more easily control them. Chinese
    security services have contacted Uighurs abroad and coerced them to act as informants by
    threatening to keep Xinjiang-based family members in detention.




                                                                                                      AR-237
                                                                                                          22
       Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 88 of 288
                  TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




Environment and Climate Change
Global environmental and ecological degradation, as well as climate change, are likely to fuel competition
for resources, economic distress, and social discontent through 2019 and beyond. Climate hazards such as
extreme weather, higher temperatures, droughts, floods, wildfires, storms, sea level rise, soil
degradation, and acidifying oceans are intensifying, threatening infrastructure, health, and water and
food security. Irreversible damage to ecosystems and habitats will undermine the economic benefits
they provide, worsened by air, soil, water, and marine pollution.

  x Extreme weather events, many worsened by accelerating sea level rise, will particularly affect
    urban coastal areas in South Asia, Southeast Asia, and the Western Hemisphere. Damage to
    communication, energy, and transportation infrastructure could affect low-lying military bases,
    inflict economic costs, and cause human displacement and loss of life.

  x Changes in the frequency and variability of heat waves, droughts, and floods—combined with
    poor governance practices—are increasing water and food insecurity around the world,
    increasing the risk of social unrest, migration, and interstate tension in countries such as Egypt,
    Ethiopia, Iraq, and Jordan.

  x Diminishing Arctic sea ice may increase competition—particularly with Russia and China—
    over access to sea routes and natural resources. Nonetheless, Arctic states have maintained
    mostly positive cooperation in the region through the Arctic Council and other multilateral
    mechanisms, a trend we do not expect to change in the near term. Warmer temperatures and
    diminishing sea ice are reducing the high cost and risks of some commercial activities and are
    attracting new players to the resource-rich region. In 2018, the minimum sea ice extent in the
    Arctic was 25 percent below the 30-year average from 1980 to 2010.




                                                                                                      AR-238
                                                                                                          23
        Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 89 of 288
                   TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




                                 REGIONAL THREATS
CHINA AND RUSSIA
China and Russia will present a wide variety of economic, political, counterintelligence, military, and
diplomatic challenges to the United States and its allies. We anticipate that they will collaborate to counter
US objectives, taking advantage of rising doubts in some places about the liberal democratic model.

Chinese-Russian Relations
China and Russia are expanding cooperation with each other and through international bodies to shape
global rules and standards to their benefit and present a counterweight to the United States and other
Western countries.

  x The two countries have significantly expanded their cooperation, especially in the energy,
    military, and technology spheres, since 2014.

  x China has become the second-largest contributor to the UN peacekeeping budget and the third-
    largest contributor to the UN regular budget. It is successfully lobbying for its nationals to
    obtain senior posts in the UN Secretariat and associated organizations, and it is using its
    influence to press the UN and member states to acquiesce in China’s preferences on issues such
    as human rights and Taiwan.

  x Russia is working to consolidate the UN’s counterterrorism structures under the UN Under
    Secretary General for Counterterrorism, who is Russian.

  x Both countries probably will use the UN as a platform to emphasize sovereignty narratives that
    reflect their interests and redirect discussions away from human rights, democracy, and good
    governance.

  x China and Russia also have increased their sway in the International Telecommunication
    Union through key leadership appointments and financial and technical assistance. They seek
    to use the organization to gain advantage for their national industries and move toward more
    state-controlled Internet governance.

EAST ASIA
The United States will see mounting threats in Asia, including a variety of challenges from China and
North Korea, and rising authoritarianism in the region.

China

The Chinese Communist Party’s Concentration of Power
China is deepening its authoritarian turn under President Xi Jinping, and the resulting hardening of
Chinese politics and governance probably will make it more difficult for the leadership to recognize and
correct policy errors, including in relations with the United States and our allies and partners.




                                                                                                       AR-239
                                                                                                           24
       Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 90 of 288
                  TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




  x President Xi removed one of the few remaining checks on his authority when he eliminated
    presidential term limits in March 2018, and the Chinese Communist Party has reasserted
    control over the economy and society, tightened legal and media controls, marginalized
    independent voices, and intensified repression of Chinese Muslims, Christians, and other
    religious minorities.

  x The Chinese Government also is harnessing technology, including facial recognition,
    biometrics, and vehicle GPS tracking, to bolster its apparatus of domestic monitoring and
    control.

  x Beijing’s increasing restrictions on scholars’ and researchers’ freedom of movement and
    communication with US counterparts may increase the prospects for misunderstanding and
    misinterpretation of US policies.

Expanding Global Reach
We assess that China’s leaders will try to extend the country’s global economic, political, and military
reach while using China’s military capabilities and overseas infrastructure and energy investments under
the Belt and Road Initiative to diminish US influence. However, Beijing is likely to face political pushback
from host governments in many locations, and the overall threat to US and partner interests will depend on
the size, locations, and offensive military capabilities of the eventual Chinese presence.

  x China has built its first overseas military facility in Djibouti and probably is exploring bases,
    support facilities, or access agreements in Africa, Europe, Oceania, Southeast Asia, and South
    Asia.

  x In most instances, China has not secured explicit permanent basing rights but is using
    commercial development and military ties to lay the groundwork for gaining future military
    access.

  x Successful implementation of the Belt and Road Initiative could facilitate PLA access to dozens
    of additional ports and airports and significantly expand China’s penetration of the economies
    and political systems of participating countries.

The Coming Ideological Battle
Chinese leaders will increasingly seek to assert China’s model of authoritarian capitalism as an
alternative—and implicitly superior—development path abroad, exacerbating great-power competition that
could threaten international support for democracy, human rights, and the rule of law.

  x The actions of Xi and his advisers—doubling down on authoritarianism at home and showing
    they are comfortable with authoritarian regimes abroad—along with China’s opaque
    commercial and development practices, reward compliant foreign leaders and can be corrosive
    to civil society and the rule of law.

  x At the 2018 Central Foreign Affairs Work Conference, Xi stated his desire to lead the reform of
    the global governance system, driving a period of increased Chinese foreign policy activism and
    a Chinese worldview that links China’s domestic vision to its international vision.




                                                                                                      AR-240
                                                                                                          25
       Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 91 of 288
                   TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




  x Beijing has stepped up efforts to reshape the international discourse around human rights,
    especially within the UN system. Beijing has sought not only to block criticism of its own
    system but also to erode norms, such as the notion that the international community has a
    legitimate role in scrutinizing other countries’ behavior on human rights (e.g., initiatives to
    proscribe country-specific resolutions), and to advance narrow definitions of human rights
    based on economic standards.

South China Sea and Taiwan
We assess that China will continue increasing its maritime presence in the South China Sea and building
military and dual-use infrastructure in the Spratly Islands to improve its ability to control access, project
power, and undermine US influence in the area. A body of open-source reporting shows that China
seeks to achieve effective control over its claimed waters with a whole-of-government strategy,
compel Southeast Asian claimants to acquiesce in China’s claims—at least tacitly—and bolster
Beijing’s narrative in the region that the United States is in decline and China’s preeminence is
inevitable.

  x Meanwhile, Beijing almost certainly will continue using pressure and incentives to try to force
    Taipei to accept the One China framework and ultimately Chinese control, and it will monitor
    the US reaction as an indicator of US resolve in the region.

  x Since 2016, Beijing has persuaded six of Taiwan’s 23 diplomatic partners, most recently
    Burkina Faso and El Salvador, to recognize China instead of Taiwan.

Military Capabilities
The People’s Liberation Army (PLA) continues to develop and field advanced weapons and hardware while
honing its ability to fight in all military domains. The force is undergoing its most comprehensive
restructuring ever to realize China’s long-held goal of being able to conduct modern, rapid military
operations based on high technology to assert and defend China’s regional and growing global interests.

  x PLA reforms seek to reinforce the Chinese Communist Party’s control of the military, improve
     the PLA’s ability to perform joint operations, increase combat effectiveness, and curb
     corruption.

  x As China’s global footprint and international interests have grown, its military modernization
    program has become more focused on investments and infrastructure to support a range of
    missions beyond China’s periphery, including a growing emphasis on the maritime domains,
    offensive air operations, and long-distance mobility operations.




                                                                                                       AR-241
                                                                                                           26
       Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 92 of 288
                   TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




North Korea

Nuclear Ambitions

Pyongyang has not conducted any nuclear-
capable missile or nuclear tests in more than a
year, has declared its support for the
denuclearization of the Korean Peninsula,
and has reversibly dismantled portions of its
WMD infrastructure. However, we continue
to assess that North Korea is unlikely to give up
all of its nuclear weapons and production
capabilities, even as it seeks to negotiate partial
denuclearization steps to obtain key US and
international concessions. North Korean
leaders view nuclear arms as critical to regime
survival, according to official statements and
regime-controlled media.

  x In his 2019 New Year’s address, North
    Korean President Kim Jong Un pledged
    that North Korea would “go toward”
    complete denuclearization and promised
    not to make, test, use, or proliferate
    nuclear weapons. However, he
    conditioned progress on US “practical
    actions.” The regime tied the idea of
    denuclearization in the past to changes
    in diplomatic ties, economic sanctions,
    and military activities.

  x In Singapore in June 2018, Kim said he sought the “complete denuclearization of the Korean
    Peninsula”—a formulation linked to past demands that include an end to US military
    deployments and exercises involving advanced US capabilities.

  x We continue to observe activity inconsistent with full denuclearization. North Korea has
    underscored its commitment to nuclear arms for years, including through an order to mass-
    produce weapons in 2018 and an earlier law—and constitutional change—that affirmed the
    country’s nuclear status.

Foreign Engagement
North Korea will continue its efforts to mitigate the effects of the US-led pressure campaign, most notably
through diplomatic engagement, counterpressure against the sanctions regime, and direct sanctions evasion.

  x Kim Jong Un has sought sanctions relief through a campaign of diplomatic engagement that
    included his first summits with foreign leaders since taking power in 2011. He met with South
    Korean President Moon Jae-in three times in 2018, leading to agreements to reconnect roads



                                                                                                       AR-242
                                                                                                           27
       Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 93 of 288
                    TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




     and rail lines, establish new military parameters, promote reforestation, and facilitate cultural
     exchanges.

  x Kim has also sought to align the region against the US-led pressure campaign in order to gain
    incremental sanctions relief, and North Korean statements have repeatedly indicated that some
    sanctions relief is necessary for additional diplomacy to occur. In his annual New Year’s
    address, Kim linked US sanctions to diplomatic progress and threatened to resume nuclear and
    missile testing.

Sanctions Evasion
We assess that sanctions continue to pressure the North Korean regime, despite North Korean sanctions
evasion efforts. By late 2018, the enforcement of new UN sanctions had led to a precipitous decline
in North Korea’s monthly export revenue compared with 2017, a change that also reduced imports.

  x North Korea generates revenue through overseas labor, cyber-theft operations, and illicit
    commercial exports of UN Security Council-prohibited goods.

  x Throughout 2018, the United States and its allies observed North Korean maritime vessels
    using at-sea, ship-to-ship transfers of petroleum from third-country tankers to acquire additional
    refined petroleum as a way to mitigate the effects of UNSC sanctions.

Conventional Military Capabilities
North Korea’s conventional capabilities continue to pose a threat to South Korea, Japan, and US forces in
the region. As a way to offset adversary military advantages, Kim Jong Un continues to pursue
advanced conventional weapon programs and capabilities, including more accurate artillery and
ballistic missile strike capabilities and UAVs.

Southeast Asia and the Pacific
We expect democracy and civil liberties in many Southeast Asian countries to remain fragile and China to
increase its engagement in the region to build its influence while diminishing the influence of the United
States and US allies. Russia may also continue its diplomatic and military cultivation of Southeast
Asian partners, and some countries will be receptive to Moscow as a balance against China’s push
for hegemony.

  x In the wake of Washington’s withdrawal from the Trans-Pacific Partnership, China is
    promoting a unified stance with the Association of Southeast Asian Nations (ASEAN) in
    defense of multilateralism and the WTO reform process, while also fostering a shared
    perception of US freedom of navigation operations through Chinese-claimed waters in the
    South China Sea as threats to regional stability.

  x China is currying favor with numerous Pacific Island nations through bribery, infrastructure
    investments, and diplomatic engagement with local leaders while intervening in Burma—
    including by shielding Burma from UNSC sanctions in response to the humanitarian crisis and
    alleged ethnic cleansing in Rakhine State.




                                                                                                        AR-243
                                                                                                            28
       Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 94 of 288
                   TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




  x Russia, too, has been increasing its diplomatic and military cultivation of Southeast Asian
    partners, some of which have been receptive to Moscow as a power capable of diluting China’s
    nascent hegemony and helping them diversify their hedging options.

  x Cambodia’s slide toward autocracy, which culminated in the Cambodian People’s Party’s
    retention of power and complete dominance of the national legislature, opens the way for a
    constitutional amendment that could lead to a Chinese military presence in the country.
    Thailand’s coup-installed regime has promised elections in 2019 but appears set to help ensure
    that its proxy party retains power by tightly controlling the political space ahead of the vote.
    Burma’s civilian authorities continue to make scant progress toward resolving the crisis in
    Rakhine State, advancing economic reforms, or ending longstanding insurgencies by ethnic
    minority groups.

MIDDLE EAST AND NORTH AFRICA
Political turmoil, economic fragility, and civil and proxy wars are likely to characterize the Middle East
and North Africa in the coming year, as the region undergoes a realignment of the balance of regional
power, wealth and resource management, and the relationships among governments, nonstate political
groups, and wider populations.

Iran
Iran’s regional ambitions and improved military capabilities almost certainly will threaten US interests in
the coming year, driven by Tehran’s perception of increasing US, Saudi, and Israeli hostility, as well as
continuing border insecurity, and the influence of hardliners.

Iran’s Objectives in Iraq, Syria, and Yemen
We assess that Iran will attempt to translate battlefield gains in Iraq and Syria into long-term political,
security, social, and economic influence while continuing to press Saudi Arabia and the UAE by supporting
the Huthis in Yemen.

In Iraq, Iran-supported Popular Mobilization Committee-affiliated Shia militias remain the primary
threat to US personnel, and we expect that threat to increase as the threat ISIS poses to the militias
recedes, Iraqi Government formation concludes, some Iran-backed groups call for the United States
to withdraw, and tension between Iran and the United States grows. We continue to watch for signs
that the regime might direct its proxies and partners in Iraq to attack US interests.

Iran’s efforts to consolidate its influence in Syria and arm Hizballah have prompted Israeli airstrikes as
recently as January 2019 against Iranian positions within Syria and underscore our growing concern about
the long-term trajectory of Iranian influence in the region and the risk that conflict will escalate.

  x Iran’s retaliatory missile and UAV strikes on ISIS targets in Syria following the attack on an
    Iranian military parade in Ahvaz in September were most likely intended to send a message to
    potential adversaries, showing Tehran’s resolve to retaliate when attacked and demonstrating
    Iran’s improving military capabilities and ability to project force.

  x Iran continues to pursue permanent military bases and economic deals in Syria and probably
    wants to maintain a network of Shia foreign fighters there despite Israeli attacks on Iranian



                                                                                                       AR-244
                                                                                                           29
       Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 95 of 288
                    TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




     positions in Syria. We assess that Iran seeks to avoid a major armed conflict with Israel.
     However, Israeli strikes that result in Iranian casualties increase the likelihood of Iranian
     conventional retaliation against Israel, judging from Syrian-based Iranian forces’ firing of
     rockets into the Golan Heights in May 2018 following an Israeli attack the previous month on
     Iranians at Tiyas Airbase in Syria.

In Yemen, Iran’s support to the Huthis, including supplying ballistic missiles, risks escalating the conflict
and poses a serious threat to US partners and interests in the region. Iran continues to provide support
that enables Huthi attacks against shipping near the Bab el Mandeb Strait and land-based targets
deep inside Saudi Arabia and the UAE, using ballistic missiles and UAVs.

Domestic Politics
Regime hardliners will be more emboldened to challenge rival centrists by undermining their domestic
reform efforts and pushing a more confrontational posture toward the United States and its allies. Centrist
President Hasan Ruhani has garnered praise from hardliners with his more hostile posture toward
Washington but will still struggle to address ongoing popular discontent.

Nationwide protests, mostly focused on economic grievances, have continued to draw attention to
the need for major economic reforms and unmet expectations for most Iranians. We expect more
unrest in the months ahead, although the protests are likely to remain uncoordinated and lacking
central leadership or broad support from major ethnic and political groups. We assess that Tehran is
prepared to take more aggressive security measures in response to renewed unrest while preferring to
use nonlethal force.

  x Ruhani’s ability to reform the economy remains limited, given pervasive corruption, a weak
    banking sector, and a business climate that discourages foreign investment and trade.

Military Modernization and Behavior
Iran will continue to develop military capabilities that threaten US forces and US allies in the region. It
also may increase harassment of US and allied warships and merchant vessels in the Persian Gulf, Strait of
Hormuz, and Gulf of Oman.

  x Iran continues to develop, improve, and field a range of military capabilities that enable it to
    target US and allied military assets in the region and disrupt traffic through the Strait of
    Hormuz. These systems include ballistic missiles, unmanned explosive boats, naval mines,
    submarines and advanced torpedoes, armed and attack UAVs, antiship and land-attack cruise
    missiles, antiship ballistic missiles, and air defenses. Iran has the largest ballistic missile force in
    the Middle East and can strike targets as far as 2,000 kilometers from Iran’s borders. Russia’s
    delivery of the SA-20c SAM system in 2016 provided Iran with its most advanced long-range
    air defense system. Iran is also domestically producing medium-range SAM systems and
    developing a long-range SAM.

  x In September 2018, Iran struck Kurdish groups in Iraq and ISIS in Syria with ballistic missiles
    in response to attacks inside Iran, demonstrating the increasing precision of Iran’s missiles, as
    well as Iran’s ability to use UAVs in conjunction with ballistic missiles.




                                                                                                        AR-245
                                                                                                            30
       Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 96 of 288
                   TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




  x We assess that unprofessional interactions conducted by the Iranian Islamic Revolutionary
    Guards Corps (IRGC) Navy against US ships in the Persian Gulf, which have been less
    frequent during the past year, could resume should Iran seek to project an image of strength in
    response to US pressure. Most IRGC interactions with US ships are professional, but in recent
    years the IRGC Navy has challenged US ships in the Persian Gulf and flown UAVs close to US
    aircraft carriers during flight operations. Moreover, Iranian leaders since July have threatened
    to close the Strait of Hormuz in response to US sanctions targeting Iranian oil exports.

Saudi Arabia
Saudi Crown Prince Muhammad bin Salman continues to control the key levers of power in Saudi
Arabia, but his simultaneous push for economic and social reform creates potential flashpoints for
internal opposition. Saudi public support for the royal family appears to remain high, even in the
wake of the murder of journalist Jamal Khashoggi. Moreover, we assess that the Saudi Government
remains well positioned to stifle small-scale protests and discontent; it has preemptively arrested or
forcibly detained clerics, business leaders, and civil society activists who could be nodes for
discontent.

The Kingdom will seek to make progress on its Vision 2030 plan of structural reforms, spearheaded
by Crown Prince Muhammad bin Salman and aimed at reducing dependence on oil revenues. The
plan’s initiatives include reducing subsidies, building a robust private sector, and instituting taxes, all
of which upend the longstanding social contract. Some of these reforms have aggravated segments
of the Saudi public, including government workers religious conservatives.

Iraq
Iraq is facing an increasingly disenchanted public. The underlying political and economic factors that
facilitated the rise of ISIS persist, and Iraqi Shia militias’ attempts to further entrench their role in the
state increase the threat to US personnel.

  x The Iraqi Government will confront a high level of societal discontent, institutional weakness,
    and deep-seated divisions, as well as protests over a lack of services, high unemployment, and
    political corruption. Baghdad lacks the resources or institutional capacity to address
    longstanding economic development and basic services challenges, and it faces reconstruction
    costs in the aftermath of the counter-ISIS campaign, estimated by the World Bank at $88
    billion. Iraq’s Kurdistan region is still dealing with political discontent over economic and
    territorial losses to Baghdad last year.

  x ISIS remains a terrorist and insurgent threat and will seek to exploit Sunni grievances with
    Baghdad and societal instability to eventually regain Iraqi territory against Iraqi security forces
    that are stretched thin.




                                                                                                       AR-246
                                                                                                           31
        Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 97 of 288
                  TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




Iraqi Shia militants conducted several attacks against US diplomatic facilities in Iraq in September
and December 2018. Militias—some of which are also part of the Iraqi Government Popular
Mobilization Committee—plan to use newfound political power gained through positions in the
new government to reduce or remove the US military presence while competing with the Iraqi
security forces for state resources.

Syria
As the Syrian regime consolidates control, the country is likely to experience continued violence. We expect
the regime to focus on taking control of the remaining rebel-held territory and reestablishing control of
eastern Syria, consolidating gains, rebuilding regime-loyal areas, and increasing its diplomatic ties
through 2019 while seeking to avoid conflicts with Israel and Turkey. Russia and Iran probably will
attempt to further entrench themselves in Syria.

  x The regime’s momentum, combined with continued support from Russia and Iran, almost
    certainly has given Syrian President Bashar al-Asad little incentive to make anything more than
    token concessions to the opposition or to adhere to UN resolutions on constitutional changes
    that Asad perceives would hurt his regime.

  x Opposition groups, which rely on Turkey for continued support, probably are not capable of
    repelling a regime military operation to retake Idlib Province but may retain enough resources
    to foment a low-level insurgency in areas the regime recaptures in the coming year.

  x The regime probably will focus increasingly on reasserting control over Kurdish-held areas.
    Damascus probably will seek to exploit any security vacuum and Turkish pressure on the Kurds
    in order to strike a favorable deal with the Kurds while also seeking to limit Turkey’s presence
    and influence in Syria and reclaim territory in northwestern Syria held by Turkey.

  x The regime is unlikely to immediately focus on clearing ISIS from remote areas that do not
    threaten key military, economic, and transportation infrastructure, judging from previous
    regime counter-ISIS efforts.

  x Damage to the Syrian economy and its infrastructure has reached almost $400 billion,
    according to UN estimates, and reconstruction could take at least a decade to complete. The
    effects of the Syrian civil war will continue to be felt by its neighbors, with approximately 5.6
    million Syrian refugees registered in neighboring countries as of October 2018. Russia and Iran
    will try to secure rights to postwar contracts to rebuild Syria’s battered infrastructure and
    industry in exchange for sustained military and economic support.




                                                                                                      AR-247
                                                                                                          32
       Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 98 of 288
                  TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




Yemen
The Huthi movement in Yemen and the Saudi-led coalition, which supports the Yemeni Government,
remain far apart in negotiating an end to the conflict, and neither side seems prepared for the kind of
compromise needed to end the fighting, suggesting the humanitarian crisis will continue. The coalition,
buoyed by military gains in the past year, seems fixed on a Huthi withdrawal from Sanaa and
significant Huthi disarmament. These terms remain unacceptable to the Huthis, who believe they
can use external attacks to threaten Saudi Arabia and the UAE, undercut Saudi and UAE public
support for the conflict, and draw international condemnation of the coalition’s intervention in
Yemen.




                                                                                                      AR-248
                                                                                                          33
        Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 99 of 288
                  TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




  x The humanitarian impacts of the conflict in Yemen—including, famine, disease, and internal
    displacement—will be acute in 2019 and could easily worsen if the coalition cuts key supply
    lines to Sanaa. The fighting has left more than 22 million people, or approximately 75 percent
    of the population, in need of assistance, with millions of people at severe risk of famine by the
    UN definition—numbers that are likely to rise quickly if disruptions to aid access continue.




Libya
Libya is poised to remain unstable into 2019, with poor prospects for reconciliation between competing
factions and ongoing threats from ISIS-Libya. Militias aligned with Libya’s key political factions fight
intermittently for influence and control of resources, resulting in a high-risk security environment
that threatens both rival governments and Western interests. The UN-backed, Tripoli-based
Government of National Accord (GNA) and eastern-based House of Representatives (House)
remain unable to agree on key posts and government structure. ISIS-Libya’s capabilities have been
degraded, but it is still capable of conducting attacks on local and Western targets in Libya and
possibly elsewhere in the region.




                                                                                                      AR-249
                                                                                                          34
      Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 100 of 288
                   TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




SOUTH ASIA
The challenges facing South Asian states will grow in 2019 because of Afghanistan’s presidential election in
mid-July and the Taliban’s large-scale attacks, Pakistan’s recalcitrance in dealing with militant groups,
and Indian elections that risk communal violence.

Afghanistan Stalemate
We assess that neither the Afghan Government nor the Taliban will be able to gain a strategic military
advantage in the Afghan war in the coming year if coalition support remains at current levels. Afghan
forces generally have secured cities and other government strongholds, but the Taliban has increased
large-scale attacks, and Afghan security suffers from a large number of forces being tied down in
defensive missions, mobility shortfalls, and a lack of reliable forces to hold recaptured territory.

Pakistan Recalcitrance
Militant groups supported by Pakistan will continue to take advantage of their safe haven in Pakistan to
plan and conduct attacks in India and Afghanistan, including against US interests. Islamabad’s narrow
approach to counterterrorism cooperation—using some groups as policy tools and confronting only
the militant groups that directly threaten Pakistan—almost certainly will frustrate US
counterterrorism efforts against the Taliban.

Indian Elections and Ethnic Tensions
Parliamentary elections in India increase the possibility of communal violence if Indian Prime Minister
Narendra Modi’s Bharatiya Janata Party (BJP) stresses Hindu nationalist themes. BJP policies during
Modi’s first term have deepened communal tensions in some BJP-governed states, and Hindu
nationalist state leaders might view a Hindu-nationalist campaign as a signal to incite low-level
violence to animate their supporters. Increasing communal clashes could alienate Indian Muslims
and allow Islamist terrorist groups in India to expand their influence.

India-Pakistan Tensions
We judge that cross-border terrorism, firing across the Line of Control (LoC), divisive national elections in
India, and Islamabad’s perception of its position with the United States relative to India will contribute to
strained India-Pakistan relations at least through May 2019, the deadline for the Indian election, and
probably beyond. Despite limited confidence-building measures—such as both countries
recommitting in May 2018 to the 2003 cease-fire along the disputed Kashmir border—continued
terrorist attacks and cross-border firing in Kashmir have hardened each country’s position and
reduced their political will to seek rapprochement. Political maneuvering resulting from the Indian
national elections probably will further constrain near-term opportunities for improving ties.

India-China Tensions
We expect relations between India and China to remain tense, despite efforts on both sides to manage
tensions since the border standoff in 2017, elevating the risk of unintentional escalation. Chinese
President Xi Jinping and Indian Prime Minister Narendra Modi held an informal summit in April
2018 to defuse tension and normalize relations, but they did not address border issues.
Misperceptions of military movements or construction might result in tensions escalating into armed
conflict.




                                                                                                       AR-250
                                                                                                           35
      Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 101 of 288
                   TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




RUSSIA AND EURASIA
Russian President Vladimir Putin has the tools to navigate challenges to his rule, and he is likely to sustain
an assertive, opportunistic foreign policy to advance Russia’s interests beyond its borders and contest US
influence.

Russia’s Domestic Politics
The Russian economy’s slow growth and most Russians’ disapproval of government officials’ performance
will foster a more challenging political environment for the Kremlin, although its centralized power
structure and the resonance of anti-American themes will buoy Putin, sustaining his push for international
stature and challenging US global leadership.

We assess that slow growth and depressed
wages are eroding the higher living standards
that many Russians once saw as Putin’s
greatest accomplishment, and corruption is a
major issue that Putin cannot attack because
his political system rests on it. Following his
support for an unpopular pension reform in
2018, Putin’s public approval fell to levels not
seen since before Russia’s illegal annexation of
Crimea in 2014. Nevertheless, the Kremlin
can rely on its traditional instruments of
persuasion to navigate challenges to Putin’s
control—including the media and the
distribution of financial benefits—and it can
turn to its security services to impede protests,
crack down on the opposition, and intimidate
elites.

Although we judge that Putin and other elites would like to see cooperation with the United States
where US and Russian interests overlap, they view publicly blaming the United States for internal
challenges as good politics. Moscow believes it can weather the impact of sanctions, and we expect
Putin to remain active on the international stage because the public narrative that he has restored
Russia’s great-power status remains a pillar of his domestic support.




                                                                                                       AR-251
                                                                                                           36
        Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 102 of 288
                   TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




Global Ambitions
Russia’s efforts to expand its global military,
commercial, and energy footprint and build
partnerships with US allies and adversaries
alike are likely to pose increasing challenges.
Moscow will continue to emphasize its strategic
relationship with Beijing, while also pursuing a
higher profile in the Middle East, Southeast
Asia, Africa, and Latin America.

We assess that Moscow will continue
pursuing a range of objectives to expand its
reach, including undermining the US-led
liberal international order, dividing Western
political and security institutions,
demonstrating Russia’s ability to shape
global issues, and bolstering Putin’s
domestic legitimacy. Russia seeks to
capitalize on perceptions of US
retrenchment and power vacuums, which it
views the United States is unwilling or
unable to fill, by pursuing relatively low-cost
options, including influence campaigns,
cyber tools, and limited military
interventions.

    x    We assess that Moscow has heightened confidence, based on its success in helping restore
         the Asad regime’s territorial control in Syria, but translating what have largely been military
         wins into a workable settlement in Syria will be one of Moscow’s key challenges in the years
         ahead.

    x    Russia seeks to boost its military presence and political influence in the Mediterranean and
         Red Seas, increase its arms sales, expand information operations in Europe, and mediate
         conflicts, including engaging in the Middle East Peace Process and Afghanistan
         reconciliation.

Military Capabilities
Moscow views military force as key to safeguarding its vital interests and supporting its foreign policy; it is
becoming more modernized and capable across all military domains and maintains the world’s largest
operational nuclear stockpile.

  x After decades of increased spending to support modernization, Russia’s defense budget is
    decreasing to about 3.8 percent of GDP in 2019, from a peak of about 5.4 percent in 2016.
    Because of momentum in military acquisitions, we judge that the budget is normalizing to pre-
    peak spending levels.




                                                                                                       AR-252
                                                                                                           37
      Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 103 of 288
                  TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




  x In 2019, we assess that Russia will continue to modernize the entire military but particularly
    will make progress in its air defense, submarine, and electronic warfare capabilities.

Russia and Its Neighbors
The Kremlin will seek to maintain and, where possible, expand its influence throughout the former Soviet
Union countries, which it asserts are within its sphere of influence.

We assess that a major offensive by either Ukraine or Russian proxy forces is operationally feasible
but unlikely in 2019, unless one side perceives the other is seriously challenging the status quo.
Bilateral tensions will continue to rise in the Black and Azov Seas as each side asserts its sovereignty
and naval capabilities. Russia will continue its military, political, and economic destabilization
campaign against Ukraine to try to stymie Kyiv’s efforts to integrate with the EU and strengthen ties
to NATO. Russia’s interception of Ukrainian ships in the Kerch Strait and detention of the ships’
sailors in November 2018 demonstrates Russia’s willingness to limit Ukrainian freedom of
navigation in the area and exert political pressure on the country’s leadership, particularly in
advance of Ukraine’s elections this year.

  x Ukraine will hold a presidential election in March 2019 and legislative elections in the fall. The
    large field of presidential candidates, high levels of distrust in political elites, and lack of a clear
    frontrunner may provide Ukrainian President Petro Poroshenko’s rivals, as well as lesser
    known candidates and political newcomers, an opportunity to appeal to the largely undecided
    Ukrainian electorate.

  x Russia is taking steps to influence these elections, applying a range of tools to exert influence
    and exploit Kyiv’s fragile economy, widespread corruption, cyber vulnerabilities, and public
    discontent in hopes of ousting Poroshenko and bringing to power a less anti-Russia parliament.

The ruling coalition of Moldova, Ukaraine’s neighbor, is focused on maintaining power in the
legislative election planned for February 2019 and probably will seek to limit Russian influence and
preserve a veneer of commitment to EU integration.

Tension between Armenia and Azerbaijan over the Nagorno-Karabakh region remains a potential
source for a large-scale military conflict that might draw in Russia.

Russia will continue pressing Central Asia’s leaders to support Russian-led economic and security
initiatives and reduce engagement with Washington. At the same time, China probably will
continue to expand its outreach to Central Asia, largely to promote economic initiatives because of
Beijing’s concern that regional instability could undermine China’s economic interests and create a
permissive environment for extremists. Uzbekistan’s political opening under President Shavkat
Mirziyoyev will improve prospects for intraregional cooperation, but poor governance and
vulnerable economics will raise the risk of radicalization.

EUROPE
The United Kingdom’s scheduled exit from the EU on 29 March 2019, European Parliament elections in
late May, and the subsequent turnover in EU institutional leadership will limit the ability of EU and




                                                                                                      AR-253
                                                                                                          38
      Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 104 of 288
                   TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




national leaders to contend with increased Russian and Chinese efforts to divide them from one another and
from the United States.

  x If the United Kingdom’s exit from the EU takes place as scheduled, it would remove one of the
    institution’s key voices for strong sanctions policy toward Russia and market liberalism, as well
    as one of its most capable foreign and security policy actors.

  x Russia and China are likely to intensify efforts to build influence in Europe at the expense of
    US interests, benefiting from the economic fragility of some countries, transatlantic
    disagreements, and a probable strong showing by anti-establishment parties in the European
    Parliament elections in late May 2019. Some member states favor a softening of Russian
    sanctions and probably will resist efforts to tighten investment screening.

Turkey
Turkey’s regional ambitions, a distrust of the United
States, and the growing authoritarianism of
Turkey’s leaders are complicating bilateral relations
and making Ankara more willing to challenge US
regional goals. Turkey will continue to view as
existential threats the Kurdistan Workers’ Party
(PKK), including its People’s Protection Units
(YPG) militia in Syria, and the movement led by
Fethullah Gulen (USPER), a former AKP ally
who Turkish leaders claim is responsible for the
failed coup of 2016.

Balkans

The Western Balkans almost certainly will
remain at some risk of low-level violence and
possibly open military conflict throughout 2019.
Russia will seek to exploit ethnic tensions and
high levels of corruption to hinder the ability of
countries in this region to move toward the EU and NATO.

AFRICA
Several countries and regions in Sub-Saharan Africa are likely to face significant security,
counterterrorism, democratization, economic, and humanitarian challenges. Recent political unrest in
countries such as Zimbabwe and Sudan highlight the ongoing challenges facing many governments across
the continent. African countries’ outreach and cooperation with external actors—such as China and
Russia—will increase this year.

The Sahel
Countries in the Sahel—particularly Chad, Burkina Faso, Mali, Mauritania, and Niger—almost certainly
will be vulnerable to an increase in terrorist attacks in 2019 as they struggle to contain terrorist groups and
improve governance and security. Al-Qa‘ida-affiliated Jama’at Nusrat al-Islam wal-Muslimin (JNIM)



                                                                                                       AR-254
                                                                                                           39
      Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 105 of 288
                   TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




and its extremist allies present a growing threat, with attacks increasing during the past year.
Implementation of Mali’s peace accord—an essential step for extending governance into terrorist
safe havens in northern and central Mali—probably will be difficult because remaining steps are
politically and financially sensitive.

Nigeria
Nigeria, Africa’s most populous country and the largest economy, probably will face a contentious
presidential election in February 2019 and sustained attacks from Boko Haram and ISIS-West Africa
(ISIS-WA). Abuja is also facing continued violence in the politically sensitive Middle Belt region. .

Sudan and South Sudan
Violence and the humanitarian crisis in South Sudan are likely to persist this year, while Sudan probably
wants to improve relations with the United States but will continue reaching out to other partners to boost
its economy. In South Sudan, the peace agreement signed between the government and opposition
groups in September 2017 faces delays and implementation difficulties. Acute food insecurity and
constraints on aid access—resulting from poor infrastructure, seasonal rains, active hostilities, and
government- and opposition-imposed impediments—are likely to contribute to an ongoing
humanitarian crisis. Meanwhile, Khartoum, despite facing antigovernment protests over its poor
economic situation, is committed to pursuing efforts to improve its relationship with the United
States and wants to be removed from the US State Sponsors of Terrorism List. Sudan also will
strengthen ties to other partners—including Russia and Turkey—in an effort to diversify its
partnerships and improve its economic situation.

Horn of Africa
The states of East Africa will confront internal tension and a continuing threat from al-Shabaab, despite
improved intergovernmental relations and Ethiopian-Eritrean rapprochement. Elite competition,
corruption, and poor coordination among security services in Somalia will hamper efforts to tamp
down violence. The African Union Mission in Somalia (AMISOM) is unlikely to engage in
aggressive offensive operations against al-Shabaab in advance of the mission’s scheduled withdrawal
from Somalia by 2021. Ethiopia and Eritrea will struggle to balance political control with demands
for reform from domestic constituencies.

Central Africa
Political unrest across Central Africa is likely to persist through 2019, compounding humanitarian
challenges and armed conflict. The Democratic Republic of the Congo (DRC) is recovering from its
contentious presidential election in December 2018, as well as dealing with an ongoing Ebola
outbreak and internal displacement crisis. Meanwhile, violence among armed groups in several
regions of the DRC threatens regional and national stability, and violence in eastern DRC impedes
efforts to respond to the Ebola outbreak. The Central African Republic (CAR) is struggling to make
progress toward a peace agreement between the government and multiple armed groups.

THE WESTERN HEMISPHERE
Flagging economies, migration flows, corruption, narcotics trafficking, and anti-US autocrats will present
continuing challenges to US interests, as US adversaries and strategic competitors seek greater influence in
the region. The hemisphere will see several presidential elections this year, including in Argentina,



                                                                                                       AR-255
                                                                                                           40
      Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 106 of 288
                  TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




Bolivia, El Salvador, Guatemala, Panama, and Uruguay, providing opportunities for outside
candidates to exploit public frustration with stagnant economic growth, high crime, and corruption.
China and Russia will pursue efforts to gain economic and security influence in the region.

Mexico
Newly inaugurated Mexican President Andres Manuel Lopez Obrador almost certainly will focus on
meeting steep public expectations for improvements on anticorruption and security following his landslide
electoral victory in July. He is likely to pursue mostly practical approaches to US cooperation that
complement his ambitious domestic agenda. Lopez Obrador has promised to reduce violence, in
part by addressing socioeconomic causes, but he has publicly conceded that Mexico’s military must
keep up its public security role in the near term, despite his initial preference to end it. Lopez
Obrador has supported the US-Mexico-Canada Agreement (USMCA) trade deal, probably hoping
to reduce trade-related uncertainty, allowing him to focus on his domestic economic agenda.
However, Mexico’s $1.15 trillion economy remains vulnerable to investor uncertainty that could
weaken the export sector and slow economic growth, which was just 2 percent in 2017. Declining
oil revenue will limit the Mexican Government’s ability to fund Lopez Obrador’s ambitious social
programs and infrastructure projects.

Central America
We assess that high crime rates and weak job markets will spur additional US-bound migrants from the
Northern Triangle—El Salvador, Guatemala, and Honduras—while a political crackdown in Nicaragua
dims that country’s already bleak economic outlook. Illicit migration northward from the region shows
no signs of abating, despite increased messaging by governments to dissuade potential migrants and
stepped-up immigration enforcement by Mexico. Many migrants apparently perceive that traveling
in caravans on the journey north affords a certain level of security, and the decision to do so appears
to result from a combination of individual motivation, encouragement from social media postings,
and politically motivated efforts by some individuals and organizations.

  x Nicaraguan President Daniel Ortega’s refusal to heed calls for negotiation amid his political
    crackdown, which has left more than 300 people dead and contributed to allegations of human
    rights abuses, threatens to deepen a recession in one of the region’s weakest economies.




                                                                                                      AR-256
                                                                                                          41
       Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 107 of 288
                  TikTok Footnote 32 - Worldwide Threat Assessment of the US Intelligence Community




Venezuela
Although the regime of Nicolas Maduro will
continue to try to maintain power, he is facing
persistent opposition. Falling oil production,
economic mismanagement, and legal challenges
almost certainly will compound the worsening
economic pressure on the country. Living
standards have collapsed, and hyperinflation and
shortages in basic goods have gripped the
country. Since 2014, the UN International
Organization for Migration estimates that 2-3
million Venezuelans have left the country.
Maduro continues to crack down on the political
and military opposition after a failed
assassination attempt against him in August
2018 and disrupted coup plots in the past 12
months, but the opposition has shown resilience,
as indicated by its challenge to Maduro’s rule
emerging in late January 2019.

Colombia
Colombian President Ivan Duque faces a fraying
peace accord with the former Revolutionary Armed
Forces of Colombia (FARC) while he is working to
stem violence in Colombia’s rural departments,
carry out his coca eradication ambitions, and
manage growing tensions with Caracas. Duque has
ordered increased security operations to curb common crime, threats from Colombia’s insurgent and
criminal groups, and address coca cultivation and trafficking. Coca cultivation in Colombia was at a
record 209,000 hectares in 2017, and crop substitution and eradication programs face coordination
challenges and local resistance.

Cuba
Cuban President Miguel Diaz-Canel will adhere to former President Raul Castro’s blueprint for
institutionalizing one-party rule and socialism in Cuba through constitutional reforms. Diaz-Canel has
acknowledged that Raul Castro, who still commands the ruling Communist Party, remains the
dominant voice on public policy.




                                                                                                      AR-257
                                                                                                          42
Former CIA Officer Arrested and Charged with Espionage | OPA | Department of Justice Page 1 of 2
           Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 108 of 288
                             TikTok Footnote 33 - Former CIA Officer Arrested and Charged with Espionage

       An official website of the United States government Here’s how you know



    JUSTICE NEWS

                                                    Department of Justice

                                                     Office of Public Affairs


   FOR IMMEDIATE RELEASE                                                                                   Monday, August 17, 2020


                     Former CIA Officer Arrested and Charged with Espionage
   Alexander Yuk Ching Ma, 67, a former Central Intelligence Agency (CIA) officer, was arrested on Aug. 14, 2020, on
   a charge that he conspired with a relative of his who also was a former CIA officer to communicate classified
   information up to the Top Secret level to intelligence officials of the People’s Republic of China (PRC). The Criminal
   Complaint containing the charge was unsealed this morning.

   Assistant Attorney General for National Security John C. Demers, U.S. Attorney for the District of Hawaii Kenji M.
   Price, Assistant Director of the FBI’s Counterintelligence Division Alan E. Kohler Jr., and Special Agent in Charge of
   the FBI’s Honolulu Field Office Eli S. Miranda made the announcement.

   “The trail of Chinese espionage is long and, sadly, strewn with former American intelligence officers who betrayed
   their colleagues, their country and its liberal democratic values to support an authoritarian communist regime,” said
   Assistant Attorney General for National Security John C. Demers. “This betrayal is never worth it. Whether
   immediately, or many years after they thought they got away with it, we will find these traitors and we will bring them
   to justice. To the Chinese intelligence services, these individuals are expendable. To us, they are sad but urgent
   reminders of the need to stay vigilant.”

    “The charges announced today are a sobering reminder to our communities in Hawaii of the constant threat posed
   by those who seek to jeopardize our nation’s security through acts of espionage,” said U.S. Attorney Price. “Of
   particular concern are the criminal acts of those who served in our nation’s intelligence community, but then choose
   to betray their former colleagues and the nation-at large by divulging classified national defense information to
   China. My office will continue to tenaciously pursue espionage cases.”

   “This serious act of espionage is another example in a long string of illicit activities that thePeople's Republic of
   China is conducting within and against the United States,” said Alan E. Kohler Jr., Assistant Director of the FBI's
   Counterintelligence Division. “This case demonstrates that no matter the length or difficulty of the investigation, the
   men and women of the FBI will work tirelessly to protect our national security from the threat posed by Chinese
   intelligence services. Let it be known that anyone who violates a position of trust to betray the United States
   will face justice, no matter how many years it takes to bring their crimes to light.”

   “These cases are very complicated and take years if not decades to bring to a conclusion,” said Eli Miranda, Special
   Agent in Charge of the FBI's Honolulu Division. “I could not be more proud of the work done by the men and
   women of the FBI's Honolulu Division in pursuing this case. Their dedication is a reminder that the FBI will never
   waiver when it comes to ensuring the safety and security of our nation.”

   Ma is a naturalized U.S. citizen born in Hong Kong. According to court documents, Ma began working for the CIA in
   1982, maintained a Top Secret clearance, and signed numerous non-disclosure agreements in which he
   acknowledged his responsibility and ongoing duty to protect U.S. government secrets during his tenure at CIA. Ma
   left the CIA in 1989 and lived and worked in Shanghai, China before arriving in Hawaii in 2001.



                                                                                                                    AR-258
                                https://www.justice.gov/opa/pr/former-cia-officer-arrested-and-charged-espionage
Former CIA Officer Arrested and Charged with Espionage | OPA | Department of Justice Page 2 of 2
           Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 109 of 288
                            TikTok Footnote 33 - Former CIA Officer Arrested and Charged with Espionage
   According to court documents, Ma and his relative (identified as co-conspirator #1) conspired with each other and
   multiple PRC intelligence officials to communicate classified national defense information over the course of a
   decade. The scheme began with three days of meetings in Hong Kong in March 2001 during which the two former
   CIA officers provided information to the foreign intelligence service about the CIA’s personnel, operations, and
   methods of concealing communications. Part of the meeting was captured on videotape, including a portion where
   Ma can be seen receiving and counting $50,000 in cash for the secrets they provided.

   The court documents further allege that after Ma moved to Hawaii, he sought employment with the FBI in order to
   once again gain access to classified U.S. government information which he could in turn provide to his PRC
   handlers. In 2004, the FBI’s Honolulu Field Office hired Ma as a contract linguist tasked with reviewing and
   translating Chinese language documents. Over the following six years, Ma regularly copied, photographed and
   stole documents that displayed U.S. classification markings such as “SECRET.” Ma took some of the stolen
   documents and images with him on his frequent trips to China with the intent to provide them to his handlers. Ma
   often returned from China with thousands of dollars in cash and expensive gifts, such as a new set of golf clubs.

   According to court documents, in spring 2019, over the course of two in-person meetings, Ma confirmed his
   espionage activities to an FBI undercover employee Ma believed was a representative of the PRC intelligence
   service, and accepted $2,000 in cash from the FBI undercover as “small token” of appreciation for Ma’s assistance
   to China. Ma also offered to once again work for the PRC intelligence service. On August 12, 2020, during a
   meeting with an FBI undercover employee before arrest, Ma again accepted money for his past espionage
   activities, expressed his willingness to continue to help the Chinese government, and stated that he wanted “the
   motherland” to succeed.

   Ma will make his initial appearance before a federal judge tomorrow in the U.S. District Court for the District of
   Hawaii. He is charged with conspiracy to communicate national defense information to aid a foreign government
   and faces a maximum penalty of life imprisonment if convicted. The maximum sentence is prescribed by Congress
   and is provided here for informational purposes. In the event Ma is convicted, a federal district court judge will
   determine any sentence after taking into account the advisory Sentencing Guidelines and other statutory factors.

   The investigation was conducted by the FBI’s Honolulu and Los Angeles Field Offices. Assistant U.S. Attorney Ken
   Sorenson and Trial Attorneys Scott Claffee and Steve Marzen of the National Security Division’s Counterintelligence
   and Export Control Section are prosecuting the case.


   Attachment(s):                                                     Component(s):
   Download ma_complaint_.pdf                                         National Security Division (NSD)
                                                                      USAO - Hawaii
   Topic(s):
   Counterintelligence and Export Control                             Press Release Number:
   National Security                                                  20-789

                                                                                                          Updated August 17, 2020




                                                                                                                  AR-259
https://www.justice.gov/o... https://www.justice.gov/opa/pr/former-cia-officer-arrested-and-charged-espionage
                                 expansion
   Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 110 of 288




Engineering global
consent
The Chinese Communist Party’s data-driven
power expansion

Dr Samantha Hoffman




                                                                Policy brief
                                                         Report No. 21/2019
                                                                   expansion
      Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 111 of 288

About the author
Dr Samantha Hoffman is an Analyst at ASPI’s International Cyber Policy Centre and an independent consultant. In 2018, she was a Visiting
Fellow at the MERICS in Berlin. She also worked as a consultant for the IISS (2012-2018) and IHS Markit (2012-2017). Her research explores
the domestic and global implications of the Chinese Communist Party’s approach to state security. The research offers new ways of
thinking about how to understand and respond to China’s technology-enhanced political and social control efforts. Dr. Hoffman holds
a PhD in Politics and International Relations from the University of Nottingham (2017), and an MSc in Modern Chinese Studies from the
University of Oxford (2011), and BA degrees in International Affairs and East Asian Languages & Cultures from the Florida State University
(2010). She has written for Foreign Policy, The Hill, War on the Rocks, The National Interest, China Brief, Forbes, and Jane’s Intelligence Review.
She has been widely quoted in the media on China’s security state and politics, including The New York Times, The Economist, BBC, ABC
(Australia), Foreign Policy, Wall Street Journal, The Washington Post, Financial Times, Science Magazine, and WIRED.

Acknowledgements
The author would like to thank all of her ASPI International Cyber Policy Centre colleagues for their help and support, as well as, Alexander
Bowe, John Garnaut, Matt Schrader, Didi Tatlow, Michal Thim, Greg Walton, and several other reviewers who provided feedback, including
those wishing to remain anonymous. Last but not least Cheryl Yu and Kitsch Liao for their valuable research assistance.

What is ASPI?
The Australian Strategic Policy Institute was formed in 2001 as an independent, non-partisan think tank. Its core aim is to provide the
Australian Government with fresh ideas on Australia’s defence, security and strategic policy choices. ASPI is responsible for informing
the public on a range of strategic issues, generating new thinking for government and harnessing strategic thinking internationally.

ASPI International Cyber Policy Centre
The ASPI International Cyber Policy Centre’s mission is to shape debate, policy and understanding on cyber issues, informed by original
research and close consultation with government, business and civil society.

It seeks to improve debate, policy and understanding on cyber issues by:

1. conducting applied, original empirical research
2. linking government, business and civil society
3. leading debates and influencing policy in Australia and the Asia–Pacific.

The work of ICPC would be impossible without the financial support of our partners and sponsors across government, industry and
civil society.

Important disclaimer
This publication is designed to provide accurate and authoritative information in relation to the subject matter covered. It is provided with
the understanding that the publisher is not engaged in rendering any form of professional or other advice or services. No person should
rely on the contents of this publication without first obtaining advice from a qualified professional.

ASPI
Tel +61 2 6270 5100
Fax + 61 2 6273 9566
Email enquiries@aspi.org.au
www.aspi.org.au
www.aspistrategist.org.au
www.aspi.org.au/icpc/home
    facebook.com/ASPI.org
    @ASPI_ICPC

© The Australian Strategic Policy Institute Limited 2019

This publication is subject to copyright. Except as permitted under the Copyright Act 1968, no part of it may in any form or by any means
(electronic, mechanical, microcopying, photocopying, recording or otherwise) be reproduced, stored in a retrieval system or transmitted
without prior written permission. Enquiries should be addressed to the publishers. Notwithstanding the above, educational institutions
(including schools, independent colleges, universities and TAFEs) are granted permission to make copies of copyrighted works strictly for
educational purposes without explicit permission from ASPI and free of charge.

First published October 2019

ISSN 2209-9689 (online)
ISSN 2209-9670 (print)

Cover image: Illustration by Badiucao, https://www.badiucao.com.
                                 expansion
   Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 112 of 288




Engineering global
consent
The Chinese Communist Party’s data-driven
power expansion

Dr Samantha Hoffman




                                                          Policy brief
                                                   Report No. 21/2019
                                            expansion
    Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 113 of 288


Contents
What’s the problem?                                                       03

What’s the solution?                                                      03

Executive summary                                                         04

Engineering consent                                                       06

Making the world harmonious with the party                                07

Global Tone Communication Technology Co. Ltd                              09
GTCOM and party-state security                                            11
Background on GTCOM’s ownership structure                                 14
GTCOM-US                                                                  17

Control through convenience                                               18

A global data ecosystem                                                   20

Research collaborations                                                   23

So what?                                                                  25

Policy recommendations                                                    26

Appendix 1: Known GTCOM products and services                             27

Notes                                                                     28

Acronyms and abbreviations                                                33
                                                 expansion
     Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 114 of 288


What’s the problem?
The Chinese party-state’s tech-enhanced authoritarianism is expanding globally. This expansion
isn’t always distinctly coercive or overtly invasive. While there’s an important focus on technologies
such as 5G, surveillance and cyber-enabled espionage, that narrow focus misses the bigger picture.
The Chinese Communist Party (CCP) has a much more ambitious vision for harnessing a broad suite
of current and emerging technologies in support of its own interests, including devices that might
be seen as relatively benign, such as language translation technologies. By leveraging state-owned
enterprises (SOEs), Chinese technology companies and partnerships with foreign partners—including
Western universities—the CCP is building a massive and global data-collection ecosystem. The
creation of that ecosystem gives the party control over large data flows. And, when the data is
combined with artificial intelligence (AI) processing, the result can help build tools that can be used to
shape, manage and control, including propaganda tools and the social credit system.

To explain this new phenomenon, this report provides analysis of the global operations of Chinese
company Global Tone Communications Technology Co. Ltd (GTCOM), which is a subsidiary of an SOE
supervised directly by China’s Central Propaganda Department (Figure 1). GTCOM focuses on ‘big
data’ collection and AI technologies such as facial recognition. It claims to collect enormous amounts
of globally sourced data each year (2–3 petabytes annually, or the equivalent of 20 billion photos on
Facebook). It’s also responsible for identifying risks to state security—a concept that places the party’s
political power at its core.



What’s the solution?
For the party-state, leveraging such things as bulk data collection, as well as, smart city and AI
technologies provides valuable tools for shaping global governance so that public sentiment is
favourable to the CCP’s own interests—not simply China’s or the Chinese people’s, but globally. As
this approach continues to rapidly take shape, many Western governments will find themselves both
struggling to understand the problem and struggling to respond.

While ideal solutions to this emerging suite of problems don’t exist yet, partly because research on
these issues hasn’t been in-depth or forward-looking, there are a range of areas that governments
should be investing in and working with industry and civil society on. This report recommends
strengthening data privacy laws and foreign influence transparency schemes. It also recommends
greater investment in data literacy and data transparency programs, and it calls for a rethink for how
governments deal with foreign propaganda in the digital age.
                                                  expansion
     Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 115 of 288


Executive summary
The Chinese party-state engages in data collection on a massive scale as a means of generating
information to enhance state security—and, crucially, the political security of the Chinese Communist
Party (CCP)—across multiple domains. The party-state intends to shape, manage and control its global
operating environment so that public sentiment is favourable to its own interests. The party’s interests
are prioritised over simply the Chinese state’s interests or simply the Chinese people’s interests. The
effort requires continuous expansion of the party’s power overseas because, according to its own
articulation of its threat perceptions, external risks to its power are just as likely—if not more likely—to
emerge from outside the People’s Republic of China’s (PRC) borders as from within.1

This report explains how the party-state’s tech-enhanced authoritarianism is expanding globally. The
effort doesn’t always involve distinctly coercive and overtly invasive technology, such as surveillance
cameras. In fact, it often relies on technologies that provide useful services. Those services are
designed to bring efficiency to everyday governance and convenience to everyday life. The problem
is that it’s not only the customer deploying these technologies—notably those associated with ‘smart
cities’, such as ‘internet of things’ (IoT) devices—that derives benefit from their use. Whoever has the
opportunity to access the data a product generates and collects can derive value from the data. How
the data is processed, and then used, depends on the intent of the actor processing it.

The Chinese party-state intends to use bulk data collection to support its efforts to shape, manage and
control its global operating environment, and to generate cooperative and coercive tools of control.
This paper uses the company Global Tone Communications Technology Co. Ltd (GTCOM) as a case
study to illustrate how the global expansion of the party’s tech-enhanced authoritarianism can work.
GTCOM is a subsidiary of a Chinese state-owned enterprise that the Central Propaganda Department
directly supervises. It provides both hardware and software translation tools. GTCOM describes itself
as a ‘cross-language big data’ business: it collects bulk data globally in more than 65 languages and
processes the data for output into other products and services for government and corporate clients
(see the Appendix). The products can be applied to tools that have global implications, such as parts of
China’s social credit system.2

GTCOM claims to collect ‘billions’ of pieces of globally sourced unstructured data. Through just one
of its many platforms, focused on traditional and social media collection, GTCOM claims to gather
10 terabytes of data per day (equivalent to 5 trillion words of plain text) as part of its ‘cross-language
big data’ business, and 2–3 petabytes annually (equivalent to 20 billion photos on Facebook).3
Anything translated via GTCOM’s translation services is part of the bulk data it collects. GTCOM uses
bulk data collection and artificial intelligence processing of data for information platforms and tools
provided to the party-state. Such tools include propaganda, intelligence, social credit system-linked
creditworthiness determination products, and government services.

As GTCOM is a company openly contributing to state security and intelligence data collection, the case
study sheds light on many other issues that should be of critical importance to global decision-makers.
It demonstrates, for instance, the global consequences of the PRC’s military–civil fusion priority, which
‘seeks to break down the barriers between China’s civilian and military sectors’.4 Rather than acting
in isolation, GTCOM relies on strategic cooperation with other major Chinese firms such as Huawei,
                                                  expansion
       Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 116 of 288

Alibaba Cloud and Haiyun Data and research arrangements with a global network of academics and
research institutions as a way of collecting data. Huawei’s relationship with GTCOM, for example,
illustrates how Huawei can embed technology into its products as a means to collect data that goes
directly back to servers that the party-state controls, for uses that would serve its intent in addition to
GTCOM’s translation services.
Figure 1: Global Tone Communications Technology Co. Ltd (GTCOM) organisational structure




Source: Created by author.
                                                expansion
    Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 117 of 288


Engineering consent
Digital tools are revolutionising the old art of public opinion manipulation.5 Advances in data
collection and analytics, human–machine interaction and AI are transforming how public sentiment is
monitored, analysed and manipulated. Technology assists state and corporate actors to read public
sentiment and use language more effectively to shape it.6 It enables the automation and amplification
of messaging towards target groups.7 The possibilities are limited only by whether the actors have the
intent, capability and opportunity to act.

UK-based political consulting firm Cambridge Analytica demonstrated the power of digital
technologies when it used the data of 50 million Facebook users to influence the 2016 US presidential
election—and, allegedly, the Brexit referendum, too.8 But there’s no consensus on what ethical
and legal norms should guide how political actors use digital technologies to win power or how
large technology companies should use personal data to generate profit. And no amount of clear
norm-setting is likely to deter today’s resurgent authoritarian actors, as Russia demonstrated with its
interference in the 2016 US election.9

While Russia’s use of digital technologies to manipulate international public opinion is well
documented, similar efforts by the Chinese party-state haven’t been closely examined.10 This paper
shows how the party-state is constructing an international data-collection ecosystem in order to
support its interests. It shows how Beijing is deploying its own data-collection resources but also
exploiting China’s international technology companies and leveraging relationships with other global
partners. Through this rapidly expanding ecosystem, it seeks the capability to collect mass real-time
data on a global scale.11 This paper examines one little-known entity, GTCOM, to demonstrate how this
ecosystem works.

Data can be used for multiple purposes depending on the intent of the actors involved.12 For the
Chinese party-state, bulk data collection and AI processing of data are tools for engineering global
consent and shaping global governance in pursuit of its objectives.
                                                  expansion
     Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 118 of 288


Making the world harmonious with the party
The CCP has clearly articulated an intent to manipulate public opinion in order to protect and expand
its power. This intent is embedded in General Secretary Xi Jinping’s concept of global governance,
which he calls the ‘Community of Common Destiny for Mankind’. As Liza Tobin set out in the Texas
National Security Review, Xi Jinping likened the idea to a Swiss army knife. He described it as
‘a Chinese-designed multifunctional tool for solving the world’s problems’.13

Propaganda and ideology sit at the core of the party’s efforts to shape global governance. At a National
Propaganda and Ideological Work Conference in August 2018, General Secretary Xi Jinping said the
goal of propaganda and ideological work was to ‘promote the solidarity of all people in ideals and
beliefs, values and morals, and ethical concepts in order to make greater contributions to serving the
whole of the party and the state’.14 Similarly, Central Party School scholars have said that the People’s
Republic of China (PRC) seeks a ‘high degree of unity between sentiments of the Chinese nation and
sentiments of the world’.15

The party places its own ‘political security’ at the foundation of state security.16 It describes political
security as being reliant on sustained ‘ideological security’ and ‘cultural security’.17 They’re best
summarised as protecting the CCP’s versions of the ‘truth’—truth about China, the Chinese people and
culture, and what China’s future is and is not.

The toolkit that prevents threats to state security is known in party-speak as ‘social management’.
Social management describes how the CCP leadership attempts to shape, manage and control society
(and also the party’s own members) through a process of co-option and coercion.18

The party sees the most powerful threats to its ideological, cultural and general political security as
emerging from outside China. According to this logic, preventing external risk requires the party’s
political, ideological and cultural security effort to go global. The party-state’s descriptions of its
own threat perceptions matter. It describes the protests in Hong Kong as involving foreign ‘black
hands’, and implies that it blames ‘hostile forces’ outside the PRC for the protests as much as political
opposition that has organically emerged from inside.19 Similarly, ‘hostile forces’ internal and external to
the PRC are viewed as a potential cause of a ‘colour revolution’ event in the PRC.20

Xi’s ‘Common Destiny’ vision has been described as a form of ‘international social management’,
suggesting that the party’s internal social management tools are applied externally for the party’s
benefit. According to one article, Xi’s vision is ‘global in its perspective’, promoting the Confucian vision
of ‘being harmonious but different’ and ‘making way for the new frontier of social management’.21

The description of ‘international social management’ as being linked to ‘being harmonious but
different’ has real-world implications. A 2017 article on a Xinjiang Government website, for example,
said the region had a ‘harmonious but different’ system.22 The article quoted Xi as saying that the
concept ‘reinforces the capacity of cadres and masses of various ethnicities to tell right from wrong,
defends against the thought infiltration perpetrated by foreign enemy powers, sturdily raising the
correct view on motherland, history and ethnicity.’23 For Uyghurs currently detained in Xinjiang on the
basis of their ethnicity, there’s no evidence that ‘being harmonious but different’ is about anything
other than the party’s power at the cost of their own identity, culture and society.24
                                                                expansion
      Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 119 of 288

Figure 2: The tree of state security




Note: The tree of state security is nourished by security education and awareness of one’s duty, which produces the fruits of scientific
security, information security, economic security, cultural security, military security, homeland security, ecological security, nuclear
security, social security, natural resources security, and protects the country from internal menaces and foreign disturbances.
                                                                expansion
      Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 120 of 288


Global Tone Communication Technology Co. Ltd
Beijing-headquartered GTCOM demonstrates how the CCP doesn’t just rely on visibly coercive
technology and overtly invasive surveillance to achieve its broader objectives, such as reshaping
global governance. GTCOM was established in 2009 as a subsidiary of the Central Propaganda
Department-controlled SOE China Translation Corp., which is a member of China Publishing Group
(see Figure 1). The self-proclaimed ‘world leading big data and artificial intelligence enterprise’ is in the
business of ‘cross-language big data’; that is, the collection of bulk data in at least ‘65 languages and
200+ countries’ (Figure 3).25 The data is used to generate ‘industrial knowledge graphs, algorithmic
models and visualisation platforms for finance, technology, intelligent manufacturing, smart cities,
national security, and industry consulting and analysis’ for government and the private sector.26

Figure 3: Screenshot of GTCOM’s ‘Company introduction’ page, as archived on 5 July 2019




Note: The page has since been altered to remove ‘world leading big data and AI enterprise’ and the phrase ‘smart cities’, and now focuses
on ‘financial big data’, even though it’s clear from all of the company’s activity that the nature of the business hasn’t changed, only the
marketing strategy.

GTCOM claims to collect ‘billions’ of pieces of globally sourced unstructured data. Unstructured data
doesn’t have a predefined data schema or isn’t organised in a predefined model. Common types
of unstructured data include chat, messaging and log data; time-series data derived from ‘internet
of things’ (IoT) sensors; and large multimedia objects, such as video, audio and images. The data
is contributing to GTCOM’s key services, such as sentiment analysis. Sentiment analysis applies a
combination of natural language processing (NLP) and machine learning to identify and extract
subjective information by ‘mining’ unstructured data.
                                                   expansion
     Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 121 of 288

GTCOM’s network of partnerships and alliances facilitates bulk data collection (see section below
‘A global data ecosystem’, including from traditional and social media. GTCOM claims that one of
its many platforms, InsiderSoft, which is focused on visualising traditional and social media data,
collects 10 terabytes of data per day, and about 2–3 petabytes per year.27 Ten terabytes could equal
4,000 hours of high-definition video streaming, 5 trillion words of plain text, 1 million minutes of stereo
audio, or the ‘amount of data produced by the Hubble Space Telescope per year’. Three petabytes
could be 20 billion photos on Facebook or 1.5 trillion pages of typed text.28 InsiderSoft claims to have
‘full coverage of news, webpage(s), forum(s), Tieba, blog(s), Weibo, WeChat, Twitter, Facebook, apps
and videos’.29
GTCOM offers tools that can turn bulk data into usable information. GTCOM’s YeeSight datamap, for
instance, integrates ‘a dozen of the most advanced natural language processing, big data and artificial
intelligence techniques such as machine translation, semantic analysis, smart media reporting, data
mining’ (Figure 4). It’s applied to scenarios such as ‘information intelligence analysis, industry survey
analysis, and social incident monitoring’.30

Figure 4: Image of a YeeSight commercial platform powered by open-source traditional and social media data




GTCOM’s data collection through the language services it provides helps government and enterprise
decision-making — for example, through the generation of sentiment analysis — which corresponds
to strategic efforts such as the Belt and Road Initiative (BRI) and its components, including the
Digital Silk Road.31 The Digital Silk Road, in particular, calls for building such capabilities as a public
services platform, a dispute resolution mechanism and strengthened risk warning.32 GTCOM’s Shaanxi
subsidiary operates a Belt and Road Initiative Language Services and Big Data Platform for government
and businesses involved in the BRI. An article published on a Ministry of Commerce webpage in 2018
claimed the BRI Platform has acquired 30 million pieces of data and 500 million pieces of social data
(though it’s unclear precisely what that means in terms of data sources and type).33
                                                              expansion
      Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 122 of 288

GTCOM and party-state security
GTCOM is part of the party-state’s ecosystem of actors with responsibility for identifying and managing
state security risks. Its toolkit goes far beyond the automated translation of ‘foreign voice data into
Chinese’ to include real-time text analysis, voice recognition and image recognition technology.34
In 2017, GTCOM’s Big Data Director, Liang Haoyu (Figure 5), said:
    Through the real-time listening and interpretation of cross-language data, the company has
    established information security system for countries and regions, and ultimately finds relevant
    security risks in targeted areas through open channels … [Only with] image recognition on top of
    text and voices, can [we] better prevent security risks.35
For example, this state-security-relevant work can support military intelligence data collection,
military–civil fusion projects and the social credit system. That GTCOM is collecting for Chinese
state agencies and key projects isn’t surprising, given the company is controlled by the Central
Propaganda Department.

GTCOM’s facial recognition and voice recognition tools suggest its purpose is more comprehensive
than the collection of public sentiment data for state security. The company has a patent for the
automatic detection of human faces on news pages, whereby face data is stored in a database and
facial recognition technology is used to detect similar faces in that database.36 GTCOM Big Data
Director Liang said:

    GTCOM is trying to build up its recognition [capability] for objects, settings and human faces, in
    conjunction with texts and voices, to provide real-time monitoring of security risks. In the future,
    [GTCOM] will be able to find the requested facial structure through image recognition and provide
    technical support and assistance for state security.37

Figure 5: GTCOM’s Director of Big Data, Liang Haoyu, giving a speech in 2017 at a National Network Security
Propaganda Week event




Note: The image behind Liang Haoyu reads ‘90% of military grade intelligence data can be obtained from open data analysis.’
                                                expansion
    Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 123 of 288

There are strong indications that GTCOM generates military and other state security intelligence
out of the data it collects (and not only because an image from GTCOM Big Data Director Liang
Haoyu’s aforementioned speech shows a screen claiming ‘90% of military-grade intelligence data
can be obtained from open data analysis’). GTCOM runs the 2020 Cognitive Research Institute (the
2020 Institute), which is a mechanism through which the company does R&D to enhance ‘machine
learning, deep neural networks, natural language processing, speech recognition, AI chips, data
mining, distributed computing’.38 The 2020 Institute has numerous NLP (natural language processing)
algorithms, including for automatic text identification, sentiment analysis, event element extraction,
sensitivity determination (whether text contains ‘violent, reactionary, pornographic or other sensitive
information’), relation extraction, and ‘military text classification’.39

The ‘military text classification’ algorithm classifies text according to subfields such as nuclear,
shipping, aviation, electronic and space.40 In addition to its clear focus on military data, the 2020
Institute that’s responsible for GTCOM’s R&D has ties to research that’s intended to benefit the People’s
Liberation Army (PLA). The institute is directed by Zhao Tiejun, Professor and Dean at the School
of Computer Science and Technology at the Harbin Institute of Technology (HIT) and director of a
Ministry of Education – Microsoft Key Laboratory of NLP and Speech at HIT.41 HIT is one of the PRC’s
top universities and it’s considered one of the PRC’s ‘Seven Sons of National Defence’ (❎暃Ṕ⮡) for
the strong contribution it makes to PLA research.

Given that the CCP’s state security strategy prioritises ideological security and cultural security,
propaganda is also a part of the party’s state security strategy. GTCOM is controlled by the Central
Propaganda Department, so at a minimum it’s reasonable to assume that the Propaganda Department
has direct access to all of GTCOM’s products and all of the data it collects, and can use the data
to generate information that supports the department’s activities. GTCOM has been described as
enhancing the PRC’s ‘cultural exports’, increasing the PRC’s ‘cultural [data] mining capabilities’, and
establishing a foundation for the PRC’s ‘humanistic diplomacy strategy’ (Ἃ㗘⥧ỵ). Humanistic
diplomacy has been defined as having three main parts: ‘ideological diplomacy’, ‘cultural diplomacy’
and ‘people-to-people diplomacy’.42

Data and the information it helps generate can also support the party-state’s development of tools for
shaping public discourse. Separately from GTCOM, research funded by the National Natural Science
Foundation of China, the National Key R&D Program of China and a key project of the ‘National Society
Science Foundation of China’ has worked specifically on automatic news comment generation; that is,
synthetic comments on news articles.43 The methodology is based on NLP and large-scale datasets of
real comments in Chinese and English. Given GTCOM’s Propaganda Department ownership, its state
security role and the fact that it collects bulk data in 65 languages, the research indicates a potential
tool that a state-controlled company such as GTCOM could use, especially given that the research was
funded with national-level grants. It’s also simply indicative of how GTCOM’s bulk data may be used by
others who have access to it, such as researchers working in cooperation with GTCOM’s 2020 Institute.

Other R&D associated with GTCOM may also have security implications, even if it’s not immediately
obvious. For instance, among GTCOM’s patent applications is a machine translation method based on
generative adversarial networks (GANs).44 GAN can be used to synthesise images based on AI or use
visual speech recognition to perform lip-reading and speech output (it’s the same type of technology
                                                    expansion
     Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 124 of 288

commonly associated with synthetic media, meaning ‘fake news’ and ‘deep fakes’).45 It’s an intriguing
patent not because of the technology itself, but because GTCOM is controlled by the Propaganda
Department. The department’s intent isn’t simply to use GTCOM to provide language services, but to
shape global public discourse.

GTCOM also works with strategic partners whose research is clearly relevant to state security. For
instance, it has a strategic cooperation agreement with Haiyun Data that includes cooperation on
public security.46 It appears that GTCOM will have access to Haiyun’s bulk data from its policing
platform, and Haiyun will have access to GTCOM’s translation services.47 Haiyun Data provides data
visualisation platforms for Ministry of Public Security bureaus across China, including in Xinjiang.
Haiyun Data notably contributes to the CCP’s police state in Xinjiang, where it was awarded status as
a “technical support unit” of Xinjiang’s “public safety video laboratory”, which is linked to Xinjiang’s
Public Security Bureau.48 Haiyun’s research covers lip-recognition technology, which can read lips
from video (such as surveillance footage) where no sound was recorded. This technology is described
as contributing to ‘public security, military intelligence, identification [of people]’.49 It’s conceivable
that Haiyun’s lip-reading technology and GTCOM’s technology for auto-text generation and language
translation from videos can complement each other. Moreover, strategic cooperation agreements give
GTCOM more access to information and possibly other valuable R&D. Like GTCOM, Haiyun seeks to
expand its global presence and global R&D network. For instance, in January 2019, a Chinese media
article claimed that Haiyun had signed an agreement for the establishment of a joint AI laboratory with
Australia’s University of Technology Sydney (Figure 6).50

Figure 6: Reported January 2019 agreement on establishing an AI lab at the University of Technology Sydney (UTS),
signed between Haiyun Data (HYDATA) and UTS
                                                expansion
    Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 125 of 288

Background on GTCOM’s ownership structure

GTCOM is under the direct control of parent companies China Translation Corp. (CTC) and China
Publishing Group (CPG; CTC is a member unit of CPG).51 CPG is a collective of cultural industry
SOEs that the Central Propaganda Department has directly supervised and controlled since it
was established in 2002 (see Figure 1). CPG has a unique status among cultural SOEs as a ‘deputy
ministerial level’ SOE.52 The CCP Central Committee and the State Council jointly appoint CPG’s head.53

At a 2011 CPG meeting, Central Propaganda Department officials’ presence at the meeting made
‘fully clear [to the company] that higher authorities attach great importance to and fully affirmed the
work of the group company’.54 The Propaganda Department is clearly involved in CPG’s day-to-day
management.55 Its oversight of GTCOM is similarly not concealed:
• CPG General Manager and Deputy Party Secretary Huang Zhijian dual-hats as the Director of the
  Propaganda Department’s Cultural Reform Office.56 The Cultural Reform Office is a key office within
  the department that coordinates closely with industry. 57
• In August 2017, then Politburo Standing Committee member Liu Yunshan, whose portfolio oversaw
  propaganda, led an inspection tour of CPG, where GTCOM CEO Yu Yang (‘Eric Yu’) was pictured
  presenting on GTCOM’s YeeSight, a cross-language ‘big data ecosystem’ (Figure 7).58
• The Propaganda Department can be seen on inspection tours of GTCOM and its five China-based
  subsidiaries. At GTCOM’s Shaanxi Province subsidiary, the provincial Propaganda Department
  Cultural Reform Office director conducted an inspection in December 2017, as did the Central
  Propaganda Department in August 2018.59 The inspections are an indicator of GTCOM’s status and of
  its importance to Central Propaganda authorities.
• GTCOM was also referred to as a ‘state-owned enterprise’ on both government and private job
  websites as recently as April 2019.60

GTCOM’s ownership structure isn’t hidden in Chinese-language sources, but CEO Eric Yu claimed in a
2017 English-language interview that GTCOM is an ‘independent company’.61 The claim is intriguing,
given that until at least 2014 Eric Yu was dual-hatting as the Deputy General Manager of GTCOM’s
state-owned parent company, CTC, and as GTCOM’s General Manager (Figure 8).62 It’s another indicator
that GTCOM isn’t independent from its Propaganda Department-controlled SOE parent company.

Yu’s claim that GTCOM is independent was probably made based on the fact that GTCOM was
corporatised as a limited liability company in 2012. However, this ‘only limits the state’s liability
toward the [state-owned] enterprises but doesn’t change their ownership structure’.63 The Ministry
of Finance has directly funded CPG since it was formed in 2002. A State-Owned Assets Supervision
and Administration Commission article from late 2018 showed that CPG is the largest of 99 cultural
enterprises funded by the ministry, and unique because of its ‘deputy ministerial level’ status.64
                                                      expansion
     Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 126 of 288

Figure 7: Liu Yunshan’s 2017 visit to CPG and GTCOM




GTCOM has held B-round and C-round pre-initial public offering financing since 2017. The investors
in the company during these fundraising efforts reveal problems with Yu’s attempt to suggest
that GTCOM is independent. A first shareholders meeting was held on 20 September 2017.65 Nine
shareholders were identified, and the percentage of their stake in GTCOM was provided.
                                                     expansion
     Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 127 of 288

Figure 8: GTCOM CEO Eric Yu on a visit to Facebook’s Silicon Valley headquarters in December 2014, where he is
named in the article (above the photo) as both CTC’s Deputy General Manager and GTCOM’s General Manager




As to who those shareholders are, like those of China’s other SOEs, which are typically listed,
GTCOM’s shareholders are identifiable as controlled by or directly linked to the party-state. GTCOM’s
state-owned parent company, CTC, owns nearly 80% of GTCOM; Shanghai Tengxing (‘Soaring Star’)
Network Technology Co. Ltd owns 8.86%; Qingdao Lianyu Investment Holdings owns 7.39%; Shanghai
Xinhua Distribution Group Co. owns 5.34%; and the remaining investors hold about 0.001% each.
Soaring Star is wholly owned by two state-owned cultural investment funds: Ningbo East Lake Equity
Investment Cooperative and Beijing Cultural Capital Digital Investment Management Co.66 Shanghai
Xinhua Distribution’s majority shareholder is its affiliate, Shanghai United Media Group. United Media’s
director is a former Deputy Director of Shanghai Municipality’s Propaganda Department, and its
chairman, Li Shuang, is also the deputy secretary of Shanghai Xinhua Distribution’s Party Committee.
Other shareholders are opaque investment funds whose public records just indicate involvement with
GTCOM or the ‘cultural industry’. It seems that all these shareholder roads lead to the CCP.
                                                             expansion
      Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 128 of 288

GTCOM-US

GTCOM has established a presence in the US in what appears to be an attempt to expand both its
business and research networks. It registered as ‘GTCOM Technology Corporation’ in New Jersey and
California as a foreign stock company.67 Its key personnel have been identified as Yan Guoqing (‘Allen
Yan’), head of GTCOM-US; and Tom Nigro, head of North American Sales and Marketing.68 GTCOM-US
CEO Allen Yan’s biography states that he ‘led his team in reaching strategic cooperation with Alibaba,
Cisco, Microsoft, [and] Softbank’.69

Figure 9: Ribbon-cutting at the launch of GTCOM’s business in North America




Source: ‘Stanford Forum INSPIRE: GTCOM’s JoveArch quantitative analysis engine shines under the spotlight’, GCOM,
12 November 2018, online.


GTCOM-US held two launch events in November 2017 in Stanford, California (Figure 9), and New York,
New York. It hosted the 8 November 2017 event at Stanford University—The Stanford Forum: INSPIRE,
which focused on the application of big data in the financial sector. According to GTCOM, the event was
attended by ‘experts in data science and artificial intelligence from world-renowned universities such
as Stanford University, Santa Clara University, UCLA and UC Berkeley, as well as companies such as
PIMCO, Google, Facebook and Thinknum’.70

GTCOM-US appears to be as closely connected to the party-state as its PRC headquarters. The
New York event held on 23 November 2017 was co-organised with the China General Chamber of
Commerce–USA (CGCC-USA), Alibaba Cloud US and China Unicom Americas (Figure 10).71 CGCC-USA
is a Chinese party-state-controlled entity. Its co-hosting of the GTCOM-US launch indicates the
party-state’s support for the company’s growth in the US. As John Dotson described it in China Brief,
                                                   expansion
      Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 129 of 288

groups like the CGCC-USA have a dual purpose: ‘on the one hand, pursuing trade ties beneficial to
Chinese companies; while on the other hand, acting as vehicles for cultivating business and political
elites, and propagating narrative messages in support of PRC government policies’.72 Alibaba Cloud,
meanwhile, is a GTCOM strategic partner (see section below ‘A global data ecosystem’).

Figure 10: GTCOM-US launch event ad




Source: Algorithmic Traders Association, online.




Control through convenience
The CCP’s tech-enhanced authoritarianism isn’t always visibly coercive; nor is its surveillance always
overtly invasive. Control can be garnered by creating an instinctive desire within the individual to use
or be part of a product or system. One way of doing this is to use technologies that create convenience
for the individual, as well as for enterprise and governments. Ease of use and convenience are core
selling propositions of many tech companies’ products and services, albeit without the state attaching
its control interests as part of the package.

For governments, convenience can be created through public services. For instance, AI traffic
management systems and public health safety supervision for smart cities allow for more efficient
service provision. The issue isn’t necessarily the piece of equipment collecting data, or how a particular
technology is deployed, but rather the intent of any actor who has access to the raw data from that
equipment. Companies such as GTCOM provide services that by default require access to data that the
product generates. How data is used is a decision made by those who obtain it.

Bulk data collection in conjunction with the ability to leverage AI processing—which is GTCOM’s
business model—creates the capability to quickly turn large amounts of data into usable information.
The PRC’s smart cities equipment, for instance, both provides an advertised service and generates
information that contributes to the party’s social stability risk assessments.73 The same information
that allows for traffic management or public safety can also be directed to products that allow the
party to optimise its capacity for control.

The choice to accept PRC-sourced service-providing technologies increasingly means acceptance
of the party-state’s values system. It has long-term implications for democracies. These decisions
could also pose more immediate threats at the individual level. Turkey, for example, has at least
10,000 Uyghurs living in exile, according to Human Rights Watch.74 From afar, they already struggle
to escape the CCP’s authoritarian reach, with or without technology.75 Nevertheless, in 2018, Turkish
                                                 expansion
     Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 130 of 288

mobile operator Turkcell signed an agreement to collaborate with Huawei on 5G and smart cities
development.76 Huawei’s smart cities projects (‘safe cities’) involve the deployment of sophisticated
public security technologies, including surveillance technologies such as license and facial recognition.

The party-state’s problem-solving tactics are also a way of shaping behaviour to protect the
party’s interests. GTCOM has some products that contribute to the social credit system, including a
financial credit rating product that provides ‘credit ratings agencies with analysis of network-wide
information monitoring, comprehensive stock prices, trading volume, sentiment, and related event
impacts enriching credit rating instruments’. The party’s vision is for the social credit system, and the
creditworthiness decisions it generates, to have a global impact.77 In late 2018, the BRI International
Cities Credit Union was formed. According to party-state media, it’s a credit alliance involving 35 cities
in seven countries.78 The ‘credit union’ probably has no immediate impact, but what if, in the long
term, creditworthiness decisions are increasingly based on the party-state’s version of, for instance,
positive and negative ‘sentiment’?

The intent behind the social credit system is to protect and expand the party’s power, so the result
of accepting the systems’ outputs is also accepting the party’s intent. GTCOM’s “technology big
data” solutions, for example, include a “Science and Technology Credit Evaluation System” (SciTech
Credit).79 SciTech Credit refers to a part of the social credit system outlined in a 2004 Ministry of
Science and Technology decision titled ‘Establishing a credit management system in the National
Science and Technology Plan’.80 When SciTech Credit was launched in 2004, then Minister of Science
and Technology Xu Guanhua said it was an integral part of the social credit system and combined
institutional and moral constraints and legal administration and social supervision.81

SciTech Credit was designed to apply to personnel and institutions involved in science and technology
activities. It addresses genuine problems, such as poor research ethics.82 The definition of what’s
ethical is determined by the party. It’s political, and it deals with party-state security risks. One
motive for SciTech Credit was a case in which researchers from a technology company were accused
of stealing research from the 863 Program (a national high-tech development plan) and selling it to
another country.83 ‘Ethical’ behaviour is judged by responsibility to the party-state’s interests, not
to those whom the research affects. Urumqi, Xinjiang, was the first city to officially launch a SciTech
Credit system in 2005.84 In 2018, the local government said the system helped create a ‘healthy and
orderly environment for Urumqi’.85
                                                expansion
    Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 131 of 288


A global data ecosystem
For GTCOM, strategic cooperation with globally recognisable Chinese companies—notably Huawei and
Alibaba Cloud–provides assistance in two key areas in the form of:
• the opportunity to conduct bulk data collection by providing translation services to both
  companies, which have deeper market penetration
• the development of or access to capabilities that support its bulk data collection.

Collection of bulk bilingual data is the basis for the neural machine translation services (a type of
statistical machine translation) that GTCOM provides. According to GTCOM researchers, the company
must be ‘acquiring more quantities and higher quality [cross-language] data’ in order to improve its
product.86 GTCOM collects ‘cross-language big data’ (that is, data in more than 65 languages). It’s
reasonable to assume that any text translated using GTCOM technology is going back to GTCOM’s
servers. Wherever GTCOM’s translation services are embedded, the company collects bulk data. Since
the translation services are performed automatically on platforms that embed GTCOM’s technology,
the fact that GTCOM’s technology is in use might not be apparent to the user. That the data is collected
and sent back to servers of a company that the Propaganda Department controls, and to a company
that openly turns that data into products that support the Chinese party-state’s security objectives,
will be even less apparent to the user.

GTCOM has a strategic cooperation agreement with Alibaba Cloud and, per the agreement, GTCOM
embeds its translation services with Alibaba’s machine translation service for Alibaba Cloud. Based
on this information, it’s reasonable to assume that GTCOM supports Alibaba Cloud’s neural machine
translation service for Alibaba’s major international businesses that rely on Alibaba Cloud. Those
include AliExpress, Lazada, ICBU, Tmall Global, Taobao Overseas and DingTalk.87 The arrangement
began in October 2016, when Alibaba Cloud and GTCOM signed an agreement to ‘jointly build
the language ability layer and the big data analysis ability layer for global users, so as to provide
comprehensive services for innovation in big data applications’ (Figure 11). The agreement also
revealed the benefit for GTCOM, which is that Alibaba Cloud would provide GTCOM with wider access
to realise its ‘global plan in the fields of cloud computing and big data’.88 By December 2016, the
agreement was already being implemented.89 As Alibaba Cloud Vice President Yu Sicheng described
the relationship in January 2017: ‘Now, AliCloud and GTCOM move forward hand in hand … [They will]
form a scientific ecological platform, and together be the future of big data.’90
                                                    expansion
     Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 132 of 288

Figure 11: GTCOM CEO Eric Yu and Alibaba Cloud Vice President Yu Sicheng sign a strategic cooperation
agreement in October 2016




GTCOM’s algorithms are deployed on its platforms to allow for many types of searches and analyses,
such as ‘sensitive word’ searches, ‘sentiment analysis’ and relationship extraction (between people,
organisations and products). One GTCOM product, YeeCloud, is funded via the National Industrial
Development Fund.91 YeeCloud is a translation tool specialising in the translation of CVs, files,
certificates and other items.92 Other Chinese companies providing translation services funnel data
through GTCOM’s YeeCloud platform to provide translations. Hong Kong-listed Chinese software
company Kingsoft’s iCIBA translator is funnelled through YeeCloud.93 Similarly, Chinese tech giant
Baidu’s Fanyi translator also appears to be funnelled through YeeCloud, combining the company’s
machine and human translation services.94 The data, therefore, is funnelled through a cloud server of
a company controlled by the Propaganda Department. It’s reasonable to assume that the data (such
as data from resumes/CVs) can be integrated into GTCOM’s government products, and any of GTCOM’s
algorithms can be used to extract desired information.

A key factor in the global debate about whether Huawei should participate in 5G networks is the
risk that its technologies can be used for espionage. Huawei’s relationship with GTCOM illustrates
how Huawei can embed technologies into its products that allow its data to go straight to servers
that the party-state controls. That data can be used for products that range from the state security
applications that Liang Haoyu identified to the language translation services that GTCOM provides.
In May 2019, Huawei and GTCOM signed an agreement to ‘jointly expand the application ecology for
big data artificial intelligence and language technology’.
                                                  expansion
     Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 133 of 288

GTCOM’s Language Box tool was already a ‘de-facto tool in Huawei’s intelligent conference rooms’.95
Huawei’s intelligent conference room solution is deployed as an option in Huawei safe cities and smart
cities packages. For instance, Huawei made an agreement with Malta in 2016 on a safe city solution
that included ‘wired–wireless communications and voice and video conferencing technologies’.96
Huawei conferencing solutions were also provided to the African Union headquarters, where data
was allegedly stolen every day for five years between 2012 and 2017.97 GTCOM has reported providing
conference translation services for the African Union as recently as 2018.98 Language Box provides
a service and, to function correctly, GTCOM logically relies on collecting data to maintain product
quality. If Huawei’s smart conferencing product collects data that goes to a server to which, by design,
the party-state apparatus has access, then Huawei isn’t fully disclosing the risks associated with its
technologies and the data collected from them, and how the data might be used.

Huawei and GTCOM already had an existing relationship before the May 2019 agreement and claim
to have together made ‘breakthroughs in data mining, software development [and] machine learning
training’.99 The 2019 agreement expanded the relationship: it said Huawei’s HiCloud would provide
GTCOM with ‘powerful global data transmission and marketing support in order to expand the
scenario-based application of AI, big data technologies in different fields by deeply mining and exerting
its impressive resource value’.100

Huawei might not be the only company embedding GTCOM’s translation hardware into its services.
GTCOM and Cisco signed a strategic cooperation agreement, which appears to be the result of
engagement with GTCOM-US.101 GTCOM has said its Language Box (the same product Huawei
integrates in its smart conferencing solution) can be integrated into Cisco’s WebEx video conferencing
solution.102 It isn’t clear whether this is taking place, or the specific nature of GTCOM’s relationship with
Cisco beyond GTCOM’s claim that a strategic cooperation agreement was signed.

The opportunity to collect translation data also extends to any company that uses GTCOM data
visualisation platforms or translation products. GTCOM CEO Eric Yu described GTCOM’s language
translation technology as being automatically embedded in the big data platforms that GTCOM
provides to companies such as ‘Haier, GE, Alibaba and many other industry clients’.103 For instance,
Haier’s COSMOPlat, which is described as a 5G-empowered mass customisation product that ‘digitally
integrates the entire factory process and supply chain, including interaction, R&D, and procurement,
to better serve individual customers.’104 The COSMOPlat ecosystem integrates a product jointly
developed with GTCOM called ‘Haier Translation – Industry Big Data’.105 The product ‘helped Haier
Group complete its global grid data management and control, access and accommodate 7 types of
databases, and achieve PB-level [petabyte-level] data processing and visual exploration analysis’.106
                                                expansion
    Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 134 of 288


Research collaborations
GTCOM relies on research alliances that give it access to researchers focused on NLP and machine
translation. GTCOM leads the Language Big Data Alliance (LBDA), which was established by
‘government departments’ to forge alliances with linguistics researchers worldwide who work on big
data analytics and NLP. Its members include nearly 200 PRC universities and a growing list of foreign
universities. An article on a January 2019 meeting said that 15 foreign institutions’ membership
applications to the LBDA were approved. Previously identified foreign university members include the
University of Bristol, the University of Vienna, the University of Mainz and the University of Geneva.107
Single members of staff from those foreign universities are often pictured participating in LBDA- or
GTCOM-organised events.108

The LBDA prioritises setting up data-sharing agreements with its members, which serves GTCOM’s
data accumulation interests.109 GTCOM CEO and LBDA president Eric Yu described the objective in a
2017 interview, stating:

   [T]he benefit [of membership] goes both ways. [The LBDA was] established by government
   departments, working on enterprises and public institutions, colleges and universities, and
   scientific research institutions for promoting the mutual application and sharing of language
   big data for the mutual application and sharing of language big data and related technological
   resources in the fields of teaching, research and more.110

The LBDA and GTCOM’s corporate strategic partners have been instrumental in the development of
some GTCOM products, which expand GTCOM’s data collection ecosystem. In May 2018, the LBDA held
a summit in London where GTCOM launched its JoveEye platform. JoveEye is described as an
‘AI powered big data knowledge service platform for scientific research’. A media release for the event
said that JoveEye was created alongside:

   Huawei, Haier, Alibaba, and other educational organisations, including the University of Kent, the
   University of Bristol, and the University of Geneva. Additionally, research organisations, such as
   the Austrian Research Institute for Artificial Intelligence, assisted in the development of JoveEye.
   JoveEye incorporates neural network technology, and translates the various languages …111

The platform integrates globally sourced data, including from scientific journals, periodicals,
patents, theses, blogs, news media, e-commerce websites and social platforms, and has GTCOM’s
auto-translation technology built in.112

GTCOM markets the LBDA globally, but it seems without clear disclosure of its relationship to the CCP’s
Central Propaganda Department. A press release for the London event described the LBDA as
‘a non-profit community dedicated to offering AI and Big Data solutions to leading research
institutions, universities, colleges and enterprises around the world’ (Figure 12).113 It omitted
information on the data-sharing arrangements that are expected of LBDA members. The event was
promoted by a UK-registered public relations firm that appears to represent many major Chinese tech
firms and media companies, including TikTok, Hikvision and Cheetah Mobile.114 The name of this firm
is ‘The Honey Partnership’, and its social creative agency is referred to as ‘Make Honey’ or ‘Honni’ in
English; in Chinese, it’s called 仳ᾱ (hongni), which translates as ‘Red You’.115
                                                    expansion
     Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 135 of 288

Figure 12: The LDBA’s London-based public relations firm for its May 2018 London event




The greatest value of the LBDA, from GTCOM’s perspective, appears to be the LBDA’s access to key
research and researchers globally and, where it can, their datasets and networks. One example is
GTCOM’s cooperation with Gerhard Budin, deputy head of the Centre of Translation Studies of the
University of Vienna (Figure 13). GTCOM claims that Budin signed an agreement on behalf of the
university with GTCOM on establishing a joint laboratory in March 2017. Budin is also Vice President
of the International Institute for Terminology Research and Chair of a technical subcommittee in the
International Organization for Standardization.116 The Vienna joint lab, according to GTCOM, would also
include technological research and work with ‘the European Commission, the European Parliament,
the United Nations, the CIUTI and other international organisations, universities and research institutes
to build a synergistic innovation platform in cross-language big data for industries, universities
and institutes.’ GTCOM’s claim may be linked to Budin’s projects co-funded by the European Union
(Figure 13).117

Figure 13: GTCOM CEO Eric Yu and deputy head of the University of Vienna’s Centre of Translation Studies Gerhard
Budin signing a joint laboratory cooperation agreement in March 2017




Beyond the LBDA, GTCOM uses the translation industry as a way of gaining access to researchers
and to build brand recognition globally. From 3 to 5 August 2017, in Brisbane, Australia, for instance,
GTCOM was a ‘top partner’ of the International Federation of Translators World Congress (FIT 2017),
which represented 80,000 translators in 55 countries.118 GTCOM committed to deeper cooperation in
machine translation and AI with the International Federation of Translators, the Australian Institute of
Interpreters and Translators, the New Zealand Society of Translators and Interpreters, the University of
Sydney, the University of Queensland and the University of Auckland.119
                                                expansion
    Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 136 of 288

GTCOM also claims it signed a strategic cooperation agreement with a University of New South Wales
(UNSW) academic on the sidelines of the 2017 conference120 and has publicly discussed their broader
relationship with the UNSW. For example, in a 2017 interview,121 CEO Eric Yu was asked:

   “GTCOM is working with many including Australia and New Zealand on MT (machine translation)
   and AI, can you talk a little about the time frame of this exciting work, and what the expected
   outcomes are?”

He replied:

   “Universities again are benefiting from the Open platform offering new technologies and solutions
   that would not be seen otherwise. In the case of UNSW, they have advanced project based
   learning, real clients of their own, and new curriculum, new degrees in translation, and interpreting
   addressing MT and able to lead in research in Language technologies. This means as we are
   using open source they also are moving towards VR, AR, Big Data and best practice using YEEKIT,
   YeeSight, etc”

GTCOM also forms collaborations with universities and companies operating in other illiberal regimes.
For instance, Russia and China already cooperate on AI research.122 In Russia, GTCOM signed strategic
cooperation agreements with the Skolkovo Foundation, Lomonosov Moscow State University and
Russia-based global mobile technology group i-Free in 2017.123 The Skolkovo Foundation is known as
‘Russia’s Silicon Valley’; it has strong Kremlin links that have been well documented in international
media, which makes the relationship interesting at a minimum, given GTCOM is a company controlled
by the Central Propaganda Department.



So what?
The CCP uses technology to make an unbreakable knot of the party’s political control and China’s
social and economic development. Developments such as smart cities are the embodiment of this
strategy because they allow the CCP to blur the line between cooperative and coercive control.
It may seem contradictory, but as already outlined throughout this paper, the technology supporting
the Chinese party-state’s vision for tech-enhanced authoritarianism doesn’t always involve distinctly
coercive and overtly invasive technologies. In fact, it relies on technologies that provide services.
Service provision helps the party collect data that’s processed and turned into information that
contributes to other tools for shaping, managing and controlling society. This is why it’s important to
understand the bigger picture—the ‘social management’ process that the party uses to prevent threats
to state security.

It isn’t only the customer deploying a piece of technology (notably, those technologies associated with
smart cities, such as IoT devices) that derives benefit from its use. Whoever has the opportunity to
access the data that a product generates and collects can derive value from the data. How the data is
processed and then used depends on the intent of the actor processing it. Data is power, and market
dominance is power. The possibilities of what can be done with that power are limited only by whether
actors have the intent, capability and opportunity to act. The GTCOM case study illustrates how the
                                                 expansion
     Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 137 of 288

party-state’s tech-enhanced authoritarianism expands globally. The Propaganda Department’s use
of GTCOM to conduct bulk data collection supports its efforts to shape global public opinion and the
party’s broader state security objectives.

National and local governments across the globe—under liberal and illiberal regimes alike—are
choosing to buy technologies from PRC companies such as GTCOM’s strategic partners, Alibaba
and Huawei. For instance, ASPI’s Mapping China’s technology giants report conducted research
into 75 smart city projects, most of which involved Huawei.124 Many of those projects include more
coercive and overtly invasive technologies, such as surveillance cameras and facial and licence plate
recognition technologies, but they can also include services such as smart transportation and smart
parking meters. The projects can also include the smart conferencing solutions that Huawei provides,
and which integrate GTCOM’s technology.

Companies such as GTCOM and its strategic partners Huawei and Alibaba can simultaneously act
in their best interests to provide services and generate profit and to support the party-state’s larger
objectives. After all, it’s the party-state that allows them to operate. No single PRC-based actor is
shielded from the reality of the CCP’s suite of state security legislation, which delivers the consistent
message that every individual and entity is responsible for state security.125



Policy recommendations
This report makes the following policy recommendations:

1. Governments should strengthen data privacy laws and ensure that they understand how their data
   is being collected and used. Importantly, they must take into consideration the intent of all actors
   with access to their data and the data of their citizens.

2. Transparency schemes such as Australia’s Foreign Influence Transparency Scheme and the US’s
   Foreign Agents Registration Act must be regularly updated and must stay flexible so they remain
   relevant to addressing important issues involving transparency and political influence.

3. Governments must invest more in data literacy programs and in promoting data transparency. For
   example, new frameworks for dealing with honesty and transparency in data collection would help
   to address what some actors, such as the CCP, are currently exploiting.

4. Governments must rethink their toolkits for dealing with foreign propaganda and update those
   toolkits to deal with the realities of the digital age.

5. Governments must recognise intent among different actors, who may have different interests and
   different values. ‘Country-agnostic’ policy approaches, for example, may feel politically correct but
   are detrimental for decision-makers and for publics, as they obscure realities by ill-defining the
   nature of the problem.
                                                                   expansion
      Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 138 of 288


Appendix 1: Known GTCOM products
and services




Source: Created by author using information from GTCOM websites.
                                                                  expansion
      Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 139 of 288


Notes
1    Samantha Hoffman. ‘China’s state security strategy: ‘Everyone is responsible’, The Strategist, 11 December 2017, online; Samantha
     Hoffman, ‘China’s tech-enhanced authoritarianism’, House Permanent Select Committee on Intelligence on ‘China’s digital
     authoritarianism: serveillance, influence, an political control, US Congress, 16 May 2019, online.
2    Hoffman, ‘China’s tech-enhanced authoritarianism’.
3    Brady Gavin, ‘How big are gigabytes, terabytes, and petabytes?,’ How-To Geek, 25 May 2018, online; Jim Rossman, ‘How much video
     can you stream with a 1 terabyte monthly data cap?’, Dallas News, 9 August 2018, online.
4    Christopher Ashley Ford, Huawei and its siblings, the Chinese tech giants: national security and foreign policy implications, US State
     Department, 11 September 2019, online.
5    Jarred Frier, ‘Commanding the trend: social media as information warfare,’ Strategic Studies Quarterly, 2017, 11(4), online; Kara
     Frederick, The new war of ideas: counterterrorism lessons for the digital disinformation fight, Center for a New American Security,
     3 June 2019, online.
6    Edward L Bernays, Crystallizing public opinion, Kindle edition, Open Road Integrated Media, New York, 1923.
7    Frank Adkins, Shawn Hibbard, ‘The coming automation of propaganda’, War on the Rocks, 6 August 2019, online.
8    Mark Scott, ‘Cambridge Analytica did work for Brexit groups, says ex-staffer’, Politico, 30 July 2019, online; Carole Cadwalladr, Emma
     Graham-Harrison, ‘Revealed: 50 million Facebook profiles harvested for Cambridge Analytica in major data breach’, The Guardian,
     18 March 2018, online; Matthew Rosenberg, Nicholas Confessore, Carole Cadwalladr, ‘How Trump consultants exploited the
     Facebook data of millions’, New York Times, 17 March 2018, online.
9    Select Committee on Intelligence, Russian active measures campaigns and interference in the 2016 US election, US Senate, 2019.
10   For discussion on the differences between Chinese and Russian state tactics, see Peter Mattis, ‘Contrasting China’s and Russia’s
     influence operations’, War on the Rocks, 16 January 2018, online; Laura Rosenberger, John Garnaut, ‘The interference operations from
     Putin’s Kremlin and Xi’s Communist Party: forging a joint response’, The Asan Forum, 8 May 2018, online.
11   Lu Wei, ‘传㶟↹䑔⍧儝㛀Ṝ䛕❎Ⰷ尮尾㞔ṟ′ダ⯚↹’ [National discourse power and information security against the background
     of economic globalization], People’s Daily, 18 July 2010, online; ‘暗擳熐⥸㗁㎿㙇ἴṜ“ṑ⹷ṑ幀”∄䮧䵌估䛕㟕⽋’ [Lu Gang:
     Construction of the One Belt, One Road decision-making system in the era of big data], People’s Daily, 8 July 2015, online.
12   David Weinberger, ‘The problem with the data–information–knowledge–wisdom hierarchy’, Harvard Business Review,
     2 February 2010, online.
13   Liza Tobin, ‘Xi’s vision for transforming global governance: a strategic challenge for Washington and its allies’, Texas National Security
     Review 2, 2018, no. 1.
14   ‘῱⯳ⳬ熐㙇曥ụ⻅熂怪ṑ戞䤖Ὣ寿⇞㭲␽⽑’ [Chivalrous island: After five years, this important meeting is being held again],
     AI Blog, 23 August 2018, online.
15   For instance, Li Wang, Guangpeng Duan, ‘䢅娴“恗↹䑔⍧”䛕のㅄ㮷⚹’ [Breaking the ‘anti-globalisation thought weapon’], The Paper,
     1 March 2019, online.
16   Hoffman, ‘China’s State Security Strategy: “Everyone is responsible”’; Samantha Hoffman, Social credit: technology-enhanced
     authoritarian control with global consequences, ASPI, Canberra, 28 June 2018, online; Samantha Hoffman, ‘The Chinese Communist
     Party always needs an enemy’, Foreign Policy, 24 January 2019, online.
17   Jianxin Fan, ‘䦏Ὣの㾿ṟ㗘⍧⯚↹’ [Social Thought Trends and Cultural Security], Red Flag Manuscript, 7 April 2017, online.
18   Samantha Hoffman, ‘Programming China: the Communist Party’s autonomic approach to managing state security’, MERICS China
     Monitor, Mercator Institute for China Studies, 12 December 2017; Samantha Hoffman, ‘Programming China: the Communist Party’s
     autonomic approach to managing state security,’ PhD thesis, University of Nottingham, 29 September 2017.
19   ‘China tells US to remove “black hands” from Hong Kong’, Channel News Asia, 23 July 2019, online.
20   Titus C Chen, ‘China’s reaction to the color revolutions: adaptive authoritarianism in full swing’, Asian Perspective, 2010, 34(2);
     Hoffman, ‘China’s state security strategy: “Everyone is responsible”’.
21   See, for instance, Liqun Wei, ‘↫䛕⎒↼⥸ἶ㞶䦏Ὣ㴌䑗䛕㘁怬Ⲧ’ [New progress of social governance since the Eighteenth Party
     Congress], Guangming Daily, 7 August 2017, online. The author, Wei Liqun, is a former director of the State Council Research Office and
     former deputy director of the National School of Administration.
22   ‘㹂⍧㘁䗗“Ṛ⑃”㖪儃 佅㋵ㅠ尗⾳げ棗⠰⯚↹’ [Deepening the education of the ‘three histories’ in Xinjaing, maintaining security in
     the ideological domain], Xinjiang Economic Daily, 14 July 2017, online.
23   ‘㹂⍧㘁䗗“Ṛ⑃”㖪儃 佅㋵ㅠ尗⾳げ棗⠰⯚↹’ [Deepening the education of the ‘three histories’ in Xinjaing, maintaining security in
     the ideological domain].
24   Hoffman, ‘The Chinese Communist Party always needs an enemy’; Chris Buckley, Amy Qin, ‘Muslim detention camps are like
     “boarding schools”, Chinese official says’, New York Times, 12 May 2019, online. Christian Shepard, ‘Fear and oppression in Xinjiang:
     China’s war on Uighur culture’, Financial Times, 12 September 2019, online. Shosuke Kato and Kenji Kawase, ‘Xinjiang: What China
     shows world vs. what former detainee describes’, Nikkei Asian Review, 10 August 2019, online.
                                                                expansion
      Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 140 of 288

25   Andrew Joscelyne, ‘Eric Yu: Cross-language big data inspires the future’, TAUS Blog, 6 December 2017, online.
26   ‘GTCOM ↹䑔棗↙䛕⥸㗁㎿ṟἋ⸶㛋兎ὒṫ: ↽⑉Ἔ伞’ [GTCOM, a world leading big data and artificial intelligence company:
     company introduction].
27   ‘Insider 㗁㎿㛋兎 7*24Ⱡ㙇⯯㙇䜢㶜’ [Insider Data Intelligence: 7*24 real-time monitoring], online.
28   Gavin, ‘How big are gigabytes, terabytes, and petabytes?’; Rossman, ‘How much video can you stream with a 1 terabyte monthly
     data cap?’.
29   ‘Insider 㗁㎿㛋兎 7*24Ⱡ㙇⯯㙇䜢㶜’ [Insider Data Intelligence: 7*24 real-time monitoring].
30   ‘槧㮏帹尾婑⥸㗁㎿Ỹ┒“尢娒”ỿ䝉’ [First cross-language big data product ‘YeeSight’ debuts], China Book International,
     3 June 2016, online.
31   ‘“ṑ⹷ṑ幀”尾婑㝞⋲␛⥸㗁㎿⻄⑁␢⹔ [The launch of the ‘One Belt One Road’ language services and big data platform], 36Kr,
     21 November 2018, online.
32   ‘Ἃ㱢㘶㋶:㗁⮨Ṯ佉ẜ幀⽋小㉡ẋ㘁ỿ䄊’ [People’s Daily: Digital Silk Road construction is the new highlight], The People’s Daily,
     22 April 2019, online.
33   ‘⽑㌤尾婑㝞⋲嶉㙤㘁售㷈’ [New blue ocean strategy in international trade: expanding language services], 13 August 2018, online.
34   ‘㣒㶺⯘熐Ṿ尢尾恫“↹䑔↽⽑⥸㗁㎿”⋺暃⯚↹椟暺’ [Liang Haoyu: GTCOM ‘global public big data’ helps to prevent security risks],
     Global Tone Communication Technology Co. Ltd (GTCOM), 20 September 2017, online.
35   ‘㣒㶺⯘熐Ṿ尢尾恫“↹䑔↽⽑⥸㗁㎿”⋺暃⯚↹椟暺’ [Liang Haoyu: GTCOM ‘global public big data’ helps to prevent security risks].
36   Guogen Cheng, Xinjie Li, ‘A method of automatically extracting band name human face data from news pages’, People’s Republic of
     China patent CN106548162B2019.
37   㣒㶺⯘熐Ṿ尢尾恫“↹䑔↽⽑⥸㗁㎿”⋺暃⯚↹椟暺’ [Liang Haoyu: GTCOM ‘global public big data’ helps to prevent security risks].
38   Keith D Foote, ‘Semantic technologies, AI, and big data working together’, Dataversity, 25 October 2018, online; Chao Bei, Hao Zong,
     ‘Toward better translation performance on spoken language’, paper presented at the 14th International Workshop on Spoken
     Language Translation, Tokyo, Japan, 14–15 December 2017.
39   ‘2020寵䠶㛋兎䡥䫇暳’ [2020 Cognitive Research Institute], online.
40   ‘⇬Ờ㗘㝽≗䳌’ [Military text classification], online.
41   ‘巆攒⇬’ [Zhao Tiejun], Machine Intelligence and Translation Lab at the Harbin Institute of Technology, 8 June 2018, online.
42   ‘巆⑀戢熐Ἃ㗘⥧ỵ熐⇅巈˚䑗尋ṟ㞋⊇’ [Zhao Kejin: Humanistic diplomacy: rise, theory and mechanism], Belt and Road Initiative
     Industry and Information Technology Resource Platform, 15 July 2018, online.
43   Ze Yang, Can Xu, Wei Wu, Zhoujun Li, ‘Read, attend and comment: a deep architecture for automatic news comment generation’;
     Lianhui Qin, Lemao Liu, Victoria Bi, Yan Wang, Xiaojiang Liu, Zhiting Hu, Hai Zhao, Shuming Shi, ‘Automatic article commenting: the
     task and dataset’.
44   Li Shiji, Cheng Guogen, ‘䨞⡋ở䕰㉡ⱊ㋨䦯传侢伭䛕㞋⚹偌尢㘊㴦ⓝ䵌估’ [Machine translation method and system based on
     generative adversarial neural network], 2017.
45   Roach, John. “Microsoft researchers build a bot that draws what you tell it to.” Microsoft, 2018, online; Hui, Jonathan. “How deep
     learning fakes videos (Deepfake) and how to detect it?” 2018, online.
46   ‘AI⥸Ờ὇熐䛏⻷䋆㊜⎟ẋ熂㞟⾷⯠姒㋛㝜␜㑯⿨⥫⥫䛕’ [Big AI event: Baidu holds hands with Huawei, Li Yanhong wants to make
     many friends], QQ, 24 December 2017, online.
47   ‘AI⥸Ờ὇熐䛏⻷䋆㊜⎟ẋ熂㞟⾷⯠姒㋛㝜␜㑯⿨⥫⥫䛕’ [Big AI event: Baidu holds hands with Huawei, Li Yanhong wants to make
     many friends].
48   ‘㷈Ợ㗁㎿壼㏙ộ“㘁䗗↽⇂⯚↹娗棢⯯櫝⯵㋑㞀㖀㓢⎦ᾞ”䩁⑈ (Haiyun Data [HYDATA] was awarded the title of “Xinjiang Public
     Security Video Lab Technology Support Unit”),” 23 August, online and online.
49   ‘㮷㟨欩㊜Ⱇ尾ά桄Ṟ㚀㣷 㷈Ợ㗁㎿䡥␢╘尾尗≼䵌估ỿ䝉戞⻗ṵ㲰㘁⎋’ [The martial arts masters’ secret language is not a
     dream: Haiyun Data (HYDATA) developed a lip language recognition system, debuts in Chongqing Liangjiang New Area], Liangjiang
     Government, 1 August 2017, online.
50   ‘⋱恰AIỸṫ⍧咎➁ 㷈Ợ㗁㎿ṟペⲍ䨢㋑⥸⮷㉡䬜“ AI傥⑙⯯櫝⯵’ [Accelerating AI industrialisation, Haiyun Data (HYDATA) and the
     University of Technology Sydney established an ‘AI Joint Lab’],” iCloudNews, 9 January 2019, online.
51   ‘尢Ợ™——≬㘁尾婑㝞⋲熂␢Ⲧ㗘⍧⋬戠’ [YeeCloud™—innovative language services, develops the power of culture], China
     Publishing and Media Journal, 29 February 2016, online.
52   Since 2018, the Central Propaganda Department has directly overseen the publishing, press and film industries, but CPG has
     always been directly overseen by the department. Prior to 2018, most ‘cultural enterprises’ were overseen via the former
     State-Council-linked State Administration of Press, Publication, Radio, Film and Television (SAPPRFT; disbanded in 2018) or the
     General Administration of Press and Publication (merged with the State Administration of Radio, Film and Television in 2013 to
     create SAPPRFT).
                                                                  expansion
      Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 141 of 288

53   Qingshan Liu, ‘㗘⍧⥿ὒ␢Ⲧ⮩❹Ṛ⥸㍢㉩’ [Three big challenges in the development of cultural state-owned enterprises],
     State-owned Assetts Supervision and Administration Commission of the State Council, 22 November 2011, online; ‘[枣ⳬ-ⵓⳂ
     ⎋]Ṿ尢尾恫䨢㋑煾枣ⳬ煿㝚暡↽⑉’ [(Qingdao-Laoshan District) Global Tone Communication Technology (Qingdao) Co. Ltd],
     YingJieSheng.com, 11 April 2019, online.
54   ‘Ṿ⯴愹棗ⱍ≋⹾Ṿ❎≋䊙朗✳↽⑉2011⻅⻷⸶ᾭὫ寿⻇尃尮’ [The leader of Propaganda Department attended the 2011 annual
     work meeting of China Publishing Group Corp. and gave remarks], China Publishing Group, 25 January 2011, online.
55   GTCOM’s direct Propaganda Department oversight has existed since the group was formed. The Central Propaganda Department
     also oversees the publishing industry, which was the role of the former State Administration of Press, Publication, Radio, Film and
     Television (SAPPRFT), which disbanded in 2018. As a result, oversight of the press, publication and film industries came under direct
     control of the Propaganda Department.
56   ‘Ṿ⯴愹㗘㖊⋯ẌὌ漕〨➫ṑ墝㞶䛎滐ἤ㛀⎋屔䡥’ [Propaganda Department Cultural Reform Office Director Huang Zhijian brings a
     delegation to Bailucang Scenic Area to carry out investigations], Sohu, 27 March 2019, online; ‘Ṿ❎≋䊙朗✳棗ⱍ㉡⒩’ [Leadership of
     China Publishing Group], China Publishing Group, online.
57   Anne-Marie Brady, China’s thought management, Routledge studies on China in transition, Abingdon, Oxon; Routledge, New York,
     2012, 109.
58   ‘≩ỢⳂ⑝〨娗ⰰ尢娒⥸㗁㎿-Ṿ尢尾恫䨢㋑僲὎㝚暡↽⑉’ [Comrade Liu Yunshan visited YeeSight Big Data—GTCOM], GTCOM,
     24 August 2017, online.
59   ‘䝒㗘㖊⋯ẌὌ檽⯮㖇㞶䨷㲚㘁⠟屔䡥’ [Provincial Cultural Reform Office Director Ma Bao received in Qinhan New City for an
     investigation (tour)], Sohu, 27 December 2017, online; ‘▗⋲愹˚Ṿ⯴愹屔䡥伕㞶䨷㲚㘁⠟屔䡥㝞⋲嶉㙤˚㗘⍧嶉㙤⸶ᾭ’ [A Ministry
     of Commerce, Propaganda Department research team visited Qinhan New City for service trade, cultural trade research], DXXNews,
     9 August 2018. online.
60   ‘[暦姐]Ṿ尢尾恫䨢㋑暦姐㝚暡↽⑉↹䑔Ⓧ␼Ṿ〔’ [(Shaanxi) Global Tone Communications Technology Global Call Centre], Snjob,
     11 September 2018, online; ‘[ṛ㷈]Ṿ尢尾恫䨢㋑煾枣ⳬ煿㝚暡↽⑉’ [(Shanghai) Global Tone Communication Technology (Qingdao)
     Co. Ltd], YingJieSheng.com, 11 April 2019, online.
61   Joscelyne, ‘Eric Yu: Cross-language big data inspires the future’.
62   ‘Ṿ❎偌尢䡥䫇Ṿ〔␢⹔ˣ↹䑔尾婑㝞⋲Ỹṫ␢Ⲧ巜⌐㋶⒛ˤ’ [The China Research Institute of Translation launched the ‘Global
     Language Services Industry Development Trend Report’], 29 August 2014, Yeemeeting.com, online; ‘Ṿ尢尾恫䄾䄙㭳怟⽋敇㗘⍧⡋戢
     棗ⱍ取ẅ偔ⰰ’ [GTCOM warmly welcomes the leaders from the CCB Culture Fund to visit], 26 May 2017, online.
63   Shuyun Ma, Shareholding system reform in china: privatizing by groping for stones, Edward Elgar Publishing Ltd, Cheltenham, UK and
     Northampton, Massachusetts, 2010; ‘GTCOM (company registration data)’, PEdaily, online.
64   Liu, ‘㗘⍧⥿ὒ␢Ⲧ⮩❹Ṛ⥸㍢㉩’ [Three big challenges in the development of cultural state-owned enterprises].
65   ‘Ṿ尢尾恫䨢㋑僲὎㝚暡↽⑉ GTCOM ≬䬜⥸Ὣ㛹䭽ṑ㭲僲ṭ⥸Ὣ’ [Global Tone Communications Technology Co. Ltd GTCOM held
     its founding general meeting and first general shareholders meeting], GTCOM, 25 September 2017, online.
66   ‘⍨ỽ㗘嶕㗁䡒㋦嶕䯲䑗㝚暡↽⑉20%僲㞔’ [Beijing Wenzi Digital Investment Management Co. Ltd 20% shares], Beijing Culture
     Equity Exchange, 30 April 2019, online; ‘ṛ㷈减㙰侢伭䨢㋑㝚暡↽⑉’ [Shanghai Tengxing (‘Soaring Star’) Network Technology
     Co. Ltd company information]; ‘⯒㴳源㺧僲㞔㋦嶕⑙Ὢὒṫ煾㝚暡⑙Ὢ煿’[Ningbo East Lake Equity Investment Cooperative
     company information].
67   ‘GTCOM Technology Corporation’, CA Company Directory, online; ‘Business entities filing document: GTCOM Technology
     Corporation’, online.
68   Beryl Elites, ‘Speakers’, online.
69   Beryl Elites, ‘Speakers’.
70   ‘Stanford Forum·INSPIRE: GTCOM’s JoveArch quantitative analysis engine shines under the spotlight’, GTCOM, 12 November 2018.
71   ‘GTCOM’s US launch event—Big data and AI: new inspirations in finance’, 23 November 2017.
72   John Dotson. ‘China explores economic outreach to US states via united front entities’, China Brief, 26 June 2019, online.
73   ‘䧠⽋䝒ˣṾ❎㛋ㆸ⠟⹓❹⽋ⓝ㘁⽋棊䜿⑞⎦ˤ’ [Fujian Province: ‘China smart cities construction and newly constructed project
     list’], smartcities.cn, 12 July 2016, online.
74   Maya Wang, ‘“Eradicating ideological viruses”: China’s campaign of repression against Xinjiang’s Muslims’, Human Rights Watch,
     9 September 2018, online.
75   Megha Rajogopalan, ‘They thought they’d left the surveillance state behind. They were wrong’, BuzzFeed, 9 July 2019, online.
76   ‘Turkcell, Huawei sign deal on smart cities in Turkey’, Daily Sabah, 23 October 2018, online.
77   Hoffman, ‘Social credit: technology-enhanced authoritarian control with global consequences’.
78   Yu Gang, ‘㾞➛㉡槧㋊“ṑ⹷ṑ幀”❎暖⑙ᾭ⠟⹓′䕹傥䜰㉡⒩’ [Weifang (Shandong) became the first member of the ‘Belt and Road
     Initiative’ International Cities Credit Union], Weifang, 24 October 2018, online; ‘漕 ⌘熐⋱⾋′䕹❎暖⑙ᾭ熂㒋㊜⇂䮢尫′“ṑ⹷ṑ幀’,
     Guochengxin Credit Server Co. Ltd, 28 October 2018, online.
                                                                 expansion
      Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 142 of 288

79   ‘䨢㋑⥸㗁㎿ (㘊㢙㧓恁)’ [Technology Big Data (program overview)], GTCOM, online.
80   ‘䨢㋑愹≋⑁ˣ⇄ở❹❎Ⰷ䨢㋑寲≣䯲䑗Ṿ⽋䬜′䕹䯲䑗⊇⻷䛕∄⯫ˤ’[Ministry of Science and Technology issued a decision on
     ‘Establishing a credit management system in the management of national science and technology projects’], 3 September 2004,
     online.
81   ‘⿡⇱⎟Ⲃ㏹怬′䕹䯲䑗⊇⻷⽋小䮥封偖昿’ [Xu Guanhua answers reporter’s questions on advancing credit mangement system
     construction], Technology Daily, 6 September 2004, online.
82   Even so, ‘ethical’ behaviour is judged by responsibility to the party-state, not the people whom science and technology companies
     and researchers affect. When SciTech Credit was launched in 2004, then Minister of Science and Technology Xu Guanhua said it was
     an integral part of the social credit system and combined institutional and moral constraints and legal administration and social
     supervision.
83   Shi’an Tao, ‘尫′˙䨢㋑⸶ᾭ〖⥘䛕㔞⯙’ [Honesty: Personal integrity is essential in science and technology work], People’s Daily,
     8 October 2004, online.
84   ‘䨢䡥尫′⋺㏹槧⻭欩嵹戠␢Ⲧ’ [Research integrity promotes high-quality development in the capital (Urumqi city)], wlmq.gov.cn,
     13 June 2019, online.
85   ‘ẝ泒㝹澡⽋䬜䨢㋑′䕹尕Ὀᾤ䵌㊤恱₶⼈䨢䡥䐀⣔ ⹃㝚1286Ⰷ⎦ᾞ䩀㟒␓ṟ’ [Urumqi established a SciTech credit evaluation
     system to create a healthy scientific research environment: 1286 units have actively participated], wlmq.gov.cn, 12 October 2018.
86   Chao Bei, Hao Zong, Conghu Yuan, Qingming Liu, Baoyong Fan, ‘GTCOM neural machine translation systems for WMT19’, paper
     presented at the Fourth Conference on Machine Translation (WMT), 1–2 August 2019.
87   ‘Applying Alibaba machine translation to cross-border e-commerce scenarios’, Alibaba Cloud, 19 September 2018, online; ‘Ṿ尢尾
     恫␢⹔“䦯传侢伭㞋⚹偌尢”熂㮴枳PK岈㮝偌尢’ [GTCOM launched “neural network machine translation, PK(s) (dominates) Google
     Translate], kejimt.com, 3 January 2017, online.
88   ‘GTCOM and AliCloud: a win–win cooperation was built to embrace the internet ecosystem’, PR World, 14 October 2016, online.
89   ‘Ṿ尢尾恫␢⹔“䦯传侢伭㞋⚹偌尢”熂㮴枳PK岈㮝偌尢’ [GTCOM launched “neural network machine translation”, PK(s) (Dominates)
     Google Translate]; ‘尢䖝⋹げ | 尢Ợ㞋⚹偌尢↶櫌暐戝Ợ⹓➋ ⽑⒀⥫➋㛀⯫⊇⍧㝞⋲’ [The dynamics of the translation field |
     YeeCloud translation machine entering into AliCloud market opens up multi-scenario customised services], Yeeworld, 27 December
     2016, online.
90   ‘☌の㉡熐㗅⑙㗁㎿+㋑㞀+Ỹ┒熂㊤恱䕰げ⻄⑁㊞㚀⥸㗁㎿䛕㝻㞶’ [Yu Sicheng: Integrating data + technology + products, creating
     an ecological platform is the future of big data], YeeWorld, 3 January 2017, online.
91   ‘☹~偌2015㙶勓熂尢Ợ仳⍖“湴整⽑㋳”(❏)’ [Super high ~2015 New Year, YeeCloud ‘Red Envelope Sale’ starts’ (image)], Sohu,
     4 February 2015, online.
92   ☹~偌2015㙶勓熂尢Ợ仳⍖“湴整⽑㋳”(❏)’ [Super high ~2015 New Year, YeeCloud ‘Red Envelope Sale’ starts’ (image)].
93   ‘㝅伪⋬熂戢Ⳃ尞枉㒋㊜尢Ợ⽑恫❹伐Ἃ⸶偌尢㝞⋲’ [Even more helpful: PowerWord joined forces with YeeCloud to launch online
     human translation service], GTCOM, 2 September 2014, online.
94   ‘Ṿ尢尾恫ṟ䛏⻷怏㉡⑙ᾭ熂③䕹㊈㐡Ῥ↹㘊ᾞ偌尢㝞⋲’ [GTCOM achieved cooperation with Baidu, providing full translation
     services for users], GTCOM, 5 February 2015, online.
95   ‘GTCOM signs a strategic contract with Huawei to build an application ecology on the basis of AI big-data technology’, GTCOM,
     9 May 2019, online.
96   ‘Malta Government and Huawei signed a memorandum of understanding to support Digital Malta’, Huawei, 16 April 2016, online.
97   Danielle Cave, ‘The African Union headquarters hack and Australia’s 5G network’, The Strategist, 13 July 2018, online.
98   ‘Ὣ寿␴尢㝞⋲’ [Conference interpretation services], GTCOM, online.
99   ‘Ṿ尢尾恫ỿ䝉2018Ợ⎨-⎟ẋ忀὇ỸṫⵁὫ Ⲧ⎋怟Ợ˚㹮ṵ➁棗ⱍ␓娓’ [GTCOM presented at the 2018 Yunnan–Huawei Software
     Industry Summit; its exhibition area welcomed leaders from Yunnan and Chongqing], GTCOM, 25 December 2018, online.
100 ‘GTCOM signs a strategic contract with Huawei to build an application ecology on the basis of AI big-data technology’.
101 Beryl Elites, ‘Speakers’.
102 ‘Ṿ尢尾恫LanguageBoxỿ䝉の䨢Ṿ❎㖪儃′ダ⍧2.0䡥对Ὣ 㛋兎侢伭娗棢Ὣ寿娴∄㘊㢙合儀⯫’ [GTCOM’s Language Box
    presented at the Cisco China Education Informatisation 2.0 Conference: The Smart Internet video conference solution was
    approved], GTCOM, 20 June 2019, online.
103 Joscelyne, ‘Eric Yu: Cross-language big data inspires the future’.
104 Ren Ke, ‘Xinhua headlines: “Made in China” progresses as global industry undergoes transformation’, New China, 26 April 2018, online;
    Haier Home Appliances, ‘Haier Home Appliances to introduce upgraded COSMOPlat empowered with 5G technology at Hannover
    Messe’, PRN Newswire, 30 March 2019, online.
105 ‘἟ợ傥⸶⏓⦥③⸶ṫ⥸㗁㎿熐Ṿ尢尾恫ṟ㷈ⱥ朗✳⇂⑝㊽巈Ṿ❎㛋恱椟⹗’ [From network factories to industrial big data: GTCOM
    and Haier jointly unfurl the sail for China manufacturing], GTCOM, 25 April 2017, online.
106 ‘LBDA seminar explores how big data inspires us today’, Language Big Data Alliance, 12 April 2017. online.
                                                                expansion
      Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 143 of 288

107 ‘尾婑⥸㗁㎿傥䜰䑗ỜὫ寿❹ỽẏ墝’ [LBDA conference is held in Beijing], GTCOM, 17 January 2019, online.
108 ‘YeeKit 4.0↹䑔␢⹔ 戞⢢尾婑墝ṫ㢍ⲑ-Ṿ尢尾恫䨢㋑僲὎㝚暡↽⑉’ [YeeKit 4.0 global release reshaping the language industry
    landscape—GTCOM], GTCOM, 22 July 2019, online.
109 ‘尾婑⥸㗁㎿傥䜰䑗ỜὫ寿❹ỽẏ墝’ [LBDA conference is held in Beijing]; ‘尾婑⥸㗁㎿傥䜰䬱䩜’ [Language Big Data Alliance
    Charter], Language Big Data Alliance, online.
110 ‘The visionary CEO of GTCOM talks artificial intelligence, machine learning, big data, VR, and more’, GTCOM, 8 August 2017, online.
111 Foote, ‘Semantic technologies, AI, and big data working together’.
112 Foote, ‘Semantic technologies, AI, and big data working together’.
113 ‘The Language Big Data Alliance launches in Europe with summit in London’, BusinessWire, 14 May 2018, online.
114 ‘Make Honey: client testimonials’, Make Honey, online; ‘Honey talks: TikTok platform focus’, Make Honey, online.
115 ‘The Honey Partnership (Ventures) Ltd—10560659’, Identeco, 1 July 2019, online; ‘Honni 仳ᾱ | Blog – Honni 仳ᾱ | The Honey
    Partnership’; ‘The Language Big Data Alliance launches in Europe with summit in London’.
116 Directorate-General for Translation, ‘Interview with Gerhard Budin’, European Parliament, no date, online.
117 Directorate-General for Translation, ‘Interview with Gerhard Budin’.
118 ‘What is FIT’, International Federation of Translators, online; ‘㉡ẋFIT 2017棇仸⑙ᾭὪᾅ Ṿ尢尾恫AI尾婑䨢㋑⹔ⲑ↹䑔’ [Top partner
    of FIT 2017: GTCOM’s AI language technology gains a global presence], GTCOM, 6 August 2017, online.
119 ‘㉡ẋFIT 2017棇仸⑙ᾭὪᾅ Ṿ尢尾恫AI尾婑䨢㋑⹔ⲑ↹䑔’ [Top partner of FIT 2017: GTCOM’s AI language technology gains a
    global presence].
120 ‘YeeKit 4.0↹䑔␢⹔戞⢢尾婑墝ṫ㢍ⲑṾ尢尾恫䨢㋑僲὎㝚暡↽⑉’ [YeeKit 4.0 global release reshaping the language industry
    landscape—GTCOM].
121 ‘The visionary CEO of GTCOM talks artificial intelligence, machine learning, big data, VR, and more’.
122 Samuel Bendett, ‘Russia’s national AI center is taking shape’, Defense One, 27 September 2019, online.
123 ‘Language and big data drive innovations: GTCOM at Startup Village 2017’, TASS, 8 June 2017, online.
124 Danielle Cave, Samantha Hoffman, Alex Joske, Fergus Ryan, Elise Thomas, Mapping China’s technology giants, ASPI, Canberra,
    April 2019, online.
125 Danielle Cave, Elsa Kania, Tom Uren, Fergus Hanson, Peter Jennings, Michael Shoebridge, Samantha Hoffman, Jessica Clarence,
    Greg Austin, Huawei and Australia’s 5G network, ASPI, Canberra, 10 October 2018, online; Samantha Hoffman, Peter Mattis, ‘Britain
    must avoid being sucked into Huawei’s moral vacuum’, CAPX, 24 June 2019, online; Hoffman, ‘China’s state security strategy:
    “Everyone is responsible”’; Samantha Hoffman, ‘“Dangerous love”: China’s all-encompassing security vision’, The National Interest,
    17 May 2016, online.
                                               expansion
      Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 144 of 288


Acronyms and abbreviations
2020 Institute   2020 Cognitive Research Institute
AI               artificial intelligence
BRI              Belt and Road Initiative
BRI Platform     BRI Language Services and Big Data Platform
CCP              Chinese Communist Party
CGCC-USA         China General Chamber of Commerce–US
CPG              China Publishing Group
CTC              China Translation Corp.
GAN              generative adversarial networks
GTCOM            Global Tone Communications Technology Co. Ltd
HIT              Harbin Institute of Technology
IoT              internet of things
LBDA             Language Big Data Alliance
NLP              natural language processing
PLA              People’s Liberation Army
PRC              People’s Republic of China
R&D              research and development
SOE              state-owned enterprise
UNSW             University of New South Wales
                              expansion
Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 145 of 288
Fact Sheet: Communist Party Groups in Foreign Companies in China - China Business Review               Page 1 of 4
             Case 1:20-cv-02658-CJN       Document         48-2    Filed   11/01/20
                               TikTok Footnote 54 - Fact Sheet: Communist Party Groups Page 146 of 288
                                                          in Foreign Companies in China




                                                                                                                        Explore




                                                           Operations       Politics      Tech   Society   Media    Podcasts




      HR & Staffing   Management   Policy & Regulations




     Fact Sheet: Communist Party Groups
     in Foreign Companies in China
     The Chinese government
                 g          is pushing
                               p     g foreign
                                            g companies
                                                 p      to include party
                                                                   p y organizations
                                                                         g
     among their employees
                         s. Where do these companies stand if they don’t want to acquiesce
     to their demands?

          USCBC on May 31,
                       31 2018




                                                                                                                   AR-469
ht... https://www.chinabusinessreview.com/fact-sheet-communist-party-groups-in-foreign-companies-in-china/
Fact Sheet: Communist Party Groups in Foreign Companies in China - China Business Review               Page 2 of 4
             Case 1:20-cv-02658-CJN        Document       48-2     Filed  11/01/20
                               TikTok Footnote 54 - Fact Sheet: Communist Party Groups Page 147 of 288
                                                        in Foreign Companies in China
         Share                                                                                      Must Reads
     By Jake Laband
                                                                                                           Share

                                                                                                   ƕ WSJ: Trump Administration to Ban
     Chinese Communist Party (CCP) officials are increasingly calling on companies to
                                                                                                    WeChat Use in US After Sunday
     support the creation of party organizations among their employees. The potential for party
                                                                                                    Night
     groups to influence corporate decision making has raised concern among some US
     company executives: What are foreign companies obligated to do, and how should                ƕ Reuters: ByteDance plans TikTok

     companies respond to requests to establish party organizations in their China                  IPO to win US deal as deadline
                                                                                                    looms: sources
     subsidiaries?
                                                                                                   ƕ Reuters: China’s Tencent rebrands
     Legal requirements for foreign companies                                                       WeChat work app ahead of Trump
                                                                                                    ban
     China’s laws governing foreign invested enterprises are silent on party organizations.
                                                                                                   ƕ WSJ: China’s EV Champion Bets Big
     China’s Company Law, which applies to domestic as well as foreign-invested companies
                                                                                                    on a Different Flavor of Battery
     (but not foreign representative offices), does address party organizations, but does not
     specify their role. Article 19 requires companies to provide the “necessary conditions” for
     the activities of party organizations, which shall be established within the company
                                                                                                    Join our mailing list
     according to the CCP Constitution.
                                                                                                           Share

     Chapter 5 of the CCP Constitution requires the formation of a party organization in
                                                                                                    First Name: *
     companies with three or more party members. The CCP Constitution lays out different
     expectations for the role of party groups in state-owned enterprises (SOEs) and private
     companies.
                                                                                                    Last Name: *

     խ Article 33 was amended in November to alter requirements for party groups within
       SOEs. While previous versions of the CCP Constitution called for party groups to play a
                                                                                                    Email: *
       “core political role,” the revised version calls for these groups to play an expanded
       leadership role, ensure the implementation of party policy, and discuss and decide
       major issues for their enterprise.
                                                                                                    Company: *
     խ In private companies, the CCP Constitution states that party organizations are more
       focused on making sure the company follows the law and overseeing organizations
       such as trade unions and the Communist Youth League. No management or                               List - News Overview
       governance role is specified. While it is not always clear that the term “private                   List - China Business Review

       companies” incorporates foreign invested enterprises, this may be the most relevant                 List - China News Headlines
                                                                                                           List - Invest in the US
       guidance for foreign companies.
                                                                                                           Send me a copy
     By design, party organizations in SOEs are more prominent and influential. Party
     regulations issued in June 2015 specify that the chairman or CEO of an SOE should
                                                                                                         Submit
     serve as the secretary of the party group, and that other company executives should be
     included in the party group as well.                                                           *
                                                                                                        These fields are required.


     The party in foreign-invested enterprises


     Based upon the Company Law, party organizations should be permitted to be established
     in a foreign-invested enterprise – JV or 100% foreign-owned – if it employs three or more
     party members. No management or governance role is required, however, and company
     best practices suggest these organizations are not required to hold a managerial function.
     For example, party organizations could serve as a channel or platform to coordinate local
     employee non-work activities or management-employee communications.



                                                                                                                            AR-470
ht... https://www.chinabusinessreview.com/fact-sheet-communist-party-groups-in-foreign-companies-in-china/
Fact Sheet: Communist Party Groups in Foreign Companies in China - China Business Review               Page 3 of 4
             Case 1:20-cv-02658-CJN        Document       48-2     Filed  11/01/20
                               TikTok Footnote 54 - Fact Sheet: Communist Party Groups Page 148 of 288
                                                              in Foreign Companies in China
     Joint ventures, especially those with state-owned partners, may face different pressures
     regarding the role of party organizations, although it is USCBC’s understanding that they
     are not subject to any legal obligation to allow party groups decision-making power,
     based on the legal requirements analyzed above.


     Some USCBC companies have reported that their state-owned joint venture partners
     have recently approached them about altering their articles of association to support party
     groups within the joint venture, even going as far to request that they be amended to
     allow critical matters to be approved by the party organization before they are presented
     to the board. Some of these requests likely stem from a party directive issued in March
     2017, though companies report receiving similar requests earlier than this. The 2017
     directive, entitled “Notice About Firmly Promoting Writing SOE Party Building Work into
     Company Articles of Association,” requires state-owned enterprises to incorporate party-
     building principles into their articles of association. However, the notice does not
     represent a legal requirement and companies have reported successfully pushing back
     against such requests to allow a simple re-statement in the articles of association of the
     company’s obligations under the Company Law.


     In addition, the laws governing joint ventures specify that amendments to the articles of
     association require unanimous consent of directors present at the board meeting,
     meaning the Chinese partner cannot force such changes without the foreign partner’s
     agreement. In fact, these laws clearly state that the board of directors is the highest
     decision making body in the company. The Company Law does not specify any particular
     role for party organizations in foreign-invested enterprises, so any attempt to give a party
     cell a managerial or governance function can be challenged on this basis.


     Companies should be alert to pressures to form party organizations in their China
     subsidiaries, but also aware of the legal framework and best practices that may limit the
     impact of such organizations on governance and management. Consulting with legal
     counsel is always recommended when deciding on a strategy to respond to such
     requests.


     Posted in: HR & Staffing, Management, Policy & Regulations, Top Story    Tagged in: ccp, China's
     company law, Chinese Communist Party, party cells, party organizations




                    Posted by Jake Laband
                    All Posts Website




                                                                                                        AR-471
ht... https://www.chinabusinessreview.com/fact-sheet-communist-party-groups-in-foreign-companies-in-china/
Fact Sheet: Communist Party Groups in Foreign Companies in China - China Business Review               Page 4 of 4
             Case 1:20-cv-02658-CJN        Document       48-2     Filed  11/01/20
                               TikTok Footnote 54 - Fact Sheet: Communist Party Groups Page 149 of 288
                                                      in Foreign Companies in China



      Next                                                                  Previous


     A Short History of Trade Wars                                         The Trade War Is On Hold – But the Poli…
     May 24, 2018                                                          June 7, 2018




     About Us USCBC Contact Us Submit a Story Events Submit an Event                             © US-China Business Council




                                                                                                            AR-472
ht... https://www.chinabusinessreview.com/fact-sheet-communist-party-groups-in-foreign-companies-in-china/
Politics in the Boardroom: The Role of Chinese Communist Party Committees – The Diplomat              Page 1 of 5
               Case 1:20-cv-02658-CJN TikTok
                                          Document      48-2      Filed      11/01/20
                                              Footnote 55, 58 - Politics in the       Page 150 of 288
                                                    Boardroom




                            CHINA POWER | ECONOMY | POLITICS | EAST A



                            Politics in the
                            Boardroom: The
                            Role of Chinese
                            Communist Party
                            Committees
                            What will the
                            consequences be if Party
                            Committees take up a
                            larger role in pressuring
                            company boards?

                            By Federica Russo
                            December 24, 2019




                                                                                               AR-473
  https://thediplomat.com/2019/12/politics-in-the-boardroom-the-role-of-chinese-communist-party-committees/
Politics in the Boardroom: The Role of Chinese Communist Party Committees – The Diplomat              Page 2 of 5
               Case 1:20-cv-02658-CJN TikTok
                                          Document      48-2      Filed      11/01/20
                                              Footnote 55, 58 - Politics in the       Page 151 of 288
                                                    Boardroom

                              Credit: Pixabay


                            China’s President Xi Jinping has called for
                            efforts to strengthen the role of the Chinese
                            Communist Party (CCP) within domestic
                            borders, considereding the Party as the engine
                            behind the country’s rejuvenation. Indeed, to
                            navigate the unstable international scenario
                            and make China a global power by 2050, the
                            CCP has adopted “the spirit of the nail,”
                            according to which one must strike until the
                            nail is well in place, because a single blow with
                            a hammer is not always enough. Following
                            that philosophy, China’s Communist Party
                            works hard throughout all levels of society to
                            improve its credibility and continuity over
                            time, cementing a vision that is reflected even
                            in the business sphere. In particular, Party
                            Committees represent an important
                            mechanism through which Beijing’s
                            government expands its authority and
                            supervision over organizations, creating
                            different nuances of corporate governance
                            with Chinese characteristics.

                            A Party Committee is formed by a group of
                            senior CCP members who are given a
                            leadership position inside the halls of public
                            and private companies operating in China. The
                            legal pillars sustaining such a committee’s
                            activity are marked in the 2012 Constitution of
                            the Communist Party of China. In China’s state-
                            owned enterprises (SOEs) the committee’s
                            leading position refers to its competence in
                            setting the right decision, keeping in mind the
                            big picture, and supporting the meeting of
                            shareholders and boards of directors to decide
                            on major issues. Within private enterprises,
                            however, it implements Party’s policies and

                                                                                               AR-474
.. https://thediplomat.com/2019/12/politics-in-the-boardroom-the-role-of-chinese-communist-party-committees/
Politics in the Boardroom: The Role of Chinese Communist Party Committees – The Diplomat              Page 3 of 5
               Case 1:20-cv-02658-CJN TikTok
                                          Document      48-2      Filed      11/01/20
                                              Footnote 55, 58 - Politics in the       Page 152 of 288
                                                    Boardroom
                            operates through the Trade Union and the
                            Communist Youth League Organization.
                            According to Asian Corporate Governance
                            Association’s reports, to understand what a
                            Party Committee really does, we must take into
                            account three main points:

                                  1. It makes the “Three Important, One
                                     Large Decisions,” which means being
                                     responsible for the allocation of funds
                                     relative to important issues, cadres’
                                     appointments or dismissals, and new
                                     projects.
                                  2. The members of the Party Committees
                                      could also become part of the board of
                                      directors or the executive team.
                                  3. The Party unit must oversee the
                                     system of appointment of the
                                     executives.

                            The presence of these governmental bodies is
                            particularly emphasized within strategic
                            sectors and zones. In 2017, Party Committees
                            existed in around 70 percent of 1.86 million
                            private owned companies in China, with a
                            presence that is destined to grow. Last
                            September, local authorities in Hangzhou,
                            capital city of Zhejiang province, announced
                            that 100 private companies in their city alone
                            have welcomed governmental officials to
                            foster the growth of the business environment.
                            The province of Zhejiang is an important
                            backbone for the national economy; among
                            theb players included in that initiative are
                            Zhejiang Geely Autombile Holdings Ltd.,
                            Hangzhou Wahaha Group Co., and Alibaba.

                            Chinese experts who advocate for the Party
                            Committee system argue that it benefits
                            production, long-term planning, and the fight
                            against corruption inside Chinese companies.
                                                                                               AR-475
.. https://thediplomat.com/2019/12/politics-in-the-boardroom-the-role-of-chinese-communist-party-committees/
Politics in the Boardroom: The Role of Chinese Communist Party Committees – The Diplomat              Page 4 of 5
               Case 1:20-cv-02658-CJN TikTok
                                          Document      48-2      Filed      11/01/20
                                              Footnote 55, 58 - Politics in the       Page 153 of 288
                                                    Boardroom
                            Enjoying this article? Click here to subscribe
                            for full access. Just $5 a month.

                            But the Party Committee has an explicit role
                            even within foreign companies, where its
                            nature has raised debates especially among
                            the community of investors involved in joint
                            ventures (JVs) with state-owned enterprises.
                            Even if Chinese Company Law regulates the
                            establishment of Party units in foreign
                            invested enterprises (both JVs and fully
                            owned) without requiring governance roles for
                            their members, recent trendsb in officials’
                            attitude — which are oriented toward the
                            demand for more power — indicate
                            accelerating interference. That suggests that
                            these positions are not merely symbolic, but
                            rather an eventual source of political pressure
                            around the boardroom.

                            Leadership is a core concept in the dynamics
                            of a board of directors. Factors that challenge
                            this leadership impact the performance of the
                            body, with repercussions across the whole
                            organizational entity. The eventual
                            superseding of business strategies by political
                            ideologies could put directors in a difficult
                            position and evolve into board pathologies that
                            make them vulnerable. These outcomes will
                            affect the group’s decision making process and
                            could result in negative group conflicts,
                            dysfunctional coalition formations, board
                            polarization, and pluralistic ignorance. All
                            these elements could result in a private
                            company becoming a sort of “political
                            weapon,” which deploys its potential when
                            diatribes between international actors occur in
                            the global scene.

                            It would be interesting to monitor how and if a
                            higher level of external complexity —

                                                                                               AR-476
.. https://thediplomat.com/2019/12/politics-in-the-boardroom-the-role-of-chinese-communist-party-committees/
Politics in the Boardroom: The Role of Chinese Communist Party Committees – The Diplomat              Page 5 of 5
               Case 1:20-cv-02658-CJN TikTok
                                          Document      48-2      Filed      11/01/20
                                              Footnote 55, 58 - Politics in the       Page 154 of 288
                                                              Boardroom
                            generated by commercial wars, diplomatic
                            tensions, and geopolitical involvements —
                            could be translated by China’s governmental
                            apparatus into a need for strict controls
                            internally. Due to this consideration, even the
                            business setting could become an important
                            minefield where companies are expected to
                            gain results that contribute to China’s great
                            rejuvenation and where creating situations of
                            vulnerability and tension could bring some
                            advantages to the Party.

                            Federica Russo writes about business and
                            geopolitics. Her analysis has been published by
                            Asia Times, OBOReurope, Asia Power Watch,
                            Cultural Bridge and several platforms where
                            she is focused on China’s engagement in the
                            global scene, corporate boards’ dynamics, and
                            organizational behavior.

                            TAGS

                             China Power    Economy      Politics    East Asia   China    CCP


                             CCP cells in Chinese companies     Chinese Communist Party


                             Party Committees in Chinese companies




                                                                                                AR-477
.. https://thediplomat.com/2019/12/politics-in-the-boardroom-the-role-of-chinese-communist-party-committees/
                          TikTok Footnote 56 - Awakening Governance: The evolution of corporate governance in China
         Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 155 of 288

Wh
W
What
  ha
   att iiss y
            yo
            your
              our
               ur v
                  view
                    iew on
                    iew
                    ie  on iinvesting
                             nves
                             nv
                             nves
                                esti
                                 sti
                                  ting
                                    ng in
                                       in A shares?
                                            ssh
                                              har
                                                ares
                                                  es??                                                 Entrepreneur
                                                                                                       En
                                                                                                       E   nttrre
                                                                                                                epprre
                                                                                                                     enneeur
                                                                                                                         euur risk
                                                                                                                                 isk (people
                                                                                                                               ris    ((p
                                                                                                                                       (pe
                                                                                                                                        peeoopl
                                                                                                                                            op ple risk)
                                                                                                                                                      risk
                                                                                                                                                      ri  k)) is
                                                                                                                                                         sk    is the
                                                                                                                                                                  thehe most
                                                                                                                                                                         mosost
We
W        e have
           havave anan A share
                             sha
                              hare  re fund,
                                         fun
                                           undd,, soso naturally,
                                                        natu
                                                        na     turra
                                                                   all  y we
                                                                     lly,  we                          obvious
                                                                                                       ob
                                                                                                       o   bvviiou
                                                                                                                ous onone,
                                                                                                                      o   e, iincluding
                                                                                                                        ne,    ncclu
                                                                                                                               n   ludi  ng rrelated-party
                                                                                                                                       ding        ela
                                                                                                                                                   el
                                                                                                                                                    laatte
                                                                                                                                                         edd-p-pa    ty transaction
                                                                                                                                                                 arrty
                                                                                                                                                                    rty  tra
                                                                                                                                                                          rannssaaccttiion
                                                                                                                                                                                        on
have
h
ha       ve sspent
        ave     pe
                p   nt ssubstantial
                  ent     ub
                          u  bssttan
                                   anti    al time
                                       ttiial   ime and
                                              tim       an
                                                        a nd effort
                                                                 effort getting
                                                                 eff       gett
                                                                           ge tttin
                                                                                  ing                  risks,
                                                                                                       rriisk
                                                                                                          isks,
                                                                                                           ssk s, along
                                                                                                             ks,  allo ng with
                                                                                                                     ong    wit th operational
                                                                                                                               ith  op
                                                                                                                                    o  peerra
                                                                                                                                            attiona
                                                                                                                                                 iio
                                                                                                                                                   onnaal and
                                                                                                                                                           an
                                                                                                                                                           a nd execution
                                                                                                                                                             nd   exe
                                                                                                                                                                  ex  eccuuttio
                                                                                                                                                                            tio
                                                                                                                                                                             ion
comfortable
cco    omf
         mfor orttaab  le with
                    blle   with
                           wi  th both
                                     bootth the
                                              the market
                                              th       market
                                                       ma    rrk et and
                                                               ket  an ndd the
                                                                           the                         risks.
                                                                                                        risk
                                                                                                        risk
                                                                                                        ri     s. For
                                                                                                            sks.  Foorr Aberdeen,
                                                                                                                        Ab be
                                                                                                                            erd
                                                                                                                              rdeen
                                                                                                                                  een,
                                                                                                                                  ee  n, we
                                                                                                                                          we never ne
                                                                                                                                                   n
                                                                                                                                                   neve
                                                                                                                                                    ev veer invest
                                                                                                                                                         er  iin
                                                                                                                                                               nvve
                                                                                                                                                                  estst if
                                                                                                                                                                        if we
                                                                                                                                                                           we feel
                                                                                                                                                                                 feel
                                                                                                                                                                                   eel
                                                                                                                                                                                   ee
 cco   omp
         mpan
  companies.   aniie
                   es.
                   es.s. T  here
                            he
                         There    e aarere
                                         ew    ellll--d
                                               e      doo
                                                        occcu
                                            well-documented    ument
                                                                me
                                                                m  ent
                                                                    nted e risks
                                                                             rissk
                                                                                 kss                    unco
                                                                                                        un   comfmffo
                                                                                                       uncomfortable orrt
                                                                                                                       rta
                                                                                                                        tabl
                                                                                                                          abl
                                                                                                                            ble with
                                                                                                                                  wiith
                                                                                                                                  w itthh the
                                                                                                                                          thhe e founder
                                                                                                                                                   fou
                                                                                                                                                    oun  ndderer or
                                                                                                                                                                  or management.
                                                                                                                                                                      ma
                                                                                                                                                                      m  ana
                                                                                                                                                                           nag geeme men ntt.
  ssurrounding
   su
   sur urr
         rrou
            ound  din
                    ing investing
                          iin
                            nve
                            nvveest
                                eststiin
                                       ng in  n China,
                                                 Chi hin
                                                       naa, but
                                                         a,     but the
                                                                bu    tth
                                                                        he market
                                                                            ma arrkkeett                Bo
                                                                                                       Both oth
                                                                                                             th tthe
                                                                                                                   he ccharacter
                                                                                                                   he    hara
                                                                                                                         ha  ractc te
                                                                                                                                    err and
                                                                                                                                        and
                                                                                                                                          nd quality
                                                                                                                                                 quaualility
                                                                                                                                                          ty ofof the
                                                                                                                                                                   tth
                                                                                                                                                                     he people
                                                                                                                                                                          pe
                                                                                                                                                                          p eo
                                                                                                                                                                             op ple
                                                                                                                                                                                ple
                                                                                                                                                                                  le
   ha
   h
   has  as obvious
            obvi
            obvi
            ob  vio
                  iou
                   ous attractions
                   ous   attttrrac
                         a      acttiio on ns China
                                               Ch
                                               C  hinina is is leading
                                                                lea
                                                                  ead
                                                                    diing
                                                                        ng the
                                                                            the  e                      in
                                                                                                         nssiid
                                                                                                       inside dee the
                                                                                                                   thhee company
                                                                                                                         com
                                                                                                                           ompa pany
                                                                                                                                panyny isis something
                                                                                                                                              som
                                                                                                                                              so
                                                                                                                                              some me ethin
                                                                                                                                                         thin
                                                                                                                                                         th ing we
                                                                                                                                                            ing   we value
                                                                                                                                                                        val
                                                                                                                                                                          alue
                                                                                                                                                                             ue a lot lo
                                                                                                                                                                                       ott
   wo
   w
   worldorrlld in
                in ssome
                      ome o
                      om      off tthe
                                     he ssectors,
                                     he      eccttoorsr , like
                                                           lliik
                                                            likkee e-commerce,
                                                                   e-c
                                                                    -comme   merc  rcce,
                                                                                   rce,
                                                                                      e                 in our
                                                                                                       in    ouurr investment
                                                                                                                   inv
                                                                                                                    nve esstm
                                                                                                                           tme  ennt decision-making
                                                                                                                                       de
                                                                                                                                       d ecciissiio
                                                                                                                                         eci       on
                                                                                                                                                    n-m makakin ing process.
                                                                                                                                                                      prro
                                                                                                                                                                      p  occeessss..
   ffor
    fo or eexxaammp
                 mpl
           example. plle.
                        e. AAss in
                                 iinvestors,
                                   nvveesttorors,s wewe always
                                                            allwa
                                                            a  lw
                                                                wa ay
                                                                    yss have
                                                                         hav
                                                                           avee to
                                                                                 t
    ba
    b   ala
         lan
    balance  ncce rre
                    etuturn
                   return rn with
                               wiitth macroeconomic
                                         m cr
                                         ma   croeoe ecco
                                                        on  no ommiic risk,
                                                                        risk
                                                                        risk, political
                                                                              po olliiti
                                                                                      tica
                                                                                         cal           Regu
                                                                                                       Re
                                                                                                       Regu  gulla
                                                                                                             gula
                                                                                                       Regulatory atotory
                                                                                                                       ry risk
                                                                                                                            risk
                                                                                                                               iissk isis another
                                                                                                                                          anoth
                                                                                                                                            no
                                                                                                                                            n otth
                                                                                                                                                 her
                                                                                                                                                   er issue.
                                                                                                                                                        issssu
                                                                                                                                                             uee
                                                                                                                                                               e.. Changes
                                                                                                                                                                   Ch
                                                                                                                                                                   C han
                                                                                                                                                                     ha
                                                                                                                                                                      ang ge
                                                                                                                                                                           es inin
    rrisk,
     riisk
        sk, rreegu
                 gulalatto
                     lato
             regulatory  oryry risk,
                                risisk,
                                     k, andand
                                            nd so so on,
                                                       on, and
                                                       on       an
                                                                a nd this
                                                                       this is
                                                                       th   is                         regu
                                                                                                       re   gulalati
                                                                                                       regulations  tion
                                                                                                                      ons cancca an affect
                                                                                                                                       affec
                                                                                                                                       aff
                                                                                                                                       affec
                                                                                                                                           ect not
                                                                                                                                                 not just
                                                                                                                                                 no     jusstt SOEs
                                                                                                                                                        ju     SOEOEs but
                                                                                                                                                                  OEs   bu
                                                                                                                                                                        b ut also
                                                                                                                                                                              allsso
                                                                                                                                                                              a    o
     ccertainly
      ce
       ert
         rtaaiin
               nlly the
                     the case
                     th     case
                            ca
                             ase
                               se forfo
                                      orr China.
                                            Chhiina
                                                 na.                                                   PO
                                                                                                       P
                                                                                                       POEsOE Ess tto
                                                                                                                    o different
                                                                                                                       diffe
                                                                                                                       di ffere
                                                                                                                          ff erre  enntt extents.
                                                                                                                                          exxtte
                                                                                                                                               ennts.
                                                                                                                                                   ts. For
                                                                                                                                                   ts    For example,
                                                                                                                                                         Fo    ex
                                                                                                                                                               e  xampl
                                                                                                                                                                   ampl
                                                                                                                                                                   am  plee,, the
                                                                                                                                                                              th
                                                                                                                                                                               he e
                                                                                                       rreecent
                                                                                                            cce
                                                                                                       recent enntt rregulatory
                                                                                                                      egul
                                                                                                                      eg ulator
                                                                                                                              ato
                                                                                                                              at    orrry
                                                                                                                                        y change
                                                                                                                                          cch
                                                                                                                                            haannge
                                                                                                                                                  ge on the  the reinforcement
                                                                                                                                                                   re
                                                                                                                                                                    ein
                                                                                                                                                                      inffo
                                                                                                                                                                          orrccemen
                                                                                                                                                                               eme
                                                                                                                                                                               em   ennt
Wh
W ha
   att is
What   is your
          you
          yourr v iew on
                  ie
                view  on stock
                         stto
                            ock
                              ck suspensions
                                 sus
                                  usppe
                                      ens
                                        nsio
                                          ions
                                            ns in
                                               in China?
                                                  Ch
                                                  C hiin
                                                       naa??                                            of P
                                                                                                       of      arrty
                                                                                                               a
                                                                                                              Partyty ccommittees
                                                                                                                        om
                                                                                                                        o  mmi   mitttteee s inside
                                                                                                                                               in
                                                                                                                                                nssiide
                                                                                                                                                    ide
                                                                                                                                                     de Chinese
                                                                                                                                                           Chi
                                                                                                                                                             hin
                                                                                                                                                             hin
                                                                                                                                                               ne ese companies
                                                                                                                                                                       coom
                                                                                                                                                                          mpa paninies
                                                                                                                                                                                     es
                                                                                                       is
                                                                                                        is n not
                                                                                                               ot w
                                                                                                               ot  what
                                                                                                                      ha    fforeign
                                                                                                                        at fo   orereig     investors
                                                                                                                                       ign iin
                                                                                                                                             nv ve
                                                                                                                                                 est
                                                                                                                                                   sto orrs eexpected
                                                                                                                                                             exxpect
                                                                                                                                                               xp    cte
                                                                                                                                                                       ed
                                                                                                                                                                       e d ttoo
The
Th
T         situation
      he ssiittuua attioion iss g getting
                                     ettttiin
                                     e     in
                                            nggb     better
                                                       ettte
                                                       et     er but
                                                              er   but co
                                                                   bu     ccompanies
                                                                            omp
                                                                              mpan      nie    too
                                                                                          ies ttooo
                                                                                                       see
                                                                                                        sse
                                                                                                          ee asas tthehe
                                                                                                                       ed direction
                                                                                                                             irec
                                                                                                                             ir   ecti
                                                                                                                                     tio onnooff cco
                                                                                                                                                  corporate
                                                                                                                                                    orp
                                                                                                                                                      rporo atte governance
                                                                                                                                                                   gov
                                                                                                                                                                   go  ve
                                                                                                                                                                       vern
                                                                                                                                                                        ern
                                                                                                                                                                          rna an
                                                                                                                                                                               nce
                                                                                                                                                                               ncece
often
o
of     ten still
      ften
       te            ll choose
              ssttiilll  choo
                         ch  oosese toto suspend
                                            susp
                                            su    spe   ennd given
                                                                 giive
                                                                 g   ven a pending
                                                                               pend
                                                                               pe       ding
                                                                                          ing
                                                                                          in
                                                                                                       development
                                                                                                         de
                                                                                                         d evveelo
                                                                                                                 lopm me ennt in   in China.
                                                                                                                                        Chi
                                                                                                                                          hina
                                                                                                                                            na a.
““restructuring”,
 “r  reesstr
          truucctu turi ring g”,  which
                               ”, w   hiich
                                      h   ch p   protects
                                                     rotte
                                                     ro   ect cts
                                                                ts popotential
                                                                     p ote
                                                                         tentntial
                                                                               t
 investors
 in
 invenvveest
          sto orrs at  at the
                            thhee expense
                                   exp
                                     xpe  en nsse  e ofof existing
                                                              exis
                                                              ex  isti ng iinvestors,
                                                                     ting
                                                                      ing     nvesstto
                                                                              nv         orrss,
                                                                                         ors
                                                                                                       Another
                                                                                                       An
                                                                                                       A    notothheer issue
                                                                                                                        iissssuue is
                                                                                                                             ssu
                                                                                                                               ue   i that
                                                                                                                                        tha at given
                                                                                                                                                g ve
                                                                                                                                                gi    en more
                                                                                                                                                            morre
                                                                                                                                                            mo    e and
                                                                                                                                                                     andd more
                                                                                                                                                                          mor ore onus
                                                                                                                                                                                    on
                                                                                                                                                                                    o nus
                                                                                                                                                                                        us
 ssomething
  so omme etth hining thatthat
                          th  at canan be
                                  can     be incredibly
                                                  iinnccrred
                                                         red
                                                          edib  iblyly frustrating
                                                                        frus
                                                                         russttra
                                                                         ru     rati ttiin
                                                                                         ngg
                                                                                                       put
                                                                                                       pu
                                                                                                       p    ut oon n iindependent
                                                                                                                       nd
                                                                                                                       n
                                                                                                                       ndep
                                                                                                                         de  eppe ennddeen     directors,
                                                                                                                                           ntt d irrec
                                                                                                                                                    ecto  orrss, maybe
                                                                                                                                                                 maybe
                                                                                                                                                                 ma      e we
                                                                                                                                                                            we need
                                                                                                                                                                                 need
                                                                                                                                                                                   eed
                                                                                                                                                                                   ee
  given
  g
  gi  ive
       ven howho
              h  ow lo   long
                           onngg we
                                  we can can be
                                         ca          be locked
                                                          looccked
                                                                 ke
                                                                 k ed upup for.or.. There
                                                                              for      Th
                                                                                       T heerre
                                                                                             re
                                                                                                       to
                                                                                                       to thinkth  n about
                                                                                                                hiink   ab  bo  utt another
                                                                                                                               ou    anno other err way
                                                                                                                                                    way   y to
                                                                                                                                                             to elect
                                                                                                                                                                 ellect them.
                                                                                                                                                                 e          em. The
                                                                                                                                                                         them
                                                                                                                                                                         th        The
                                                                                                                                                                                   Th
  iss a g general
            en
            en nereral
                  er   al mmisunderstanding
                               isu
                               is unnde
                                    nde
                                      ders  rstta
                                            rsta   an nddin
                                                          ing in   in CChina
                                                                         hin
                                                                         hi  naa aass tto o
                                                                                                       current
                                                                                                       ccu urr
                                                                                                           urrrrent situation
                                                                                                                       siittu
                                                                                                                       sit    uaattion involves
                                                                                                                                          in
                                                                                                                                           nvvoolv
                                                                                                                                               olvveess voting
                                                                                                                                                          vo   ing for
                                                                                                                                                            ottin    for independent
                                                                                                                                                                         in
                                                                                                                                                                          nd de
                                                                                                                                                                              epependnde ennt
  what
  wh
  w    h at ssuspension
       hat
         at     usspe
                us    pe
                      p en    ion means:
                          nssio      mean
                                     me
                                     mea    anss:: companies
                                                       com
                                                         omp    pa anieses should
                                                                     nies
                                                                     ni      sho
                                                                              h u   ulld only
                                                                                            on
                                                                                            o nly
                                                                                                ly
                                                                                                       directors
                                                                                                        dire
                                                                                                        di  ire
                                                                                                             rect
                                                                                                               ect
                                                                                                                ctoro s on  on their
                                                                                                                                 thheeiirr independence,
                                                                                                                                           inde
                                                                                                                                            ndep
                                                                                                                                            nd  epe  en nde en    e, rather
                                                                                                                                                              ncce,  rathher than
                                                                                                                                                                         he    tha
                                                                                                                                                                               th  ann
  ssuspend
   su
   susp
     usp
       spenend w      when
                      wh heenn there
                                 there
                                  he
                                  h    re is
                                     ere     is information
                                                 iin nffo
                                                        orrm  matatio
                                                                 atioion asymmetry,
                                                                            asym
                                                                            as ymme   metr  try,
                                                                                              y,
                                                                                                       competence.
                                                                                                        ccoomp
                                                                                                           ompmpe  etten nce ce. However,
                                                                                                                                   Ho
                                                                                                                                   H  owwe   ver, “independence”
                                                                                                                                            eve
                                                                                                                                            eve      “inde
                                                                                                                                                       iin
                                                                                                                                                         nddeeppe
                                                                                                                                                                enndd
                                                                                                                                                                    den
                                                                                                                                                                      e ce e” can
                                                                                                                                                                               cca
                                                                                                                                                                                 a
                                                                                                                                                                                 ann
   not
   no
   n  ot wwhen
          wh he en  n tthere
                          he
                          h   re iiss un
                            ere       uncertainty.
                                      u  ncecert rtai ainntty      We
                                                               y.. W  ea are
                                                                         ar re ppaid
                                                                                paaid id ttoo
                                                                                                       bebe easily
                                                                                                               ea   ily gamed
                                                                                                                 assil      ga
                                                                                                                            g amme ed in in Asia. a.. Many
                                                                                                                                             Assiia.
                                                                                                                                                 ia   Ma  anny independent
                                                                                                                                                                 ind
                                                                                                                                                                 in deepeenndde
                                                                                                                                                                             den
                                                                                                                                                                               ennt
   analyse
   an
   a
   anal
     nalaly
          ysse a   and
                   an nd de deal
                            d ealal with
                                     witith uncertainty,
                                        ith     uncce
                                                un
                                                unce    ert r ta
                                                               aiint
                                                                   ntyy,, andnd the
                                                                           and    thehe
                                                                                                       directors
                                                                                                         diire
                                                                                                         d          ors are
                                                                                                             reccttor
                                                                                                                    ors     are structurally
                                                                                                                            ar     strru
                                                                                                                                   st  uccttuurra   ly independent
                                                                                                                                                allly
                                                                                                                                                   lly   in
                                                                                                                                                          nddep
                                                                                                                                                              epenendent
                                                                                                                                                                  ende
                                                                                                                                                                     den
                                                                                                                                                                     de  ntt but
                                                                                                                                                                             buutt rely
                                                                                                                                                                                    re
                                                                                                                                                                                     elly
   market
   ma
   m   ark
         rkeett will
                  wiilll find
                           find a price
                           fi         pric
                                      pr   ice for    or it.
                                                    ffo    iitt. If
                                                                 If companies
                                                                     coommp  pa
                                                                              an      ess have
                                                                                 niiies
                                                                                      e    hav
                                                                                             ave
                                                                                                       onon the he company
                                                                                                               the   coom   mp paanyny for or their
                                                                                                                                         for   th
                                                                                                                                                he   ir living
                                                                                                                                                   eir   liv ing (pension),
                                                                                                                                                          ivin     (pen
                                                                                                                                                                   (p ensi
                                                                                                                                                                        nsi on)),, so
                                                                                                                                                                         sion      so
     o suspend
   tto  suusspe
              pend     d whenever
                           wh heene    ver there
                                     ever
                                       ve      tth
                                                ther
                                                 her  ere is  is uncertainty,
                                                                  unncceerrta
                                                                            taiin
                                                                                nty
                                                                                ntyty, we we
                                                                                                       investors
                                                                                                         iin
                                                                                                           nv
                                                                                                           nve
                                                                                                             ve     orrs are
                                                                                                               esstto       arre increasingly
                                                                                                                            a      incre
                                                                                                                                   in
                                                                                                                                   incr
                                                                                                                                      crea
                                                                                                                                      cr  eassiingl
                                                                                                                                                ng
                                                                                                                                                n glyly asking
                                                                                                                                                          assk  ng if/how
                                                                                                                                                             king
                                                                                                                                                               in   if/h
                                                                                                                                                                    if
                                                                                                                                                                    if/h ow they
                                                                                                                                                                       /how    thheey add
                                                                                                                                                                                        ad
                                                                                                                                                                                        a dd
    won’t
    wo
    w  o n’t have
       on’
         n’    ha
               h  aveve a stock
                              sto
                                tocckk market
                                         ma  arrk  ke et in
                                                          in place.
                                                                plalace.
                                                                      ce.
                                                                      ce
                                                                                                       value
                                                                                                          valu
                                                                                                          va  lue ttoo board
                                                                                                                        bo   oaarrdd discussions.
                                                                                                                                      diisscu
                                                                                                                                           cussssio
                                                                                                                                                  ion nss.
In g
In         general,
             ener
             en    eralral     there
                         al, tthhere
                                  erre a
                                  e      are
                                         ar     ttoo
                                            re to oo manymany
                                                         ma       y suspensions
                                                                    sus
                                                                      uspepeensnssiiio
                                                                                     onnss inin
                                                                                                       What
                                                                                                       Wh
                                                                                                       W     at is
                                                                                                           hat   is your
                                                                                                                    yo
                                                                                                                    y  ur view
                                                                                                                      our   iew on
                                                                                                                          vie   on voting
                                                                                                                                    vo     ng trends
                                                                                                                                      ottiin
                                                                                                                                           ng  tre
                                                                                                                                               tr
                                                                                                                                               tren
                                                                                                                                                  ends among
                                                                                                                                                   nds am
                                                                                                                                                        moon g China
                                                                                                                                                            ng Chi
                                                                                                                                                                hina
                                                                                                                                                                   na
China.
C
Ch      hinina.a. If If a company
                             cco
                               ommp  pa  ny has
                                        an     has a restructuring
                                                           rest
                                                           re  strruuct
                                                                      ctuurriin
                                                                         u    ng planpla
                                                                                     pl ann or or
                                                                                                       listed
                                                                                                       list
                                                                                                       li stte
                                                                                                             ed  firms?
                                                                                                               d fi
                                                                                                                 firm
                                                                                                                   rmss?? D
                                                                                                                   rm     Does
                                                                                                                            oes voting
                                                                                                                            oe  vottiing
                                                                                                                                vo    ng lead
                                                                                                                                            ead to
                                                                                                                                           lea    to engagement
                                                                                                                                                     eng
                                                                                                                                                      ngag
                                                                                                                                                        ageem
                                                                                                                                                            men
                                                                                                                                                              ent
                                                                                                                                                              ent
a re     rregulatory
           eggu  ula
                   latto    ry investigation
                           ory   in
                                  nvve essttiig
                                             ig
                                              gaati  on is
                                                  t on      is going
                                                                 go
                                                                 g oing g on,
                                                                          on, it
                                                                          on     it should
                                                                                      sho
                                                                                        hould
just
jju   ust st disclose
              dis isccllo osse this
                                 this
                                 th   is through
                                         throu
                                           hrrou
                                           h   o gh    h anan announcement;
                                                                 an
                                                                 annnnoun
                                                                     no  unce ce
                                                                               emme     nt;; as
                                                                                      ent      as      Not
                                                                                                       No
                                                                                                       N  ot much
                                                                                                             mu
                                                                                                             m  ucchh has
                                                                                                                        as changed.
                                                                                                                      has   chang
                                                                                                                             ha
                                                                                                                             h ang
                                                                                                                                nged d. Any
                                                                                                                                    ed.  An
                                                                                                                                         A ny voting
                                                                                                                                               voti
                                                                                                                                               vo    ng against
                                                                                                                                                  t ng     ag
                                                                                                                                                            ga  insstt has
                                                                                                                                                              ain      ha
                                                                                                                                                                        ass
 long
 lo
 long     ng a   ass everyone
                        ev
                        e  ve
                            erryo
                                yonene in in the
                                               the market
                                               th      market
                                                       ma    rket
                                                             rk  et knows
                                                                     kno owwss the
                                                                                 th   e same
                                                                                     he  sam   me      tended
                                                                                                       teen
                                                                                                          ndd
                                                                                                            ded
                                                                                                              ed
                                                                                                              ed to
                                                                                                                  to focus
                                                                                                                      ffo cus on
                                                                                                                        ocu   on resolutions
                                                                                                                                  res
                                                                                                                                    esolut
                                                                                                                                       olut
                                                                                                                                       ol utio ns like
                                                                                                                                             ons     ke related-party
                                                                                                                                                  liik     re
                                                                                                                                                            elaated-
                                                                                                                                                                tte
                                                                                                                                                                  ed-d-pa
                                                                                                                                                                       part
                                                                                                                                                                          r ty
 iinformation,
  in  nfo form
             rmat    atio    n, the
                          ion,     he stock
                                 the     sto
                                           tockck should
                                                   shohou   ulld keep
                                                                   ke
                                                                   k eep p trading.
                                                                            tra
                                                                              radi
                                                                              radding ng.              transactions,
                                                                                                       trran
                                                                                                          ansa
                                                                                                             sact
                                                                                                                ctions
                                                                                                                   ions
                                                                                                                   io ns, or  other
                                                                                                                           or o    er ccorporate
                                                                                                                                ther
                                                                                                                                th
                                                                                                                                ther    orrpo
                                                                                                                                        o  pora te actions,
                                                                                                                                              rate   acctttio ns, rather
                                                                                                                                                           ions
                                                                                                                                                           io      rra
                                                                                                                                                                     ath
                                                                                                                                                                      ther
                                                                                                                                                                        er
  The
  Th
  T     he issue
              iissssuue of  of price-sensitive
                                 prriice-s
                                      ce-s
                                      ce  -se ennssiittiiv
                                                         ve e information
                                                               in
                                                                nffoorrma
                                                                       mattiionon has ha
                                                                                       ass             than
                                                                                                       th an issues
                                                                                                         han  iss
                                                                                                               ssuuees across
                                                                                                                        acros
                                                                                                                        ac ro ss the
                                                                                                                            oss   he board.
                                                                                                                                 the   boa
                                                                                                                                        oardrd.
  already
  al
  a    llre
          read
          re ady b      been
                        be   en taken
                           een    tak  ke
                                        enn care
                                              car  e of
                                                arre    of byby regulations
                                                                   reg
                                                                   re  gu
                                                                        ula
                                                                          lati   ons around
                                                                           attiion      arro
                                                                                        a   roouun
                                                                                                und
                                                                                                 ndd
  continuous
  cco  ont ntininu uo  ousus d disclosure,
                                 isccllosu
                                 is     osur
                                        os  ure,
                                            ure,e, sso o a ssu suspension
                                                                 usp
                                                                   spen nssiio
                                                                             onn iiss of
                                                                                       often
                                                                                       o ftte en       Engagement
                                                                                                       En
                                                                                                       E   nga
                                                                                                             gag   geemme  nt iiss g
                                                                                                                         ent       getting
                                                                                                                                   geett
                                                                                                                                      ttin ng a li llittle
                                                                                                                                                   litt
                                                                                                                                                     itt
                                                                                                                                                      ttlle
                                                                                                                                                          eb bit
                                                                                                                                                               it b
                                                                                                                                                               it   better
                                                                                                                                                                      ettte
                                                                                                                                                                      e  ter in
                                                                                                                                                                              in
   not
   no
   n    o
        ott pprotecting
             pr  roottecti      ng anyone,
                         ecttiing
                         ec           any
                                        nyo on   e, it
                                               ne,
                                               ne,    it just
                                                            usstt removes
                                                          jju      remov
                                                                    em
                                                                    e mo ovve ess liquidity
                                                                                  liqiqu
                                                                                       uiid diity
                                                                                                ty     China.
                                                                                                       Ch
                                                                                                       C   hiin
                                                                                                           hinna  a.. We
                                                                                                                      We have
                                                                                                                           ha
                                                                                                                           h  ve seen
                                                                                                                             ave   see
                                                                                                                                     een  n more
                                                                                                                                            more
                                                                                                                                            mo   re andan d more
                                                                                                                                                         nd   mo  orre companies
                                                                                                                                                                         compan
                                                                                                                                                                         co mp
                                                                                                                                                                            m  pan
                                                                                                                                                                                anies
                                                                                                                                                                                    ies
                                                                                                                                                                                    ie
   for
   ffoor ex  existing
             e  xiisssti  ng iinvestors.
                      ttiing     nve
                                 nv
                                 nvesessttoorrss. This
                                                   This
                                                   Th    is issue
                                                             issssu
                                                                  uee is  exacerbated
                                                                       is exac
                                                                          e
                                                                          exxacace  errb
                                                                                       baate t ed      listening
                                                                                                       lliisten
                                                                                                           sten
                                                                                                           st enin  ing to
                                                                                                                         to us,
                                                                                                                             us, and
                                                                                                                                   andd dialogue
                                                                                                                                          diia
                                                                                                                                             alo
                                                                                                                                               loggu ue isis getting
                                                                                                                                                              ge ettti ng much
                                                                                                                                                                     ting   mucuch
    by the
    by      th
             he  eb   bizarre
                        iza
                        iz       e and
                            arrrre  an ndd unusual
                                            unusu
                                               nu
                                               n ussu ua all situation
                                                             sititu
                                                                  uaati
                                                                      tio
                                                                        onn ofof dual-
                                                                                    duuaalll--         better.
                                                                                                        be
                                                                                                        b
                                                                                                        bett
                                                                                                           etttte err. Companies
                                                                                                                       Com
                                                                                                                       Co mp paanniees increasingly
                                                                                                                                         inccrrea
                                                                                                                                         in    easiingnglyly understand
                                                                                                                                                               under
                                                                                                                                                                 nder
                                                                                                                                                                 nd   erssttan
                                                                                                                                                                           ta
                                                                                                                                                                            annd that
                                                                                                                                                                                 tth
                                                                                                                                                                                   haatt
    llisted
     li     ed A/H
      isstted      A//H  H share
                              sha
                               hare
                               hare  e companies
                                        coom mp paan      ess suspending
                                                     niiies
                                                          e    suusspe
                                                                   spe
                                                                     pen nd
                                                                          d
                                                                          din ing on
                                                                              in     on oneon nee      we
                                                                                                        we a   arerre
                                                                                                                    en not
                                                                                                                        ot iin
                                                                                                                        ot   nCChina
                                                                                                                               Ch hin     for
                                                                                                                                    ina ffoor ththe sh
                                                                                                                                                the    sshort-term
                                                                                                                                                         hoorrt-
                                                                                                                                                               t--te
                                                                                                                                                                  tte  m and
                                                                                                                                                                    errm     nd that
                                                                                                                                                                            and  thhaat
     exchange
     ex
     e  x
        xchch
            ha  annge ge a  andnd
                               n d not
                                    notot the
                                           th hee other
                                                   oththe  err                                         our
                                                                                                        ou
                                                                                                        o  ur iniinterests
                                                                                                                inte
                                                                                                                  ntere
                                                                                                                    tere
                                                                                                                    te    sts are
                                                                                                                       rest    are aligned.
                                                                                                                               ar    alliig
                                                                                                                                     a    gn
                                                                                                                                          gne
                                                                                                                                            needd.. That
                                                                                                                                                     Thhaatt certainly
                                                                                                                                                         a   cce
                                                                                                                                                               erta
                                                                                                                                                               er rtai
                                                                                                                                                                  rt ainnlly helps.
                                                                                                                                                                             he
                                                                                                                                                                             h elp
                                                                                                                                                                               elp
                                                                                                                                                                                 ps.
                                                                                                                                                                                   s.

In n developed
      dev eve
          evel
             ellop
                 ope  d markets,
                     ed   mararkke ts, in
                                  ets
                                  ets   in contrast,
                                             coonntr
                                                 ntr
                                                  tra    t, suspensions
                                                      asst,
                                                        st,  su
                                                              usspe
                                                                 pen  nssio
                                                                          ion nss
off issuers
o     issssue
           su
            ueerrss lasting
              ers   lasti
                     assti
                     a  ting g more
                               mor ore than
                                         tth
                                           haann a month
                                                    mon onthth for
                                                          nth   fo
                                                                 orr
whatever
wh
w   hatatte ev
            e
            eve
             ve err reason
                    rea son are
                     easo      arre very
                               a     ve
                                     v e
                                       eryry rare.
                                          ry  ra  e.. Part
                                               arre      arrt of
                                                       Part
                                                         a    of the
                                                                 thhe e issue
                                                                         issssu
                                                                              uee
     also
iiss a  llsso tth
         lso   that
                hatt ppromoter
                        romo
                        ro moter ter shares
                                 te   sha
                                      sh      ess might
                                           arre   might
                                                     iig ht sometimes
                                                       ght   so
                                                              ommet
                                                                met
                                                                  etim  mes es
 have
 h
 ha a
    ave
      ve
      v  eb been
              een p
              ee     pledged,
                     plledge
                       led
                        edg
                        ed  ge  d, sso
                              ed,    op promoters
                                        pr  ro
                                             ommotote errs  want
                                                        rs wa
                                                            w  nt tto
                                                              ant     o avoid
                                                                         av
                                                                         a  vooiid
                                                                                id
 a share
    shar
    sh     are pprice
                pr  ice fall
                  ric   ffa ll triggering
                          all  tri
                                rigg
                                   gger
                                    geerrining a margin
                                        ring
                                           in      ma
                                                   m   arg  in call.
                                                         rgin
                                                         rgin  cal
                                                                 alll..

What
Wh ha    are
     att a re tthe
           re   he ttop
                he   op C
                     op CG   iissues
                          G is sssu
                                  ueess you
                                          u have
                                        you have observed
                                             av  obsse
                                                 ob  erv
                                                       rve
                                                         edd in
                                                             in
Chinese
C
Chhiin
     neesse companies?
            cco
              omp
                mpan nie
                      iess??
      TikTok Footnote 56 - Awakening Governance: The evolution of corporate governance in China
Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 156 of 288




     Chapter Three

     CG with
     Chinese
     Characteristics
      TikTok Footnote 56 - Awakening Governance: The evolution of corporate governance in China
Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 157 of 288
               TikTok Footnote 56 - Awakening Governance: The evolution of corporate governance in China
     Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 158 of 288


3.1 The Party Organisation: Leadership core

The role of Party organisations is one of the least understood aspects of corporate
governance in China. With a legal basis in both Company Law and the CPC
Constitution, Party organisations play a leadership role in state enterprises and are
increasingly influential in the private sector. Their role has been reinforced in recent
years, with many SOEs adding them to their Articles over 2015 to 2017.

Introduction
One of the unique aspects of corporate governance in China is an entity called the “Party
organisation” or “Party committee”, a body established by and reporting to the Chinese Communist
Party (CPC). Despite its long history, especially in state-owned enterprises (SOEs), the Party
organisation/committee is perhaps the least understood feature of corporate governance with
Chinese characteristics. As is apparent from our 2017 survey of foreign institutional investors (see
Figure 3.1), one-fifth of respondents were unaware of the existence of Party organisations, while
the remainder would welcome greater clarity as to their role and lines of accountability. This
lack of understanding is due to the limited transparency historically provided on the power and
responsibilities of the Party organisation and its relationship with the board and other governance
bodies in a company. Such disclosure is not required by company law or securities regulations.

Policy initiatives over 2010 to 2017 reaffirmed the leadership role of Party organisations in state
enterprises and their status above the board of directors in the business and governance decision-
making chain. They are also widespread in domestic private firms where they serve as a focal point
for Party members, exercise leadership
over the trade union, and provide
guidance on complying with state                Is the Party’s role clear?                               Fig 3.1

laws. More recently, multinational              Foreign  investor views on whether  the  Party committee
                                                has a clear and accountable role in listed companies
corporations in China have come under
increasing pressure to form such
organisations, and many have complied.                            3%


While these policies would appear                           21%                                          Yes
to be in direct conflict with previous
more pro-market trends in China—and                                                                      No
certainly offer a different model of                     15%                 61%                         Somewhat
corporate governance—they are best                                                                       Not aware of the
understood as an integral part of what                                                                   Party committee
the CPC calls the process of “socialist
modernisation”. As the preamble to the
CPC’s new constitution of October 2017
makes clear, the Party remains stoutly             Source: ACGA Foreign Institutional Investor Perceptions Survey 2017

opposed to “bourgeois liberalisation”
(ie, Western liberal values) and is still at an early stage of building a “socialist market economy”. It is
an economy in which “public ownership plays a dominant role”, although different forms of corporate
ownership can “develop side by side”. The CPC plays the core leadership role over the entire
society and “shall be firm in consolidating and developing the public sector” as well as “guiding the
development of the non-public sector”.




AWAKENING GOVERNANCE: THE EVOLUTION OF CORPORATE GOVERNANCE IN CHINA                                                  39
             TikTok Footnote 56 - Awakening Governance: The evolution of corporate governance in China
      Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 159 of 288
CG WITH CHINESE CHARACTERISTICS


Although deeply entrenched within China’s corporate governance system, the level of transparency
around Party organisations/committees has traditionally been low. Reforms over 2015 to 2017
brought them front and centre as SOEs were required to incorporate these Party entities into their
articles of association for the first time—a development that caused concern and controversy among
many foreign investors. Paradoxically, however, the reforms may also serve to bring greater clarity
to the role of the CPC in state enterprises and its influence over the private sector. Foreign investors
would welcome increased disclosure on the work of Party organisations in listed companies, much
in the same way that companies today routinely report on the activities of boards of directors and
supervisory boards.

Legal status
The basic legal foundation allowing Party entities to operate in state and non-state enterprises can
be found in the Constitution of the CPC. Article 32 of the 2012 Constitution described the primary-
level Party organisation as the “political core” of a state-owned enterprise. Article 33 of the latest
2017 version elaborates further and states:

     The leading Party members groups or Party committees of state-owned enterprises shall
     play a leadership role, set the right direction, keep in mind the big picture, ensure the
     implementation of Party policies and principles, and discuss and decide on major issues of
     their enterprise in accordance with regulations.1


Both versions go on to explain that the role of primary-level Party organisations is to “guarantee
and oversee the implementation of the principles and policies of the Party and the state in its own
enterprise”, and shall “support the meeting of shareholders, board of directors, supervisory board,
and manager (or factory director), in exercising their functions and powers according to law”.
The organisation “participates in making final decisions on major questions in the enterprise” and
shall “lead work on political thinking” as well as “efforts towards cultural-ethical progress” in the
enterprise. Largely identical language can also be found in the 2002 version of the CPC Constitution.

As for private enterprises:

     Primary-level Party organisations in non-public sector entities shall implement the
     Party’s principles and policies, guide and oversee their enterprises’ observance of state
     laws and regulations, exercise leadership over trade unions, Communist Youth League
     organisations, and other people’s group organisations, promote unity and cohesion
     among workers and office staff, safeguard the legitimate rights and interests of all
     parties, and promote the healthy development of their enterprises.


A fundamental role is also provided for Party organisations in the original Company Law of 1993 and
as amended. Article 19 stipulates that:

     An organisation of the Communist Party of China shall be set up to conduct Party
     activities in a company in accordance with the provisions of the constitution of the
     Communist Party of China. A company shall provide the Party organisation with necessary
     facilities for its activities.2


These laws have had a marked impact on the landscape of corporate governance in China. By the
end of 2016, CPC organisations had been established in 189,000 public enterprises, accounting for
around 91% of total public enterprises. In addition, they had been established in 1.85 million non-
public enterprises, accounting for almost 68% of the total and 16 percentage points higher than the
previous year.3



40                                                                             ASIAN CORPORATE GOVERNANCE ASSOCIATION
               TikTok Footnote 56 - Awakening Governance: The evolution of corporate governance in China
     Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20     Page 160 of 288
                                                    THE PARTY ORGANISATION: LEADERSHIP CORE




  What’s in a name?
  Reading the annual reports of SOEs can be a little confusing: some refer to their “Party
  organisation”, some to a “Party committee”, while others talk about the “leading Party member
  group” in their firm. What is the difference between these terms?

  In essence, the labels “Party committee” and “leading Party member group” refer to the group
  of senior CPC members who play the leadership role in an enterprise, meet on a regular basis
  before the board of directors meets, and discuss/approve major decisions (see box story, ‘What
  do Party committees do?’, overleaf). While some enterprises, such as Sinopec, use the label
  “Party organisation” to refer to their senior leadership group, the term also has a wider meaning,
  namely the full CPC organisation in an enterprise. This includes not only the leadership group
  but party cadres working at other levels and in different functions, especially HR management.
  An important task for each Party organisation is also the supervision and disciplining of CPC
  members in an enterprise.

  As Article 32 of the CPC Constitution (2017) elaborates: “Primary-level Party organisations play
  a key role for the Party in the basic units of social organisation; they are the foundation for all
  the Party’s work and for its capacity to take on challenges.” Moreover, within enterprises they
  “shall wholeheartedly rely on the workers and office staff and support the work of workers’
  representative congresses; and they shall participate in making decisions on major issues in the
  enterprise”. (Article 33)


Reinforcing Party control
Since 2010 the CPC, State Council and the State-owned Assets Supervision and Administration
Commission (SASAC) have issued several policy statements that seek to strengthen and clarify the
leadership of Party organisations in SOEs. The first sought to enhance collective decision-making in
enterprises through a focus on what are called the “Three Important, One Large” decisions. This term
dates back to 1996, when it was proposed by the Central Commission for Discipline Inspection, a
central Party agency that oversees political discipline among cadres. It refers to decision-making on
major issues, including “important issues”, the appointment and dismissal of “important cadres”, and
investment in “important projects”. The “one large” refers to the use of large amounts of funds.4

Momentum increased following the 18th Party Congress in November 2012 and the election of
Xi Jinping as General Secretary. In 2013, the CPC Organisation Department, a central agency
tasked with major personnel appointments, and SASAC issued a policy opinion on the role of Party
organisations as the political core in central SOEs under a “modern corporate system”. This opinion
also emphasised their role in personnel matters, especially supervising Party cadres, and leading
ideological and political work.

On 24 August 2015, the CPC Central Committee and State Council published the “Guiding Opinions
on Deepening SOE Reform”. This reaffirmed the political importance of Party organisations and
referenced the simultaneous positions that cadres could hold as members of the Party committee,
board of directors or supervisory board, and senior management. The Guiding Opinions also
suggested that by 2020 “the legitimate standing of the Party committee of SOEs in corporate
governance will become more stable”.

In late May 2016, SASAC published an article titled, “Promote Party Building while Comprehensively
Deepening SOE Reform”5 in the publication Qiushi (Seeking Truth), a theoretical journal of the Central
Committee of the CPC. The central theme of the article was the need to further strengthen Party
leadership in SOEs and it proposed for the first time that Party committees should formally discuss
and approve major decisions before the board of directors (the “ex-ante procedure”).


AWAKENING GOVERNANCE: THE EVOLUTION OF CORPORATE GOVERNANCE IN CHINA                                       41
                TikTok Footnote 56 - Awakening Governance: The evolution of corporate governance in China
      Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 161 of 288
CG WITH CHINESE CHARACTERISTICS




     What do Party committees do?
     In theory, the function of Party organisations/committees is to participate in the governance of
     enterprises, while at the same time not directly meddling in their management and operational
     decision-making. From the beginning, Party committees were established to ensure that
     significant decisions made by enterprises would not deviate from national laws and regulations,
     Party discipline and basic political principles. Indeed, as the CPC Constitution makes clear,
     Party committees “set the right direction” and “keep in mind the big picture”, while ensuring
     the “implementation of Party policies and principles” and deciding on “major issues”. In practice,
     Party committees have three functions:

         1.   Making the “Three Important, One Large” decisions: namely, decision-making
              on “important issues”, the appointment and dismissal of “important cadres”,
              investment in “important projects” and the use of large amounts of funds.
         2.   “Double entry, cross offices”: Party committee members can also serve on either
              the board of directors or supervisory board, and be part of the executive team
              and vice versa. This helps to put into effect the ideas of the Party and coordinate
              communication between the Party, the board of directors and executives.11
         3.   Overseeing the system of “Party supervising cadres” and “Party supervising
              talents”: The former is aligned with the appointment of executives by the board
              of directors and human resource management.12 In respect of “supervising
              talents”, the Party carries out the induction, training and development of
              professional talent by implementing the “National Plan of Talent Development
              in Medium and Long Term (2010–2020)”.13



On 11 October 2016, President Xi delivered a speech at a working meeting on Party building in SOEs,
the goal of which was to “integrate the Party’s leadership into each part of corporate governance,
embed the Party organisation of the enterprise into the corporate governance structure, [and]
specify and implement the legitimate standing of the Party organisation in the corporate governance
structure of the enterprise”.

This policy direction was entrenched yet further in May 2017 when the State Council published two
circulars to bolster the leadership status of Party organisations in the governance structures of SOEs6
and proposed a requirement that Party building should be added to their articles of association.
Significantly, the two circulars also emphasise Party leadership over the supervision of cadres.

Attitudes towards these developments vary widely. People with pro-market views see them as
regressive and fear they will weaken the function of other governance entities in companies,
principally the board of directors. They question how such policies can cohere with a capital market
that is becoming more international and will, presumably, undergo further liberalisation in future.
Realists on the other hand note that the Party has always played a central role in the governance and
management of SOEs, and contend that recent policy changes are more a matter of emphasis than a
change of direction.

From the perspective of the government, these policies will not only strengthen the leadership role
of the Party and hence enterprise governance in general, but in practical terms they should help to
control corrupt behaviour by cadres and others. As the CPC 2017 Constitution says, the primary-level
Party organisations operating in any entity must “ensure that Party officials and all other personnel
strictly observe state laws and regulation” and “encourage Party members and the people to
consciously resist unacceptable practices and resolutely fight against all violations of Party discipline
or state law”.


42                                                                                ASIAN CORPORATE GOVERNANCE ASSOCIATION
               TikTok Footnote 56 - Awakening Governance: The evolution of corporate governance in China
     Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20     Page 162 of 288
                                                    THE PARTY ORGANISATION: LEADERSHIP CORE



Putting the Party into the articles
From late 2015 onwards, enterprises listed in China began amending their articles of association to
incorporate Party organisations. One of the earliest was Harbin Electric Corporation Jiamusi Electric
Machine, which did so in December 2015, followed in January 2016 by Xinjiang Tianshan Cement
and Sinoma International Engineering. From late 2015 to June 2017 almost 180 enterprises followed
suit, according to data gathered by Institutional Shareholder Services, an international proxy voting
advisory firm.

This wave reached Hong Kong in 2017, when more than 30 large state enterprises incorporated
in China and listed in the city put forward similar resolutions to either annual or special general
meetings. While some institutional investors were happy to accept these changes, others voted
against them. For example:

     •     Sinopec received almost unanimous support from both its A and H shareholders,
           achieving votes in favour of 99.99% and 99.68%, respectively.
     •     Industrial and Commercial Bank of China (ICBC) received a mixed response:
           overall votes against (both A and H shares) amounted to only 5.7%, yet it would
           appear that a high proportion of H shareholders objected to the amendments. Total
           votes against numbered almost 17.5 billion, which was equal to almost 39% of the
           45.2 billion H shares represented at the meeting. (While not all against votes may
           have been from H shares, it is reasonable to assume that the vast majority were given
           the high concentration of state ownership in the company via A shares.)
     •     China Construction Bank also saw mixed results: votes against amounted to 12.8% of
           all votes cast, but this accounted for only around 13% of all H shares voted.
     •     Chongqing Iron & Steel witnessed a very different pattern: more than 70% of its
           H share votes were opposed to the amendment.


One factor accounting for
the differences in voting
patterns could be the scope                  Voicing concern                                                        Tab 3.1
                                             H shares receiving the largest votes against
of amendments sought. While
                                             Party committee reforms, 2017
Sinopec only made two brief
changes to its articles (see                 Company                                       Against % Meeting Date and Type
Chapter 6.2), ICBC made                      China Suntien Green Energy                       17.09    10 Nov     Special
extensive alterations (see box               Aluminum Corporation of China                    16.11    26 Oct     Special
story, ‘ICBC 2017 AGM Circular               Harbin Electric                                  14.26     1 Dec     Special
– Role of the Party committee’,              Yanzhou Coal Mining                              13.98    27 Nov     Special
overleaf, and Chapter 6.3).                  China Longyuan Power Group                       12.95    15 Dec     Special
It could also be the result of               Beijing Jingkelong                               12.68    26 May     Annual
investor engagement efforts                  Guangzhou Automobile Group                       12.52    23 Aug     Special
made by each enterprise—                     Maanshan Iron & Steel                            12.21    30 Nov     Special
anecdotal evidence suggests                  Chongqing Rural Commercial Bank                  10.12    11 Dec     Special
that foreign institutional                   China Galaxy Securities                           7.86    29 Sept    Special
investors based in Hong Kong                 New China Life Insurance                          7.85    19 Dec     Special
were actively lobbied prior to               Bank of China                                     7.01    29 Jun     Annual
AGMs in 2017. And some of the                Poly Culture Group                                6.63    11 Dec     Special
votes may have been influenced               China Communications Construction                 6.50    22 Nov     Special
by international proxy advisers,             China Machinery Engineering                       5.87    26 Jun     Annual
which recommended votes in                   Industrial & Commercial Bank Of China             5.69    27 Jun     Annual
favour in some instances. (See
                                             Datang International Power Generation             5.64    15 Aug     Special
Table 3.1, opposite, for voting
                                             Source: Glass Lewis (Permission to reprint)
data on other enterprises.)


AWAKENING GOVERNANCE: THE EVOLUTION OF CORPORATE GOVERNANCE IN CHINA                                                        43
                TikTok Footnote 56 - Awakening Governance: The evolution of corporate governance in China
      Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 163 of 288
CG WITH CHINESE CHARACTERISTICS


Meanwhile, in mid-2017, SASAC said that 100 large SOEs had duly amended their articles. In
addition, the chairmen in 74 enterprises under SASAC had become the leader of the Party committee
of their group, which reflected the higher status of the Party in these SOEs.7 It is also understood
that some SOEs which intended to list overseas, but whose state ownership was below two-thirds,
received notices from local government SASAC bureaus to suspend the amendment lest overseas
investors veto it (since a minimum two-thirds vote in favour was required for resolutions to pass).

Challenges
While the government’s motives for pushing through these amendments are clear, a number of
governance challenges remain:

Less efficient decision-making?
There are some concerns within China that formalising the role of the Party organisation/committee
could make business decision-making less efficient. Some enterprises say that Party committees
previously intervened in board decision-making only in principle. They did not have to make formal
decisions on specific issues. Under the new policy, major issues first require the approval of the Party
committee before going to the board of directors. This will require even more coordination than is
currently the case and add to the workload and documentation tasks of the board secretary.

     ICBC 2017 AGM Circular – Role of the Party Committee
     Highlights of the main amendments to ICBC’s articles:

     Article 13: … the Party committee shall play the core leadership role, providing direction,
     managing the overall situation and ensuring implementation.

     Article 52: The chairman of the board of directors of the Bank and the Secretary of the Party
     committee shall be the same person …

     Article 53: The Party committee shall … perform the following duties:

     i. Ensure and supervise the Bank’s implementation of policies and guidelines of the Party and
     the State, and implement major strategic decisions of the Central Committee of the Party and
     the State Council, as well as important work arrangements of higher-level Party organisations;

     ii. Strengthen its leadership and gatekeeping role in the management of the process of selection
     and appointment of personnel ...

     iv. Assume the primary responsibility to run the Party comprehensively with strict discipline,
     lead the Bank’s ideological and political work …

     v. Strengthen the building of the Bank’s grassroots Party organisations and of its contingent
     of Party members, give full play to the role of Party branches as strongholds and to the role of
     Party members as pioneers and fine examples, and unite and lead officials and employees
     bank-wide to devote themselves to the reform and development of the Bank;

     vi. Other material matters that fall within the duty of the Party committee.

     Article 144 (former Article 141): The board of directors shall supervise the implementation of
     the development strategies of the Bank and regularly re-examine the development strategies
     so as to ensure such strategies are consistent with the operation of the Bank and changes of the
     market environment. The opinions of the Party committee shall be heard before the board of
     directors decides on material issues of the Bank.


44                                                                                ASIAN CORPORATE GOVERNANCE ASSOCIATION
               TikTok Footnote 56 - Awakening Governance: The evolution of corporate governance in China
     Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20     Page 164 of 288
                                                    THE PARTY ORGANISATION: LEADERSHIP CORE



Limiting the role of the board
Because of the system of “double entry, cross offices”, there is a high degree of overlap between the
composition of the Party committee and the board of directors, supervisory board, and management.
The term “double entry” refers to people holding two roles or positions in an enterprise. “Cross
office” refers to one person being both the secretary (head) of the Party committee and chairman
of the board of directors. There are also cases where the board chairman is the deputy secretary of
the Party committee. Or where the secretary of the Party committee holds the post of vice chairman
of the board.8 However, best practice today is for the Party secretary and board chairman to be the
same person, so as to avoid conflict and competing agendas.

Since most Party committee members also serve on the board of directors and hold senior executive
positions in enterprises, it is clear that this inner group will already have discussed key issues before
any board meeting. There will be little need, therefore, for most executive directors to say much in
board meetings, with only the chairman or general manager conveying the agreed opinions of the
Party committee. This would diminish the potential for discussion between directors and reduces the
contribution of non-executive directors, especially independent directors, on major decisions.

Clarifying the division of labour and the role of board committees
While the new policies state clearly that Party committees should pre-approve all important
decisions of the enterprise, it is likely that foreign investors will remain confused as to the division
of labour between the Party committee and the board. The reforms also raise questions about
the function of certain board committees, especially on nomination, since oversight of major
appointments to the board and management come within the purview of the Party committee, which
itself reports to higher ranking Party organisations.

Concerns of foreign direct investors
Under this new wave of reform, privately owned enterprises in China have to accept that Party
committees in their firms will do more than just ‘organise social events for Party staff members’.
Some seem happy to do so, including foreign-owned ones. Qi Yu, deputy head of the Central
Organisation Department, said at a briefing on the side of the 19th National Party Congress in
October 2017: “Some senior executives at foreign-invested companies say Party organisations can
help them understand China’s policies in a timely manner, resolve labour disputes and provide
positive energy for their companies’ development. The majority of them welcome and support Party
organisations carrying out activities in their companies.”

Indeed, Party units in foreign-invested companies
more than doubled over 2011 to 2016, from 47,000                       The corporate governance
to 106,000, according to Qi. And around 70% of all
                                                                       requirements under the
foreign-funded firms in China—about 75,000—had set
up Party branches. This is about the same proportion                   Company Law and the Equity
as for China’s private sector, where almost 68% of                     Joint Venture (JV) Law are clear,
private businesses had set up Party branches by the                    the board of directors is the
end of 2016.
                                                                       highest authority of an equity JV
Nevertheless, not all foreign multinationals have                                  The European Union
been so sanguine. In early November 2017, the                            Chamber  of Commerce in China
European Union Chamber of Commerce in China
issued a statement saying that while it respected
China’s law allowing for the establishment of Party organisations in businesses in general, including
foreign-invested enterprises, it objected to the formal extension of Party organisations into the
governance of joint ventures: “The corporate governance requirements under the Company Law
and the Equity Joint Venture (JV) Law are clear, the board of directors is the highest authority of an
equity JV and responsible for all key matters of the JV … The European Chamber is not aware of any


AWAKENING GOVERNANCE: THE EVOLUTION OF CORPORATE GOVERNANCE IN CHINA                                       45
             TikTok Footnote 56 - Awakening Governance: The evolution of corporate governance in China
      Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 165 of 288
CG WITH CHINESE CHARACTERISTICS


legal development that provides a basis for changing the corporate governance arrangements in JVs
in this manner.” And further: “A fundamental change of this nature would introduce an additional
layer of governance and would have serious consequences for the independent decision-making
ability of these JV companies.”9

On 24 November 2017, the Delegations of German Industry & Commerce in China, part of the German
Chambers of Commerce Worldwide Network, expressed identical concerns regarding wholly foreign-
owned companies operating in China.10 This came one week after the German Chamber of Commerce
in China told a press conference that German companies were worried about the possibility of having
Party members interfere in their operations. In their announcement, the Delegations stated: “Current
legal and business practices create neither an obligation nor legal basis for companies to proactively
promote the development of the Party within the respective companies … We do not believe that
foreign invested companies generally should be required to promote the development of any
political party within company structures. This is an individual decision by corporate management
and should not be guided at the behest of third parties.” They also declared: “Should these attempts
to influence foreign invested companies continue, it cannot be ruled out that German companies
might retreat from the Chinese market or reconsider investment strategies.”

Conclusion: Next steps
As our Foreign Institutional Investor Perceptions Survey 2017 shows, most foreign institutional
investors would welcome more explanation and clearer lines of accountability around Party
organisations/committees. What would such transparency look like? First, a model already exists
with the reports that boards of directors and supervisors must present to the annual meeting.
A report from the Party organisation/committee could include details on membership, structure
and specific activities during the year. Second, the report could explain how the committee has
addressed the “Three Important, One Large” decisions and explain its relationship and division of
labour with the board of directors. Third, enterprises could engage more actively with their minority
shareholders and brief them on the Party organisation’s work.

Indeed, for any H share listed in Hong Kong, it is arguable that they will now need to disclose the
role of the Party organisation/committee under the listing rules of Hong Kong Exchanges and
Clearing (HKEX). Hong Kong’s code of corporate governance requires that listed companies comply
with, or explain their reasons for not doing so, board governance principles such as: “An issuer should
be headed by an effective board which should assume responsibility for its leadership and control
and be collectively responsible for promoting its success by directing and supervising its affairs.”
This is clearly a different model to that existing today in mainland China.




46                                                                             ASIAN CORPORATE GOVERNANCE ASSOCIATION
               TikTok Footnote 56 - Awakening Governance: The evolution of corporate governance in China
     Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20     Page 166 of 288
                                                    THE PARTY ORGANISATION: LEADERSHIP CORE




  Realty check
  On 6 January 2017, Tianjin Real Estate Development (Group), a company listed in Shanghai,
  called an interim general meeting to review a proposal for amending its articles of association.
  The company stated that the proposal was based on the requirement of the “Several Opinions
  on Adhering to the Leadership of the Party and Reinforcing the Building of the Party During the
  Deepening SOE Reform”, issued by the CPC Central Committee in 2015 and related requirements
  by the Tianjin Municipal Committee and SASAC to incorporate the sections of the Party
  committee and Party building into articles of association.

  The amendments and additions included:

        1.    The board of directors shall listen to the opinion of the Party organisation
              before coming to a final decision on important issues.
        2.    When the board of directors appoints executives, the Party organisation
              will discuss and provide its opinion on candidates nominated by the board
              nomination committee or general manager, or it may recommend candidates to
              the nomination committee and general manager. The Party organisation shall
              participate in the investigation of candidates and provide opinions in collective
              discussions.
        3.    The company shall set up a Party organisation and establish its working
              structures. The Party organisation will play the role of leadership core and
              political core.
        4.    Party members who assume the role of directors, supervisors and executives
              shall fully express the opinion of the Party organisation, reflect the intention
              of the Party organisation, and report to the Party organisation about relevant
              events.


  The proposal achieved consenting votes of 62.5%, but this fell below the two-thirds majority
  required under company law for amending articles. Tianjin Realty put the proposal up again at
  its annual meeting in May 2017. It passed with an almost unanimous 99.99% vote.

  It is understood that after the veto in January 2017, SASAC at all levels of government attached
  great importance to the result and proposed suspending amendments in listed companies where
  the state holds less than two-thirds of the shares.




AWAKENING GOVERNANCE: THE EVOLUTION OF CORPORATE GOVERNANCE IN CHINA                                       47
                     TikTok Footnote 56 - Awakening Governance: The evolution of corporate governance in China
      Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 167 of 288
CG WITH CHINESE CHARACTERISTICS



Endnotes
1    “Constitution of the Communist Party of China” (2017 version), Article 33.
2    Company Law (2006), Article 19.
3    2016 Internal Statistics Communique of the Communist Party of China, 30 June 2017.
     See: http://www.xinhuanet.com/politics/2017-06/30/c_1121242478.htm
4    General Office, CPC Central Committee, “Opinions on Further Improving the Implementation of Decision-Making System of the ‘Three Important,
     One Large’ in SOEs”, No. 17 [2010].
5    Party Committee of SASAC: “Promote Party Building while Comprehensively Deepening SOE Reform”, Qiushi, 31 May 2016.
     See: http://www.qstheory.cn/dukan/qs/2016-05/31/c_1118938354.htm
6    General Office of the State Council, “Guiding Opinions on Further Improving the Legal Person Governance Structure of State-owned Enterprises”,
     No. 36 [2017], 3 May 2017; “Notice on Forwarding the Plan of SASAC on Focusing on Capital Management and Advancing the Functional
     Transformation”, No. 38 [2017], 10 May 2017. See: http://www.gov.cn/zhengce/content/2017-05/03/content_5190599.htm and
     http://www.gov.cn/zhengce/content/2017-05/10/content_5192390.htm
7    General Office of the State Council, “Notice on Forwarding the Plan of SASAC on Focusing on Capital Management and Advancing the Functional
     Transformation”, No. 38 [2017], 10 May 2017.
8    CPC Central Committee, “Decision of CPC Central Committee on Several Major Issues of SOE Reform and Development”, 22 September 1999.
9    The European Union Chamber of Commerce in China, “Chamber Stance on the Governance of Joint Ventures and the Role of Party organisations”,
     3 November 2017. See: http://www.europeanchamber.com.cn/en/press-releases/2583/chamber_stance_on_the_governance_of_joint_ventures_and_the_
     role_of_party_organisations
10 Delegations of German Industry & Commerce, Press Announcement, 24 November 2017. See: http://china.ahk.de/. See also South China Morning Post,
   “German trade body warns firms may pull out of China over Communist Party pressure”, 29 November 2017.
   See: http://www.scmp.com/news/china/economy/article/2122104/german-trade-body-warns-firms-may-pull-out-china-over-communist
11   CPC Central Committee, “Opinions of the Organisation Department of the CPC Central Committee and the Party Committee of SASAC of the State
     Council on the Party Committee of the Central Enterprises Giving Full Play to the Role as the Political Core under the Modern Corporate System”,
     No. 5 [2013], April 2013.
12   CPC Central Committee, “Opinions of the Organisation Department of the CPC Central Committee and the Party Committee of SASAC of the State
     Council on the Party Committee of the Central Enterprises Giving Full Play to the Role as the Political Core under the Modern Corporate System”,
     Article 13.
13   CPC Central Committee, “Opinions of the Organisation Department of the CPC Central Committee and the Party Committee of SASAC of the State
     Council on the Party Committee of the Central Enterprises Giving Full Play to the Role as the Political Core under the Modern Corporate System”,
     Article 16.




48                                                                                                        ASIAN CORPORATE GOVERNANCE ASSOCIATION
%\WH'DQFH&DQ¶W2XWUXQ%HLMLQJ¶V6KDGRZ± )RUHLJQ3ROLF\                       3DJHRI
           Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 168 of 288
                          TikTok Footnote 76,85 - ByteDance Can't Outrun Beijing's Shadow




   $5*80(17

   ByteDance Can’t Outrun
   Beijing’s Shadow
   The Chinese social media firm is the most valued start-up in the
   world—but it’s going to hit political walls.
   %<3+,/,363(1&( _ -$18$5<30




   I
        n the wake of the arrest of Huawei’s chief financial officer, tensions between
        Chinese and U.S. firms have come to the forefront of global attention.
        However, it’s not just Chinese hardware companies that have international
   ambitions. Consumer-focused unicorns (firms valued at $1 billion or more) are
   both Sinicizing the global internet and running into their own set of political
   obstacles.

   Consumer-focused companies have generally had a hard time breaking out of
   China, thanks in part to the very different habits of Chinese and foreign users. A
   new generation of tech unicorns however, is taking up the challenge to open foreign
   markets. The firm currently with the greatest capacity to reshape the internet
   landscape is ByteDance, currently the highest-valued private start-up in the world.

   The Beijing-based technology company has two bread and butter competencies:
   recommendation algorithms and consumer-facing entertainment product
   development. It has two enormous hits to its name in Toutiao/TopBuzz (basically a
   Facebook feed of news and entertainment but without the friend-posted content)
   and Douyin/TikTok (Vine but with a much richer content environment and better
   recommendations).




                                                                                            AR-801
                           KWWSVIRUHLJQSROLF\FRP%\WH'DQFHFDQWRXWUXQEHLMLQJVVKDGRZ
%\WH'DQFH&DQ¶W2XWUXQ%HLMLQJ¶V6KDGRZ± )RUHLJQ3ROLF\                       3DJHRI
           Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 169 of 288
                                  TikTok Footnote 76,85 - ByteDance Can't Outrun Beijing's Shadow

    It is also expanding internationally at an aggressive pace. TikTok became the most
    downloaded app in the United States this past fall. ByteDance CEO Zhang Yiming,
    likely as a hedge against regulatory actions restricting growth in China, has set a
    goal of a 50 percent foreign user base by 2020. A big part of its $75 billion valuation
    prices in the fact that unlike, say, Tencent’s WeChat, it has proven to be able to
    deliver abroad.

    But with its success globally comes the same tension points other consumer-facing
    tech companies have encountered. “The same exact attention and complaints
    people have with Facebook they’re going to have with ByteDance,” said Technode’s
    John Artman on his China Tech Talk podcast. For instance, its international news
    apps have faced pushback in India for publishing racist fake news in the lead up to
    an election, and it even faced a suspension of an app in Indonesia for “pornography,
    inappropriate content, and blasphemy.”

    For now, ByteDance’s issues around content have been around social norms rather
    than politics. But the company has also proven itself ill-prepared to respond to
    criticism in democratic countries. For instance, ByteDance has issued spurious
    YouTube copyright takedowns when called out for hosting racy children’s content
    and sued media outlets that publish critical reporting of fake news on its overseas
    operations.

    Aside from being bad PR, this response also speaks to a greater disconnect. The
    principles a local firm like ByteDance, which came up in the party-shadowed
    garden of the Chinese tech sector, applies to government cooperation and content
    policy questions abroad is likely fundamentally different from how the policy teams
    at Silicon Valley firms, filled to the brim with ex-U.S. administration officials, will
    do so.

    ByteDance has already been repeatedly forced to bend the knee to party authority at
    home. Most punishingly, in April 2018 the government compelled ByteDance to
    shut down its popular “Neihan Duanzi” (“inside jokes”) app for good due to its
    “vulgar” content. In response, Zhang issued a letter of self-criticism where he said,

                                                                                                    AR-802
KWWSVIRUHLJQSROLF\FRP    KWWSVIRUHLJQSROLF\FRP%\WH'DQFHFDQWRXWUXQEHLMLQJVVKDGRZ
%\WH'DQFH&DQ¶W2XWUXQ%HLMLQJ¶V6KDGRZ± )RUHLJQ3ROLF\                       3DJHRI
           Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 170 of 288
                                  TikTok Footnote 76,85 - ByteDance Can't Outrun Beijing's Shadow

    “Our product took the wrong path, and content appeared that was incommensurate
    with socialist core values.” He also promised that the firm would in the future
    “Further deepen cooperation with authoritative [official party] media, elevating
    distribution of authoritative media content, ensuring that authoritative [official
    party] media voices are broadcast to strength.”

    These nods to the party are readily apparent to users in China. After the
    government crackdown on ByteDance products, advertorial-style Douyin videos
    about the police and army started to appear more frequently—driven, presumably,
    by internal tweaks to the recommendation algorithm. Yet while such actions may
    reinforce ByteDance’s standing domestically, as its market abroad grows the firm’s
    connection to and reliance on the Chinese Communist Party will come into focus. In
    a global environment where concern over both Chinese influence and the role of
    tech firms in the public sphere is growing, this could be a big shackle for an
    ambitious company.

    Even for American firms, this challenge isn’t easy. Facebook, even with a high-
    powered U.S. policy team and a chief operating officer who worked under Larry
    Summers in the Treasury Department, has struggled to navigate these waters. After
    the heat they’ve been facing, the likes of Google, Twitter, and Facebook are at least
    pouring real resources into addressing fake news. As evidenced by its aggressive
    hiring efforts for content managers with local language skills, its cash prizes for
    debunking fake news, its work to delist accounts, and its partnerships with local
    fact-checkers, ByteDance appears to be aware of the problem and is starting to do
    the same.

    But ByteDance has another problem that Western firms don’t share. The potential
    for Chinese government interference in ByteDance is considerable—and like other
    tech firms in China, there’s little the company can do about it. At some point, the
    Chinese government will realize the potential impact content platforms like
    ByteDance could have on foreign public opinion. In such an eventuality, Russians
    spending a few million dollars on social media ads in the 2016 election will seem


                                                                                                    AR-803
KWWSVIRUHLJQSROLF\FRP    KWWSVIRUHLJQSROLF\FRP%\WH'DQFHFDQWRXWUXQEHLMLQJVVKDGRZ
%\WH'DQFH&DQ¶W2XWUXQ%HLMLQJ¶V6KDGRZ± )RUHLJQ3ROLF\                       3DJHRI
           Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 171 of 288
                                  TikTok Footnote 76,85 - ByteDance Can't Outrun Beijing's Shadow

    like child’s play compared to the Chinese government compelling ByteDance to
    tweak its algorithms to boost certain candidates’ chances.

    Further, this sort of subtle tweaking of algorithms feeding content is much more
    likely to go undetected than the Russian 2016 influence operations. No one is likely
    to notice a few extra anodyne “don’t forget to register to vote!” PSAs aimed at
    favored candidates’ supporters. While the Chinese government’s levels of
    sophistication when it comes to influencing U.S. politics are, to say the least,
    underdeveloped, having foreigners rely on apps for news and entertainment is a
    powerful potential vector of influence.

    Chinese tech firms are not enthusiastic partners in these sorts of foreign-policy
    endeavors. Just as how Western firms after the Edward Snowden leaks have pushed
    back on government requests for information, as they know that consumers’ trust
    in their products is central to their business, so do Chinese companies know the
    potential impact of suspicions of government cooperation. Look at the Huawei
    founder’s claims that he would resist government requests for information.

    It’s true that Chinese tech CEOs would generally prefer to have nothing to do with
    the government. Take DiDi’s initial response to police requests for data—in one
    instance, after twice outright refusing the request on privacy grounds, it finally
    simply printed out a few boxes of documents that for the police’s purposes were
    nearly useless. ByteDance’s CEO is surely not happy to have to issue apology letters
    and face mandated shutdowns of popular products.

    But at the end of the day, there is very little that these firms can do in a party-state
    environment. China’s national intelligence law, according to one interpretation,
    gives total authority to the government to compel firms—and with no independent
    judiciary, even extralegal pressure is very hard to resist. CCP regulators who can
    take massive bites out of market capitalization seemingly at will alone make
    keeping officials at home happy ByteDance’s first priority, regardless of
    reputational risks abroad.



                                                                                                    AR-804
KWWSVIRUHLJQSROLF\FRP    KWWSVIRUHLJQSROLF\FRP%\WH'DQFHFDQWRXWUXQEHLMLQJVVKDGRZ
%\WH'DQFH&DQ¶W2XWUXQ%HLMLQJ¶V6KDGRZ± )RUHLJQ3ROLF\                       3DJHRI
           Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 172 of 288
                                  TikTok Footnote 76,85 - ByteDance Can't Outrun Beijing's Shadow



     3KLOLS6SHQFHLVDSVHXGRQ\PIRUD%HLMLQJEDVHGIUHHODQFHMRXUQDOLVW



                                                                                                      9,(:
    TAGS: $5*80(17&+,1$7(&+12/2*<                                                               &200(176




                                                                                                    AR-805
KWWSVIRUHLJQSROLF\FRP    KWWSVIRUHLJQSROLF\FRP%\WH'DQFHFDQWRXWUXQEHLMLQJVVKDGRZ
7LN7RN/RRNLQJDW:D\VWR6KDNH2II,WV7LHVWR&KLQD:6-                    3DJHRI
           Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 173 of 288
                                     Tiktok Footnote 77,86 - TikTok Looking at Ways to Shake Off Its Ties to China - WSJ
 This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
 https://www.djreprints.com.

 https://www.wsj.com/articles/tiktok-looking-at-ways-to-shake-off-its-ties-to-china-11574073001


ɢ WSJ NEWS EXCLUSIVE | TECH

TikTok Looking at Ways to Shake Off Its
Ties to China
After a spectacular rise earlier this year, the social-media company finds unease about its Chinese roots
may hinder further growth




Some investors in TikTok’s parent company, Beijing-based ByteDance, have
acknowledged that distancing the social-media company from its Chinese roots may be
difficult.
PHOTO: SHIHO FUKADA/BLOOMBERG NEWS




                                                                                                                                                   AR-806
KWWSVZZZZVMFRPDUWLFOHVWLNWRNORRNLQJDWZD\VWRVKDNHRIILWVWLHVWRFKLQD                                                                 
7LN7RN/RRNLQJDW:D\VWR6KDNH2II,WV7LHVWR&KLQD:6-                    3DJHRI
           Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 174 of 288
                        Tiktok Footnote 77,86 - TikTok Looking at Ways to Shake Off Its Ties to China - WSJ
By Georgia Wells in San Francisco, Yoko Kubota in Beijing and
Kate O’Keeffe in Washington
Updated Nov. 18, 2019 6:33 pm ET



TikTok this year made history as China’s first social-media company to make it
big in the U.S. Now, TikTok wants to shed its label as a Chinese brand.

As TikTok faces mounting scrutiny from U.S. lawmakers and regulators, some
employees and advisers in recent weeks have approached senior executives to
suggest ways the company could rebrand, according to people familiar with the
discussions.

Ideas discussed include expanding operations in Southeast Asia, possibly
Singapore—which would allow executives to distance the video-sharing app from
China—and rebranding it in the U.S., the people said.

Meanwhile, TikTok has reduced the amount of content from China that appears
on the app, hoping to minimize reminders of its Chinese roots to American users,
according to people familiar with the company’s practices.

Some investors in TikTok’s parent company, Beijing-based ByteDance Ltd.,
acknowledge that an attempt to set the app apart from China could be difficult to
execute and that some of the ideas are long shots at best. But the discussions
reflect how TikTok’s meteoric rise is under threat and how some close to the
company increasingly view the company’s Chinese ownership as a liability.

                                                     One reason behind the concern:
      THE JOURNAL.                                   ByteDance’s investors, including
                                                     Sequoia Capital and SoftBank Group
               Why TikTok's
                                                     Corp. , view growth in the U.S. as key to
               Under Investigation
                                                     achieving their goal of an initial public
                                                     offering late next year, people familiar
                       00:00 / 23:25                 with the matter said.

                                                     ByteDance was most recently valued at
     SUBSCRIBE                                       $75 billion, making it one of the most
                                                     valuable startups in the world.



                                                                                                              AR-807
KWWSVZZZZVMFRPDUWLFOHVWLNWRNORRNLQJDWZD\VWRVKDNHRIILWVWLHVWRFKLQD                    
7LN7RN/RRNLQJDW:D\VWR6KDNH2II,WV7LHVWR&KLQD:6-                    3DJHRI
           Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 175 of 288
                        Tiktok Footnote 77,86 - TikTok Looking at Ways to Shake Off Its Ties to China - WSJ
A ByteDance spokesman said an IPO isn’t the company’s focus, and moving
TikTok’s headquarters to Singapore isn’t under consideration. He said there is no
discussion to change TikTok’s brand name. He also said the company doesn’t
determine how much Chinese content is on the app because users, not TikTok,
upload videos.

“It is well-known that ByteDance was founded in China,” he said. “But the reality
is that the TikTok app does not operate in China, and we have been further
building out and empowering teams in the markets where it does operate.”

ByteDance operates a version of TikTok in China under a different name, Douyin,
and the head of TikTok is based there, although the company’s website doesn’t
list any offices in China.

For TikTok, the challenge is that many lawmakers and regulators—and some
parents—are wary of the potential for the Chinese government to demand
information about the app’s users any time. Increasing the tension between the
two countries is the trade war.

“We are stuck in between,” one ByteDance employee said. “We are a Chinese
company, and we do business overseas.”

ByteDance isn’t the only company in this position. Since a 2018 law expanded the
power of U.S. regulators to limit foreign access to technology deals, other Chinese
companies have tried to find ways to manage or work around these new
restrictions.




                                                                                                              AR-808
KWWSVZZZZVMFRPDUWLFOHVWLNWRNORRNLQJDWZD\VWRVKDNHRIILWVWLHVWRFKLQD                    
7LN7RN/RRNLQJDW:D\VWR6KDNH2II,WV7LHVWR&KLQD:6-                    3DJHRI
           Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 176 of 288
                        Tiktok Footnote 77,86 - TikTok Looking at Ways to Shake Off Its Ties to China - WSJ




TikTok allows users to share and view short videos that are typically less than 15 seconds
long.
PHOTO: SHIHO FUKADA/BLOOMBERG NEWS


When ByteDance in 2017 bought Musical.ly, the small social-network in the U.S.
that morphed into TikTok, most Americans hadn’t heard of it. ByteDance poured
money into promoting TikTok on popular apps in the U.S., and as of earlier this
year, more than 100 million Americans had downloaded the app.

That popularity sparked a backlash. After several senators expressed concerns
that TikTok was censoring content to appease Beijing and collecting data about
American users, the U.S. launched a national security review.

“TikTok claims they don’t store American user data in China. That’s nice. But all
it takes is one knock on the door of their parent company, based in China, from a
Communist Party official for that data to be transferred to the Chinese
government’s hands, whenever they need it,” Sen. Josh Hawley (R., Mo.) said
during a hearing on data security in early November.




                                                                                                              AR-809
KWWSVZZZZVMFRPDUWLFOHVWLNWRNORRNLQJDWZD\VWRVKDNHRIILWVWLHVWRFKLQD                    
7LN7RN/RRNLQJDW:D\VWR6KDNH2II,WV7LHVWR&KLQD:6-                    3DJHRI
           Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 177 of 288
                        Tiktok Footnote 77,86 - TikTok Looking at Ways to Shake Off Its Ties to China - WSJ
TikTok has said it stores data on American users in the U.S. and Singapore,
although its website says the app may share user information with ByteDance.

“The Chinese government has never asked us to provide access to any TikTok U.S.
user data, and we would not do so if asked,” a ByteDance spokesman said.

TikTok’s perception as a home for goofy and harmless content also took a blow
when The Wall Street Journal reported last month that Islamic State was posting
propaganda videos on the app.

In China, Uighur Muslims have used Douyin to post videos that call attention to
Beijing’s mass-internment campaign. Chinese laws require Douyin to delete any
content that expresses political dissent; however, the videos appeared to slip past
the company’s censors. Many have since been deleted.

                                                     The U.S. represents a small portion of
SHARE YOUR THOUGHTS                                  the company’s business: About 4% of

Does TikTok’s association with the
                                                     users of TikTok and its Chinese version,
Chinese government make you cautious                 Douyin, are in the U.S., according to a
about using the app? Why or why not?                 former employee. The U.S. business is
Join the conversation below.                         operating at a massive loss, the former
                                                     employee said.

Yet ByteDance’s investors are eager to pitch it as the parent of the first social-
media company to get big in China and the West, according to a former executive.
“Without the U.S., it’s not global,” this person said.

Investors also fear that if the U.S. forced ByteDance to divest itself of TikTok or
cease U.S. operations, other countries that have expressed concerns about
TikTok, such as Japan and India, also could decide to take action, according to
people familiar with the matter. They say TikTok could weather losing access to
the U.S. market, but the loss of multiple countries would be devastating.



TikTok has continued to spend heavily to grow in the U.S., both to the delight and
consternation of its U.S. rivals. It has spent hundreds of millions of dollars on ads
on Snapchat and Instagram, bringing both companies significant revenue but also
raising concerns around Silicon Valley about heightened competition.



                                                                                                              AR-810
KWWSVZZZZVMFRPDUWLFOHVWLNWRNORRNLQJDWZD\VWRVKDNHRIILWVWLHVWRFKLQD                    
7LN7RN/RRNLQJDW:D\VWR6KDNH2II,WV7LHVWR&KLQD:6-                    3DJHRI
           Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 178 of 288
                        Tiktok Footnote 77,86 - TikTok Looking at Ways to Shake Off Its Ties to China - WSJ
“They operate out of China under a completely different set of rules,” longtime
Facebook Inc. executive and head of Instagram Adam Mosseri told sports
podcaster Bill Simmons in October. Mr. Mosseri also criticized the company for
cloning Musical.ly, then buying it and renaming it TikTok.

The ByteDance spokesman pointed out that Mr. Mosseri’s Instagram was itself
bought by Facebook. “There is some real lack of self-awareness here,” he said.

Instagram last week unveiled a TikTok-like product called Reels, which follows
Facebook’s attempt to launch a TikTok clone late last year with an app called
Lasso. That app has yet to gain traction. TikTok allows users to share and view
short videos that are typically less than 15 seconds long.

Meanwhile, rivals of the Chinese version of TikTok are preparing to pounce.
Tencent Holdings Ltd. recently told employees its new priority is to aggressively
take on Douyin, according to a person familiar with the discussions. Tencent also
has allocated an unlimited budget to its own short-video app Weishi, the person
said.

On a recent call with analysts, Tencent President Martin Lau said the company
plans to back Weishi with “a lot of marketing and content dollars,” and described
it as the tech giant’s flagship short-video app.

One complicating factor for ByteDance is that it doesn’t want to upset the Chinese
government, according to people familiar with the company’s thinking. Like other
Chinese technology companies, ByteDance relies on the government to issue
licenses to run its business. When government ministries ask, it runs ads on its
apps in China at no cost to promote government events, one of these people said.

ByteDance also hands over certain user data, such as telephone numbers and
national ID numbers, to Chinese police, but only when presented with a
document—a request of evidence—showing the user is suspected of having
violated local law, the person said.

A spokesman for ByteDance said the company follows local laws and regulations
in the markets in which it operates. Regarding the ads, he said some of
ByteDance’s Chinese apps do provide free public service announcements in
certain cases, but that it is consistent with other civic engagement across other
apps including TikTok.

                                                                                                              AR-811
KWWSVZZZZVMFRPDUWLFOHVWLNWRNORRNLQJDWZD\VWRVKDNHRIILWVWLHVWRFKLQD                    
7LN7RN/RRNLQJDW:D\VWR6KDNH2II,WV7LHVWR&KLQD:6-                    3DJHRI
           Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 179 of 288
                                     Tiktok Footnote 77,86 - TikTok Looking at Ways to Shake Off Its Ties to China - WSJ
ByteDance appears to be asserting some independence. When protests broke out
in Hong Kong in June, ByteDance initially had a policy of restricting content about
the protests across all of its apps, including TikTok, a person familiar with the
matter said. That changed over the summer, when the company’s policy team
decided to more closely tailor TikTok’s practices to individual countries’ laws and
regulations, the person said. The move left some people in ByteDance concerned
that it would irk the Chinese government, according to the person.

A former employee in TikTok’s Los Angeles office said it would be hard for the
company to shake off its roots. “We’re a Chinese company,” this person said. “We
answer to China.”

—Yang Jie and Shan Li contributed to this article.

RELATED

     •TikTok Wades Into Online Shopping

     •TikTok—Target of U.S. Suspicion—Is a Smash Hit in India

     •Schumer Urges Army to Avoid Recruiting on TikTok, Citing China Fears

     •U.S. Launches National Security Review of TikTok




Write to Georgia Wells at Georgia.Wells@wsj.com, Yoko Kubota at
yoko.kubota@wsj.com and Kate O’Keeffe at kathryn.okeeffe@wsj.com

Appeared in the November 19, 2019, print edition as '.'




 Copyright © 2020 Dow Jones & Company, Inc. All Rights Reserved

 This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
 https://www.djreprints.com.




                                                                                                                                                   AR-812
KWWSVZZZZVMFRPDUWLFOHVWLNWRNORRNLQJDWZD\VWRVKDNHRIILWVWLHVWRFKLQD                                                                 
&KLQD VWHFKILUPVDUHWRXWLQJWLHVWRWKH&RPPXQLVW3DUW\&11                  3DJHRI
              Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 180 of 288
                       TikTok Footnote 78,88 - China's tech firms are touting ties to the Communist Party - CNN

                                                                                                                  LIVE TV

     Why China's tech giants are cozying up to the Communist
 Party
            Analysis by Sherisse Pham, CNN Business
            Updated 0417 GMT (1217 HKT) November 5, 2018



 Hong Kong (CNN Business) — China's biggest ride-hailing company has a new plan to beef up customer service:
 hire 1,000 members of the ruling Communist Party.

 The move by Didi Chuxing, a $56 billion startup, shows how leading Chinese tech firms, once hesitant to
 advertise political connections, are now increasingly promoting their ties to the party — especially after running
 into trouble with authorities.

 "Tech entrepreneurs are seeking to burnish their party credentials, gain brownie points," said Duncan Clark, the
 chairman of Beijing-based investment advisory firm BDA.

 The Communist Party once controlled virtually all aspects of China's economy, but reforms launched 40 years
 ago helped create a vast, dynamic private sector. The party retains its grip on political power and state-owned
 firms, but its relationship with the tech companies that have flourished with the spread of the internet is more
 complex.

 The Chinese government has helped homegrown internet companies grow by shutting out US platforms like
 Facebook (FB) and Google (GOOGL). But it has also cracked down on the Chinese firms if they threaten its
 political aims.



 'Role models and pioneers'
 Didi announced the drive to recruit Communist Party members two weeks ago after coming under intensified
 scrutiny from authorities following the rape and murder of a female passenger in August, the second such
 killing this year.

 "Being role models and pioneers, the party members will help strengthen the construction of the customer
 service safety system," Didi said in a post on social media platform WeChat. The company, which says it has
 more than 10,000 employees, noted 3,750 of them were already party members.

 Hiring more Party members is a way for the startup to boost its standing with Chinese leaders.

 "Didi stood accused of being reckless, careless," Clark said. "This was damaging society, and anything that
 damages social stability gets you in major trouble with the party, which is charged with guaranteeing it."

 The company declined to comment on the matter beyond its earlier statement.




                                                                                                                     AR-813
KWWSVHGLWLRQFQQFRPWHFKFKLQDWHFKFRPPXQLVWSDUW\LQGH[KWPO                                               
&KLQD VWHFKILUPVDUHWRXWLQJWLHVWRWKH&RPPXQLVW3DUW\&11                  3DJHRI
              Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 181 of 288
                       TikTok Footnote 78,88 - China's tech firms are touting ties to the Communist Party - CNN

                                                                                                                  LIVE TV




 Ride-hailing firm Didi is scrambling to get back into Beijing's good graces following the killings of two female
 passengers this year.

 Other tech firms, including another of the country's biggest startups, have taken similar steps.

 After getting rapped over the knuckles for promoting what authorities called "vulgar content" on its popular
 video and news apps in April, ByteDance announced it would hire 2,000 more people to review content. The
 job ads noted that party members and candidates with "strong political sensitivity" would be preferred.

 Kuaishou, a video app backed by top tech company Tencent (TCEHY), did the same thing earlier this year after
 getting caught in the government's crosshairs for promoting "vulgar content." It hired thousands of content
 reviewers, giving preference to party members.



 'Falling foul of the party is costly'
 The Communist Party of China has nearly 90 million members. The vast majority have regular day jobs, so hiring
 members doesn't mean government officials are infiltrating the companies.

 Joining the party requires people to secure recommendations from other members and to write several reports
 demonstrating their thoughts and ideological leanings over at least a year.

 Many students and young professionals who join are motivated less by ideological fervor than a desire to
 improve their career prospects in government or at state-owned enterprises.




                                                                                                                     AR-814
KWWSVHGLWLRQFQQFRPWHFKFKLQDWHFKFRPPXQLVWSDUW\LQGH[KWPO                                               
&KLQD VWHFKILUPVDUHWRXWLQJWLHVWRWKH&RPPXQLVW3DUW\&11                  3DJHRI
              Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 182 of 288
                        TikTok Footnote 78,88 - China's tech firms are touting ties to the Communist Party - CNN

                                                                                                                   LIVE TV




 The Communist Party's hammer and sickle logo at a museum in Beijing. Once hesitant to advertise political
 connections, China's tech giants are now increasingly promoting their ties to the party.

 "Those seeking jobs in the tech sector or private sector generally weren't bothered. Outwardly being a party
 member might be as weird as, say, being a Christian in Silicon Valley," said Clark, referencing an episode on
 HBO's "Silicon Valley" show where a character is viewed with suspicion for being a regular churchgoer.

 But now the party "is more directly controlling the fate of Chinese tech ventures," Clark said. "Falling foul of the
 party is costly."

                                                               Hiring people with political affiliations to curry favor with
                                                               governments happens at US tech firms, too. Wall Street
                                                               and Silicon Valley alike frequently hire former lawmakers or
                                                               government officials, seeking to leverage their connections
                                                               for smoother government relations.

                                                               The difference in China, observers say, is that the party has
                                                               virtually unchecked power. It can deliver heavy blows to
                                                               big tech companies with little warning.

                                                               Tencent, the world's biggest gaming company, took a hit
                                                               to its profits and lost billions in market value after Chinese
   Related Article: How China's video game
                                                               regulators stopped approving licenses to make money
   crackdown caused a $200 billion stock                       from new online games. Tencent attributed the problem to
   wipeout for Tencent                                         a bureaucratic reshuffle in Beijing, and government
                                                               statements expressed concern that video games are
                                                               causing addiction and bad eyesight among young people.

 Some analysts interpreted the moves as a message to Tencent, which is also a big player in social media, that
 it was getting too big and needed to fall in line.


                                                                                                                      AR-815
KWWSVHGLWLRQFQQFRPWHFKFKLQDWHFKFRPPXQLVWSDUW\LQGH[KWPO                                                
&KLQD VWHFKILUPVDUHWRXWLQJWLHVWRWKH&RPPXQLVW3DUW\&11                  3DJHRI
              Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 183 of 288
                       TikTok Footnote 78,88 - China's tech firms are touting ties to the Communist Party - CNN


 Letting the party 'play a leading role'                                                                          LIVE TV


 Beijing has other mechanisms for influencing tech firms, including requiring all companies in China, both
 foreign and domestic, to have party committees.

                                                              When the committee at bike-sharing startup Ofo met in
                                                              August, it voted to change the company's corporate
                                                              charter to highlight the party's leadership role in
                                                              management, according to state-run media.

                                                              Figuring out "how to integrate the party into corporate
                                                              management and let it actually play a leading role — these
                                                              are major issues for non-public companies in their party
                                                              building," Ofo CEO Dai Wei told Xinhua. The startup's big
                                                              investors include e-commerce company Alibaba (BABA).

                                                              The committees also often hold monthly sessions for
   Related Article: China's ByteDance is taking
                                                              employees' party education.
   the social media world by storm
                                                              ByteDance's April session studied policies laid out at a
                                                              recent cyberspace conference and the "spirit" of President
                                                              Xi Jinping's speech at that event, according to state-run
 news site China Economic Daily.

 ByteDance declined to comment on the matter.



 Cynicism remains
 For tech firms, expanding the role of party committees and being more open about their adherence to the
 Communist Party is the cost of doing business in China, especially as President Xi tightens his grip over the
 government and the party.

                                                              But there remains "a lot of cynicism" within the companies,
                                                              according to Paul Triolo, head of global tech policy at
                                                              Eurasia Group.

                                                              "A lot of this is, 'OK, we're going to have a Xi Jinping
                                                              Thought room here because that's what's in vogue,'"
                                                              Triolo said, referencing the Chinese president's political
                                                              philosophy, which was added to China's constitution this
                                                              year.

                                                              And while the public displays of party affection may feel
                                                              over the top, China's tech companies "want to be out in
   Related Article: At the height of his power,
                                                              front of this, rather than declare their alliance after
   China's Xi Jinping moves to embrace Marxism                something happens," he said.

                                                              Brandishing Communist credentials could pose a problem
                                                              for tech firms' global ambitions, however.

 The Committee on Foreign Investment in the United States, or CFIUS, vets certain deals that could give a
 foreign investor control of a US business for national security risks.


                                                                                                                     AR-816
KWWSVHGLWLRQFQQFRPWHFKFKLQDWHFKFRPPXQLVWSDUW\LQGH[KWPO                                               
&KLQD VWHFKILUPVDUHWRXWLQJWLHVWRWKH&RPPXQLVW3DUW\&11                  3DJHRI
              Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 184 of 288
                       TikTok Footnote 78,88 - China's tech firms are touting ties to the Communist Party - CNN
 Recent reforms to CFIUS will likely mean increased scrutiny by the committee of China-backed deals. It already
 killed Alibaba-affiliated Ant Financial's acquisition of MoneyGram last year.            LIVE TV


 "To the extent these companies are viewed as arms of the Chinese government, that does not play well
 internationally," Triolo said.

 Serenitie Wang contributed to this report.




   Search CNN...



                                                             World

                                                         US Politics

                                                           Business

                                                             Health

                                                      Entertainment

                                                              Tech

                                                              Style

                                                             Travel

                                                             Sports

                                                             Videos

                                                           Features

                                                              More

                                                           Weather




                                                                                                                  AR-817
KWWSVHGLWLRQFQQFRPWHFKFKLQDWHFKFRPPXQLVWSDUW\LQGH[KWPO                                         
&KLQD VWHFKILUPVDUHWRXWLQJWLHVWRWKH&RPPXQLVW3DUW\&11                  3DJHRI
              Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 185 of 288
                        TikTok Footnote 78,88 - China's tech firms are touting ties to the Communist Party - CNN

                                                                                                                    LIVE TV



     Most stock quote data provided by BATS. Market indices are shown in real time, except for the DJIA, which is
     delayed by two minutes. All times are ET. Disclaimer. Morningstar: CopyrightȨ2018ȨMorningstar, Inc. All Rights
  Reserved. Factset: FactSet Research Systems Inc.2018. All rights reserved. Chicago Mercantile Association: Certain
   market data is the property of Chicago Mercantile Exchange Inc. and its licensors. All rights reserved. Dow Jones:
    The Dow Jones branded indices are proprietary to and are calculated, distributed and marketed by DJI Opco, a
   subsidiary of S&P Dow Jones Indices LLC and have been licensed for use to S&P Opco, LLC and CNN. Standard &
      Poor's and S&P are registered trademarks of Standard & Poor's Financial Services LLC and Dow Jones is a
      registered trademark of Dow Jones Trademark Holdings LLC. All content of the Dow Jones branded indices
                             Copyright S&P Dow Jones Indices LLCȨ2018Ȩand/or its affiliates.


              Terms of Use    Privacy Policy     Do Not Sell My Personal Information          AdChoices       About Us

      Modern Slavery Act Statement      Advertise with us      CNN Store      Newsletters      Transcripts         License Footage

                                                  CNN Newsource         Sitemap



                      © 2020 Cable News Network. A Warner Media Company. All Rights Reserved.
                                         CNN Sans ™ & © 2016 Cable News Network.




                                                                                                                         AR-818
KWWSVHGLWLRQFQQFRPWHFKFKLQDWHFKFRPPXQLVWSDUW\LQGH[KWPO                                                   
&KLQD VWHFKILUPVDUHWRXWLQJWLHVWRWKH&RPPXQLVW3DUW\&11                  3DJHRI
              Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 186 of 288
                         TikTok Footnote 78 - China's tech firms are touting ties to the Communist Party - CNN

                                                                                                                 LIVE TV

     Why China's tech giants are cozying up to the Communist
 Party
            Analysis by Sherisse Pham, CNN Business
            Updated 0417 GMT (1217 HKT) November 5, 2018



 Hong Kong (CNN Business) — China's biggest ride-hailing company has a new plan to beef up customer service:
 hire 1,000 members of the ruling Communist Party.

 The move by Didi Chuxing, a $56 billion startup, shows how leading Chinese tech firms, once hesitant to
 advertise political connections, are now increasingly promoting their ties to the party — especially after running
 into trouble with authorities.

 "Tech entrepreneurs are seeking to burnish their party credentials, gain brownie points," said Duncan Clark, the
 chairman of Beijing-based investment advisory firm BDA.

 The Communist Party once controlled virtually all aspects of China's economy, but reforms launched 40 years
 ago helped create a vast, dynamic private sector. The party retains its grip on political power and state-owned
 firms, but its relationship with the tech companies that have flourished with the spread of the internet is more
 complex.

 The Chinese government has helped homegrown internet companies grow by shutting out US platforms like
 Facebook (FB) and Google (GOOGL). But it has also cracked down on the Chinese firms if they threaten its
 political aims.



 'Role models and pioneers'
 Didi announced the drive to recruit Communist Party members two weeks ago after coming under intensified
 scrutiny from authorities following the rape and murder of a female passenger in August, the second such
 killing this year.

 "Being role models and pioneers, the party members will help strengthen the construction of the customer
 service safety system," Didi said in a post on social media platform WeChat. The company, which says it has
 more than 10,000 employees, noted 3,750 of them were already party members.

 Hiring more Party members is a way for the startup to boost its standing with Chinese leaders.

 "Didi stood accused of being reckless, careless," Clark said. "This was damaging society, and anything that
 damages social stability gets you in major trouble with the party, which is charged with guaranteeing it."

 The company declined to comment on the matter beyond its earlier statement.




                                                                                                                    AR-819
KWWSVHGLWLRQFQQFRPWHFKFKLQDWHFKFRPPXQLVWSDUW\LQGH[KWPO                                              
&KLQD VWHFKILUPVDUHWRXWLQJWLHVWRWKH&RPPXQLVW3DUW\&11                  3DJHRI
              Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 187 of 288
                         TikTok Footnote 78 - China's tech firms are touting ties to the Communist Party - CNN

                                                                                                                 LIVE TV




 Ride-hailing firm Didi is scrambling to get back into Beijing's good graces following the killings of two female
 passengers this year.

 Other tech firms, including another of the country's biggest startups, have taken similar steps.

 After getting rapped over the knuckles for promoting what authorities called "vulgar content" on its popular
 video and news apps in April, ByteDance announced it would hire 2,000 more people to review content. The
 job ads noted that party members and candidates with "strong political sensitivity" would be preferred.

 Kuaishou, a video app backed by top tech company Tencent (TCEHY), did the same thing earlier this year after
 getting caught in the government's crosshairs for promoting "vulgar content." It hired thousands of content
 reviewers, giving preference to party members.



 'Falling foul of the party is costly'
 The Communist Party of China has nearly 90 million members. The vast majority have regular day jobs, so hiring
 members doesn't mean government officials are infiltrating the companies.

 Joining the party requires people to secure recommendations from other members and to write several reports
 demonstrating their thoughts and ideological leanings over at least a year.

 Many students and young professionals who join are motivated less by ideological fervor than a desire to
 improve their career prospects in government or at state-owned enterprises.




                                                                                                                    AR-820
KWWSVHGLWLRQFQQFRPWHFKFKLQDWHFKFRPPXQLVWSDUW\LQGH[KWPO                                              
&KLQD VWHFKILUPVDUHWRXWLQJWLHVWRWKH&RPPXQLVW3DUW\&11                  3DJHRI
              Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 188 of 288
                         TikTok Footnote 78 - China's tech firms are touting ties to the Communist Party - CNN

                                                                                                                 LIVE TV




 The Communist Party's hammer and sickle logo at a museum in Beijing. Once hesitant to advertise political
 connections, China's tech giants are now increasingly promoting their ties to the party.

 "Those seeking jobs in the tech sector or private sector generally weren't bothered. Outwardly being a party
 member might be as weird as, say, being a Christian in Silicon Valley," said Clark, referencing an episode on
 HBO's "Silicon Valley" show where a character is viewed with suspicion for being a regular churchgoer.

 But now the party "is more directly controlling the fate of Chinese tech ventures," Clark said. "Falling foul of the
 party is costly."

                                                               Hiring people with political affiliations to curry favor with
                                                               governments happens at US tech firms, too. Wall Street
                                                               and Silicon Valley alike frequently hire former lawmakers or
                                                               government officials, seeking to leverage their connections
                                                               for smoother government relations.

                                                               The difference in China, observers say, is that the party has
                                                               virtually unchecked power. It can deliver heavy blows to
                                                               big tech companies with little warning.

                                                               Tencent, the world's biggest gaming company, took a hit
                                                               to its profits and lost billions in market value after Chinese
   Related Article: How China's video game
                                                               regulators stopped approving licenses to make money
   crackdown caused a $200 billion stock                       from new online games. Tencent attributed the problem to
   wipeout for Tencent                                         a bureaucratic reshuffle in Beijing, and government
                                                               statements expressed concern that video games are
                                                               causing addiction and bad eyesight among young people.

 Some analysts interpreted the moves as a message to Tencent, which is also a big player in social media, that
 it was getting too big and needed to fall in line.


                                                                                                                    AR-821
KWWSVHGLWLRQFQQFRPWHFKFKLQDWHFKFRPPXQLVWSDUW\LQGH[KWPO                                              
&KLQD VWHFKILUPVDUHWRXWLQJWLHVWRWKH&RPPXQLVW3DUW\&11                  3DJHRI
              Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 189 of 288
                         TikTok Footnote 78 - China's tech firms are touting ties to the Communist Party - CNN


 Letting the party 'play a leading role'                                                                         LIVE TV


 Beijing has other mechanisms for influencing tech firms, including requiring all companies in China, both
 foreign and domestic, to have party committees.

                                                               When the committee at bike-sharing startup Ofo met in
                                                               August, it voted to change the company's corporate
                                                               charter to highlight the party's leadership role in
                                                               management, according to state-run media.

                                                               Figuring out "how to integrate the party into corporate
                                                               management and let it actually play a leading role — these
                                                               are major issues for non-public companies in their party
                                                               building," Ofo CEO Dai Wei told Xinhua. The startup's big
                                                               investors include e-commerce company Alibaba (BABA).

                                                               The committees also often hold monthly sessions for
   Related Article: China's ByteDance is taking
                                                               employees' party education.
   the social media world by storm
                                                               ByteDance's April session studied policies laid out at a
                                                               recent cyberspace conference and the "spirit" of President
                                                               Xi Jinping's speech at that event, according to state-run
 news site China Economic Daily.

 ByteDance declined to comment on the matter.



 Cynicism remains
 For tech firms, expanding the role of party committees and being more open about their adherence to the
 Communist Party is the cost of doing business in China, especially as President Xi tightens his grip over the
 government and the party.

                                                               But there remains "a lot of cynicism" within the companies,
                                                               according to Paul Triolo, head of global tech policy at
                                                               Eurasia Group.

                                                               "A lot of this is, 'OK, we're going to have a Xi Jinping
                                                               Thought room here because that's what's in vogue,'"
                                                               Triolo said, referencing the Chinese president's political
                                                               philosophy, which was added to China's constitution this
                                                               year.

                                                               And while the public displays of party affection may feel
                                                               over the top, China's tech companies "want to be out in
   Related Article: At the height of his power,
                                                               front of this, rather than declare their alliance after
   China's Xi Jinping moves to embrace Marxism                 something happens," he said.

                                                               Brandishing Communist credentials could pose a problem
                                                               for tech firms' global ambitions, however.

 The Committee on Foreign Investment in the United States, or CFIUS, vets certain deals that could give a
 foreign investor control of a US business for national security risks.


                                                                                                                    AR-822
KWWSVHGLWLRQFQQFRPWHFKFKLQDWHFKFRPPXQLVWSDUW\LQGH[KWPO                                              
&KLQD VWHFKILUPVDUHWRXWLQJWLHVWRWKH&RPPXQLVW3DUW\&11                  3DJHRI
              Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 190 of 288
                        TikTok Footnote 78 - China's tech firms are touting ties to the Communist Party - CNN
 Recent reforms to CFIUS will likely mean increased scrutiny by the committee of China-backed deals. It already
 killed Alibaba-affiliated Ant Financial's acquisition of MoneyGram last year.            LIVE TV


 "To the extent these companies are viewed as arms of the Chinese government, that does not play well
 internationally," Triolo said.

 Serenitie Wang contributed to this report.




   Search CNN...



                                                             World

                                                         US Politics

                                                          Business

                                                            Health

                                                      Entertainment

                                                              Tech

                                                              Style

                                                             Travel

                                                            Sports

                                                            Videos

                                                          Features

                                                              More

                                                           Weather




                                                                                                                AR-823
KWWSVHGLWLRQFQQFRPWHFKFKLQDWHFKFRPPXQLVWSDUW\LQGH[KWPO                                       
&KLQD VWHFKILUPVDUHWRXWLQJWLHVWRWKH&RPPXQLVW3DUW\&11                  3DJHRI
              Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 191 of 288
                         TikTok Footnote 78 - China's tech firms are touting ties to the Communist Party - CNN

                                                                                                                  LIVE TV



     Most stock quote data provided by BATS. Market indices are shown in real time, except for the DJIA, which is
     delayed by two minutes. All times are ET. Disclaimer. Morningstar: CopyrightȨ2018ȨMorningstar, Inc. All Rights
  Reserved. Factset: FactSet Research Systems Inc.2018. All rights reserved. Chicago Mercantile Association: Certain
   market data is the property of Chicago Mercantile Exchange Inc. and its licensors. All rights reserved. Dow Jones:
    The Dow Jones branded indices are proprietary to and are calculated, distributed and marketed by DJI Opco, a
   subsidiary of S&P Dow Jones Indices LLC and have been licensed for use to S&P Opco, LLC and CNN. Standard &
      Poor's and S&P are registered trademarks of Standard & Poor's Financial Services LLC and Dow Jones is a
      registered trademark of Dow Jones Trademark Holdings LLC. All content of the Dow Jones branded indices
                             Copyright S&P Dow Jones Indices LLCȨ2018Ȩand/or its affiliates.


              Terms of Use    Privacy Policy    Do Not Sell My Personal Information           AdChoices      About Us

      Modern Slavery Act Statement     Advertise with us      CNN Store       Newsletters      Transcripts       License Footage

                                                 CNN Newsource          Sitemap



                      © 2020 Cable News Network. A Warner Media Company. All Rights Reserved.
                                        CNN Sans ™ & © 2016 Cable News Network.




                                                                                                                       AR-824
KWWSVHGLWLRQFQQFRPWHFKFKLQDWHFKFRPPXQLVWSDUW\LQGH[KWPO                                                 
7HFK6KDPHLQWKH³1HZ(UD´_&KLQD0HGLD3URMHFW                               3DJHRI
            Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 192 of 288
                                           TikTok Footnote 84,87 - Tech Shame in the "New Era"

                                                                                                                 ų        SEARCH     ?




                                                                       7+(0(6 2         $%2877+(352-(&7                &217$&786




                                 0HGLD%HDW

                                 7(&+6+$0(,17+(³1(:(5$´
                                 by                | Apr 11, 2018




                When does abcorporate apology become a political self-confession, or jiantao (Ự䇘), an act of
                submission not to social mores and concerns, but to those in power? The line can certainly blur in
                China. But the public apology today from Zhang Yiming (ᕐа呓), the founder and CEO of one of
                China’s leading tech-based news and information platforms, crosses deep into the territory of
                political abjection.


                Zhang’s apology, posted to WeChat at around 4 AM Beijing time, addressed recent criticism aired
                through the state-run China Central Television and other official media of Jinri Toutiao, or “Toutiao”
                — a platform for content creation and aggregation that makes use of algorithms to customize user
                experience. Critical official coverage of alleged content violations on the platform was followed by a
                notice on April 4 from the State Administration of Press, Publication, Radio, Film, and Television
                (SAPPRFT), in which the agency said Toutiao and another service providing live-streaming, Kuaishou,
                would be subject to “rectification measures.”


                Read through Zhang’s apology and it is quickly apparent that this is a mea culpa made under extreme
                political pressure, in which Zhang, an engineer by background, ticks the necessary ideological boxes
                to signal his intention to fall into line.




                                                                                                                          AR-849
KWWSVFKLQDPHGLDSURMHFWRUJWHFKVKDPHLQWKHQHZHUD                                                                 
7HFK6KDPHLQWKH³1HZ(UD´_&KLQD0HGLD3URMHFW                               3DJHRI
            Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 193 of 288
                                        TikTok Footnote 84,87 - Tech Shame in the "New Era"
                At one point, Zhang confesses that the “deep-level causes” of the problems at Toutiao included “a
                weak [understanding and implementation of] the “four consciousnesses”. This is a unique Xi Jinping
                buzzword, introduced in January 2016, that refers to 1) “political consciousness” (᭯⋫᜿䇶), namely
                primary consideration of political priorities when addressing issues, 2) consciousness of the overall
                situation (བྷተ᜿䇶), or of the overarching priorities of the Party and government, 3) “core
                consciousness” (Ṩᗳ᜿䇶), meaning to follow and protect Xi Jinping as the leadership “core,” and 4)
                “integrity consciousness” (ⴻ喀᜿䇶), referring to the need to fall in line with the Party. Next, Zhang
                mentions the service’s failure to respect “socialist core values,” and its “deviation from public opinion
                guidance” — this latter term being a Party buzzword (dating back to the 1989 crackdown on the
                Tiananmen Square protests) synonymous with information and press controls as a means of
                maintaining Party dominance.


                Zhang also explicitly references Xi Jinping’s notion of the “New Era,” and writes: “All along, we have
                placed excessive emphasis on the role of technology, and we have not acknowledged that technology
                must be led by the socialist core value system, broadcasting positive energy, suiting the demands of
                the era, and respecting common convention.”


                In the list of the company’s remedies, there is even a mention of the need to promote more content
                from “authoritative media,” a codeword for Party-controlled media, which suggests once again that
                the leadership has been unhappy with the idea of algorithms that wall users off from official
                messaging if they show no interest in such content.


                We include a translation of Zhang’s apology letter below, excepting (only for the sake of time) the
                final section on management of online communities. We have left the Chinese alongside the English,
                believing this letter offers an essential view of the deep tension in China right now between
                technological innovation and economic reform on the one hand, and the urgency of political controls
                on the other. Here we have a technologist celebrating innovation and apologizing at the same time for
                its political crimes — in a way quite redolent, in the sense that this is a jiantao made before the
                leadership, of the pre-reform era.



                             Apology and reflection


                             ӺᰕཤᶑⲴᴻ৻Ԝ˖


                             Dear friends of Jinri Toutiao:


                             ᡁⵏ䈊ൠੁⴁ㇑䜘䰘㠤ⅹˈੁ⭘ᡧ৺਼һԜ䚃ⅹǄ Ӿ᱘ཙлॸ᧕ࡠⴁ㇑䜘䰘Ⲵ
                             䙊⸕ࡠ⧠൘ˈᡁаⴤ༴൘㠚䍓઼޵⯊ѻѝˈаཌᵚⵐǄ


                             I earnestly apologise to regulatory authorities, and to our users and
                             colleagues. Since receiving the notice yesterday from regulatory authorities, I
                             have been filled with remorse and guilt, entirely unable to sleep.


                             Ӻᰕཤᶑሶ≨ѵ‫⇥⏥޵“ڌޣ‬ᆀ”ᇒᡧㄟ䖟Ԧ৺‫ޜ‬ՇਧǄӗ૱䎠䭉Ҷ䐟ˈࠪ⧠Ҷо
                             ⽮ՊѫѹṨᗳԧ٬㿲нㅖⲴ޵ᇩˈ⋑ᴹ䍟ᖫྭ㠶䇪ሬੁˈ᧕ਇ༴㖊ˈᡰᴹ䍓ԫ
                             ൘ᡁǄ


                             Jinri Toutiao will shut down once and for all its “Neihan Duanzi” app and its
                             public accounts. Our product took the wrong path, and content appeared that


                                                                                                                            AR-850
KWWSVFKLQDPHGLDSURMHFWRUJWHFKVKDPHLQWKHQHZHUD                                                             
7HFK6KDPHLQWKH³1HZ(UD´_&KLQD0HGLD3URMHFW                               3DJHRI
            Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 194 of 288
                                   TikTok Footnote 84,87 - Tech Shame in the "New Era"
                          was incommensurate with socialist core values, that did not properly
                          implement public opinion guidance — and I am personally responsible for the
                          punishments we have received [as a result].


                          㠚䍓ᱟഐѪ䗌䍏Ҷѫ㇑䜘䰘аⴤԕᶕⲴᤷሬ઼ᵏᖵǄ䗷৫ࠐᒤ䰤ˈѫ㇑䜘䰘㔉
                          ҶᡁԜᖸཊⲴᤷሬ઼ᑞࣙˈնᡁ޵ᗳ⋑ᴹⵏ↓⨶䀓઼䇔䇶ࡠսˈҏ⋑ᴹᮤ᭩ࡠ
                          սˈ䙐ᡀӺཙሩ⭘ᡧн䍏䍓ԫⲴ㔃᷌Ǆ


                          I am responsible because I failed to live up to the guidance and expectations
                          supervisory organs have demanded all along. Over the past few years, the
                          regulatory authorities have provided us with much guidance and assistance,
                          but in our hearts we failed to properly understand and recognise [their
                          demands]. Nor did we properly rectify the situation, which led to the present
                          failure to be responsible to our users.


                          㠚䍓ҏᱟഐѪ䗌䍏Ҷ⭘ᡧⲴ᭟ᤱ઼ؑԫǄᡁԜ⡷䶒⌘䟽໎䮯઼㿴⁑ˈত⋑ᴹ৺
                          ᰦᕪॆ䍘䟿઼䍓ԫˈᘭ㿶Ҷᕅሬ⭘ᡧ㧧ਆ↓㜭䟿ؑ᚟Ⲵ䍓ԫǄሩ᢯ᣵԱъ⽮Պ
                          䍓ԫˈᕈᢜ↓㜭䟿ˈᢺᨑ↓⺞Ⲵ㠶䇪ሬੁ䇔䇶нཏˈᙍᜣк㕪ѿ䟽㿶Ǆ


                          I am responsible also because I failed to live up to the trust and support placed
                          in me by our users. We prioritised only the expansion of [platform] scale, and
                          we were not timely in strengthening quality and responsibility, overlooking
                          our responsibility to channel users in the uptake of information with positive
                          energy. We were insufficiently attentive, and in our thinking placed
                          insufficient emphasis on our corporate social responsibility, to promote
                          positive energy and to grasp correct guidance of public opinion.


                          ਼ᰦˈᡁҏ䗌䍏Ҷᣅ‫ޕ‬ᰐ䲀✝ᛵ઼ᗳ㹰ᢃ䙐Ҷ䘉Ⅾӗ૱Ⲵ਼һǄӗ૱ࠪ⧠䘉Ѹ
                          བྷⲴ䰞仈ˈ‫→ڌ‬ᴽ࣑ˈᡁᴹ亶ሬ䍓ԫǄ


                          At the same time, I failed my colleagues who invested such boundless
                          enthusiasm and hard work to create this product. For such major problems to
                          emerge with the product, and for service to halt, I bear leadership
                          responsibility.


                          3ᴸ29ᰕཞ㿶ᣕ䚃ᡁԜⲴᒯ੺䰞仈ਾˈᡁнᯝ৽ᙍ㠚ᐡԕࡽⲴᜣ⌅ˈ৽ᙍ‫ޜ‬ਨ⧠
                          ൘Ⲵ‫ˈ⌅ڊ‬ᔰ࿻བྷ࣋᧘䘋‫ޜ‬ਨઈᐕᨀ儈᜿䇶ǃ᭩䘋㇑⨶ǃᆼழ⍱〻Ǆ


                          On March 29, after China Central Television reported problems with our
                          advertisements, I engaged in steady reflection over my previous ways of
                          thinking, reflected upon the company’s current methods, and began an
                          energetic campaign among our staff to raise their consciousness, improve
                          management and streamline processes.


                          ᡁᱟᐕ〻ᐸࠪ䓛ˈࡋъⲴࡍᗳᱟᐼᵋ‫ڊ‬аⅮӗ૱ˈᯩ‫ޘׯ‬ц⭼⭘ᡧӂ઼ࣘӔ
                          ⍱Ǆ䗷৫ࠐᒤ䰤ˈᡁԜᢺᴤཊⲴ㋮઼࣋䍴Ⓚˈ᭮൘ҶԱъⲴ໎䮯кˈত⋑ᴹ䟷
                          ਆ䏣ཏ᧚ᯭˈᶕ㺕кᡁԜ൘ᒣਠⴁ㇑ǃԱъ⽮Պ䍓ԫк⅐лⲴ࣏䈮ˈ∄ྲሩվ
                          ؇ǃ᳤࣋ǃᴹᇣ޵ᇩǃ㲊‫ٷ‬ᒯ੺Ⲵᴹ᭸⋫⨶Ǆ




                                                                                                              AR-851
KWWSVFKLQDPHGLDSURMHFWRUJWHFKVKDPHLQWKHQHZHUD                                               
7HFK6KDPHLQWKH³1HZ(UD´_&KLQD0HGLD3URMHFW                               3DJHRI
            Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 195 of 288
                                    TikTok Footnote 84,87 - Tech Shame in the "New Era"
                          My background is engineering, and my originating idea in starting this
                          business was to create a product that would facilitate interaction and
                          exchange among users worldwide. Over the past few years we have invested
                          more energy and resources in the growth of the company, but we did not take
                          the proper measures to improve supervision of the platform, and we did not
                          adequately do our homework in terms of effectively controlling such things as
                          low-row, violent and harmful content, and fake advertising.


                          ᡁԜ֌Ѫаᇦॱ‫ޛ‬བྷਾᘛ䙏ਁኅ䎧ᶕⲴࡋъ‫ޜ‬ਨˈ␡⸕‫ޜ‬ਨⲴᘛ䙏ਁኅˈᱟՏ
                          བྷᰦԓ㔉ⲴᵪՊǄᡁᝏᚙ䘉њᰦԓˈᝏᚙ᭩䶙ᔰ᭮শਢᵪ䙷ˈᝏᚙഭᇦሩҾ、
                          ᢰӗъਁኅⲴᢦᤱǄ


                          As a start-up company developing rapidly in the wake of the 18th National
                          Congress of the Chinese Communist Party, we profoundly understand that our
                          rapid development was an opportunity afforded us by this great era. I thank
                          this era. I thank the historic opportunity of economic reform and opening; and
                          I thank the support the government has given for the development of the
                          technology industry.


                          ᡁ␡࡫৽ᙍˈ‫ޜ‬ਨⴞࡽᆈ൘䰞仈Ⲵ␡ቲ⅑৏ഐᱟ˖“ഋњ᜿䇶”␑㮴ǃ⽮ՊѫѹṨ
                          ᗳԧ٬㿲ᮉ㛢㕪ཡǃ㠶䇪ሬੁᆈ൘‫ٿ‬ᐞǄаⴤԕᶕˈᡁԜ䗷࠶ᕪ䈳ᢰᵟⲴ֌
                          ⭘ˈত⋑ᴹ᜿䇶ࡠˈᢰᵟᗵ享㾱⭘⽮ՊѫѹṨᗳԧ٬㿲ᶕᕅሬˈՐ᫝↓㜭䟿ˈ
                          ㅖਸᰦԓ㾱≲ˈሺ䟽‫ޜ‬ᒿ㢟؇Ǆ


                          I profoundly reflect on the fact that a deep-level cause of the recent problems
                          in my company is: a weak [understanding and implementation of] the “four
                          consciousnesses” [of Xi Jinping]; deficiencies in education on the socialist
                          core values; and deviation from public opinion guidance. All along, we have
                          placed excessive emphasis on the role of technology, and we have not
                          acknowledged that technology must be led by the socialist core value system,
                          broadcasting positive energy, suiting the demands of the era, and respecting
                          common convention.


                          ᡁԜᗵ享䟽ᯠợ⨶ᡁԜⲴᝯᲟǄᡁԜ䈤ˈ㾱‫֌ࡋⲴ⨳ޘڊ‬оӔ⍱ᒣਠǄ䘉ቡ㾱
                          ≲ᡁԜᗵ享‫؍‬䇱ᡰ“ࡋ֌”о“Ӕ⍱”Ⲵ޵ᇩᱟ〟ᶱੁкⲴǃ‫ڕ‬ᓧᴹ⳺Ⲵˈ㜭ཏ㔉ᰦ
                          ԓǃ㔉Ӫ≁ᑖᶕ↓㜭䟿Ǆ


                          We must make a renewed effort to sort out our vision of the future. We say, we
                          want to make global platform for creation and conversation. This demands
                          that we must ensure that the content of “creation” and “conversation” are
                          positive, healthy and beneficial, that they can offer positive energy to the era,
                          and to the people.


                          ᡁԜᗵ享䟽ᯠ䱀䟺ᒦ࠷ᇎ䐥㹼ᡁԜⲴ⽮Պ䍓ԫ˖↓ⴤੁழˈ、ᢰࡋᯠˈࡋ䙐ԧ
                          ٬ˈᣵᖃ䍓ԫˈਸ֌‫ޡ‬䎒Ǆᡁ␡࡫ൠ䇔䇶ࡠˈԱъⲴਁኅᗵ享㍗ᢓᰦԓ઼ഭᇦ
                          ਁኅѫ᯻ᖻǄ


                          We must renew our understanding and enactment of our social responsibility;
                          upright and good, innovative technology, value creation, taking responsibility,


                                                                                                              AR-852
KWWSVFKLQDPHGLDSURMHFWRUJWHFKVKDPHLQWKHQHZHUD                                               
7HFK6KDPHLQWKH³1HZ(UD´_&KLQD0HGLD3URMHFW                               3DJHRI
            Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 196 of 288
                                     TikTok Footnote 84,87 - Tech Shame in the "New Era"
                          cooperation and mutual benefit. I profoundly recognise that the company’s
                          development must stick closely to the era and to the main theme of national
                          development.


                          Ӻཙˈⴁ㇑䜘䰘ǃ‫ޜ‬Շ઼ჂփᤷࠪҶ‫ޜ‬ਨᆈ൘Ⲵ䰞仈ˈᱟሩᡁԜⲴழ᜿ᨀ䟂઼
                          ᴹ࣋䷝ㆆǄᡁ䐏ᡁⲴ਼һԜሶ・ণ⵰᡻᭩ਈˈ᭩ਈ㠚ᐡⲴᙍᜣˈ᭩ਈᡁԜⲴ‫ڊ‬
                          ⌅Ǆ


                          Today, supervisory organs, the public and the media have pointed out
                          problems in our company, and this is well-intentioned reminder and an
                          encouragement to us. I and my colleagues will work immediately to bring
                          about change — changing our own thoughts, and changing our methods.


                          аǃሶ↓⺞Ⲵԧ٬㿲㶽‫ޕ‬ᢰᵟ઼ӗ૱


                          Introducing correct values into technology and products
                          1ǃ࣐ᕪ‫ފ‬ᔪᐕ֌ˈሩ‫ޘ‬փઈᐕ䘋㹼“ഋњ᜿䇶”ǃ⽮ՊѫѹṨᗳԧ٬㿲ǃ㠶䇪ሬ
                          ੁǃ⌅ᖻ⌅㿴ㅹᮉ㛢ˈⵏ↓ን㹼ྭԱъⲴ⽮Պ䍓ԫǄ


                          1.1 Strengthening the work of Party construction, carrying out education
                          among our entire staff on the “four consciousnesses,” socialist core values,
                          [correct] guidance of public opinion, and laws and regulations, truly acting on
                          the company’s social responsibility.


                          2ǃᕪॆ਴ъ࣑㓯ን㹼⽮Պ䍓ԫⲴࡦᓖॆᵪࡦॆˈሶަࡇ‫ޕ‬ъ࣑㘳Ṩ㤳തǄ


                          1.2 Strengthening implementation of systems and mechanisms for social
                          responsibility in various business activities, bringing them into the scope of
                          business assessment.


                          3ǃ䘋а↕␡ॆоᵳေჂփਸ֌ˈᨀ儈ᵳေჂփ޵ᇩⲴ࠶ਁˈ‫؍‬䇱ᵳေ༠丣ᴹ࣋
                          Ր᫝Ǆ


                          1.3 Further deepening cooperation with authoritative [official Party] media,
                          elevating distribution of authoritative media content, ensuring that
                          authoritative [official Party] media voices are broadcast to strength.


                          4ǃᕪॆᙫ㕆䗁䍓ԫࡦˈ‫ޘ‬䶒㓐↓㇇⌅઼ᵪಘᇑṨⲴ㕪䲧ˈнᯝᕪॆӪᐕ䘀㩕઼
                          ᇑṨˈሶ⧠ᴹ6000ӪⲴ䘀㩕ᇑṨ䱏Խˈᢙབྷࡠ10000ӪǄ


                          1.4 Strengthening the editor-in-chief responsibility system, comprehensively
                          correcting deficiencies in algorithmic and machine review [of content],
                          steadily strengthening human operations and review, raising the current
                          number of operational review staff from 6,000 to 10,000 persons [carrying out
                          content review].


                          [Translation omitted here for section on management of online communities]


                          Finally, I again express my apologies to supervisory organs, and to the friends
                          who care about us.


                                                                                                            AR-853
KWWSVFKLQDPHGLDSURMHFWRUJWHFKVKDPHLQWKHQHZHUD                                             
7HFK6KDPHLQWKH³1HZ(UD´_&KLQD0HGLD3URMHFW                               3DJHRI
            Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 197 of 288
                                           TikTok Footnote 84,87 - Tech Shame in the "New Era"
                                      ᡁԜ⨶ᓄ‫ڊ‬ᗇᴤྭǄᡁԜаᇊՊ‫ڊ‬ᗇᴤྭǄ


                                      We ought to do better. We will definitely do better.


                                      ᡁԜⵏ䈊ൠᵏᖵ⽮Պ਴⭼ᑞ઼ࣙⴁⶓᡁԜⲴᮤ᭩ǄᡁԜ㔍н䗌䍏བྷᇦⲴᵏᵋǄ


                                      We earnestly await help from various parts of society in supervising our
                                      rectification. We will not disappoint everyones’ hopes.


                                      Ӻᰕཤᶑࡋ࿻ӪǃCEOᕐа呓


                                      Jinri Toutiao founder and CEO Zhang Yiming.


                                      2018ᒤ4ᴸ11ᰕ


                                      April 11, 2018



                       6+$5(7+,6



                           




                                                          (   !   '     #            &       




        $%2877+($87+25




                                 David is co-director of the China Media Project, and editor of the project’s website. He is the author of
                                 Dragons in Diamond Village (Penguin), a book of reportage about urbanisation and social activism in
                                 China, and co-editor of Investigative Journalism in China (HKU Press). His writings have appeared in
                                 the New York Times, the Far Eastern Economic Review, the Wall Street Journal, Index on Censorship,
                                 the South China Morning Post and others. He received a Human Rights Press Award in 2007 for an
                                 explanatory feature about China’s Internet censorship guidelines. David has a Master’s degree from
                                 Northwestern University’s Medill School of Journalism. Mr. Bandurski is an honorary lecturer at the
                                 Journalism & Media Studies Centre at the University of Hong Kong.




        5(/$7('32676




        Apr 22, 2010




                                     Apr 16, 2010




                                                                                                                                AR-854
KWWSVFKLQDPHGLDSURMHFWRUJWHFKVKDPHLQWKHQHZHUD                                                                      
7HFK6KDPHLQWKH³1HZ(UD´_&KLQD0HGLD3URMHFW                               3DJHRI
            Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 198 of 288
                                     TikTok Footnote 84,87 - Tech Shame in the "New Era"




                              The China Media Project is an independent research, fellowship and exchange program in partnership with the Journalism &
                              Media Studies Centre at the University of Hong Kong. The CMP fosters dialogue on key issues in Chinese media and
                              communications, and monitors breaking developments in the field.




                              Journalism and Media Studies Centre, HKU




                                                                                                                                     AR-855
KWWSVFKLQDPHGLDSURMHFWRUJWHFKVKDPHLQWKHQHZHUD                                                                              
2SLQLRQ_:H6KRXOG:RUU\$ERXW+RZ&KLQD8VHV$SSV/LNH7LN7RN 7KH1HZ<RUN7LPHV 3DJHRI
            Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 199 of 288
                           TikTok Footnote 96 - We Should Worry About How China Uses Apps Like TikTok



 6LWH1DYLJDWLRQ
  6HFWLRQV +RPH 6HDUFK


    +RPH3DJH
 7KH1HZ<RUN7LPHV
    :RUOG
      86
      6KDUH
            3ROLWLFV
       7ZHHW
            1<
        (PDLO
            %XVLQHVV
         6KDUH
            %XVLQHVV
          6DYH
            2SLQLRQ
           2SLQLRQ
   &ORVHVHDUFK
           7HFK
           6FLHQFH
           +HDOWK
 6LWH6HDUFK1DYLJDWLRQ
           6SRUWV
           6SRUWV
 6HDUFK1<7LPHVFRP
           $UWV          &OHDUWKLVWH[WLQSXW        *R
           $UWV
 KWWSVQ\WLPV:LR95T
           %RRNV
           6W\OH
           6W\OH
           )RRG
           )RRG
           7UDYHO
           0DJD]LQH
           70DJD]LQH
           5HDO(VWDWH
           2ELWXDULHV
           9LGHR
           7KH8SVKRW
           5HDGHU&HQWHU
           &RQIHUHQFHV

        &URVVZRUG
        7LPHV,QVLGHU
        1HZVOHWWHUV
        7KH/HDUQLQJ1HWZRUN

      0XOWLPHGLD
      3KRWRJUDSK\
      3RGFDVWV

        1<76WRUH
        1<7:LQH&OXE
        Q\W(GXFDWLRQ
        7LPHV-RXUQH\V
        0HDO.LWV

      6XEVFULEH
      0DQDJH$FFRXQW
                                                                                                        AR-879
         KWWSVZZZQ\WLPHVFRPLQWHUDFWLYHRSLQLRQZLOOFKLQDH[SRUWLWVLOOLEHUDOLQQRYDWLRQKWPO
2SLQLRQ_:H6KRXOG:RUU\$ERXW+RZ&KLQD8VHV$SSV/LNH7LN7RN7KH1HZ<RUN7LPHV 3DJHRI
            Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 200 of 288
                             TikTok Footnote 96 - We Should Worry About How China Uses Apps Like TikTok
        7RGD\ V3DSHU
        7RROV 6HUYLFHV
        -REV
        &ODVVLILHGV
        &RUUHFWLRQV

      0RUH

 6LWH0RELOH1DYLJDWLRQ



                               Opinion              THE PRIVACY PROJECT




 :H6KRXOG:RUU\$ERXW+RZ
 &KLQD8VHV$SSV/LNH7LN7RN
             ,OOLEHUDOLQQRYDWLRQVFUHDWHGIRU&KLQD¶VYDVWVXUYHLOOHGDQG
            FHQVRUHGGRPHVWLFPDUNHWDUHLQFUHDVLQJO\SRSXODURYHUVHDV
                                                      %\1LFN)ULVFK
                                                   *UDSKLFVE\$VK1JX


          ,QDIWHULQWHUQHWIXHOHGUDFHULRWVEHWZHHQ8LJKXU0XVOLPVDQG+DQ
          &KLQHVHLQ&KLQD¶VQRUWKZHVWWHUULWRU\RI;LQMLDQJWKHUXOLQJ&RPPXQLVW3DUW\
          WRRNGUDVWLFDFWLRQWKHGLJLWDONLOOVZLWFK%HLMLQJGLVDEOHG;LQMLDQJ¶VLQWHUQHW
          VHQGLQJPLOLWDU\SROLFHWRUHVWRUHRUGHU7KHEODFNRXWODVWHGQHDUO\D\HDU
          1RZDGHFDGHODWHU;LQMLDQJLVZULWKLQJXQGHUDQHZFODPSGRZQDLPHGDWWKH
          8LJKXUV7KLVWLPH%HLMLQJKDVHPEUDFHGWKHRSSRVLWHSKLORVRSK\DGLJLWDO
          SDQRSWLFRQHQOLVWLQJSULYDWHWHFKILUPVWRH[SDQG&KLQD¶VLQWHUQHWRIWKLQJV
          DQGHQPHVKLWVRZQSHRSOH

          7KHWHFKQRORJLHVEHLQJKRQHGLQ;LQMLDQJGULYHQE\WKLVNLQGRILOOLEHUDO
          LQQRYDWLRQPD\EHFRPLQJVRRQWRDQDSSVWRUHQHDU\RX7KHVHH[SRUWVULVN


                                                                                                          AR-880
KWWSV KWWSVZZZQ\WLPHVFRPLQWHUDFWLYHRSLQLRQZLOOFKLQDH[SRUWLWVLOOLEHUDOLQQRYDWLRQKWPO
2SLQLRQ_:H6KRXOG:RUU\$ERXW+RZ&KLQD8VHV$SSV/LNH7LN7RN7KH1HZ<RUN7LPHV 3DJHRI
            Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 201 of 288
                         TikTok Footnote 96 - We Should Worry About How China Uses Apps Like TikTok

         HQDEOLQJDVSLULQJDXWRFUDWVZRUOGZLGHDQGPD\FRQFHQWUDWHDODUPLQJSRZHULQ
         WKHKDQGVRI&KLQD¶V&RPPXQLVW3DUW\

         8QWLOUHFHQWO\&KLQDZDVGLVPLVVHGDVDQLQQRYDWLRQODJJDUGWKDWFRSLHG
         WHFKQRORJ\IURPWKH:HVW7RGD\PDQ\&KLQHVHWHFKVHFWRUVKDYHOHDSIURJJHG
         6LOLFRQ9DOOH\VRPHWLPHVZLWKKHDY\KDQGHGKHOSIURPWKHSDUW\&RQVXPHU
         IULHQGO\VPDUWSKRQHDSSVKDYHSXVKHGFDVKFUHGLWFDUGVDQGLGHQWLILFDWLRQ
         GRFXPHQWVWRZDUGH[WLQFWLRQ+RWHOERRNLQJV\VWHPVZLOOSLQJ\RXU
         VPDUWSKRQHOLQNHGWR\RXUQDWLRQDO,'FDUGWROHW\RXFKHFNLQXVLQJIDFLDO
         UHFRJQLWLRQ,QXQGHUDPLQXWHDPRPDQGSRSKDUGZDUHNLRVNFDQFUHDWHD
         SHUVRQDOL]HG45FRGHIRUFDVKOHVVSD\PHQWVWKURXJK:H&KDWDQ
         LQGLVSHQVDEOHDSSWKDWFRPELQHVWKHIXQFWLRQVRI:KDWV$SS9HQPR
         6HDPOHVV8EHUDQGPRUH)RUDQH[SDWULDWHDFFXVWRPHGWR&KLQD¶V
         IUHHZKHHOLQJVWDUWXSVFHQHDQGZKL]]\WHFKFRQYHQLHQFHVFRPLQJKRPHFDQ
         IHHOOLNHVWHSSLQJEDFNLQWLPH

         %XWDVWKH8LJKXUPLQRULW\RI;LQMLDQJDUHOHDUQLQJWKDWFRQYHQLHQFHFRPHV
         DWDQ2UZHOOLDQSULFH6SHHG\GDWDQHWZRUNVDQGLQWHJUDWHGGLJLWDOFRPPHUFH
         DUHOHDUQLQJWRZRUNZLWKWKHSDUW\¶VDJJUHVVLYHVHFXULW\DSSDUDWXV,QYDVLYH
         '1$GDWDEDVHVDQGIDFLDOUHFRJQLWLRQSRZHUHGE\DUWLILFLDOLQWHOOLJHQFHKDYH
         FUHDWHGDGLJLWDOGUDJQHWHQKDQFHGE\PDQGDWRU\VXUYHLOODQFHDSSVLQVWDOOHGRQ
         VPDUWSKRQHVDQGEDFNHGE\DQHZO\EXLOWQHWZRUNRI,5/JXODJV2IIHQVHVDV
         WULYLDODVIRUZDUGLQJDWUDGLWLRQDO,VODPLFKROLGD\JUHHWLQJRQ:H&KDWRU
         SRVWLQJDEHDUGHGVHOILHFDQODQGFLWL]HQVLQLQWHUQPHQWFDPSV(YHQ8LJKXUV
         OLYLQJDEURDGDUHHQWDQJOHGWKURXJKWKHLUIDPLOLHVDQGWKHLUVPDUWSKRQHVLQ
         %HLMLQJ¶VFUDFNGRZQ 7KHUHSUHVVLRQKDVUHSRUWHGO\FUHDWHGDEODFNPDUNHWLQ
         ROG1RNLDSKRQHVZKLFKDUHOHVVOHJLEOHWRWKHVWDWH

         ;LQMLDQJ¶VSOLJKWLVPRUHWKDQDORFDOWUDJHG\,WLVDZDUQLQJ




                                                                                                      AR-881
KWWSV KWWSVZZZQ\WLPHVFRPLQWHUDFWLYHRSLQLRQZLOOFKLQDH[SRUWLWVLOOLEHUDOLQQRYDWLRQKWPO
2SLQLRQ_:H6KRXOG:RUU\$ERXW+RZ&KLQD8VHV$SSV/LNH7LN7RN7KH1HZ<RUN7LPHV 3DJHRI
            Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 202 of 288
                             TikTok Footnote 96 - We Should Worry About How China Uses Apps Like TikTok




         $QHWKQLF8LJKXUZRPDQZDONVLQIURQWRIDJLDQWVFUHHQZLWKDSLFWXUHRI&KLQHVH3UHVLGHQW;L-LQSLQJLQWKH
         PDLQFLW\VTXDUHLQ.DVKJDULQ;LQMLDQJ8LJKXU$XWRQRPRXV5HJLRQ&KLQD7KHVFUHHQEURDGFDVWVDVOLGHVKRZ
         RILPDJHVRI;LRQORRSLQFOXGLQJSURSDJDQGDLPDJHVRIKLVSUHYLRXVYLVLWWR;LQMLDQJ 7KRPDV3HWHUIRU5HXWHUV



         7KHJOREDOULVNIURP&KLQD¶VWHFKQRORJ\VHFWRULVQRWQHFHVVDULO\DVLQLVWHU
         FRQVSLUDF\WRH[HUW;LQMLDQJVW\OHFRQWUROVRYHUVHDV%HLMLQJ¶VOHDGHUVDUH
         IRFXVHGRQGRPHVWLFDIIDLUVDQGIRUQRZ&KLQD¶VEXGGLQJWHFKG\VWRSLDLVVWLOO
         PRUH³%UD]LO´WKDQ³%ODFN0LUURU´5DWKHUWKLVULVNLVDE\SURGXFWRI%HLMLQJ¶V
         EXVLQHVVDVXVXDORQDKXJHJOREDOVFDOH

         3URGXFWVFUHDWHGIRU&KLQD¶VYDVWVXUYHLOOHGDQGFHQVRUHGGRPHVWLFPDUNHWDUH
         LQFUHDVLQJO\SRSXODURYHUVHDVZKHUHWKH\DUHRIWHQFKHDSHUDQGPRUH
         DSSHDOLQJWRFRQVXPHUV+XDZHLIRULQVWDQFHKDVKRQHGLWV*ZLUHOHVV
         WHFKQRORJ\²ZKLFKZLOOVXSSRUWWKHQH[WJHQHUDWLRQRIGDWDLQWHQVLYH
         $,SRZHUHGJDGJHWV²LQ&KLQD¶VGRPHVWLFEOHHGLQJHGJHFRQVXPHUPDUNHW
         IRUWKHLQWHUQHWRIWKLQJV0DQ\+XDZHLSKRQHVDUHERXJKWE\&KLQHVHZKR
         KDYHQHYHURZQHGD3&RURWKHUGLJLWDOGHYLFHJLYLQJWKHFRPSDQ\DQHGJHLQ
         LPDJLQLQJDQGGHVLJQLQJPRELOHSURGXFWVIRUGHYHORSLQJPDUNHWVWKDWVNLSSHG
         RYHUWKH3&HUD+XDZHL¶VFKHDSHU DQGRIWHQVXEVLGL]HG SULFHSRLQWVDQG
         FRPSDUDEOHRUVXSHULRUSURGXFWVKDYHPDGHLWVSKRQHVDEHWWHUYDOXHSXUFKDVH
         WKDQWKHL3KRQHIRUFRVWVDYY\FRQVXPHUVDURXQGWKHZRUOGDQGLWV*
                                                                                                                AR-882
KWWSV KWWSVZZZQ\WLPHVFRPLQWHUDFWLYHRSLQLRQZLOOFKLQDH[SRUWLWVLOOLEHUDOLQQRYDWLRQKWPO
2SLQLRQ_:H6KRXOG:RUU\$ERXW+RZ&KLQD8VHV$SSV/LNH7LN7RN7KH1HZ<RUN7LPHV 3DJHRI
            Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 203 of 288
                         TikTok Footnote 96 - We Should Worry About How China Uses Apps Like TikTok

         LQIUDVWUXFWXUHDWWUDFWLYHIRUSHQQ\SLQFKLQJJRYHUQPHQWV0RVWDUHXQDZDUHRU
         DSSDUHQWO\XQFRQFHUQHGDERXWFHQVRUVKLSRUVXUYHLOODQFH



         7KH\VKRXOGEHZRUULHG$FFRUGLQJWRWKH6RYLHWVW\OHSOD\ERRNWKDWVWLOO
         LQIOXHQFHV&KLQHVHVHFXULW\VHUYLFHVFROOHFWLQJKD\VWDFNVRIFLWL]HQ
         LQIRUPDWLRQE\ZKDWHYHUPHDQVQHFHVVDU\LVWKHIRXQGDWLRQRIVRFLDOFRQWURO
         DQG³VWDELOLW\PDLQWHQDQFH´

         7KH6RYLHWPRGHOZDVDQDQDORJEOHQGRI%LJ%URWKHUDQGELJGDWDDPDVVLQJ
         UHDPVRILQIRUPDWLRQDERXWFLWL]HQVWRXQGHUVWDQGWKHLUIHDUVYXOQHUDELOLWLHV
         DQGLQWHQWLRQVDQGSUHHPSWDQ\FKDOOHQJHWRWKH3DUW\6WDWH¶VSRZHU&KLQD
         KDVDGDSWHGWKLVSDUDQRLGVW\OHWRWKHPRGHUQWHFKDJH3ULYDWHFRUSRUDWLRQV
         DQGWKH&RPPXQLVW3DUW\¶VVHFXULW\DSSDUDWXVKDYHJURZQWRJHWKHU
         GLVFRYHULQJKRZWKHVDPHGDWDVHWVFDQERWKFDWHUWRFRQVXPHUVDQGKHOS
         FRPPLVVDUVFDOLEUDWHUHSUHVVLRQ

         7KHSDUW\¶VLQVWLQFWXDOFRQWHPSWIRUSULYDF\PDUULHGWRLWVSURDFWLYHLQGXVWULDO
         SROLF\FDQEHDERRQIRUZHOOFRQQHFWHGSULYDWHEXVLQHVVHV0DQ\WHFKILUPV
         PDNHDSRLQWRIKLULQJWKHUHODWLYHVRIKLJKSDUW\RIILFLDOVDQGDYDVWVWDWH
         GDWDEDVHRIKHDGVKRWVPLJKWEHVKDUHGZLWKDSULYDWHILUPWRWUDLQQHZIDFLDO
         UHFRJQLWLRQVRIWZDUHZKLOHWKHILUP¶VWURYHRIUHDOWLPHXVHUGDWDPLJKWEH
         RIIHUHGWRSROLFHIRUDSDQRUDPLFYLHZRISRWHQWLDO³WURXEOHPDNHUV´

         %HWZHHQWKH&RPPXQLVW3DUW\¶VUHSUHVVLYHLPSXOVHVLWVLQIOXHQFHRYHU
         &KLQD¶VYDVWDQGLQQRYDWLYHWHFKHFRV\VWHPDQGQHZWHFKQRORJ\¶VJHQHUDO
         SURSHQVLW\WRGLVUXSWDQGVXUSULVHLWLVQDwYHWRH[SHFWWKDWZHFDQIXOO\
         DQWLFLSDWHDQGPLWLJDWHWKHLPSDFWRILOOLEHUDOLQQRYDWLRQVH[SRUWHGDEURDG
         (YHQLQQRFXRXVVHHPLQJWHFKQRORJ\ZKHQSDLUHGZLWK&KLQD¶VDXWKRULWDULDQ
         LPSXOVHVDQGVWDWHOHGGHYHORSPHQWPRGHOPD\FKDOOHQJHOLEHUDOYDOXHVLQ
         XQH[SHFWHGZD\V

         &RQVLGHU7LN7RNDVRFLDOYLGHRVKDULQJDSSWKDWODVW\HDUKDGPRUHGRZQORDGV
         RQWKH$SSOHDSSVWRUHWKDQ,QVWDJUDP7LN7RNILOOVDPDUNHWQLFKHDEDQGRQHG
         E\9LQHWKH$PHULFDQJURZQVKRUWYLGHRVKDULQJDSSVKXWWHUHGE\7ZLWWHULQ
                                                                                                      AR-883
KWWSV KWWSVZZZQ\WLPHVFRPLQWHUDFWLYHRSLQLRQZLOOFKLQDH[SRUWLWVLOOLEHUDOLQQRYDWLRQKWPO
2SLQLRQ_:H6KRXOG:RUU\$ERXW+RZ&KLQD8VHV$SSV/LNH7LN7RN7KH1HZ<RUN7LPHV 3DJHRI
            Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 204 of 288
                         TikTok Footnote 96 - We Should Worry About How China Uses Apps Like TikTok

         8VHUVFDQXSORDGYLGHRVRIWKHPVHOYHVRUIULHQGVOLSV\QFKLQJWKHODWHVW
         SRSWXQHVRUGHFRUDWLQJRUGLVWRUWLQJWKHLUIDFHVDOOHDVLO\HGLWHGLQWRDFOLSIRU
         RWKHUXVHUVWR³OLNH´³VKDUH´RUFRPPHQWRQ




         7R&KLQD¶VVXUYHLOODQFHVWDWHDYLGHRVKDULQJDSSRIIHUVPXFKPRUHWKDQWKDQ
         \RXUGRJGDQFLQJWR'UDNH7LN7RN¶VGRPHVWLF&KLQHVHYHUVLRQ'RX\LQLV
         KHDYLO\FHQVRUHGDQGVXUYHLOOHG/DVW\HDUWKH%ULWLVKFDUWRRQ3HSSD3LJZDV
         SXUJHGIURPWKHSODWIRUPDIWHUWKHDXWKRULWLHVGHFLGHGVKHKDGWDNHQRQ
         VXEYHUVLYHPHDQLQJ ,WLVXQFOHDUZKHWKHUWKLVZDVEHFDXVHRIDGLUHFW
         JRYHUQPHQWRUGHURUWKHFRPSDQ\SUHHPSWLYHO\FHQVRULQJLWVHOI

         )RUUHVLGHQWVRI;LQMLDQJSRVWLQJDYLGHRRIWUDGLWLRQDO8LJKXUPXVLFVXQJLQ
         WKHLUQDWLYHODQJXDJHPLJKWEHIODJJHGE\PDFKLQHOHDUQLQJDOJRULWKPVDQG
         EULQJDGHOHWLRQDQGDYLVLWIURPWKHSROLFH,QZKDWDSSHDUWREHSUHFDXWLRQDU\
         SHUIRUPDQFHVRIOR\DOW\WRWKHJRYHUQPHQW8LJKXUXVHUVRI'RX\LQKDYH
         UHFRUGHGWKHPVHOYHVVLQJLQJSURSDUW\VRQJVSRLQWHGO\LQ0DQGDULQ*LYHQWKH
         ZLGHXVHRIIDFLDOUHFRJQLWLRQDFURVV;LQMLDQJDQGWKHSRWHQWLDOVKDULQJRI
         VHFXULW\GDWDVHWVEHWZHHQVWDWHDJHQFLHVDQGSULYDWHILUPV'RX\LQ¶VUDZYLGHR
         GDWDPD\DOVRRIIHUDWHPSWLQJWUDLQLQJVHWIRUPDFKLQHOHDUQLQJVRIWZDUH
          5HFHQWOHDNVKDYHVKRZQ&KLQD¶VGHYHORSLQJFDSDELOLW\WRPDWFK*36
         FRRUGLQDWHVZLWK8LJKXUIDFLDOUHFRJQLWLRQGDWDZLWKKHOSIURPD<DOH
         SURIHVVRUDQGDQ$PHULFDQELRWHFKILUP7KHUPR)LVKHU&KLQDKDVDOVREXLOWD
         GDWDEDVHRI8LJKXU'1$


                                 $YLGHRSRVWHGRQ'RX\LQRI8LJKXUZRUNHUVLQ+RWDQ
                                 VLQJLQJ³:LWKRXWWKH&RPPXQLVW3DUW\7KHUH:RXOG%H
                                 1R1HZ&KLQD´7KHYLGHRVKDUHGDFURVV7ZLWWHUDQG
                                 )DFHERRNE\WKH8LJKXUGLDVSRUDZDVGHOHWHGIURP
                                 PHGLDSODWIRUPVZLWKLQ&KLQD



                                 $'RX\LQYLGHRUHSRUWHGO\WDNHQLQ;LQMLDQJDSSHDUVWR
                                 VKRZD8LJKXUFKLOGVLQJLQJ³:LWKRXWWKH&RPPXQLVW
                                 3DUW\7KHUH:RXOG%H1R1HZ&KLQD´7KHXVHU V


                                                                                                      AR-884
KWWSV KWWSVZZZQ\WLPHVFRPLQWHUDFWLYHRSLQLRQZLOOFKLQDH[SRUWLWVLOOLEHUDOLQQRYDWLRQKWPO
2SLQLRQ_:H6KRXOG:RUU\$ERXW+RZ&KLQD8VHV$SSV/LNH7LN7RN7KH1HZ<RUN7LPHV 3DJHRI
            Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 205 of 288
                         TikTok Footnote 96 - We Should Worry About How China Uses Apps Like TikTok
                                 'RX\LQ,'DQGFKLOGUHQ VIDFHVKDYHEHHQREVFXUHGWR
                                 SURWHFWWKHLULGHQWLW\



         7RGDWHQRHYLGHQFHVXJJHVWVWKDW&KLQHVHDXWKRULWLHVKDYHXVHGWKHLUOHYHUDJH
         RYHU'RX\LQGRPHVWLFDOO\WRFHQVRURUVXUYHLO7LN7RNRYHUVHDV%XWJLYHQ
         ZKDWZHNQRZDERXW%HLMLQJ¶VLOOLEHUDOLPSXOVHVWKHUHLVDJDSEHWZHHQZKDW
         LVSURYDEOHEHIRUHKDQGDQGZKDWLWLVSUXGHQWWRSUHVXPH7KHEUD]HQO\LQJ
         WKDWLVQRUPDOL]HGLQ&KLQD¶VFRUSRUDWHDQGSROLWLFDOFXOWXUHDQGWKH
         PHDQLQJOHVVQHVVRIZULWWHQUXOHVPHDQWKDWSXEOLVKHGUHJXODWLRQVRU
         JXDUDQWHHVE\SULYDWHILUPVDQGJRYHUQPHQWRIILFLDOVDUHVLPSO\QRWFUHGLEOH
          -XVWDVN3URI.HQQHWK.LGGWKHJHQHWLFLVWDW<DOHZKRDFFHSWHGDVVXUDQFHV
         IURPKLV&KLQHVHFRXQWHUSDUWVWKDW'1$VDPSOHVIRUWKHLUMRLQWSURMHFWZRXOG
         EHHWKLFDOO\REWDLQHG'U.LGGFODLPHGWREHVKRFNHG²shocked ²WR
         GLVFRYHUWKDWWKH0LQLVWU\RI3XEOLF6HFXULW\¶VVZHHWQRWKLQJVFDQ¶WEHWDNHQDW
         IDFHYDOXH+LVFUHGXORXVQHJOLJHQFHKDVWDLQWHGD<DOH'1$GDWDEDVHIXWXUH
         JHQHUDWLRQVPD\UHPHPEHU7KHUPR)LVFKHUDPRQJFRUSRUDWHFROODERUDWLRQLVWV
         OLNH,%0DQG%D\HU

         7LN7RNLWVHOIKDVDOUHDG\EHHQILQHGE\WKH)HGHUDO7UDGH&RPPLVVLRQIRUD
         FDVXDODWWLWXGHWRZDUGSULYDF\FRPSOLDQFHLWVKHDY\KDQGHGVROXWLRQPDVV
         GHOHWLRQVHQUDJHGVRPHFRQVXPHUV%XWWKHFKRLFHVRI%\WH'DQFH7LN7RN¶V
         SDUHQWFRPSDQ\DUHUDWLRQDOLWIHDUVWKH&RPPXQLVW3DUW\PRUHWKDQDQJU\
         WZHHWVIURPWZHHQVRXWVLGHWKH*UHDW)LUHZDOO

         7KH:HVW¶VLQFUHDVLQJWHFKQRORJLFDODQGHFRQRPLFH[SRVXUHWR&KLQDPD\
         KDYHXQLQWHQGHGFRQVHTXHQFHV2YHUDGHFDGHDJRWKHVLQJHU%M|UNZDV
         EDQQHGIURP&KLQDDQGPX]]OHGZLWKLQWKH*UHDW)LUHZDOOIRUDGYRFDWLQJ
         7LEHWDQLQGHSHQGHQFHGXULQJDFRQFHUWLQ6KDQJKDL,IWRPRUURZ%M|UN
         IROORZHGXSZLWKD7LN7RNYLGHRSOHDGLQJIRU8LJKXUULJKWVDQGWKHFOLSZHQW
         YLUDOJOREDOO\ZRXOGWKHSDUW\EHDEOHWRUHVLVWWKHWHPSWDWLRQWROHDQRQ
         %\WH'DQFHWRVORZRUVWRSLW",I\RXUIDFHDSSHDUVLQWKHEDFNJURXQGRI
         DQRWKHUSHUVRQ¶V7LN7RNYLGHRVKRWLQ%HUOLQZLOOLWEHORJJHGXVLQJIDFLDO
         UHFRJQLWLRQVRIWZDUHUXQQLQJLQ6KDQJKDL"7KRVHZKRFRPSODLQWKDW$PHULFDQ
         ILUPVOLNH)DFHERRNDUHLQYDVLYHDQGXQDFFRXQWDEOHDUHXQOLNHO\WRSUHIHU


                                                                                                      AR-885
KWWSV KWWSVZZZQ\WLPHVFRPLQWHUDFWLYHRSLQLRQZLOOFKLQDH[SRUWLWVLOOLEHUDOLQQRYDWLRQKWPO
2SLQLRQ_:H6KRXOG:RUU\$ERXW+RZ&KLQD8VHV$SSV/LNH7LN7RN7KH1HZ<RUN7LPHV 3DJHRI
            Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 206 of 288
                             TikTok Footnote 96 - We Should Worry About How China Uses Apps Like TikTok

         &KLQD¶VWHFKJLDQWVZKLFKDUHRIWHQFRZHGE\DQGFROODERUDWLQJZLWKWKH
         3DUW\6WDWH¶VRSDTXHDQGLUDVFLEOHFHQVRUVKLSDQGVXUYHLOODQFHDSSDUDWXV

         [As technology advances, will it continue to blur the lines between public and
         private? Sign up for Charlie Warzel’s limited-run newsletter to explore what’s
         at stake and what you can do about it.]

         7REHVXUHWKH8QLWHG6WDWHVKDVDEXVHGLWVRZQWHFKQRORJLFDOKHJHPRQ\IRU
         SRZHUDQGSURILW$IWHU:RUOG:DU,,PXFKJOREDOFRPPXQLFDWLRQV
         LQIUDVWUXFWXUHUDQWKURXJKZLUHVRQ8QLWHG6WDWHVVRLOJLYLQJ$PHULFDQVSLHV
         SULYLOHJHGDFFHVVWRWKHZRUOG¶VFRPPXQLFDWLRQV$PHULFDQLQWHOOLJHQFH
         DJHQFLHVKDYHEHHQFUHGLEO\DFFXVHGRIVHHGLQJ8QLWHG6WDWHVPDGHHOHFWURQLF
         H[SRUWVZLWKEXJVDQGVS\ZDUH

                               $PHULFDQ$SSV'RPLQDWHLQWKH)LYH(\HV&RXQWULHV
         (DFKIODJUHSUHVHQWVWKHFRXQWU\RIRULJLQRIDWRSWHQGRZQORDGHGDSSZLWKLQDQDWLRQDOPDUNHW
          7LN7RNZDVWKHRQO\&KLQHVHDSSWREHFRPHSRSXODUODVW\HDUZLWKLQWKHFRXQWULHVRIWKH)LYH
                                            (\HVLQWHOOLJHQFHDOOLDQFH

                                                               7LN7RN


         6RXUFH0RQWKO\GDWDIURP$SS$QQLH



         7KHFULWLFDOGLIIHUHQFHZLWK&KLQDOLHVQRWLQWKHZLULQJRIFKLSVRUOLQHVRI
         FRGHEXWLQKLVWRU\FXOWXUHDQGVFDOH%\FXVWRP$PHULFDQVWUXVWWKDWWKH
         FRQWHQWVRIWKHLUVQDLOPDLOOHWWHUVDUHSURWHFWHGE\WKH)RXUWK$PHQGPHQW
         JRYHUQPHQWDFFHVVUHTXLUHVDMXGJHWRLVVXHDZDUUDQW$PHULFDQWHFKILUPV
         URXWLQHO\VWDQGXSWRWKH8QLWHG6WDWHVJRYHUQPHQW$SSOHIRUH[DPSOHKDV
         GHYHORSHGGHIDXOWL26HQFU\SWLRQVWKDWVKLHOGXVHUDFWLYLW\IURPWKHFRPSDQ\
         LWVHOIWRWKHIUXVWUDWLRQRIWKH)%,$QL3KRQHXVHULQ,UDQRU%HODUXVEHQHILWV
         IURP6LOLFRQ9DOOH\¶VFLYLOOLEHUWDULDQLVP

         &KLQDLVGLIIHUHQW7KH3HRSOH¶V5HSXEOLFKDVDOZD\VUHVHUYHGWKHULJKWWRRSHQ
         LWVFLWL]HQV¶PDLODWDQ\WLPHIRUDQ\UHDVRQWKHUHLVQREDVLVWREHOLHYHLWV
         EDVLFDSSURDFKZLOOGLIIHUEHFDXVHWKHWHFKQRORJ\LVQHZ,URQLFDOO\WKH
         LQWHUQHWZKLFK:HVWHUQWHFKQRXWRSLDQVSURSKHVLHGZRXOGOLEHUDOL]H&KLQD
         PD\LQVWHDGDOORZWKHSDUW\WRLQGXOJHSUHYLRXVO\LPSRVVLEOHIDQWDVLHVRIPDVV
         FRQWURO7KH8LJKXUVRI;LQMLDQJDUHWKHILUVWLQKXPDQKLVWRU\WRIXOO\
                                                                                                          AR-886
KWWSV KWWSVZZZQ\WLPHVFRPLQWHUDFWLYHRSLQLRQZLOOFKLQDH[SRUWLWVLOOLEHUDOLQQRYDWLRQKWPO
2SLQLRQ_:H6KRXOG:RUU\$ERXW+RZ&KLQD8VHV$SSV/LNH7LN7RN7KH1HZ<RUN7LPHV 3DJHRI
            Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 207 of 288
                         TikTok Footnote 96 - We Should Worry About How China Uses Apps Like TikTok

         H[SHULHQFHWKHGRZQVLGHRI&KLQD¶VLOOLEHUDOLQQRYDWLRQ7KH\DUHXQOLNHO\WR
         EHWKHODVW


         Nick Frisch (@NBBF88) is an Asian studies doctoral candidate at Yale’s
         graduate school, and a resident fellow at Yale Law School’s Information
         Society Project.

         Ash Ngu is a graphics editor for The New York Times.

         The Times is committed to publishing a diversity of letters to the editor. We’d
         like to hear what you think about this or any of our articles. Here are some
         tips. And here’s our email: letters@nytimes.com.

         Follow @privacyproject on Twitter and The New York Times Opinion Section
         on Facebook and Instagram

         Correction: May 2, 2019
         A previous version of this article misstated the location of Xinjiang, a province
         of China. It is in the northwest of the country, not the northeast.




 7+(35,9$&<352-(&7
 7KH1HZ<RUN7LPHVLVODXQFKLQJDQRQJRLQJH[DPLQDWLRQRISULYDF\:H¶OOGLJLQWRWKHLGHDVKLVWRU\
 DQGIXWXUHRIKRZRXULQIRUPDWLRQQDYLJDWHVWKHGLJLWDOHFRV\VWHPDQGZKDW¶VDWVWDNH

 6HHDOO3ULYDF\
 DUWLFOHV
                                                                                                      AR-887
KWWSV KWWSVZZZQ\WLPHVFRPLQWHUDFWLYHRSLQLRQZLOOFKLQDH[SRUWLWVLOOLEHUDOLQQRYDWLRQKWPO
2SLQLRQ_:H6KRXOG:RUU\$ERXW+RZ&KLQD8VHV$SSV/LNH7LN7RN7KH1HZ<RUN7LPHV 3DJHRI
            Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 208 of 288
                         TikTok Footnote 96 - We Should Worry About How China Uses Apps Like TikTok




                                                                                                      AR-888
KWWSV KWWSVZZZQ\WLPHVFRPLQWHUDFWLYHRSLQLRQZLOOFKLQDH[SRUWLWVLOOLEHUDOLQQRYDWLRQKWPO
2SLQLRQ_:H6KRXOG:RUU\$ERXW+RZ&KLQD8VHV$SSV/LNH7LN7RN7KH1HZ<RUN7LPHV 3DJHRI
            Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 209 of 288
                         TikTok Footnote 96 - We Should Worry About How China Uses Apps Like TikTok




                                                                                                      AR-889
 WWSV KWWSVZZZQ\WLPHVFRPLQWHUDFWLYHRSLQLRQZLOOFKLQDH[SRUWLWVLOOLEHUDOLQQRYDWLRQKWPO
2SLQLRQ_:H6KRXOG:RUU\$ERXW+RZ&KLQD8VHV$SSV/LNH7LN7RN7KH1HZ<RUN7LPHV 3DJHRI
            Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 210 of 288
                            TikTok Footnote 96 - We Should Worry About How China Uses Apps Like TikTok


 6HHDOO3ULYDF\DUWLFOHV



 0RUHRQ1<7LPHVFRP
 $GYHUWLVHPHQW

 6LWH,QIRUPDWLRQ1DYLJDWLRQ
        7KH1HZ<RUN7LPHV&RPSDQ\
        +RPH
        6HDUFK
        $FFHVVLELOLW\FRQFHUQV"(PDLOXVDWDFFHVVLELOLW\#Q\WLPHVFRP:HZRXOGORYHWRKHDUIURP\RX
        &RQWDFW8V
        :RUNZLWKXV
        $GYHUWLVH
        <RXU$G&KRLFHV
        3ULYDF\
        7HUPVRI6HUYLFH
        7HUPVRI6DOH

 6LWH,QIRUPDWLRQ1DYLJDWLRQ
        6LWH0DS
        +HOS
        6LWH)HHGEDFN
        6XEVFULSWLRQV




                                                                                                         AR-890
KWWSV KWWSVZZZQ\WLPHVFRPLQWHUDFWLYHRSLQLRQZLOOFKLQDH[SRUWLWVLOOLEHUDOLQQRYDWLRQKWPO
:K\7LN7RN VWLHVWR&KLQDSRVHDVLJQLILFDQWSULYDF\DQGVHFXULW\ULVN        3DJHRI
           Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 211 of 288
                     TikTok Footnote 101 - Why TikTok's ties to China pose a significant privacy and security risk

   5HWXUQWRSURWRQPDLOFRP )DFHERRN             7ZLWWHU

                      $ERXW
                      6HFXULW\
     %ORJ
     &DUHHUV
     6XSSRUW
     (QWHUSULVH
          ƕ 3URWRQ0DLO%XVLQHVV
          ƕ *'35&RPSOLDQFH
          ƕ *XLGHWR,76HFXULW\
     /2*,1
     6,*183




 $OO $UWLFOHV 1HZV (QFU\SWLRQ 3ULYDF\ 5HOHDVHV 6HFXULW\ $UWLFOHV 1HZV ዩ




 7LN7RNDQGWKHSULYDF\SHULOVRI&KLQD¶VILUVW
 LQWHUQDWLRQDOVRFLDOPHGLDSODWIRUP
 3RVWHGRQ-XO\E\5LFKLH.RFK




                                                                                                                     AR-915
KWWSVSURWRQPDLOFRPEORJWLNWRNSULYDF\"XWPBFDPSDLJQ ZZHQDJHQHULFFRPVBVRFVRFLDOBRUJDQLF XW
:K\7LN7RN VWLHVWR&KLQDSRVHDVLJQLILFDQWSULYDF\DQGVHFXULW\ULVN        3DJHRI
           Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 212 of 288
                       TikTok Footnote 101 - Why TikTok's ties to China pose a significant privacy and security risk




 7LN7RNWKHYLGHRVKDULQJSODWIRUPRZQHGE\WKH&KLQHVHVRFLDOPHGLDJLDQW%\WH'DQFHLVRQHRIWKHPRVW
 SRSXODUVRFLDOPHGLDVHUYLFHVLQWKHZRUOGZLWKDQHVWLPDWHGPLOOLRQXVHUV+RZHYHULWV]HDORXVGDWD
 FROOHFWLRQXVHRI&KLQHVHLQIUDVWUXFWXUHDQGLWVSDUHQWFRPSDQ\¶VFORVHWLHVWRWKH&KLQHVH&RPPXQLVW3DUW\
 PDNHLWDSHUIHFWWRROIRUPDVVLYHVXUYHLOODQFHDQGGDWDFROOHFWLRQE\WKH&KLQHVHJRYHUQPHQW

 $IWHUUHYLHZLQJ7LN7RN¶VGDWDFROOHFWLRQSROLFLHVODZVXLWVF\EHUVHFXULW\ZKLWHSDSHUVSDVWVHFXULW\
 YXOQHUDELOLWLHVDQGLWVSULYDF\SROLF\ZHILQG7LN7RNWREHDJUDYHSULYDF\WKUHDWWKDWOLNHO\VKDUHVGDWD
 ZLWKWKH&KLQHVHJRYHUQPHQW:HUHFRPPHQGHYHU\RQHDSSURDFK7LN7RNZLWKJUHDWFDXWLRQHVSHFLDOO\LI
 \RXUWKUHDWPRGHOLQFOXGHVWKHTXHVWLRQDEOHXVHRI\RXUSHUVRQDOGDWDRU&KLQHVHJRYHUQPHQWVXUYHLOODQFH




 +RZPXFKXVHUGDWDGRHV7LN7RNFROOHFW"
 $VZLWKMXVWDERXWHYHU\VRFLDOPHGLDSODWIRUPWKHDQVZHULV³DORW´$FFRUGLQJWRLWVSULYDF\SROLF\HYHQLI
 \RXMXVWGRZQORDGDQGRSHQWKHDSSEXWQHYHUFUHDWHDQDFFRXQW7LN7RNZLOOFROOHFW\RXU

      ,3DGGUHVV
      %URZVLQJKLVWRU\ LHWKHFRQWHQW\RXYLHZHGRQ7LN7RN
      0RELOHFDUULHU
      /RFDWLRQGDWDLI\RXDUHXVLQJDPRELOHGHYLFH LQFOXGLQJ*36FRRUGLQDWHVDQG:L)LDQGPRELOHFHOO
       GDWD
      ,QIRRQWKHGHYLFH\RXXVHGWRDFFHVV7LN7RN IRU$QGURLGGHYLFHVWKLVLQFOXGHV\RXU,0(,QXPEHU
       ZKLFKLVHVVHQWLDOO\\RXUGHYLFH¶VILQJHUSULQWVRLWFDQEHLGHQWLILHGDQGSRWHQWLDOO\\RXU,06,QXPEHU
       ZKLFKLVXVHGWRWUDFNXVHUVIURPRQHSKRQHWRDQRWKHU

                                                                                                                       AR-916
KWWSVSURWRQPDLOFRPEORJWLNWRNSULYDF\"XWPBFDPSDLJQ ZZHQDJHQHULFFRPVBVRFVRFLDOBRUJDQLF XW
:K\7LN7RN VWLHVWR&KLQDSRVHDVLJQLILFDQWSULYDF\DQGVHFXULW\ULVN        3DJHRI
           Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 213 of 288
                       TikTok Footnote 101 - Why TikTok's ties to China pose a significant privacy and security risk
 7RRSHQDQDFFRXQW\RXPXVWHQWHUDSKRQHQXPEHURUHPDLODQG\RXUGDWHRIELUWK2QFH\RXKDYHFUHDWHGDQ
 DFFRXQW7LN7RNDVNV\RXUSHUPLVVLRQIRUDFFHVVWR\RXUVRFLDOPHGLDDFFRXQWV OLNH7ZLWWHU,QVWDJUDP
 )DFHERRNHWF \RXUSKRQH¶VFRQWDFWOLVWDQG*36GDWD

 2QFH\RXVWDUWXVLQJWKHDSS7LN7RNORJVGHWDLOVDERXW

        (YHU\YLGHR\RXXSORDG
        +RZORQJ\RXZDWFKYLGHRV
        :KLFKYLGHRV\RXOLNH
        :KLFKYLGHRV\RXVKDUH
        $Q\PHVVDJHV\RXH[FKDQJHLQWKHDSS

 )LQDOO\LI\RXEX\FRLQVWKHLQDSSFXUUHQF\\RXFDQXVHWRVXSSRUW\RXUIDYRULWHYLGHRFUHDWRUV7LN7RNZLOO
 VWRUH\RXUSD\PHQWLQIRUPDWLRQ

 $FFRUGLQJWR7LN7RNLI\RXGHOHWH\RXUDFFRXQWWKHFRPSDQ\ZLOOGHOHWH\RXUDFFRXQWGDWDYLGHRVDQG
 LQIRUPDWLRQZLWKLQGD\V7KLVFODLPLVLPSRVVLEOHWRLQGHSHQGHQWO\YHULI\DVLVWKHFDVHZLWKPRVWVRFLDO
 PHGLDFRPSDQLHV

 7LN7RN¶VGDWDFROOHFWLRQLVH[WUHPHHYHQIRUDVRFLDOPHGLDSODWIRUPWKDWFROOHFWVLWVXVHUV¶GDWDWRVHUYHWKHP
 ZLWKWDUJHWHGDGV$QG7LN7RNH[SOLFLWO\VWDWHVLQLWVSULYDF\SROLF\WKDWLWVKDUHV\RXUEURZVLQJGDWDDQG
 HPDLODGGUHVVZLWKWKLUGSDUWLHVVRWKDWLWFDQVHUYH\RXZLWKWDUJHWHGDGYHUWLVLQJ




 7LN7RNIDFHVPXOWLSOHFODVVDFWLRQODZVXLWVLQWKH
 86
 2Q1RYHPEHUDJURXSRI7LN7RNXVHUVLQ&DOLIRUQLDILOHGDFODVVDFWLRQODZVXLWDJDLQVW7LN7RNDQG
 %\WH'DQFHVD\LQJWKH7LN7RNDSS³LQFOXGHV&KLQHVHVXUYHLOODQFHVRIWZDUH´7KHODZVXLWFODLPV7LN7RN
 FROOHFWVDOOYLGHRVVKRWRQWKHDSSHYHQLIWKHYLGHRVDUHQRWSXEOLVKHGRUHYHQVDYHG7KHODZVXLWJRHVRQWR
 DOOHJHWKDW7LN7RNXVHVWKHYLGHRVDQGSKRWRVXVHUVXSORDGWRFROOHFWELRPHWULFGDWD VXFKDVIDFHVFDQV 
 ZLWKRXWXVHUSHUPLVVLRQDQGWKDWHYHQDIWHU\RXFORVHWKHDSS7LN7RNFRQWLQXHVWRFROOHFWELRPHWULFGDWD

 7KLVODZVXLWDOVRDOOHJHVWKDW7LN7RNVXUUHSWLWLRXVO\VHQGVXVHUGDWDWR&KLQDVRPHWKLQJZHZLOODGGUHVV
 EHORZ

 7KHUHLVDVLPLODUFODVVDFWLRQODZVXLWIURPXVHUVLQ,OOLQRLV7KLVVXLWDOVRDOOHJHVWKDW7LN7RNXVHVIDFLDO
 UHFRJQLWLRQWHFKQRORJ\DQG$,WRFROOHFWXVHUV¶IDFLDOJHRPHWU\ZLWKRXWLQIRUPLQJWKHLUXVHUV,OOLQRLVKDVD
 VWULFWODZWKDWUHTXLUHVFRPSDQLHVWRUHFHLYHFRQVHQWEHIRUHWKH\FROOHFWDQ\ELRPHWULFGDWD




 'RHV7LN7RNVKDUHGDWDZLWKWKH&KLQHVH
 JRYHUQPHQW"
                                                                                                                       AR-917
KWWSVSURWRQPDLOFRPEORJWLNWRNSULYDF\"XWPBFDPSDLJQ ZZHQDJHQHULFFRPVBVRFVRFLDOBRUJDQLF XW
:K\7LN7RN VWLHVWR&KLQDSRVHDVLJQLILFDQWSULYDF\DQGVHFXULW\ULVN        3DJHRI
           Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 214 of 288
                      TikTok Footnote 101 - Why TikTok's ties to China pose a significant privacy and security risk
 :KDWGLVWLQJXLVKHV7LN7RNIURPRWKHUVRFLDOPHGLDJLDQWVLVWKDWLWLVRZQHGDQGRSHUDWHGE\D&KLQHVH
 FRPSDQ\%\WH'DQFHWKHFRPSDQ\WKDWRZQV7LN7RNLVKHDGTXDUWHUHGLQ%HLMLQJDQGLVZRUWKRYHU
 ELOOLRQ&KLQHVHGRPHVWLFODZVDQGUHJXODWLRQVDORQJZLWKLQWHUQDOSDUW\SROLWLFVFDQPDNHLWKDUGWRSDUVH
 ZKHWKHUDFRPSDQ\LVLQGHSHQGHQWRUFRRUGLQDWLQJZLWKWKH&KLQHVH&RPPXQLVW3DUW\

 (YHQLI%\WH'DQFHZDQWHGWRUHVLVW&KLQHVH&RPPXQLVW3DUW\FRQWUROLWZRXOGKDYHOLWWOHUHDOSURVSHFWRI
 GRLQJVR&KLQD¶V1DWLRQDO,QWHOOLJHQFH/DZSDVVHGLQDOORZVWKHJRYHUQPHQWWRFRPSHODQ\&KLQHVH
 FRPSDQ\WRSURYLGHSUDFWLFDOO\DQ\LQIRUPDWLRQLWUHTXHVWVLQFOXGLQJGDWDRQIRUHLJQFLWL]HQV)XUWKHUPRUH
 &KLQHVHODZVDOVRFDQIRUFHWKHVHUHTXHVWVWREHNHSWVHFUHWDQGQRWGLVFORVHGYLDWUDQVSDUHQF\UHSRUWV7KHODFN
 RIDQLQGHSHQGHQWMXGLFLDU\V\VWHPPDNHVLWDOPRVWLPSRVVLEOHIRUDFRPSDQ\WRDSSHDODUHTXHVWIURPWKH
 &KLQHVHJRYHUQPHQW2QWRSRIWKDW&KLQHVHFRPSDQLHVRIDQ\UHDOVL]HDUHOHJDOO\UHTXLUHGWRKDYH
 &RPPXQLVW3DUW\³FHOOV´LQVLGHWKHPWRHQVXUHDGKHUHQFHWRWKHSDUW\OLQH

 +RZHYHUWKHUHLVOLWWOHHYLGHQFH%\WH'DQFHZDQWVWRUHVLVWWKH&KLQHVHJRYHUQPHQW,QIDFWWKHUHDUHQXPHURXV
 H[DPSOHVWKDWLWLVFRPSOLFLWLQWKH&KLQHVH&RPPXQLVW3DUW\¶VDXWKRULWDULDQSROLFLHV,Q%\WH'DQFHVKXW
 GRZQ1HLKDQ'XDQ]LD&KLQHVHVRFLDOPHGLDSODWIRUPWKDWZDVSULPDULO\XVHGWRVKDUHMRNHVDQGFRPHG\DIWHU
 VWDWHFHQVRUVDFFXVHGLWRIKRVWLQJ³YXOJDU´FRQWHQW$IWHUZDUG%\WH'DQFHVDLGWKDWLWZRXOG³GHHSHQ
 FRRSHUDWLRQ´ZLWKWKH&KLQHVHFRPPXQLVWSDUW\,WWKHQKLUHGPRUH³FRQWHQWUHYLHZHUV´DQGVWDWHGWKDW
 ³VWURQJSROLWLFDOVHQVLWLYLW\´ZRXOGEHDQDVVHWIRUWKHSRVLWLRQ

 %\WH'DQFHKDVUHSHDWHGO\PDGHWKHFDVHWKDW7LN7RNLVQRWDYDLODEOHLQ&KLQDDQGWKDWXVHUGDWDLVQRWVWRUHGLQ
 &KLQD7KLVLVPLVOHDGLQJ,QLWVSULYDF\SROLF\7LN7RNH[SOLFLWO\UHVHUYHVWKHULJKWWRVKDUHXVHU
 LQIRUPDWLRQZLWKRWKHUPHPEHUVRILWV³FRUSRUDWHJURXS´ LH%\WH'DQFH 

 $GGLWLRQDOO\DZKLWHSDSHUE\WKHF\EHUVHFXULW\ILUP3HQHWUXPIRXQGWKDWRYHURQHWKLUGRIWKH,3DGGUHVVHV
 WKH7LN7RN$3.FRQQHFWVWRDUHEDVHGLQ&KLQD7KHPDMRULW\RIWKHVH,3DGGUHVVHVDUHKRVWHGE\$OLEDED
 DQRWKHU&KLQHVHWHFKJLDQW7KHVH,3DGGUHVVHVDUHZKDWOHGWRWKHDOOHJDWLRQVLQWKH&DOLIRUQLDODZVXLWWKDW
 7LN7RNVHFUHWO\VHQGVGDWDWR&KLQD$FFRUGLQJWRWKH3HQHWUXPUHSRUW³7LN7RNGRHVDQH[FHVVLYHDPRXQWRI
 WUDFNLQJRQLWVXVHUVDQGWKDWWKHGDWDFROOHFWHGLVSDUWLDOO\LIQRWIXOO\VWRUHGRQ&KLQHVHVHUYHUVZLWKWKH
 ,63$OLEDED´

 $OLEDEDZRUNVFORVHO\ZLWKWKH&KLQHVH&RPPXQLVW3DUW\DQGVXSSRUWVLWVLQYDVLYHVXUYHLOODQFHDQGFHQVRUVKLS
 ,WKDVDSROLFHSRVWDWLWVKHDGTXDUWHUVWRIDFLOLWDWHGDWDVKDULQJZLWKDXWKRULWLHVDQGGHYHORSHGDSRSXODU
 &KLQHVHSURSDJDQGDDSS

 7KH&KLQHVHJRYHUQPHQWKDVORQJXVHGWKHGDWDLWFROOHFWVIURP&KLQHVHWHFKFRPSDQLHVWRPRQLWRUFHQVRUDQG
 FRQWUROLWVFLWL]HQV7KHDOOVHHLQJVXUYHLOODQFHV\VWHPWKH\KDYHFUHDWHGWRPRQLWRU8\JKXUVLQ;LQMLDQJLVMXVW
 RQHH[DPSOH,WDOVRPDLQWDLQVDQ2UZHOOLDQ³EODFNOLVW´WKDWWKHJRYHUQPHQWXVHVWRSUHYHQWRYHUPLOOLRQ
 ³XQWUXVWZRUWK\´FLWL]HQVIURPSXUFKDVLQJSODQHRUWUDLQWLFNHWV2QHFDQRQO\LPDJLQHZKDWWKH&KLQHVH
 JRYHUQPHQWZRXOGGRLILWZHUHDEOHWRH[WHQGLWVGDWDFROOHFWLRQEH\RQGLWVERUGHUV




 7LN7RNDQGFHQVRUVKLS
 7KHUHDUHDOVRFRQFHUQVWKDWWKH&KLQHVHJRYHUQPHQWDQG%\WH'DQFHDUHXVLQJ7LN7RNDVDWRROWRH[WHQG
 &KLQD¶VFHQVRUVKLS$PHULFDQHPSOR\HHVUHSRUWHGWRWKHWashington PostWKDWWKH\ZHUHSUHVVXUHGE\
 DGPLQLVWUDWRUVLQ%HLMLQJWRUHVWULFWDQ\SROLWLFDOFRQWHQW



                                                                                                                      AR-918
KWWSVSURWRQPDLOFRPEORJWLNWRNSULYDF\"XWPBFDPSDLJQ ZZHQDJHQHULFFRPVBVRFVRFLDOBRUJDQLF XW
:K\7LN7RN VWLHVWR&KLQDSRVHDVLJQLILFDQWSULYDF\DQGVHFXULW\ULVN        3DJHRI
           Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 215 of 288
                      TikTok Footnote 101 - Why TikTok's ties to China pose a significant privacy and security risk
             1HZ)RUPHU7LN7RNHPSOR\HHVWROGXVWKHFRPSDQ\ V%HLMLQJEDVHGOHDGHUVKLSRIWHQ
             RYHUURGHWKHLUFHQVRUVKLSFRQFHUQVDQGUHVWULFWHGORWVRIVRFLDODQGSROLWLFDOYLGHRV
             7KH\ZDQWWREHDJOREDOFRPSDQ\«EXWWKHGHFLVLRQVDOOFRPHIURP&KLQD
             KWWSVWFR$O8LLE/3E #7RQ\5RPP

             ²'UHZ+DUZHOO #GUHZKDUZHOO 1RYHPEHU

 The Guardian UHSRUWHGRQ7LN7RNJXLGHOLQHVWKDWUHTXLUHPRGHUDWRUVWREORFNYLGHRVWKDW³GLVWRUW´KLVWRULF
 HYHQWVVXFKDV³7LDQDQPHQ6TXDUHLQFLGHQWV´,QRQHH[DPSOHDWHHQDJHJLUOIURP)ORULGDKDGKHUDFFRXQWVKXW
 GRZQDIWHUVKHEURXJKWDWWHQWLRQWRWKHSOLJKWRIWKH8\JKXUVD0XVOLPPLQRULW\LQ&KLQD 7LN7RNODWHU
 UHLQVWDWHGKHUFODLPLQJKHUEDQZDVDQHUURU




 ,V7LN7RNVHFXUH"
 ,Q'HFHPEHUWKHF\EHUVHFXULW\UHVHDUFKHUVDW&KHFN3RLQW5HVHDUFKGLVFRYHUHGPXOWLSOHYXOQHUDELOLWLHV
 LQFOXGLQJRQHVWKDWZRXOGDOORZDWWDFNHUVWRGHOHWHXVHUYLGHRVPDNHKLGGHQYLGHRVSXEOLFRUXSORDG
 XQDXWKRUL]HGYLGHRV7KHUHVHDUFKHUVZRUNHGZLWKWKH7LN7RNWHDPDQGWKH\VD\WKDWWKHVHYXOQHUDELOLWLHVKDYH
 QRZEHHQUHVROYHG

 ,Q$SULOVHFXULW\UHVHDUFKHUVGLVFRYHUHGWKDWVRPHYHUVLRQVRIWKH7LN7RNDSSIRU$QGURLGDQGL26UHO\
 RQ+773FRQQHFWLRQV%\QRWXVLQJ+77367LN7RNPDNHVLWHDV\IRUDWWDFNHUVWRPRQLWRUXVHUDFWLYLW\DQG
 HYHQDOWHUWKHYLGHRVWKHXVHUVHHVZLWKRXWWKHLUNQRZOHGJH




 7LN7RNVD\VDIL[LVDOUHDG\XQGHUZD\EXWWKLVFHUWDLQO\LVQ¶WDVWURQJWUDFNUHFRUGZKHQLWFRPHVWRVHFXULW\




                                                                                                                      AR-919
KWWSVSURWRQPDLOFRPEORJWLNWRNSULYDF\"XWPBFDPSDLJQ ZZHQDJHQHULFFRPVBVRFVRFLDOBRUJDQLF XW
:K\7LN7RN VWLHVWR&KLQDSRVHDVLJQLILFDQWSULYDF\DQGVHFXULW\ULVN        3DJHRI
           Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 216 of 288
                      TikTok Footnote 101 - Why TikTok's ties to China pose a significant privacy and security risk

 7LN7RNDQGFKLOGUHQ
 *LYHQWKHGHPRJUDSKLFVRI7LN7RNXVHUVDQGWKHDPRXQWRIGDWD7LN7RNFROOHFWVWKHFRPSDQ\KDVIDFHG
 FULWLFLVPIRUFROOHFWLQJGDWDIURPFKLOGUHQ,Q)HEUXDU\0XVLFDOO\WKH&KLQHVHVRFLDOPHGLDDSSWKDW
 %\WH'DQFHERXJKWDQGWKHQPHUJHGZLWK7LN7RNSDLGDPLOOLRQILQHWRWKH)7&WRVHWWOHDOOHJDWLRQVWKDWLW
 YLRODWHGWKH&KLOGUHQ¶V2QOLQH3ULYDF\3URWHFWLRQ$FW &233$ E\OHWWLQJFKLOGUHQXQGHUVLJQXSWRLWV
 SODWIRUPZLWKRXWWKHLUSDUHQWV¶FRQVHQW

 ,Q0D\DGYRFDF\JURXSVDOOHJHGWKDW7LN7RNLVVWLOOYLRODWLQJ&233$7KH\VDLGWKHFRPSDQ\QHYHU
 GHOHWHGWKHSHUVRQDOLQIRUPDWLRQLWFROOHFWHGIURPFKLOGUHQXQGHUSULRUWRWKH)7&VHWWOHPHQWLVVWLOO
 QRWREWDLQLQJSDUHQWV¶FRQVHQWEHIRUHFROOHFWLQJFKLOGUHQ¶VSHUVRQDOLQIRDQGGRHVQRWDOORZSDUHQWVWRUHYLHZ
 RUGHOHWHWKHSHUVRQDOLQIRUPDWLRQLWFROOHFWVIURPWKHLUFKLOGUHQ




 6FUXWLQ\RI7LN7RNLQFUHDVHV
 6LQFH)HEUXDU\SROLWLFLDQVLQ$XVWUDOLDKDYHEHHQFDOOLQJIRUJUHDWHUVFUXWLQ\RIWKHFRPSDQ\¶VGDWDFROOHFWLRQ
 DQGSRVVLEOHFHQVRUVKLS2Q-XQHWKH,QGLDQJRYHUQPHQWEDQQHG7LN7RNDORQJZLWKRYHURWKHU&KLQHVH
 DSSV$QGQRZWKH86JRYHUQPHQWLVDOVRZHLJKLQJZKHWKHUWKH\VKRXOGLPSRVHDEDQRQWKHDSS

 $VRQH86ODZPDNHUVDLGWRWKHWall Street Journal³DOOLWWDNHVLVRQHNQRFNRQWKHGRRURIWKHLUSDUHQW
 FRPSDQ\>%\WH'DQFH@EDVHGLQ&KLQDIURPD&RPPXQLVW3DUW\RIILFLDOIRUWKDWGDWDWREHWUDQVIHUUHG
 >IURP7LN7RN@WRWKH&KLQHVHJRYHUQPHQW¶VKDQGVZKHQHYHUWKH\QHHGLW´

 5HFHQWO\86SROLWLFLDQVKDYHIORDWHGWKHLGHDRI%\WH'DQFHVHOOLQJ7LN7RNDVRQHZD\IRUWKHVRFLDOPHGLD
 FRPSDQ\WRDYRLGTXHVWLRQVRYHUZKDWLWGRHVZLWKLWVXVHUV¶GDWD+RZHYHU&KLQHVHLQIUDVWUXFWXUHDQGFRQWURO
 DUHFOHDUO\GHHSO\LQWHJUDWHGLQWR7LN7RN¶VV\VWHPDQGLWZRXOGEHH[WUHPHO\KDUGIRUDQ\FRPSDQ\WKDW
 SXUFKDVHGLWWRXQGR




 2XUWDNHRQ7LN7RN
 :HVWDQGIRUIUHHGRPRIH[SUHVVLRQDQGZHZDQWHYHU\RQHWREHDEOHWRYRLFHWKHLURSLQLRQ+RZHYHUVRFLDO
 PHGLDJLDQWVIURP7LN7RNWR)DFHERRNGHPDQGWURYHVRISHUVRQDOGDWDLQH[FKDQJHIRUWKHXVHRIWKHLU
 SODWIRUP2IWHQWKLVGDWDFROOHFWLRQYHUJHVLQWRWKHH[WUHPH'RHV7LN7RNQHHGDFFHVVWR\RXUGHYLFH¶V,'
 QXPEHUWRGHOLYHULWVVHUYLFH"

 7KHIDFWWKDW7LN7RNLVRZQHGE\D&KLQHVHFRPSDQ\RQHWKDWKDVH[SOLFLWO\VDLGLWZRXOGGHHSHQLWV
 FRRSHUDWLRQZLWKWKH&KLQHVH&RPPXQLVW3DUW\PDNHVWKLVH[FHVVLYHGDWDFROOHFWLRQHYHQPRUHFRQFHUQLQJ
 7KH&KLQHVHJRYHUQPHQWKDVDKLVWRU\RIVWURQJDUPLQJDQGFRRSWLQJ&KLQHVHWHFKFRPSDQLHVLQWRVKDULQJ
 WKHLUGDWDDQGWKHQXVLQJWKLVGDWDWRLQWLPLGDWHWKUHDWHQFHQVRURUHQJDJHLQKXPDQULJKWVDEXVHV



                                                                                                                      AR-920
KWWSVSURWRQPDLOFRPEORJWLNWRNSULYDF\"XWPBFDPSDLJQ ZZHQDJHQHULFFRPVBVRFVRFLDOBRUJDQLF XW
:K\7LN7RN VWLHVWR&KLQDSRVHDVLJQLILFDQWSULYDF\DQGVHFXULW\ULVN        3DJHRI
           Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 217 of 288
                      TikTok Footnote 101 - Why TikTok's ties to China pose a significant privacy and security risk
 )RUWKHVHUHDVRQVLWLVRXURSLQLRQWKDWIURPDVHFXULW\DQGSULYDF\VWDQGSRLQW 7LN7RNLVDQH[WUHPHO\
 GDQJHURXVVRFLDOPHGLDSODWIRUP,WVSRWHQWLDOIRUPDVVFROOHFWLRQRIGDWDIURPKXQGUHGVRIPLOOLRQVRIDGXOWV
 WHHQDJHUVDQGFKLOGUHQSRVHVDJUDYHULVNWRSULYDF\:HEHOLHYHWKDW7LN7RNVKRXOGEH YLHZHGZLWKJUHDW
 FDXWLRQDQGLIWKLVFRQFHUQV\RX\RXVKRXOGVWURQJO\FRQVLGHUGHOHWLQJ7LN7RNDQGLWVDVVRFLDWHGGDWD

 You can get a free secure email account from ProtonMail here.

 We also provide a free VPN service to protect your privacy.

 ProtonMail and ProtonVPN are funded by community contributions. If you would like to support our
 development efforts, you can upgrade to a paid plan. Thank you for your support.




                                *HWD)UHH(QFU\SWHG(PDLO$FFRXQW6KDUH7KLV

 About the Author




 5LFKLH.RFK
 3ULRUWRMRLQLQJ3URWRQ5LFKLHVSHQWVHYHUDO\HDUVZRUNLQJRQWHFKVROXWLRQVLQWKHGHYHORSLQJZRUOG+HMRLQHG
 WKH3URWRQWHDPWRDGYDQFHWKHULJKWVRIRQOLQHSULYDF\DQGIUHHGRP




 /HDUQ0RUH
 :K\3URWRQ0DLO,V0RUH6HFXUH7KDQ*PDLO



                                                                                                                      AR-921
KWWSVSURWRQPDLOFRPEORJWLNWRNSULYDF\"XWPBFDPSDLJQ ZZHQDJHQHULFFRPVBVRFVRFLDOBRUJDQLF XW
 :K\7LN7RN VWLHVWR&KLQDSRVHDVLJQLILFDQWSULYDF\DQGVHFXULW\ULVN        3DJHRI
            Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 218 of 288
                       TikTok Footnote 101 - Why TikTok's ties to China pose a significant privacy and security risk


  October 22, 2017 in Security

  3URWRQ0DLOLVDQHQFU\SWHGHPDLOVHUYLFHWKDWWDNHVDUDGLFDOO\GLIIHUHQWDSSURDFKWRHPDLOVHFXULW\)LQGRXW
  KRZ3URWRQ0DLOVHFXULW\FRPSDUHVWR*PDLOVHFXULW\,Q3URWRQ0DLOEHFDPH«



  8VLQJ=RRP"+HUHDUHWKHSULYDF\LVVXHV\RXQHHGWREHDZDUHRI




  March 20, 2020 in Privacy

  =RRPKDVVHHQDIORRGRIQHZXVHUVDVWKH&29,'RXWEUHDNIRUFHVPRUHDQGPRUHHPSOR\HHVWRWUDQVLWLRQ
  WRZRUNLQJIURPKRPH=RRP¶VELJVHOOLQJSRLQWLV«



  'RQ¶WEHIRROHGE\*RRJOH¶VIDNHSULYDF\




  July 2, 2019 in Privacy

  *RRJOHUHFHQWO\JHQHUDWHGDIOXUU\RIFRYHUDJHDERXWLWVVXSSRVHGSULYDF\SLYRWLQFOXGLQJDQRSHGLQ7KH1HZ
  <RUN7LPHVE\FKLHIH[HFXWLYH6XQGDU3LFKDL³:HIHHOSULYLOHJHG«



  &KLQHVHJRYHUQPHQWEXLOGVQHZ*UHDW)LUHZDOODURXQG+RQJ.RQJ




  July 6, 2020 in Articles & News

  7KHJRYHUQLQJERG\RI+RQJ.RQJUXVKHGDSSURYDORI$UWLFOHZKLFKJUDQWVVZHHSLQJSRZHUVWR+RQJ
  .RQJODZHQIRUFHPHQWLQFOXGLQJWKHDELOLW\WRLQWHUFHSWSULYDWHFRPPXQLFDWLRQVDQG«




        /HDYHD5HSO\
<RXUHPDLODGGUHVVZLOOQRWEHSXEOLVKHG


&RPPHQW


                                                                                                                       AR-922
 KWWSVSURWRQPDLOFRPEORJWLNWRNSULYDF\"XWPBFDPSDLJQ ZZHQDJHQHULFFRPVBVRFVRFLDOBRUJDQLF XW
 :K\7LN7RN VWLHVWR&KLQDSRVHDVLJQLILFDQWSULYDF\DQGVHFXULW\ULVN        3DJHRI
            Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 219 of 288
                                TikTok Footnote 101 - Why TikTok's ties to China pose a significant privacy and security risk

                                                                           ᄞ


                                                                           ᄟ
<RXPD\XVHWKHVH+70/WDJVDQGDWWULEXWHV<a href="" title=""> <abbr title=""> <acronym title="">
 b> <blockquote cite=""> <cite> <code> <del datetime=""> <em> <i> <q cite=""> <s> <strike> <strong>


1DPH

 PDLO

:HEVLWH

                                                                                                                                  3RVW&RPPHQW



  FRPPHQWVRQ³7LN7RNDQGWKHSULYDF\SHULOVRI
  &KLQD¶VILUVWLQWHUQDWLRQDOVRFLDOPHGLDSODWIRUP´

            CT-XO\DW30



             7KLVLVDULGLFXORXVDUWLFOH,DSSUHFLDWH\RX¶UHMXVWORRNLQJIRU
             FOLFNEDLWLQRUGHUWRWU\DQGVHOOVXEVFULSWLRQVWR\RXUVRIWZDUH«EXW
             WKLVLVVRPHWKLQJZKHUH,¶GEHHPEDUUDVVHGLIDQHLJKWKJUDGHU
             SURGXFHGLW

             <RXOLWHUDOO\GLGQRWKLQJH[FHSWUHDGUHSHDWWKH7LN7RNSULYDF\
             SROLF\"/HW¶VVHH\RXUDQDO\VLVRI DQ\ RWKHUDGGULYHQVRFLDOPHGLD
             QHWZRUNDQGWHOOPHWKHSULYDF\SROLF\LVVXEVWDQWLDOO\GLIIHUHQW$QG
             ,JXHVV\RXUHGLWRUJDYH\RXDUHTXLUHPHQWRQPLQLPXPQXPEHURI
             ZRUGVEXW\RXKDGWRILOOWKHUHVWRIWKHDUWLFOHZLWKOLWWOHPRUHWKDQ
             PDVVPHGLDUHSRUWVILOOHGHQWLUHO\E\SROLWLFLDQVWU\LQJWRVWLUXSDQWL
             &KLQDVHQWLPHQWZLWKLQQXHQGRDQGVODQGHU

             3DWKHWLF6LQFH\RX¶UHVRGHGLFDWHGWRWUDQVSDUHQF\DQGSULYDF\,
             H[SHFW\RX¶OOEHSRVWLQJWKLVFRPPHQWLQIXOO

                 5HSO\
                                                                                                                                AR-923
 KWWSVSURWRQPDLOFRPEORJWLNWRNSULYDF\"XWPBFDPSDLJQ ZZHQDJHQHULFFRPVBVRFVRFLDOBRUJDQLF XW
:K\7LN7RN VWLHVWR&KLQDSRVHDVLJQLILFDQWSULYDF\DQGVHFXULW\ULVN       3DJHRI
           Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 220 of 288
                          TikTok Footnote 101 - Why TikTok's ties to China pose a significant privacy and security risk




         %HQ:ROIRUG -XO\DW30



        +L&7ZH¶UHVRUU\\RXGLGQ¶WILQGWKLVDUWLFOHXVHIXOEXWZHKRSH
        RWKHUVGR:HEHOLHYHDZDUHQHVVDERXWSULYDF\LVVXHVLV
        LPSRUWDQWZKLFKLVZK\ZHIUHTXHQWO\DGGUHVVRWKHUDGGULYHQ
        VRFLDOPHGLDQHWZRUNV<RXZLOOILQGPDQ\H[DPSOHVRIWKLVLI\RX
        VFUROOWKURXJKRXUSDVWDUWLFOHV

            5HSO\


       azNorway-XO\DW$0



        ,¶PUHDOO\DIUDLGWRXVH3URWRQPDLODIWHUUHDGWKLVDUWLFOH
         3ULYDF\LVVXHLVULJKWEXWVXFKDUWLFOHRQSURWRQPDLOEORJZLWKVRPH
        VRUWRIGHWDLOV

            5HSO\


       Vancouver.bc.ca-XO\DW30



        (YHU\SLHFHRIHOHFWURQLFLQIRPDWLRQWKH&&3JDLQVDERXW\RXU
        SHUVRQDOOLIHZLOOEHXVHGWRGHVWUR\\RXUOLIHDQGFDQPDNH\RXD
        SULVRQHULQ\RXURZQKRPHWRVFDUHGWROHDYHLI\RXJHWLQWKHZD\RI
        WKH&&3$OLIHWLPHVHQWHQFHRIS\VFKRORJLFDODQGSK\VLFDOWKUHDW
        ULVNVDZDLWWKHEUDYHZKRPFKRRVH&&3RSSRVLWLRQ

            5HSO\


       Robert Whelan-XO\DW30



        :KDWGR\RXWKLQNWKH&,$LVKDVEHHQGRLQJDOOWKHVH\HDUVZLWK
        ,QVWDJUDP)%HWF""

        7KH\FDQDQDO\VHP\&DWYLGHRVDOOWKH\ZDQW
                                                                                                                          AR-924
KWWSVSURWRQPDLOFRPEORJWLNWRNSULYDF\"XWPBFDPSDLJQ ZZHQDJHQHULFFRPVBVRFVRFLDOBRUJDQLF XW
:K\7LN7RN VWLHVWR&KLQDSRVHDVLJQLILFDQWSULYDF\DQGVHFXULW\ULVN       3DJHRI
           Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 221 of 288
                           TikTok Footnote 101 - Why TikTok's ties to China pose a significant privacy and security risk

            5HSO\


       Alexandre Takacs-XO\DW30



        KPP«UHSODFH7LNWRNE\)DFHERRN&KLQDZLWK³H\HVFRXQWULHV´
        DQG\RXKDYHDYHU\VLPLODUVLWXDWLRQ
        ,DPGHILQLWHO\QRWVD\LQJ7LNWRNVKRXOGEHXVHGEXW,WKLQNWKHZKROH
        VFDUHLVDELWGLVLQJHQXRXV$QG,GRQ¶WUHDOO\VHHZKDWWKLV
        FRPSLODWLRQRISUHVVDUWLFOHLVUHDOO\SHUWLQHQWWR30«
        %7:GLGQ¶W303931UHFHLYHVXEVWDQWLDO9&PRQH\"8QGHUZKDW
        MXULVGLFWLRQLV\RXU86RIILFHRSHUDWLQJ"

            5HSO\

         %HQ:ROIRUG -XO\DW30



        1RZHKDYHQRWUHFHLYHGVXEVWDQWLDO9&PRQH\$QGZHRSHUDWH
        XQGHU6ZLVVMXULVGLFWLRQZHGRQRWGLUHFWO\HPSOR\DQ\RQHOLYLQJ
        LQWKH86

            5HSO\


       Alex-XO\DW$0



        *RRGDUWLFOHWKHWURXEOHLVWKDW$//:HVWHUQJRYHUQPHQWVKDYHD
        KRWOLQHLQWR$//WKHLPSRUWDQW:HVWHUQVLWHVDQGSUREDEO\WKHZKROH
        GDPHLQWHUQHW

        6RKDUGWRFULWLFLVH FUHHS\ &KLQDZKHQWKH:HVWHUQJRYHUQPHQWV
        IRUFH)DFHERRN$PD]RQ7ZLWWHU*RRJOHDQGVRWRSDVVDOO285GDWD
        WRWKHP

        %DVLFDOO\WKH\¶UHDOODVEDGDVHDFKRWKHUJRYHUQPHQWVDQGWHFKILUPV
        UHJDUGOHVVRIZKHUHWKH\DUHLQWKHZRUOG

                                                                                                                           AR-925
KWWSVSURWRQPDLOFRPEORJWLNWRNSULYDF\"XWPBFDPSDLJQ ZZHQDJHQHULFFRPVBVRFVRFLDOBRUJDQLF XW
:K\7LN7RN VWLHVWR&KLQDSRVHDVLJQLILFDQWSULYDF\DQGVHFXULW\ULVN       3DJHRI
           Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 222 of 288
                          TikTok Footnote 101 - Why TikTok's ties to China pose a significant privacy and security risk

        3OXVRQHWKLQJWRFRQVLGHUZRXOGRQHOLYLQJLQWKH:HVWUDWKHUKDYH
        WKH FUHHS\ &KLQHVHJRYHUQPHQWFROOHFWLQJGDWDRQWKHPRUWKHLURZQ
        JRYHUQPHQW"/LYLQJLQWKH:HVW,NQRZWKHSRWHQWLDOSRZHUWKDWWKH
        JRYHUQPHQWVKDYHDJDLQVWPHDQGWKHKDUPWKH\FDQGRWRPH±LQ
        HIIHFWWKH\VFDUHPH%XWWKH&KLQHVHGRQRWVFDUHPHEHFDXVH,¶PQRW
        OLYLQJWKHLUDQGDPXQOLNHO\WRJRWKHUH

            5HSO\


       Richard Wicks-XO\DW$0



        )DFHERRNLVJXLOW\RIDOOWKHVHRIIHQVHVEXWRQHWKLQJLVGLIIHUHQWWKH\
        VKDUHLQIRUPDWLRQZLWKWKH86JRYHUQPHQWQRWWKH&KLQHVH
        JRYHUQPHQW

        6RWKHTXHVWLRQLVGR\RXZDQWWKH86JRYHUQPHQWVS\LQJRQ\RXLI
        \RX¶UHD86FLWL]HQRUWKH&KLQHVHJRYHUQPHQW"3UHIHUDEO\,¶GZDQW
        WKH5XVVLDQJRYHUQPHQWFRQVLGHULQJZKDWNLQGRIUHODWLRQVKLS-RH
        %LGHQKDVZLWKWKH&&3DQG1DQF\3HORVLKDYLQJD&KLQHVHVS\LQ
        KHUHPSOR\PHQW6XSSRVHGO\ZH¶UHLQDQHZFROGZDUEXWFRQVLGHULQJ
        KRZEODWDQWO\GLVKRQHVWP\JRYHUQPHQWLVWKHUH¶VQRZD\WRWHOO

        ,W¶VSUHWW\FOHDUWKDW6LOLFRQ9DOOH\KDVJRWWHQLQWREHGZLWKDEXQFKRI
        DXWKRULWDULDQVLQRXUJRYHUQPHQW7KLVLVSUHFLVHO\ZKDWZHZHUH
        ZRUNLQJDJDLQVWZKHQZHVWDUWHG1RPDWWHULWGRHVQ¶WWDNH\HDUVRI
        ZRUNDQGWKRXVDQGVRISHRSOHWRPDNHDUHSODFHPHQWZLWKWRGD\¶V
        WHFKQRORJ\DQGLQIUDVWUXFWXUH

            5HSO\


       Alexandre Takacs-XO\DW$0



        *RRGWRNQRZ
         +RZZRXOG\RXTXDOLI\&59 &KDUOHV5LYHU9HQWXUHV "

                                                                                                                          AR-926
KWWSVSURWRQPDLOFRPEORJWLNWRNSULYDF\"XWPBFDPSDLJQ ZZHQDJHQHULFFRPVBVRFVRFLDOBRUJDQLF XW
:K\7LN7RN VWLHVWR&KLQDSRVHDVLJQLILFDQWSULYDF\DQGVHFXULW\ULVN       3DJHRI
           Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 223 of 288
                          TikTok Footnote 101 - Why TikTok's ties to China pose a significant privacy and security risk

        3KLODQWKURS\"
         :KDW¶VWKHSXUSRVHRIWKH86RIILFHWKHQ"

            5HSO\


       Anonymous$XJXVWDW30



        2NWKLVLVWKHRQO\$33LQWKHZKROHXQLYHUVHWKDWGRHVWKLV

        7KDQNVIRULQIRUPLQJ

            5HSO\


       Mind Revolution$XJXVWDW$0



        %XHQRQRROYLGHPRVHVHGLFKRTXHUH]D³&XDQGRDOJR HQLQWHUQHW 
        HVJUDWLVHOSURGXFWRHUHVW~´
        1RQRVLPSUHVLRQHTXHVXFHGDHQ&KLQDHQ((88R5XVLD'D
        LJXDO
        7RGRWLHQHXQFRVWR\HQLQWHUQHWVLHVJUDWLVGHDOJXQDPDQHUD
        GHEHQVDFDUSDUWLGRTXLpQHVEULQGDQFLHUWRVVHUYLFLRV
        (QORSHUVRQDOPHSDUHFHXQEXHQDUWLFXOR
        &UHRTXHWRGRVVRPRV RGHEHUtDPRVVHU FRQVFLHQWHVGHORVULHVJRV
        SHURVXFHGHTXHQDGDFDPELDUiSXHVODVUHGHVVRFLDOHVVHDQFKLQDV
        UXVDVHVWDGRXQLGHQVHVRGHGRQGHVHDQVLHPSUHVRQXQDWHQWDFLyQ
        SDUDODVSHUVRQDV
        3RUHMHPSOR1RQHFHVDULDPHQWHWHQHPRVTXHWHQHUXQDFXHQWDHQ
        )DFHERRNRHQ7LN7RNSDUDVHUUDVWUHDGRVHQLQWHUQHW¢0HWDGDWRV"
        3RUVXSXHVWR
        ¢3XHUWDVWUDVHUDV"6LHPSUH
        )HOLFLGDGHV(VXQJUDQDUWLFXOR

            5HSO\


       Daniel$XJXVWDW$0

                                                                                                                          AR-927
KWWSVSURWRQPDLOFRPEORJWLNWRNSULYDF\"XWPBFDPSDLJQ ZZHQDJHQHULFFRPVBVRFVRFLDOBRUJDQLF XW
:K\7LN7RN VWLHVWR&KLQDSRVHDVLJQLILFDQWSULYDF\DQGVHFXULW\ULVN       3DJHRI
           Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 224 of 288
                       TikTok Footnote 101 - Why TikTok's ties to China pose a significant privacy and security risk

      ,KDYHQHYHUEHHQDWLNWRNXVHU WHHQDJHUVVRFLDOPHGLD EXWLVYHU\
      VFDU\WKDWWKHPRVWNQRZQ DVWXWDQRWD SULYDWHHPDLOSURYLGHUWHOORI
      KRZLQVHFXUHWLNWRNLVULJKWZKHQ'7VWDUWWRVD\WKDW&KLQDLVVS\LQJ
      XVZLWKWLNWRNWKDWWLNWRNLVGDQJHURXVWRWKH86QDWLRQDOVHFXULW\DQG
      EODEODEOD,IMXVWGHFLGHWKDW\RXZDQWWRZULWHDEORJDERXWWKH
      LQVHFXULW\LQWLNWRNLKDYHVRPHREYLRXVTXHVWLRQ
      :K\GR\RXWDONVSHFLILFDOO\DERXWWLNWRW"WKLV QDVW\ SUDFWLFHVDUH
      FRPPRQLQVRFLDOPHGLDZK\GLG\RXWDONDERXWKRZLQVHFXUHDUH
      \RXUGDWDLQDQ\VRFLDOPHGLDLQJHQHUDO"
      :K\QRZDQGZLWKRXWWDONLQJDERXWWKH86SUHVLGHQWGHFODUDWLRQV
      DERXWWLNWRW",GRQ¶WWKLQN\RXZDQWWRORRNOLNHLI\RXZHUH
      VXSSRUWLQJVRPHSROLWLFDOSDUW\EXWGRLQJWKLVULJKWQRZPDNHV\RX
      ORRNOLNHWKHQHZVLQFRXQWU\VWKDWKDYHGLFWDWRUVDQGWKH\VD\³WKHUH
      ZLOOEHPRUHWD[HVWKLV\HDU´DQG\RXORRNDWWKHQHZVDQG\RXVHH
      DUWLFOHVOLNH³KRZWKHVRFLDOLQHTXDOLW\GRPLQHVFRXQWU\VZLWKIHZ
      WD[HVUDWH´
      :K\VRPDQ\HPSKDVLVLQWKHIDFWWKDWLV&KLQDWKHFRXQWU\WKDWLV
      JHWWLQJRXUGDWD"1RLPQRWIURP&&3EXWLI\RXZDQWWRZULWH
      DUWLFOHVOLNHDSLHFHRIMRXUQDOLVP\RXDUHVXSSRVHGWREHQHXWUDO,
      KDYHUHDGVRPHDUWLFOHVKHUHLQSURWRQPDLOFRPDQGLGRQ¶WWKLQNWKDW
      \RXRQO\WDONDERXW³KRZEDGLV&KLQD´LVHHWKDW\RXDOVRKDYH
      DUWLFOHVDERXW*RRJOHDQGRWKHUSDUW\VEXWLVWLOOQRWHDOLWWOHELWRI
      ³ZK\WKH86SUHVLGHQWLVULJKWDQGWKH\VKRXOGVHOO7LNWRNWR86´LQ
      WKLVDUWLFOH

      +DYHDJRRGGD\DQGLKRSH\RXFRQWLQXHSULYLGLQJXVHIXOLQIRUPDWLRQ
      WRXV

          5HSO\

       %HQ:ROIRUG $XJXVWDW$0



      +L'DQLHOWKDQNVIRUWKHTXHVWLRQV:HZULWHDERXWPDQ\
      SULYDF\LQYDVLYHWHFKQRORJLHVIURPVPDUW79VWR)DFHERRNWR
      $PD]RQ5LQJ:HDUHDZDUHRIWKHSROLWLFL]DWLRQRI7LN7RNEXW
                                                                                                                       AR-928
KWWSVSURWRQPDLOFRPEORJWLNWRNSULYDF\"XWPBFDPSDLJQ ZZHQDJHQHULFFRPVBVRFVRFLDOBRUJDQLF XW
:K\7LN7RN VWLHVWR&KLQDSRVHDVLJQLILFDQWSULYDF\DQGVHFXULW\ULVN       3DJHRI
           Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 225 of 288
                          TikTok Footnote 101 - Why TikTok's ties to China pose a significant privacy and security risk

        ZHKDYHSXUSRVHO\DYRLGHGPHQWLRQLQJWKHVHLVVXHVDQGIRFXVHG
        VROHO\RQSULYDF\DQGVHFXULW\FRQFHUQVZKLFKLVRXUDUHDRI
        H[SHUWLVHDQGLVDSROLWLFDO<RXDOVRDVNDERXWZK\ZHIRFXVRQ
        &KLQD¶VVXUYHLOODQFHDQGSULYDF\DEXVHVZLWKRXWPHQWLRQLQJWKRVH
        RIWKH86DQGRWKHU:HVWHUQFRXQWULHV+RZHYHULI\RXORRN
        WKURXJKRXUSDVWEORJDUWLFOHVLQFOXGLQJLQWKHODVWIHZPRQWKV
        ZHKDYHZULWWHQH[WHQVLYHO\DERXWODZVDQGSUDFWLFHVLQWKH86
        8.DQGHOVHZKHUHWKDWDUHKDUPIXOWRKXPDQULJKWV,QIDFW
        PDVVVXUYHLOODQFHLQWKH86LVZKDWOHGXVWRFUHDWH3URWRQ0DLOLQ
        WKHILUVWSODFH

            5HSO\


       Antonio Alonso Regidor$XJXVWDW30



        8VWHGHVFRPR3URWRQ0DLOQRVDVHJXUDQTXHQRWLHQHQDFFHVRD
        QLQJXQDSDQWDOODQLFODYHVRFRQWUDVHxDVGHQLQJ~QGLVSRVLWLYR
        UHODFLRQDGRFRQHOFRUUHRHOHFWUyQLFRFLIUDGR3URWRQ0DLO3XHGHQ
        DVHYHUDUTXHHVDVtTXHVRQILHOHVDVXVGLYXOJDFLRQHVGHFLIUDGR\GH
        QRYXOQHUDUORVGHUHFKRVGHSULYDFLGDGGHXVXDULRVGH3URWRQ0DLO"
        *UDFLDV\VDOXGRV

            5HSO\

         %HQ:ROIRUG $XJXVWDW$0



        +ROD$QWRQLR(VXQDPX\EXHQDSUHJXQWD+HPRVHVFULELGR
        VREUHHVWHWHPDDTXtKWWSVSURWRQPDLOFRPEORJLVSURWRQPDLO
        WUXVWZRUWK\

            5HSO\


       wan$XJXVWDW30




                                                                                                                          AR-929
KWWSVSURWRQPDLOFRPEORJWLNWRNSULYDF\"XWPBFDPSDLJQ ZZHQDJHQHULFFRPVBVRFVRFLDOBRUJDQLF XW
:K\7LN7RN VWLHVWR&KLQDSRVHDVLJQLILFDQWSULYDF\DQGVHFXULW\ULVN       3DJHRI
           Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 226 of 288
                          TikTok Footnote 101 - Why TikTok's ties to China pose a significant privacy and security risk

        ([FHOOHQWUHDG
        30GRQ¶WEHFRZHGE\VRPHRIWKHQHJDWLYHIHHGEDFN±VRPHRIXV
        ILQGWKHDUWLFOHYHU\LQIRUPDWLYHDQGXVHIXO

            5HSO\


       pphysch$XJXVWDW30



        ,DPGHHSO\FRQFHUQHGZLWK3URWRQ0DLO¶VXQFULWLFDOSURPRWLRQRI86
        6WDWH'HSDUWPHQWWDONLQJSRLQWVVXFKDVSURSDJDQGDDERXW7LN7RN
        DQG+RQJ.RQJSURWHVWV5HFHQWO\DSURPLQHQW+.³SURWHVWRU´ZDV
        H[SRVHGDVD86VWDWHOLQNHGRSHUDWLYH>@IXUWKHUVKHGGLQJOLJKWRQ
        WKHQHWZRUNRIFRYHUW866WDWHLQYROYHPHQWLQGHVWDELOL]LQJ+.
         LQYROYLQJHJ+RQJ.RQJ)UHH3UHVV1DWLRQDO(QGRZPHQWIRU
        'HPRFUDF\ 

        &RQVLGHUWKHNH\FRQFOXGLQJSDUDJUDSKWRWKLVDUWLFOH DVRIWKLV
        FRPPHQW 

        ³)RUWKHVHUHDVRQVLWLVRXURSLQLRQWKDWIURPDVHFXULW\DQGSULYDF\
        VWDQGSRLQW7LN7RNLVDQH[WUHPHO\GDQJHURXVVRFLDOPHGLD
        SODWIRUP,WVSRWHQWLDOIRUPDVVFROOHFWLRQRIGDWDIURPKXQGUHGVRI
        PLOOLRQVRIDGXOWVWHHQDJHUVDQGFKLOGUHQSRVHVDJUDYHULVNWR
        SULYDF\:HEHOLHYHWKDW7LN7RNVKRXOGEHYLHZHGZLWKJUHDWFDXWLRQ
        DQGLIWKLVFRQFHUQV\RX\RXVKRXOGVWURQJO\FRQVLGHUGHOHWLQJ
        7LN7RNDQGLWVDVVRFLDWHGGDWD´

        7KHUHLVQRPHQWLRQWKDW7LN7RNVWDQGVRQWKHH[DFWVDPHJURXQGDV
        VHUYLFHFRQJORPHUDWHVVXFKDV*RRJOHDQG)DFHERRNVDQVWKHLU
        UHODWLRQVKLSZLWKWKH86)HGHUDOJRYHUQPHQW2PLWWLQJWKLVNH\IDFW
        VXJJHVWVWKDW3URWRQ7HFKQRORJLHV$*KDVGLIIHULQJUHODWLRQVKLSVWR
        WKHVHJRYHUQPHQWV

        3URWRQ0DLO¶VZLOOLQJQHVVWRSXVKSROLWLFDOGLVLQIRUPDWLRQLV
        EH\RQGXQDFFHSWDEOH,ZLOOEHWHUPLQDWLQJP\ILQDQFLDOVXSSRUWRI

                                                                                                                          AR-930
KWWSVSURWRQPDLOFRPEORJWLNWRNSULYDF\"XWPBFDPSDLJQ ZZHQDJHQHULFFRPVBVRFVRFLDOBRUJDQLF XW
:K\7LN7RN VWLHVWR&KLQDSRVHDVLJQLILFDQWSULYDF\DQGVHFXULW\ULVN       3DJHRI
           Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 227 of 288
                          TikTok Footnote 101 - Why TikTok's ties to China pose a significant privacy and security risk

        3URWRQ7HFKQRORJLHV$*HIIHFWLYHLPPHGLDWHO\EDVHGRQWKLVVHYHUH
        YLRODWLRQRIWUXVW

        >@±KWWSVZZZVFPSFRPQHZVKRQJ
        NRQJVRFLHW\DUWLFOHKRQJNRQJDFWLYLVWZULWHUNRQJWVXQJ
        JDQFRQILUPVWKDWVRQO\

            5HSO\

         %HQ:ROIRUG $XJXVWDW30



        ,¶PVRUU\WRKHDUWKLV2XUDQDO\VLVLVSXUHO\EDVHGRQWKH
        WHFKQLFDODQGSULYDF\DVSHFWVRIWKHFRPSDQ\$VD6ZLVV
        FRPSDQ\ZHDOZD\VWDNHDQHXWUDOSRVLWLRQRQSROLWLFDOLVVXHV
        DQGLI\RX¶UHIDPLOLDUZLWKRXUEORJ\RX¶OONQRZZH¶UHSUREDEO\
        PRUHFULWLFDORI$PHULFDQSROLFLHVDQGFRPSDQLHVZKLFKDUHRIWHQ
        PRUHFRQVHTXHQWLDORQWKHJOREDOVWDJH

            5HSO\


       Sam Fox$XJXVWDW30



        'R\RXKDYHDVHFXUHVHDUFKHQJLQH"0\ODSWRSDGGUHVVLV
        VDPIR[#SURWRQPDLOFRP7KLVPHVVDJHLVIURPP\GHVNWRSDW
        VDPIR[#JPDLOFRP

        ,DPQRWVXUH,WUXVW'XFN'XFN*R,PRVWGHILQLWHO\GR127WUXVW
        *RRJOH LQWHUQHWH[SORUHU

        :KHQ,FKDQJHIURP:LQGRZVWR:LQGRZV,ZDQWWRFKDQJHP\
        PDLOER[WR3URWRQ0DLOIURPJPDLO $Q\VXJJHVWLRQVRQKRZWRJHW
        DFOHDQYHUVLRQRI:LQGRZV"

        7KHSUR,KDGWKDWFRXOGJLYHPHDFOHDQ:LQKDVGLHG+HZDV
        YHU\JRRG EHFDPHDJRRGIULHQG

                                                                                                                          AR-931
KWWSVSURWRQPDLOFRPEORJWLNWRNSULYDF\"XWPBFDPSDLJQ ZZHQDJHQHULFFRPVBVRFVRFLDOBRUJDQLF XW
:K\7LN7RN VWLHVWR&KLQDSRVHDVLJQLILFDQWSULYDF\DQGVHFXULW\ULVN       3DJHRI
           Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 228 of 288
                           TikTok Footnote 101 - Why TikTok's ties to China pose a significant privacy and security risk

         7KDQN\RX

             5HSO\

          5R[DQD=HJD 6HSWHPEHUDW30



         +L6DP

         $WWKHPRPHQWWKH3URWRQVXLWHRIHQFU\SWHGSURGXFWVGRHVQ¶W
         LQFOXGHDVHFXUHVHDUFKHQJLQH7KDQNV

             5HSO\


        kamir bouchareb st6HSWHPEHUDW30



         YHU\JRRG

             5HSO\




 *HW\RXUVHFXUHHPDLODFFRXQW

 &UHDWH$FFRXQW

 3URWRQ7HFKQRORJLHV$*

 &KHPLQGX3Up)OHXUL
 &+3ODQOHV2XDWHV*HQqYH6ZLW]HUODQG

   *HQHUDOFRQWDFW#SURWRQPDLOFRP
   0HGLDPHGLD#SURWRQPDLOFRP

 )RUVXSSRUWLQTXLULHVSOHDVHYLVLW
   SURWRQPDLOFRPVXSSRUW

 )RUVHFXULW\UHODWHGGLVFXVVLRQV
 VHFXULW\#SURWRQPDLOFRP



                                                                                                                           AR-932
KWWSVSURWRQPDLOFRPEORJWLNWRNSULYDF\"XWPBFDPSDLJQ ZZHQDJHQHULFFRPVBVRFVRFLDOBRUJDQLF XW
:K\7LN7RN VWLHVWR&KLQDSRVHDVLJQLILFDQWSULYDF\DQGVHFXULW\ULVN       3DJHRI
           Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 229 of 288
                      TikTok Footnote 101 - Why TikTok's ties to China pose a significant privacy and security risk

 3URWRQ0DLO
       3ULFLQJ
       6HFXULW\
       6KRS
       3UHVV0HGLD.LW
       2QLRQ6LWH
       3URWRQ0DLO6WDWXV


 )HDWXUHV
       L26$SS
       $QGURLG$SS
       ,0$36073%ULGJH
       3URWRQ931
       3URWRQ0DLO%XVLQHVV
       (QFU\SWHG&RQWDFWV


 /HJDO
       ,PSULQW
       3ULYDF\3ROLF\
       7HUPV &RQGLWLRQV
       7UDQVSDUHQF\5HSRUW
       5HSRUW$EXVH
       *'35&RPSOLDQFH


 &RPSDQ\
       %ORJ
       7HDP
       &DUHHUV
       6XSSRUW
       'RQDWH
       2SHQ6RXUFH


 6RFLDO
         )DFHERRN
         7ZLWWHU
         )HHGEDFN)RUXP
         5HGGLW

                                                                                                                      AR-933
KWWSVSURWRQPDLOFRPEORJWLNWRNSULYDF\"XWPBFDPSDLJQ ZZHQDJHQHULFFRPVBVRFVRFLDOBRUJDQLF XW
:K\7LN7RN VWLHVWR&KLQDSRVHDVLJQLILFDQWSULYDF\DQGVHFXULW\ULVN       3DJHRI
           Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 230 of 288
                     TikTok Footnote 101 - Why TikTok's ties to China pose a significant privacy and security risk
        ,QVWDJUDP




 3URWRQ7HFKQRORJLHV$*$OO5LJKWV5HVHUYHG




                                                                                                                     AR-934
KWWSVSURWRQPDLOFRPEORJWLNWRNSULYDF\"XWPBFDPSDLJQ ZZHQDJHQHULFFRPVBVRFVRFLDOBRUJDQLF XW
Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 231 of 288
                   TikTok Footnote 113,116 - TikTok Privacy Policy




                                                                     AR-955   /
Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 232 of 288
                   TikTok Footnote 113,116 - TikTok Privacy Policy




                                                                     AR-956   /
Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 233 of 288
                   TikTok Footnote 113,116 - TikTok Privacy Policy




                                                                     AR-957   /
Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 234 of 288
                   TikTok Footnote 113,116 - TikTok Privacy Policy




                                                                     AR-958   /
Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 235 of 288
                   TikTok Footnote 113,116 - TikTok Privacy Policy




                                                                     AR-959   /
Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 236 of 288
                   TikTok Footnote 113,116 - TikTok Privacy Policy




                                                                     AR-960   /
Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 237 of 288
                   TikTok Footnote 113,116 - TikTok Privacy Policy




                                                                     AR-961   /
Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 238 of 288
                   TikTok Footnote 113,116 - TikTok Privacy Policy




                                                                     AR-962   /
Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 239 of 288
                   TikTok Footnote 113,116 - TikTok Privacy Policy




                                                                     AR-963   /
Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 240 of 288
                   TikTok Footnote 113,116 - TikTok Privacy Policy




                                                                     AR-964   /
Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 241 of 288
                   TikTok Footnote 113,116 - TikTok Privacy Policy




                                                                     AR-965   /
Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 242 of 288
                   TikTok Footnote 113,116 - TikTok Privacy Policy




                                                                     AR-966   /
Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 243 of 288
                   TikTok Footnote 113,116 - TikTok Privacy Policy




                                                                     AR-967   /
Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 244 of 288
                   TikTok Footnote 113,116 - TikTok Privacy Policy




                                                                     AR-968   /
Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 245 of 288
                   TikTok Footnote 113,116 - TikTok Privacy Policy




                                                                     AR-969   /
Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 246 of 288
                   TikTok Footnote 113,116 - TikTok Privacy Policy




                                                                     AR-970   /
Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 247 of 288
                   TikTok Footnote 113,116 - TikTok Privacy Policy




                                                                     AR-971   /
Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 248 of 288
                   TikTok Footnote 113,116 - TikTok Privacy Policy




                                                                     AR-972   /
Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 249 of 288
                   TikTok Footnote 113,116 - TikTok Privacy Policy




                                                                     AR-973   /
Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 250 of 288
                   TikTok Footnote 113,116 - TikTok Privacy Policy




                                                                     AR-974   /
Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 251 of 288
                   TikTok Footnote 113,116 - TikTok Privacy Policy




                                                                     AR-975   /
Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 252 of 288
                   TikTok Footnote 113,116 - TikTok Privacy Policy




                                                                     AR-976   /
Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 253 of 288
                   TikTok Footnote 113,116 - TikTok Privacy Policy




                                                                     AR-977   /
Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 254 of 288
                   TikTok Footnote 113,116 - TikTok Privacy Policy




                                                                     AR-978   /
Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 255 of 288
                   TikTok Footnote 113,116 - TikTok Privacy Policy




                                                                     AR-979   /
Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 256 of 288
                   TikTok Footnote 113,116 - TikTok Privacy Policy




                                                                     AR-980   /
Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 257 of 288
                   TikTok Footnote 113,116 - TikTok Privacy Policy




                                                                     AR-981   /
Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 258 of 288
                   TikTok Footnote 113,116 - TikTok Privacy Policy




                                                                     AR-982   /
Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 259 of 288
                   TikTok Footnote 113,116 - TikTok Privacy Policy




                                                                     AR-983   /
Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 260 of 288
                   TikTok Footnote 113,116 - TikTok Privacy Policy




                                                                     AR-984   /
         Case 1:20-cv-02658-CJN
                             TikTok Document       48-2 Logs,
                                    Footnote 115 - TikTok: Filed 11/01/20
                                                              Logs, Logs  Page 261 of 288




You have 2 free stories left this month. Sign up and get an extra one for free.


TikTok: Logs, Logs, Logs
        Elliot Alderson Follow
        Aug 3 · 6 min read




We are in 2020 and the US president is about to ban TikTok, a video-sharing social
network mobile app, because “it poses a risk to US national security”. At the same time,
Microsoft started discussions on a potential TikTok purchase in the United States. TikTok
has received a lot of media coverage lately, but how much of it is factual? This is what I
will try to answer in this series of articles. Each article will answer a very specific
question. It is time to put the facts back on the table.


                                            . . .

Disclaimer
                                                                                     AR-990   /
        Case 1:20-cv-02658-CJN
                            TikTok Document       48-2 Logs,
                                                          Filed 11/01/20
We discussed by private messages   and he explained
                                   Footnote 115 - TikTok:
                                                             me
                                                             Logs,
                                                                  the
                                                                   Logs
                                                                        issue.Page  262 of 288
                                                                               He listened  to the
network requests made by TikTok and noticed that a request was made every 2 minutes.
However, the content was encrypted and he was unable to decrypt it.

Sounds like a good starting point for our journey:

    What does TikTok regularly send?

    When is it sent?

    Where is it sent?

    How the content is encrypted?


                                               . . .

II) What does TikTok regularly send?
When debugging something, 90% of the work is being able to reproduce it. So, first I
tried to reproduce the issue.

 1. I downloaded the latest version of TikTok from the French PlayStore

 2. I set up Burp Suite to intercept the network requests made by my phone

 3. I used a Frida script to bypass the SSL pinning implemented in the app and started
    TikTok




                                                                                          AR-991     /
        Case 1:20-cv-02658-CJN
                            TikTok Document       48-2 Logs,
                                   Footnote 115 - TikTok: Filed 11/01/20
                                                             Logs, Logs  Page 263 of 288




Bingo! Every 5 minutes, TikTok sent a network request with an encrypted content.

II.1) The /service/2/app_log/ endpoint
Let’s focus on the requests made to the endpoint /service/2/app_log/.




Parameters

Before studying its encrypted content, we can already see that this request contains a
huge amount of parameters.                                                          AR-992   /
Case 1:20-cv-02658-CJN
                    TikTok Document       48-2 Logs,
                           Footnote 115 - TikTok: Filed 11/01/20
                                                     Logs, Logs  Page 264 of 288




                                                                            AR-993   /
        Case 1:20-cv-02658-CJN
                            TikTok Document       48-2 Logs,
                                   Footnote 115 - TikTok: Filed 11/01/20
                                                             Logs, Logs  Page 265 of 288




Most of the names speak for themselves. I can see 3 types of parameters:

    Info about the device: device_id, device_type, device_brand, os_api, os_version, …

    Info about the app: app_type, app_language, version_code, version_name,
    build_number, …

    Info about the user: current_region, locale, region

While that might sound surprising to you, it really isn’t. Such practice is pretty standard
and you can be assured that most apps you use have the same data-retrieval process.

Encrypted content

Time to look at the encrypted content! This is the fun part ͫ. I decompiled the app and
searched for “app_log”. I immediately found the method sendEncryptLog in the class
com.ss.android.common.applog.NetUtil


                                                                                    AR-994    /
       Case 1:20-cv-02658-CJN TikTok Document
   TikTok offers plethora of features     to their48-2 users
                                     Footnote 115 - TikTok:   Filed  11/01/20
                                                                thanks
                                                            Logs, Logs,           Page 266 of 288
                                                                           to its million
                                                                        Logs
                                                                                          of lines long
   code. As such, a single article can not cover a question as broad and vague as “does
   TikTok poses a threat to US national security?”. That’s why I’ll cover the matter over
   several articles all focused on specific subjects.

   My name is Baptiste Robert, I’m a French security researcher. I’ve been analysing
   mobile apps for years. You can find my public work at fs0c131y.com/press and my
   stupid tweets at twitter.com/fs0c131y.

   My goal here is to be totally transparent. I will share everything you need to double
   check what I wrote in this article.

   If you’d like to skip the technical details, a TL;DR is available at the end of the article.


                                               . . .

I) Introduction
On August 2, 2020, I started to analyse TikTok and tweeted about it.


                    Elliot Alderson
                    @fs0c131y

           TikTok analysis in progress. It’s time to stop this non sense
           and put facts in the center of the discussion




                                                                                              AR-995      /
        Case 1:20-cv-02658-CJN
                            TikTok Document       48-2 Logs,
                                   Footnote 115 - TikTok: Filed 11/01/20
                                                             Logs, Logs  Page 267 of 288




You don’t read code? That’s ok, don’t worry. Look at the method signature. It took 4
parameters. arg4 is the url, arg5 is the content of the request (non encrypted) and the
rest we don’t care for the moment.

Now, I can use Frida to intercept the call of this method and see the content of the
request before encryption.




                                                                                    AR-996   /
        Case 1:20-cv-02658-CJN
                            TikTok Document       48-2 Logs,
                                   Footnote 115 - TikTok: Filed 11/01/20
                                                             Logs, Logs  Page 268 of 288


I used my small TTencryptedLog method and I got the following output




                                                                                    AR-997   /
Case 1:20-cv-02658-CJN
                    TikTok Document       48-2 Logs,
                           Footnote 115 - TikTok: Filed 11/01/20
                                                     Logs, Logs  Page 269 of 288




                                                                            AR-998   /
        Case 1:20-cv-02658-CJN
                            TikTok Document       48-2 Logs,
                                   Footnote 115 - TikTok: Filed 11/01/20
                                                             Logs, Logs  Page 270 of 288

            3:14 PM · Aug 2, 2020

                4.1K        566 people are Tweeting about this



Few minutes after this tweet, one of my followers commented.


        Elliot Alderson @fs0c131y · Aug 2, 2020
        TikTok analysis in progress. It’s time to stop this non sense and put
        facts in the center of the discussion




        Hugo Tunius
        @K0nserv

  I looked at it previously. On the network level nothing
  stood out except there was a call with binary data every
  two minutes which I was unable to figure out.

  Details

      Hugo Tunius        @K0nserv




                                                                                    AR-999   /
         Case 1:20-cv-02658-CJN
                             TikTok Document       48-2 Logs,
                                    Footnote 115 - TikTok: Filed 11/01/20
                                                              Logs, Logs  Page 271 of 288




If we go through the content of the JSON file, we can see pretty standard data.

    Like before, a lot of info about the device

    When was the app last launched

    Events logging. I’d need to take a closer look at what they consider to be “events” but
    as far as I can tell, it seems to be a pretty standard analytics solution.


                                            . . .

III) When is it sent?
Answer to this question is equal to answer to when the method sendEncryptLog is called.
By pressing the key X with JEB, you can easily get all the cross references.


                                                                                    AR-1000   /
        Case 1:20-cv-02658-CJN
                            TikTok Document       48-2 Logs,
                                   Footnote 115 - TikTok: Filed 11/01/20
                                                             Logs, Logs  Page 272 of 288




We can see 4 methods:

   doUpdateConfig

   sendTimelyEvent

   sendLog

   a unknown method in the deviceRegister package

The sendEncryptLog method is used to send different type of JSON. So, I cleared the data
of TikTok and I restarted everything from scratch. I managed to catch the following
JSONs

Content of the request when the device is register




                                                                                   AR-1001   /
       Case 1:20-cv-02658-CJN
                           TikTok Document       48-2 Logs,
                                  Footnote 115 - TikTok: Filed 11/01/20
                                                            Logs, Logs  Page 273 of 288




Content of the request when the TikTok modify the log settings




                                                                                  AR-1002   /
        Case 1:20-cv-02658-CJN
                            TikTok Document       48-2 Logs,
                                   Footnote 115 - TikTok: Filed 11/01/20
                                                             Logs, Logs  Page 274 of 288




Again, the field names speak for themselves. I cannot see anything suspicious or specific
to TikTok in these JSONs.


                                           . . .

IV) Where is it sent?
As you saw in the previous screenshots, the requests are sent to log16-normal-c-
useast1a.tiktokv.com. Funny to see that I’m sitting in Europe and my logs are sent to a
us-east enpoint… TikTok is an app used worldwide, they probably used several endpoint
to upload the logs.

After digging in the code we can find the URLConfig class




                                                                                   AR-1003   /
        Case 1:20-cv-02658-CJN
                            TikTok Document       48-2 Logs,
                                   Footnote 115 - TikTok: Filed 11/01/20
                                                             Logs, Logs  Page 275 of 288




There are 7 url configurations: China, America, America HTTP, SIG AWS, SIG ALIYUN
(Alicloud Singapore), Musically, Musically HTTP.

Again, it seems weird to not have an European url configuration but ok.


                                           . . .

V) How the content is encrypted?
Do you remember the sendEncryptLog method?




                                                                                   AR-1004   /
        Case 1:20-cv-02658-CJN
                            TikTok Document       48-2 Logs,
                                   Footnote 115 - TikTok: Filed 11/01/20
                                                             Logs, Logs  Page 276 of 288




The encryption is happening at this line: v5 = b.a(v5, v5.length);




EncryptorUtil is where the fun is


                                                                                   AR-1005   /
        Case 1:20-cv-02658-CJN
                            TikTok Document       48-2 Logs,
                                   Footnote 115 - TikTok: Filed 11/01/20
                                                             Logs, Logs  Page 277 of 288




Bingo! The encryption is done in a native library. All the native library used by TikTok
are located in the folder /data/data/com.zhiliaoapp.musically/app_librarian/<version>
in your phone. I’ll stop there for now. As for how TikTok is actually encrypting the data,
that deserves its own article. And, well, it’s 12pm and I’m quite hungry.


                                           . . .

TLDR
In this article, I tried to understand what data does TikTok regularly send back to its
servers. I decrypted the content of the requests and analysed it. As far as we AR-1006
                                                                               can see, in
                                                                                             /
              Case 1:20-cv-02658-CJNTikTok Document       48-2 Logs,
                                                                  Filed 11/01/20
     its current state, TikTok doesn’t  have   a suspicious
                                           Footnote 115 - TikTok:
                                                                  behavior
                                                                     Logs, Logs
                                                                               and isPage 278 of 288
                                                                                     not exfiltrating
     unusual data. Getting data about the user device is quite common in the mobile world
     and we would obtain similar results with Facebook, Snapchat, Instagram and others.

     I hope you enjoy this article. Others will follow. Don’t forget to follow me on Twitter and
     if you have questions don’t hesitate to sent me a message on Twitter or by email at
     fs0c131y@protonmail.com



      Cybersecurity    Hacking     Tiktok App    Mobile




                                                                                               About Help Legal


Get the Medium app




                                                                                               AR-1007      /
         Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 279 of 288
                 TikTok Footnote 115 - https://medium.com/@fs0c131y/tiktok-what-is-an-app-log-da70193f875




You have 1 free story left this month. Sign up and get an extra one for free.


TikTok: What is an app log?
        Elliot Alderson Follow
        Aug 19 · 4 min read




Since my first article, TikTok: Logs, Logs, Logs, a lot of things happened.

    Microsoft confirmed it was pursuing a deal to buy TikTok’s operations in the US,
    Australia, Canada, and New Zealand.

    Trump was supposed to ban TikTok on August 2nd, then he threatened that TikTok
    will ‘close down’ on September 15th unless an American company buys it. Finally, he
    signed an executive order banning TikTok and WeChat from operating in 45 days if
    they are not sold by their Chinese parent companies.


                                                                                                            AR-1008   /
        Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 280 of 288
    Trump thenTikTok
               changed       his mind and gave TikTok a new deadline: 90 days instead of
                     Footnote 115 - https://medium.com/@fs0c131y/tiktok-what-is-an-app-log-da70193f875
    45.

    WSJ revealed TikTok was tracking the MAC address of user devices without their
    consent until November 2019.

It’s time to continue our journey. Let’s stick to the facts to better understand what TikTok
is really doing under the hood.


                                               . . .

Disclaimer
    TikTok offers plethora of features to their users thanks to its millions of lines worth
    of code. As such, a single article can not cover a question as broad and nebulous as
    “does TikTok pose a threat to US national security?”. That’s why I’ll cover the matter
    over several articles all focused on specific subjects.

    My name is Baptiste Robert, I’m a French security researcher. I’ve been analysing
    mobile apps for years. You can find my public work at fs0c131y.com/press and my
    stupid tweets at twitter.com/fs0c131y.

    My goal here is to be totally transparent. I will share everything you need to verify
    what I’ve written in this article.

    If you’d like to skip the technical details, a TL;DR is available at the end of the article.


                                               . . .

I) Introduction
In my previous article, TikTok: Logs, Logs, Logs, I decrypted the content of the app_log
network requests made by TikTok.




                                                                                         AR-1009         /
         Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 281 of 288
                TikTok Footnote 115 - https://medium.com/@fs0c131y/tiktok-what-is-an-app-log-da70193f875




After decrypting, a question remained:

Event logging. I’d need to take a closer look at what they consider to be “events” but as far as
I can tell, it seems to be a pretty standard analytics solution.

In this article, I will answer the following question: What is the definition of an app log
for TikTok?


                                                     . . .

II) What is a TikTok app log?
Our starting point is the app_log keyword. In order to understand how TikTok handles
the app logs, I decompiled the app and analysed the source code. I quickly found the
definition of the ss_app_log.db in the DBHelper class.




                                                                                                           AR-1010   /
         Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 282 of 288
                TikTok Footnote 115 - https://medium.com/@fs0c131y/tiktok-what-is-an-app-log-da70193f875




This is interesting, TikTok uses a local database to store the app logs. I inspected my test
phone to confirm.




                                                                                                           AR-1011   /
        Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 283 of 288
               TikTok Footnote 115 - https://medium.com/@fs0c131y/tiktok-what-is-an-app-log-da70193f875




As you can see, TikTok creates a lot of databases. If you open the ss_app_log.db, you can
find some data in the event tables.




But let’s go back to the code and the DBHelper class defined in the
com.ss.android.common.applog package. Obviously, we are interested in understanding
what TikTok inserts in ss_app_log.db




                                                                                                          AR-1012   /
        Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 284 of 288
               TikTok Footnote 115 - https://medium.com/@fs0c131y/tiktok-what-is-an-app-log-da70193f875




The signatures of these methods give us 3 new objects: LogEvent, LogPage, LogSession




                                                                                                          AR-1013   /
        Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 285 of 288
                TikTok Footnote 115 - https://medium.com/@fs0c131y/tiktok-what-is-an-app-log-da70193f875




That answers our initial question! A TikTok app log can be a LogEvent, LogPage or
LogSession.


                                                     . . .

III) What is (really) inside these app logs?
Great, I found definitions of the different log objects, but what is TikTok really sending?

It’s time to use Frida to intercept the 6 insert methods of the DBHelper class




                                                                                                           AR-1014   /
         Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 286 of 288
                    TikTok Footnote 115 - https://medium.com/@fs0c131y/tiktok-what-is-an-app-log-da70193f875




Thanks to this method, I obtained the details of all the app logs created by TikTok when I
used the app. Here an example of a Log Session, a Log Event, a Log and a Misc Log.


  1   [Log Session]
  2   active = false
  3   app_version =      17.2.4
  4   duration = 0
  5   eventIndex = 0
  6   id = 0
  7   launch_sent = false
  8   non_page = true
  9   pausetime = 1596980554524
 10   timestamp = 1596980554524
 11   value = 6630a167-4cf8-46a3-ac6c-c4b45aab0a00
 12   version_code = 2021702040
 13
 14   [Log Event]
 15   category = event_v3
 16   ext_json =     {"is_cache":1,"is_timeout":1,"cache_num":1,"_event_v3":1,"ab_sdk_version":"1799896,1
 17   ext_value = 0
 18   id = 0
 19   instant_only = false
 20   label = null
 21   mHasTimelySend = false
 22   session_id = 39
 23   tag = pull_out_cache_video
 24   teaEventIndex = 1
                                                                                                               AR-1015   /
 25   timestamp = 1596980554524
  5   t   esta p      5 6 8055 5
          Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 287 of 288
 26   user_id = 0 TikTok Footnote 115 - https://medium.com/@fs0c131y/tiktok-what-is-an-app-log-da70193f875
 27   value = 0
 28
 29   [Log]
 30   value = {"event":[{"ad_extra_data":"{\"non_hb_ad\":0,\"hb_ad\":0}","is_ad_event":1,"is_i18n_sdk"
 31   log_type =     0
 32
 33   [Misc Log]
 34   session_id = 40
 35   log_type =     media_loader
 36   value = {"cache_content_length":0,"cache_hit_off":0,"download_task_num":0,"encrypt_version":1,"e



 TikTokLogs txt hosted with ᪾ by GitHub                                                                         view raw


I also published a full list of app logs created by TikTok during an app launch:
https://gist.github.com/fs0c131y/b4ef278e8863c636964793e1b27f889d




                                                                                                             AR-1016       /
              Case 1:20-cv-02658-CJN Document 48-2 Filed 11/01/20 Page 288 of 288
                       TikTok Footnote 115 - https://medium.com/@fs0c131y/tiktok-what-is-an-app-log-da70193f875

     Do these logs contain personal data? Not really. The most you can find is data about
     your device (os, os version, device model, device brand, display density, …) but that’s
     pretty much it.


                                                            . . .

     TLDR
     In this article, I define TikTok app logs. I found definitions for the different types of logs
     and observed them being created dynamically. After analysis, it appears that app logs do
     not contain personal data.

     With these 2 articles we have a good overview of the TikTok app logs. The next article
     will be dedicated to the WSJ revelation and how TikTok used a well known trick on
     Android to obtain the MAC address of the user’s devices.

     Don’t forget to follow me on Twitter and if you have questions don’t hesitate to sent me a
     message on Twitter or by email at fs0c131y@protonmail.com



      Cybersecurity    Tiktok App        Mobile        Hacking        Technology




                                                                                                                  About Help Legal


Get the Medium app




                                                                                                                  AR-1017      /
